

116 S4629 IS: America Labor, Economic competitiveness, Alliances, Democracy and Security Act
U.S. Senate
2020-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4629IN THE SENATE OF THE UNITED STATESSeptember 17, 2020Mr. Menendez (for himself, Mr. Schumer, Mr. Durbin, Mr. Wyden, Mr. Brown, Mrs. Murray, Mr. Reed, Mr. Warner, Ms. Klobuchar, Mrs. Shaheen, Mr. Van Hollen, and Mr. Heinrich) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo address issues involving the People's Republic of China.1.Short title; table of contents(a)Short titleThis Act may be cited as the America Labor, Economic competitiveness, Alliances, Democracy and Security Act or the America LEADS Act.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Findings.Sec. 3. Definitions.Sec. 4. Statement of policy on Indo-Pacific and China strategy.Sec. 5. Rules of construction.TITLE I—Investing in American CompetitivenessSubtitle A—Science and technologySec. 101. Appropriate congressional committees defined.Sec. 102. Restoration of Federal funding for research and development.Sec. 103. Excellence in Critical Technologies Program.Sec. 104. List of acquisition programs, technologies, manufacturing capabilities, and research areas critical to national and economic security.Sec. 105. Department of State Office of International Strategic Scientific Innovation.Sec. 106. Report on development and utilization of dual-use technologies by the Government of China.Sec. 107. Report on anticompetitive behavior by the Government of China.Sec. 108. Statement of policy on cooperation in peaceful exploration of space and strategy to develop collaborative, transparent conduct in space.Subtitle B—Global Infrastructure Development Sec. 111. Appropriate congressional committees defined.Sec. 112. Negotiations to establish international quality infrastructure investment standards.Sec. 113. Global assessment of infrastructure.Sec. 114. Infrastructure transaction and assistance network.Sec. 115. Provision of assistance by Committee on Foreign Investment in the United States to allies and partners with respect to reviewing foreign investment.Sec. 116. Strategy for advanced and reliable energy infrastructure.Sec. 117. Ensuring greater transparency of financing provided by the People’s Republic of China.Sec. 118. Authorization of appropriations.Subtitle C—DigitalSec. 121. Appropriate congressional committees defined.Sec. 122. Sense of Congress on digital technology issues.Sec. 123. Sense of Congress on countering the Government of China’s efforts to export its system of digital authoritarianism and other forms of malign influence.Sec. 124. 5G Policy Coordinator.Sec. 125. Digital Connectivity and Cybersecurity Partnership.Sec. 126. Multilateral Telecommunications Security Fund.Sec. 127. Report on threats to the United States semiconductor industry.Subtitle D—Manufacturing, research, and development competitivenessSec. 130. Definitions.Part I—Manufacturing, research, and technology developmentSec. 131. Manufacturing USA Program.Sec. 132. Investing in research and development of critical technologies.Sec. 133. Funding for quantum computing and consortial quantum research and development.Sec. 134. National Artificial Intelligence Research and Development Initiative.Sec. 135. Rebuild manufacturing regions as new critical technology hubs.Sec. 136. Strengthening domestic supply chains.Sec. 137. Development of data and policy recommendations for improved domestic supply chain resiliency.Sec. 138. Capital investment for domestic production.Sec. 139. Improved process for preference for domestic manufacturing of technologies developed at government expense.Sec. 140. Comparative analysis of Chinese and United States investments in research and manufacturing in areas critical to the national defense strategy.Sec. 141. Technical data rights for technologies developed at government expense that have been transferred overseas for manufacturing and production.Sec. 142. Requirement to buy certain articles from United States and friendly nation sources.Sec. 143. Promoting domestic production of technologies developed under defense research and development activities.Sec. 144. Comparative analysis of efforts by the People’s Republic of China and the United States to recruit and retain researchers.Sec. 145. Department of Defense Cooperative Technical Talent Protection Program.Sec. 146. Employment of experts by Department of Defense laboratories and the Defense Advanced Research Projects Agency.Sec. 147. Analysis of defense industrial base and STEM fellowships, scholarships, internships, traineeships, and apprenticeships.Sec. 148. New technology development in support of the National Defense Strategy.Sec. 149. Use of the Defense Production Act to invest in aluminum production capacity in the United States.Sec. 150. Domestic requirements for aluminum.Sec. 151. Quality wage protections for Federal investments.Sec. 152. COVID–19 critical medical supply chain transparency.Part II—Semiconductor manufacturing incentivesSec. 153. Semiconductor incentive grants.Sec. 154. Department of Defense investment in the microelectronics industry.Sec. 155. Department of Commerce study on status of microelectronics technologies in the United States industrial base.Sec. 156. Multilateral microelectronics security fund.Sec. 157. Advanced semiconductor research and design.Sec. 158. Prohibition on access to assistance by foreign adversaries.Subtitle E—Education and Countering Influence CampaignsSec. 161. Findings on Chinese information warfare and malign influence operations.Sec. 162. Sense of Congress on support for higher education.Sec. 163. Establish limitations regarding Confucius Institutes.Sec. 164. Disclosures of foreign gifts to United States institutions of higher education.Sec. 165. Encourage the development of a non-governmental code of conduct for countering malign influence at colleges and universities.Sec. 166. Authorization of appropriations for science, technology, engineering, and mathematics education and training.Sec. 167. Authorization of appropriations for the Fulbright-Hays Program.Sec. 168. Authorization of appropriations for international and foreign language education programs.Sec. 169. Support for science and engineering research infrastructure.Sec. 170. Building the innovation and manufacturing workforce of the United States.Sec. 171. Apprenticeship opportunities.Sec. 172. Community college and industry partnership grants.Sec. 173. Sense of Congress that institutions of higher education, Federal and State governments, and businesses should address the underrepresentation of students of color and women in STEM fields.Sec. 174. Prohibition on certain Federal employees accepting trademarks from the Government of China.Sec. 175. Report on the Government of China’s efforts to influence and intimidate Chinese diaspora communities.Sec. 176. Creation of a civil society fund to research and document Chinese government operations.Sec. 177. Supporting local media.TITLE II—Investing in alliances and partnershipsSubtitle A—Strategic and diplomatic mattersSec. 201. Appropriate congressional committees defined.Sec. 202. United States commitment and support for allies and partners in the Indo-Pacific.Sec. 203. Reviving United States leadership in international organizations and regional institutions.Sec. 204. Mandate to use sanctions authorities with respect to the People's Republic of China.Sec. 205. Negotiations with G7 countries on the People’s Republic of China.Sec. 206. Enhancing the United States-Taiwan partnership.Sec. 207. Global public health risk reduction program.Sec. 208. Enhancement of diplomatic and economic engagement with Pacific island countries.Sec. 209. Reporting on the Belt and Road Initiative after onset of the COVID–19 pandemic.Sec. 210. United States international development and investment agenda.Sec. 211. Report on Department of State personnel and resources devoted to the Indo-Pacific.Sec. 212. United States-China climate cooperation.Sec. 213. Enhancing United States leadership and competitiveness in advancing global clean energy development.Sec. 214. Authorizing appropriations for United States contributions to the Green Climate Fund.Sec. 215. Energy diplomacy and security within the Department of State.Sec. 216. Sense of Congress on the Kigali Amendment to the Montreal Protocol.Subtitle B—International security mattersSec. 221. Definitions.Sec. 222. Statement of policy.Sec. 223. Additional funding for the security of the Indo-Pacific region.Sec. 224. Prohibition on use of funds to withdraw the United States Armed Forces from Japan and the Republic of Korea.Sec. 225. Additional funding for foreign military financing in the Indo-Pacific.Sec. 226. Additional funding for international military education and training in the Indo-Pacific.Sec. 227. Prioritizing excess defense article transfers for the Indo-Pacific.Sec. 228. Prioritizing excess naval vessel transfers for the Indo-Pacific.Sec. 229. Sense of Congress on arms exports and human rights.Sec. 230. Enhancing the United States-Taiwan defense relationship.Sec. 231. Report on United States efforts to engage the People’s Republic of China on nuclear issues and ballistic missile issues.Sec. 232. Statement of policy on maritime freedom of operations in international waterways and airspace of the Indo-Pacific and on artificial land features in the South China Sea.Sec. 233. Statement of policy on becoming a state party to the United Nations Convention on the Law of the Sea.Sec. 234. Report on roles, missions, and capabilities of Indo-Pacific partners.Sec. 235. Indo-Pacific maritime security initiative.Sec. 236. Reporting on countries purchasing arms from the People's Republic of China.Subtitle C—Regional strategies To counter the People's Republic of ChinaSec. 240. Appropriate congressional committees defined.Part I—Western HemisphereSec. 241. Sense of Congress regarding United States-Canada relations.Sec. 242. Sense of Congress regarding the Government of China’s arbitrary imprisonment of Canadian citizens.Sec. 243. Strategy to enhance cooperation with Canada.Sec. 244. Enhancing cooperation between the United States and Canada on technology issues with respect to the People's Republic of China.Sec. 245. Enhancing United States-Canada-NATO cooperation on defense issues with respect to the People's Republic of China.Sec. 246. Strategy to strengthen economic competitiveness, governance, human rights, and the rule of law in Latin America and the Caribbean.Sec. 247. Engagement in regional and international organizations in Latin America and the Caribbean.Sec. 248. Response to the Belt and Road Initiative in Latin America and the Caribbean.Sec. 249. Technological cooperation with Latin American and Caribbean governments.Sec. 249A. Defense cooperation in Latin America and the Caribbean.Sec. 249B. Engagement with civil society in Latin America and the Caribbean regarding accountability, human rights, and the risks of pervasive surveillance technologies.Part II—Transatlantic allianceSec. 251. Sense of Congress on the transatlantic alliance.Sec. 252. Strategy requirement.Sec. 253. Enhancing United States-European Union cooperation on post-COVID–19 economic relations with the People's Republic of China.Sec. 254. Response to the People's Republic of China’s Belt and Road Initiative.Sec. 255. Enhancing United States-European Union cooperation on technology issues with respect to the People's Republic of China.Sec. 256. Enhancing United States-European Union-NATO cooperation on defense issues with respect to the People's Republic of China.Sec. 257. Engaging with civil society and enhancing United States-European Union cooperation on democracy and human rights with respect to the People's Republic of China.Part III—South and Central AsiaSec. 260. Strategy to enhance cooperation with South and Central Asia.Part IV—Association of Southeast Asian NationsSec. 261. Sense of Congress on cooperation with ASEAN.Sec. 262. ASEAN strategy requirement.Sec. 263. Enhancing United States-ASEAN cooperation on economic relations with the People's Republic of China.Sec. 264. Enhancing United States-ASEAN cooperation on democracy and human rights with respect to the People's Republic of China.Sec. 265. Sense of Congress on enhancing United States-ASEAN cooperation on technology issues with respect to the People's Republic of China.Part V—AfricaSec. 271. Assessment of political, economic, and security activity of the People's Republic of China in Africa.Sec. 272. Increasing the competitiveness of the United States in Africa.Sec. 273. Digital security cooperation with respect to Africa.Sec. 274. Increasing personnel in United States embassies in sub-Saharan Africa focused on the People’s Republic of China.Sec. 275. Support for civil society in Africa.Part VI—Middle East and North AfricaSec. 277. Strategy to counter Chinese influence in, and access to, the Middle East and North Africa.Sec. 278. Report on Chinese energy, infrastructure, and economic development in the Middle East and North Africa.Sec. 279. Middle East Partnership Initiative.Part VII—Arctic RegionSec. 281. Arctic Region defined.Sec. 282. Sense of Congress on Arctic security.Sec. 283. Arctic Security Strategy.Subtitle D—Intelligence MattersSec. 291. Definitions.Sec. 292. Independent review of counterintelligence apparatus and structure of Federal Government.Sec. 293. Review organizational culture of intelligence community with respect to diversity, inclusion, and equity practices.TITLE III—Investing in our valuesSec. 301. Appropriate congressional committees defined.Sec. 302. Tibet policy and support.Sec. 303. Authorization of appropriations for promotion of democracy in Hong Kong.Sec. 304. Hong Kong special immigrant visa access and civil society support.Sec. 305. Uyghur special immigrant visa access and civil society support for groups in the Xinjiang Uyghur autonomous region.Sec. 306. Imposition of sanctions relating to forced labor.Sec. 307. Investigations of allegations of goods produced with forced labor.Sec. 308. Restrictions on export, reexport, and in-country transfers of certain items that provide a critical capability to the Government of China to suppress individual privacy, freedom, and other basic human rights.Sec. 309. Report on use and applicability of sanctions to Chinese officials complicit in human rights violations.Sec. 310. Reciprocity for media organizations.Sec. 311. Report on corrupt activities of senior officials of Government of China.Sec. 312. Review to increase awareness of influence operations of the Government of China in the United States and strengthening trust of law enforcement in communities.Sec. 313. Confronting anti-Asian racism in the United States.TITLE IV—Investing in our economic statecraftSec. 401. Appropriate congressional committees defined.Sec. 402. Authorization of additional appropriations.Subtitle A—Trade enforcementSec. 411. Authority to review inbound and outbound investment.Sec. 412. Establishment of Special Investigations Unit in Office of the United States Trade Representative.Sec. 413. Establishment of Inspector General of the Office of the United States Trade Representative.Sec. 414. Audit of process for seeking exclusions from certain duties.Sec. 415. Identification of and accountability with respect to government-coerced censorship.Sec. 416. Reports on agreements to resolve disputes under section 301 of the Trade Act of 1974.Sec. 417. Technical and legal support for addressing intellectual property rights infringement cases.Sec. 418. Improvement of anti-counterfeiting measures.Subtitle B—Financial servicesSec. 431. Findings on transparency and disclosure; sense of Congress.Sec. 432. Disclosure of private business transactions with foreign persons.Sec. 433. Cyber theft disclosure.Sec. 434. Cybersecurity expertise disclosure.Sec. 435. Independence from influence of the Government of China.Sec. 436. Establishment of interagency task force to address Chinese market manipulation in the United States.Sec. 437. Holding foreign companies accountable.Subtitle C—Economic securitySec. 441. Imposition of sanctions with respect to theft of trade secrets of United States persons.Sec. 442. Countering foreign corrupt practices.Sec. 443. Debt relief for countries eligible for assistance from the International Development Association.Sec. 444. Collection of information from United States entities concerning requests by the Government of China.Sec. 445. Report on manner and extent to which the Government of China exploits Hong Kong to circumvent United States laws and protections.Sec. 446. Monitoring overcapacity of industries in the People’s Republic of China.Sec. 447. Report on currency issues with respect to the People's Republic of China.Sec. 448. Report on exposure of the United States to the financial system of the People's Republic of China.Sec. 449. Report on the extent to which United States entities across industrial sectors source from the People's Republic of China and use Chinese-operated global distribution networks.Sec. 450. Report on anticompetitive behavior by the Government of China.Sec. 451. Report on investment reciprocity between the United States and the People’s Republic of China.Sec. 452. Statement of policy to encourage the development of a corporate code of conduct for countering malign influence in the private sector.Sec. 453. Analysis of foreign laws, policies, and practices that harm competition.2.FindingsCongress makes the following findings:(1)The United States and the People's Republic of China established diplomatic relations on January 1, 1979, and both countries can benefit from constructive diplomatic ties and regular dialogue.(2)The strategic competition between the United States and the People’s Republic of China will shape the future of the 21st century, and the United States must accordingly reinvigorate its domestic industries and invest in research and development, entrepreneurs, domestic manufacturing, and the skills, education, and success of a diverse and inclusive workforce, while also ensuring that American soft and hard power remain unparalleled on the world stage.(3)United States policy towards the People’s Republic of China is part of a broader approach to the Indo-Pacific and the world which aspires to work with our allies and partners to advance shared values and interests by preserving and enhancing a free, open, democratic inclusive, rules-based, stable, and diverse region. (4)The United States does not seek to determine a particular state for the People’s Republic of China or contain the People’s Republic of China’s legitimate development or the legitimate aspirations of the Chinese people; nor do we wish to disengage from the People’s Republic of China or its people.(5)The Government of China has made and continues to make decisions that fundamentally challenge United States national interests, regional peace and stability, and international security, including on vital strategic, economic, and diplomatic matters, human rights, and the rule of law.(6)The malign activities of the Government of China related to predatory trade practices, economic espionage, regional aggression, and disrespect for human rights, democratic norms, and international law inhibits diplomatic, economic, and security relations with the United States.(7)United States-China trade and economic relations have expanded significantly over the past three decades. Yet the People’s Republic of China’s commitments on trade issues, including technology transfers, intellectual property rights, and subsidies of domestic industries, have fallen short, requiring a rebalancing of trade and economic ties, the enforcement of existing rules and agreements, and the pursuit of future trade agreements that include rigorous verification and enforcement mechanisms.(8)In recent years, United States-China military exchanges, with a goal of achieving greater transparency, mutual understanding, and confidence, have included high-level visits and recurrent exchanges between civilian and military officials. The United States remains committed to military-military engagement that would help to prevent miscalculation and miscommunication.(9)The authoritarianism of the Government of China has deepened under General Secretary Xi Jinping, including a decision to remove presidential term limits and new and repressive policies in Hong Kong, Xinjiang, and Tibet, a new governance model embracing digital authoritarianism, and steps to severely repress and crush China’s civil society.(10)The United States and the People’s Republic of China are both permanent members of the United Nations Security Council and have opportunities to cooperate where shared interests align on areas of mutual concern, including mitigating the effects of climate change, building a strong global economy, and ensuring regional peace and security. 3.DefinitionsIn this Act:(1)ApprenticeshipThe term apprenticeship means an apprenticeship program that is registered by the Office of Apprenticeship or a State apprenticeship agency under the Act of August 16, 1937 (commonly known as the National Apprenticeship Act) (50 State. 664, chapter 663; 29 U.S.C. 50 et seq.), including, as in effect on December 30, 2019, any requirement, standard, or rule promulgated under that Act. (2)Critical technology; critical technology areasThe terms critical technology and critical technology area have the meaning given the term critical technology in section 103(a). 4.Statement of policy on Indo-Pacific and China strategyIt shall be the policy of the United States:(1)To preserve and enhance a free, open, inclusive, stable, and diversified Indo-Pacific in which countries pursue their objectives peacefully and in accordance with international law and shared norms and principles, including—(A)the peaceful resolution of disputes;(B)an open economic order that promotes strong, sustainable, balanced, and equitable growth through a level, competitive playing field; and(C)a diplomatic and political order that promotes peace and human dignity, based on the rule of law and respect for human rights.(2)To strengthen cooperation among our partners in the region, leveraging their significant and growing capabilities to build a network of like-minded states that sustains and strengthens a rules-based regional order and addresses regional and global challenges.(3)To recognize and respond to the differences between the United States and the People’s Republic of China and the geopolitical, strategic, economic, technological, and normative challenge that the Government of China, under President Xi Jinping’s leadership, poses to the United States and to the global community, as well as to the opportunities that exist to engage cooperatively with a China that is peaceful, stable, prosperous, and a responsible player in international affairs, with economic policies consistent with a rules-based level playing field and its international obligations. 5.Rules of construction(a)Restriction on funding for apprenticeship programsFunds made available under this Act to support apprenticeship programs may only be used to support apprenticeship programs that meet the definition of apprenticeship under section 3.(b)Applicability of existing restrictions on assistance to foreign security forcesNothing in this Act shall be construed to diminish, supplant, supersede, or otherwise restrict or prevent responsibilities of the United States Government under 620M of the Foreign Assistance Act (22 U.S.C. 2378d) or section 362 of title 10, United States Code. IInvesting in American CompetitivenessAScience and technology101.Appropriate congressional committees definedIn this subtitle, the term appropriate congressional committees means—(1)the Committee on Foreign Relations, the Select Committee on Intelligence, the Committee on Commerce, Science, and Transportation, the Committee on Energy and Natural Resources, and the Committee on Appropriations of the Senate; and(2)the Committee on Foreign Affairs, the Permanent Select Committee on Intelligence, the Committee on Energy and Commerce, the Committee on Science, Space, and Technology, and the Committee on Appropriations of the House of Representatives.102.Restoration of Federal funding for research and development(a)In generalThere is authorized to be appropriated for Federal funding for research and development in science and technology—(1)for the period of the 4 calendar years beginning after the date of enactment of this Act, $300,000,000,000, which shall be in addition to any other Federal funding available for such purposes; and(2)for each fiscal year following the end of the period described in paragraph (1), the amount necessary to provide for increased total funding (including any other Federal funding available) for such purposes at a level that is 3 percent more than the total funding provided for such purposes for the preceding fiscal year.(b)Budget requirements(1)Omb identificationThe Director of the Office of Management and Budget shall, for each of the fiscal years 2020 through 2026—(A)determine the amount of funds that should be made available to each applicable Federal agency, including all Federal science agencies, in order to ensure that the Federal Government supports research and development in science and technology for the fiscal year in the amount described in subsection (a); and(B)inform the head of each applicable Federal agency of the amount determined under subparagraph (A) for such agency.(2)BudgetsFor each of fiscal years 2020 through 2026—(A)the head of each Federal science agency shall prepare and submit a budget estimate and request to the Director of the Office of Management and Budget for such fiscal year that provides for funding for science and technology at the level determined under paragraph (1)(A) for the agency; and(B)the President shall include, in the budget submitted under section 1105 of title 31, United States Code, for the fiscal year, the budget estimate and request prepared by the head of each Federal science agency under subparagraph (A) for such fiscal year.(3)Definition of federal science agencyIn this subsection, the term Federal science agency has the meaning given the term in section 103 of the America COMPETES Reauthorization Act of 2010 (42 U.S.C. 6623).103.Excellence in Critical Technologies Program(a)DefinitionsIn this section:(1)CouncilThe term Council means the National Science and Technology Council. (2)Critical technologiesThe term critical technologies means the technologies included on the most recent list under subsection (e), including any additions or deletions made by the Director in accordance with subsection (e)(2).(3)DirectorThe term Director means the Director of the Office of Science and Technology Policy.(4)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)).(5)Minority-serving institutionThe term minority-serving institution means an eligible institution described in section 371(a) of the Higher Education Act of 1965 (20 U.S.C. 1067q(a)).(6)National laboratoriesThe term National Laboratories has the meaning given that term in section 2 of the Energy Policy Act of 2005 (42 U.S.C. 15801).(7)ProgramThe term Program means the Excellence in Critical Technologies Program established under subsection (b). (8)Socially and economically disadvantaged individualThe term socially and economically disadvantaged individual means any socially and economically disadvantaged individual described in the flush text following section 8(d)(3)(C) of the Small Business Act (15 U.S.C. 637(d)(3)(C)) and in any relevant subcontracting regulation issued under such section 8(d). (b)Excellence in critical technologies program established(1)In generalThe Director, acting through the Council, shall coordinate interagency activities to develop and advance critical technologies in the United States.(2)DesignationThe initiative established under paragraph (1) shall be known as the Excellence in Critical Technologies Program.(c)Activities of programThe activities of the Program shall include the following:(1)Establish and coordinate interagency initiatives to advance critical technologies through research and development, and to encourage and enable the domestic production of such technologies, that will draw on the private sector, institutions of higher education (including minority-serving institutions), National Laboratories, Federal laboratories, and other relevant entities, as appropriate.(2)Advise Congress on opportunities for greater investment in United States entities involved in the domestic development, deployment, and manufacturing of critical technologies.(3)Collaborate with labor organizations (including labor unions), elementary and secondary schools, institutions of higher education (including minority-serving institutions), and other educational institutions and training providers on best practices for—(A)developing the United States technology workforce;(B)creating and protecting domestic jobs; and(C)increasing participation in the technology workforce by low-income individuals, women, racial and ethnic minorities, and other underrepresented populations.(4)Establish norms for the proper development of critical technologies that ensure—(A)the application of the critical technologies remains consistent with individual human rights; and(B)the critical technologies cannot be abused by authoritarian states.(d)AgenciesThe program shall be implemented by the following agencies:(1)The Department of Commerce, including the National Institute of Standards and Technology.(2)The Department of Defense.(3)The Department of Energy.(4)The National Aeronautics and Space Administration.(5)The National Institutes of Health.(6)The National Institute of Standards and Technology.(7)The National Science Foundation.(8)Other relevant agencies designated by the Director.(e)List of critical technologies; updating process(1)Initial listThe initial list of critical technologies shall consist of the following:(A)Artificial intelligence and machine learning.(B)High-performance computing, semiconductors, and advanced computer hardware.(C)Quantum computing and information systems.(D)Robotics, automation, and advanced manufacturing.(E)Natural or anthropogenic disaster prevention.(F)Advanced communications technology.(G)Biotechnology, genomics, and synthetic biology.(H)Advanced energy technology.(I)Cybersecurity, data storage, and data management technologies.(J)Metal and material production relevant to other critical technologies.(K)Materials science, engineering, and exploration relevant to other critical technologies.(2)Adding or deleting critical technologiesBeginning on the date that is 4 years after the date of enactment of this Act, and every 4 years thereafter, the Director—(A)shall, in consultation with the working group established under subsection (f), review the list of critical technologies developed under this subsection; and(B)as part of that review, may add or delete critical technologies if the competitive threats to the United States have shifted (whether because the United States or other nations have advanced or fallen behind in a technology), subject to paragraph (3).(3)Limit on critical technology categoriesNot more than 10 critical technology categories shall be included on the list of critical technologies at any time.(4)Updating list of critical technologies and distributionUpon the completion of each review under paragraph (2), the Director shall make the list of critical technologies readily available to the public, including by publishing the list in the Federal Register, even if no changes have been made to the prior list.(f)Private sector working group(1)EstablishmentNot later than 120 days after the date of enactment of this Act, the Director shall establish a private sector working group to advise the Federal Government in the development of a strategy to achieve the activities listed in subsection (c).(2)Membership(A)CompositionThe working group established under paragraph (1) shall be composed of members selected by the Director from among the following:(i)Leading technical experts on critical technologies.(ii)Business leaders, including from startups, small businesses, and businesses owned by socially and economically disadvantaged individuals, formerly incarcerated individuals, women, veterans, and other underrepresented populations.(iii)Representatives of labor organizations (including labor unions).(iv)Representatives of elementary, secondary, and higher education, and of workforce development, including organizations that specialize in workforce diversity and inclusion.(v)Experts on human rights.(vi)Experts on cybersecurity.(vii)Experts on safety and health.(B)LeadershipThe Director shall designate one individual named under subparagraph (A) to be the chair of the working group established under paragraph (1).(C)AdviceBefore making appointments under this subsection, the Director shall consult with the National Academy of Sciences and other relevant groups.(3)ConveneNot later than 120 days after the date of enactment of this Act, the working group established under paragraph (1) shall convene for the first time.(4)MeetingsAfter its first meeting, the working group established under paragraph (1) shall convene once every 3 months or when called upon by the Director.(5)Conflict of interestThe Director shall establish procedures, in accordance with Federal law, to deal with conflicts of interest.(g)Reporting requirementEach year, at the time of the President’s annual budget submission to Congress, the Director shall submit a report that describes—(1)the activities and funding levels of the Program, by agency, in the prior and current fiscal years, and plans for activities in the upcoming fiscal year;(2)the overall strategy to advance critical technologies through the Program and to encourage and enable the domestic production of the critical technologies;(3)the achievements of the Program in the prior fiscal year and any elements of the Program that need to be strengthened; and(4)how agency activities are being coordinated to maximize the effectiveness of Federal efforts.(h)Endless frontier(1)Sense of congressIt is the sense of Congress that—(A)the Director of the National Science Foundation should establish a Technology Directorate, consistent with the bill entitled A bill to establish a new Directorate for Technology in the redesignated National Science and Technology Foundation, to establish a regional technology hub program, to require a strategy and report on economic security, science, research, and innovation, and for other purposes (S. 3832, 116th Congress, introduced on May 21, 2020) (referred to in this subsection as the Endless Frontier Act), to advance research and innovation in critical technologies; (B)the Secretary of Commerce should establish regional technology hubs, consistent with the Endless Frontier Act, to promote regional economic development related to critical technologies; and(C)the Director of the National Science Foundation requires an additional $100,000,000,000 over a period of 5 years, and the Secretary of Commerce requires an additional $10,000,000,000 over a period of 5 years, to carry out subparagraphs (A) and (B).(2)Implementation(A)In generalThe Director shall carry out this section in a manner consistent with the agency roles in the Endless Frontier Act.(B)Transition after enactmentBeginning upon the date of enactment of the Endless Frontier Act, the role of the working group under subsection (f) shall be carried out by the Board of Advisors established under the Endless Frontier Act.(i)ConsultationIn carrying out this section, the Director shall consult with the National Economic Council, the National Security Council, and other relevant White House entities.104.List of acquisition programs, technologies, manufacturing capabilities, and research areas critical to national and economic security(a)List required(1)In generalThe Director of the Office of Science and Technology Policy (referred to in this section as the Director), in coordination with the National Security Council, the National Economic Council, and the relevant agencies described in paragraph (2), shall establish and maintain a list of acquisition programs, technologies, manufacturing capabilities, and research areas that are critical for maintaining the national and economic security technological advantage of the United States over foreign countries of special concern.(2)Relevant agenciesThe agencies described in this paragraph are—(A)the Department of Commerce, including the National Institute of Standards and Technology and the Bureau of Industry and Security; (B)the Department of Defense;(C)the Department of Energy;(D)the National Aeronautics and Space Administration;(E)the National Institutes of Health;(F)the National Science Foundation; and(G)other relevant agencies designated by the Director. (b)Use of listThe Director may use the list established and maintained under subsection (a)(1) for the following purposes:(1)To guide the recommendations of the Federal Government in any interagency determinations conducted pursuant to Federal law relating to technology protection, including relating to export licensing, deemed exports, technology transfer, and foreign direct investment.(2)To inform Federal Government interagency processes on promotion and protection activities involving acquisition programs and technologies that are necessary to achieve and maintain the national and economic security technology advantage of the United States, including those that are supportive of military requirements and strategies.(3)To inform the Federal Government’s activities to integrate acquisition, intelligence, counterintelligence and security, and law enforcement to inform requirements, acquisition, programmatic, and strategic courses of action for technology protection.(4)To identify vulnerabilities in supply chains in critical technologies and foundational manufacturing capabilities that are key to domestic manufacturing competitiveness and resiliency, including forming, casting, machining, joining, surface treatment, and tooling.(5)To inform development of research investment strategies and activities and development of innovation centers and the critical technology industrial base through the employment of financial assistance from the Federal Government through appropriate statutory authorities and programs.(6)To identify opportunities for alliances and partnerships in key research and development areas to achieve and maintain a national and economic security technology advantage.(7)To identify opportunities for the Federal Government’s acquisition programs to prompt the development, deployment, and domestic manufacturing of technologies, including creating market demand for new technologies and key manufacturing processes.(8)For such other purposes as the Director considers appropriate.(c)UpdatesNot less frequently than once each year, the Director shall update the list established and maintained under subsection (a)(1).(d)Publication(1)Initial publicationNot later than 180 days after the date of enactment of this Act, the Director shall publish the list established and maintained under subsection (a)(1).(2)UpdatesNot later than one year after publishing the list under paragraph (1) and not less frequently than once each year thereafter, the Director shall publish the list more recently updated under subsection (c).(3)JustificationsEach publication under this subsection shall include a justification for the inclusion of items on the list, including specific performance and technical figures of merit.(e)Excellence in critical technologies programThe Director shall implement this section in conjunction with the Excellence in Critical Technologies Program established by section 103.105.Department of State Office of International Strategic Scientific Innovation(a)In generalThere shall be established in the Office of the Secretary of State, the Office of International Strategic Scientific Innovation (referred to in this section as the Office). The head of the Office shall be appointed by the President, with the advice and consent of the Senate, shall be referred to as the Ambassador at Large for International Strategic Scientific Innovation, and shall report directly to the Secretary of State.(b)DutiesThe Office shall—(1)develop and communicate United States positions regarding scientific innovation policies and the exchange of scientific information;(2)coordinate with allies and partner governments to ensure that the United States works cooperatively with nations in the Group of Seven and the Organization for Economic Co-operation and Development to leverage our combined technical expertise to lead in scientific innovation in the 21st century;(3)encourage partner countries—(A)to increase their national research and development budgets;(B)to target specific critical technology sectors for such increased budgets; and(C)to provide research and development tax incentives for technology firms to form international collaborative partnerships;(4)coordinate efforts among relevant Federal agencies to build and enhance partnerships with countries to develop digital infrastructure;(5)lead the efforts of the Department of State, including through the Under Secretary for Management, to increase opportunities to bring specialists in innovation and critical technologies into the Department of State, including for fellowships and any other program identified by the Office;(6)engage with allies and partners with respect to best practices for investing in entities that promote a free, stable, open, and secure digital domain;(7)foster increased engagement between United States private sector entities working on critical technologies with private entities or academic institutions located in like-minded nations; and(8)coordinate with the United States International Development Finance Corporation, the United States Agency for International Development, the Export-Import Bank of the United States, and other Federal departments and agencies to encourage American startups in artificial intelligence and data science, genomics and synthetic biology, quantum information systems, clean energy, and other frontier technologies to invest in, export to, and form research and development partnerships with reputable firms in critical technology ecosystems.(c)QualificationsThe Ambassador at Large for International Strategic Scientific Innovation shall have demonstrated expertise in—(1)critical technologies;(2)scientific innovation and development policy;(3)international relations and diplomacy; and(4)the intersection of innovation and workforce and skills development.(d)Coordination reporting requirementNot later than 90 days after the date of enactment of this Act, the Ambassador at Large for International Strategic Scientific Innovation shall submit a strategy to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representative for creating mechanisms whereby the United States and like-minded countries can coordinate—(1)to ensure an open flow of ideas related to innovation and technology; and(2)to protect the benefits of promoting innovation.106.Report on development and utilization of dual-use technologies by the Government of ChinaNot later than 90 days after the date of enactment of this Act, the Secretary of State, in coordination with the Secretary of Defense, Secretary of Commerce, Secretary of Energy, and Secretary of the Treasury, shall submit a report to the appropriate congressional committees that—(1)assesses the Government of China’s development and utilization of dual-use technologies (including robotics, artificial intelligence and autonomous systems, facial recognition systems, quantum computing, cryptography, space systems and satellites, 5G telecommunications, and other digitally enabled technologies and services) and the effects of such technologies on the United States and allied national security interests;(2)assesses the Government of China’s use of global supply chains and other international mechanisms to access foreign technology sources to aid in the development of its domestic dual-use technologies, including—(A)the use of United States-sourced software and hardware in Chinese manufactured technologies;(B)the use of European-sourced software and hardware in Chinese manufactured technologies; and(C)the use of the Belt and Road Initiative to secure resources, knowledge, and other components needed to develop critical dual-use technologies;(3)assesses the Government of China’s industrial policy and monetary investments, including their effect on the development of Chinese-made dual use technologies;(4)assesses the Government of China’s cyberespionage and the extent to which such actions have aided in China’s development of dual-use technologies;(5)describes the policies the United States Government is adopting to protect the interests of the United States with respect to dual-use technologies; and(6)recommends additional actions the United States Government should take to enhance the protection of the interests described in this section.107.Report on anticompetitive behavior by the Government of China(a)In generalNot later than one year after the date of enactment of this Act, and annually thereafter, the Secretary of Commerce, in consultation with the United States Trade Representative, shall submit to the Committee on Finance and the Committee on Foreign Relations of the Senate and the Committee on Ways and Means and the Committee on Foreign Affairs of the House of Representatives a report on anticompetitive behavior by the Government of China, including the Government of China’s use of the Anti-Monopoly law and subsequent treatment of United States companies in the People’s Republic of China with respect to politically motivated investigations, forced transfer of intellectual property or proprietary information, illegal market capture, intimidation, bribery and extortion, due process, and transparency.(b)ElementsThe report required under subsection (a) shall include the following elements:(1)An analysis of anticompetitive behavior perpetrated by the Government of China and its state-owned enterprises in specific industries, including—(A)pharmaceuticals;(B)financial services;(C)telecommunications;(D)infrastructure;(E)advance manufacturing;(F)transportation; and(G)critical technologies.(2)An assessment of the extent to which and how significant bribery, corruption, and extortion play into their anticompetitive behavior.(3)A description of the effects of the Government of China’s anticompetitive behavior on United States-owned businesses in the People’s Republic of China.(4)A description of the effects of the Government of China’s anticompetitive behavior on United States domestic industries and jobs.108.Statement of policy on cooperation in peaceful exploration of space and strategy to develop collaborative, transparent conduct in space(a)Sense of congressIt is the sense of Congress that—(1)the United States should seek areas of cooperation in the peaceful exploration of space;(2)the testing and use of anti-satellite technologies by the Government of China or any other country—(A)threatens the peaceful use of space;(B)creates dangerous space debris that impedes the space efforts of all countries; and(C)contributes to a climate of suspicion and instability with respect to space exploration, rather than a climate of cooperation; and(3)it is in the interests of all countries to establish and adhere to norms and treaties enshrining principles of free, peaceful, and collaborative conduct in space.(b)Statement of policyIt is the policy of the United States to seek cooperation in the peaceful exploration of space with any country, including the People’s Republic of China, so long as such cooperation does not—(1)impinge on critical domestic technologies;(2)pose a risk to the security of the United States;(3)further debris-producing anti-satellite weapons testing; and(4)threaten human rights protections.(c)Strategy and assessmentNot later than 180 days after the date of enactment of this Act, the President, acting through the National Space Council, shall submit to Congress—(1)a strategy for pursuing bilateral and multilateral efforts to develop norms, treaties, and agreements governing responsible, collaborative, and transparent conduct in space, including—(A)remote proximity operations between satellites or crewed vehicles;(B)reinforcing and building upon existing agreements limiting the stationing of weapons in outer space or on a celestial body;(C)greater interoperability between space systems, as appropriate, including in furtherance of the United Nations Agreement on the Rescue of Astronauts, the Return of Astronauts and the Return of Objects Launched into Outer Space, entered into force on December 3, 1968;(D)the protection of heritage or historical sites and artifacts;(E)the registration and mitigation of space debris and development of responsible procedures for disposal of satellites and other objects;(F)clarifying and enhancing responsibility for oversight and governance of commercial or private space activities;(G)the promotion of transparency between countries with respect to space operations and intentions;(H)the sharing of scientific data and research; and(I)reinforcing and expanding adoption of current international treaties and agreements governing conduct in space;(2)a strategy for maintaining and enhancing efforts to return humans to the Moon and successfully carry out a crewed mission to Mars; and(3)an assessment of the sufficiency of current law and government structures to oversee space activities and foster continuing growth of space industry, including recommendations to achieve the same and a description of any provision of law that unnecessarily impedes appropriate collaboration with foreign countries on space programs.BGlobal Infrastructure Development 111.Appropriate congressional committees defined In this subtitle, the term appropriate congressional committees means— (1)the Committee on Foreign Relations, the Select Committee on Intelligence, the Committee on Banking, Housing, and Urban Affairs, the Committee on Finance, the Committee on Energy and Natural Resources, and the Committee on Appropriations of the Senate; and(2)the Committee on Foreign Affairs, the Permanent Select Committee on Intelligence, the Committee on Financial Services, the Committee on Ways and Means, and the Committee on Appropriations of the House of Representatives.112.Negotiations to establish international quality infrastructure investment standards(a)In generalThe President, acting through the Secretary of State and in coordination with the heads of other relevant Federal agencies, shall build upon efforts of the G20 and initiate a multi-stakeholder initiative that brings together governments, the private sector, and civil society to encourage the adoption of trusted standards for quality global infrastructure development in an open and inclusive framework, including with respect to the following issues:(1)Respect for the sovereignty of countries in which infrastructure investments are made.(2)Anti-corruption.(3)Rule of law.(4)Human rights and labor rights.(5)Fiscal and debt sustainability.(6)Social and governance safeguards.(7)Transparency.(8)Environmental and energy standards, including support for high-quality carbon-neutral energy infrastructure promoting new and renewable technologies, including wind and solar and commitments to reduce particulate pollution and greenhouse gas emissions.(b)Sense of congressIt is the sense of Congress that the United States should immediately launch a series of fora around the world showcasing the commitment of the United States and partners of the United States to high-quality development cooperation, including with respect to the issues as described in subsection (a).(c)Report on progress of negotiationsNot later than one year after the date of the enactment of this Act, the President shall submit to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives a briefing on the progress of any negotiations conducted under subsection (a). 113.Global assessment of infrastructure(a)In generalNot later than one year after the date of the enactment of this Act, the Secretary of State, in coordination with the Administrator of the United States Agency for International Development, the Secretary of Commerce, the Board of Directors of the United States International Development Finance Corporation, and, as appropriate, the Director of National Intelligence, shall submit to the appropriate congressional committees a report that—(1)assesses infrastructure around the world;(2)describes interests of the United States relating to infrastructure, disaggregated by regional and functional priorities; and(3)identifies—(A)pending or future projects that would be considered vital to those interests; and(B)pending or future projects that pose little or no threat to those interests.(b)Form of reportThe report required by subsection (a) shall be submitted in unclassified form but may include a classified annex.(c)Use of information by United States international development finance corporationThe Board of Directors of the United States International Development Finance Corporation shall use the assessment conducted under subsection (a) to inform decisions relating to the appropriate allocation of funds available to the Corporation, consistent with the authorities of the Corporation under the Better Utilization of Investments Leading to Development Act of 2018 (22 U.S.C. 9601 et seq.).114.Infrastructure transaction and assistance networkThe Secretary of State shall establish a program, to be known as the Infrastructure Transaction and Assistance Network, under which the Secretary, in coordination with the Global Infrastructure Coordinating Committee, shall advance the development of quality infrastructure, as described in section 113, around the world by—(1)strengthening capacity-building programs to improve project evaluation processes, regulatory and procurement environments, and project preparation capacity of countries that are partners of the United States in such development;(2)providing transaction advisory services to support sustainable infrastructure; and(3)coordinating the provision of United States assistance for the development of infrastructure and catalyzing investment led by the private sector. 115.Provision of assistance by Committee on Foreign Investment in the United States to allies and partners with respect to reviewing foreign investmentSection 721(c)(3) of the Defense Production Act of 1950 (50 U.S.C. 4565(c)(3)) is amended—(1)by striking subparagraph (A) and inserting the following:(A)In generalThe chairperson, in the discretion of the chairperson and in consultation with other members of the Committee, shall, to protect the national security of the United States and countries that are allies or partners of the United States, establish a formal process for—(i)the exchange of information under paragraph (2)(C) with the governments of such countries; and(ii)the provision of assistance to those countries with respect to—(I)reviewing foreign investment transactions in such countries;(II)determining the beneficial ownership of parties to such transactions; and(III)identifying trends in investment and technology that could pose risks to the national security of the United States and such countries.; and(2)in subparagraph (B)—(A)in clause (ii), by striking ; and and inserting a semicolon;(B)by redesignating clause (iii) as clause (iv); and(C)by inserting after clause (ii) the following:(iii)provide for the provision of assistance to support such countries to review foreign investment transactions in such countries and determine the beneficial ownership of the parties to such transactions; and.116.Strategy for advanced and reliable energy infrastructure(a)Strategy for developing countriesThe President shall direct a whole-of-government effort, through the National Security Council, to establish a comprehensive, integrated, multiyear strategy, in consultation with the United States private sector—(1)to strengthen energy security;(2)to increase clean energy and trade;(3)to reduce greenhouse gas emissions and congestion from transportation sectors; and(4)to expand energy access in developing countries that are critical to United States interests around the world.(b)Strategy To increase United States clean energy exportsNot later than 180 days after the date of the enactment of this Act, and annually thereafter for the next 5 years, the Secretary of State, in consultation with the Secretary of Energy, shall establish a United States Government strategy to increase United States exports of clean energy technology to assist foreign countries in—(1)strengthening their energy security;(2)creating open, efficient, rule-based, and transparent energy markets;(3)improving free, fair, and reciprocal energy trading relationships; and(4)expanding access to affordable, reliable, clean energy and low carbon transportation.(c)Advanced and reliable energy partnershipsIt is the sense of Congress that—(1)the United States should establish bilateral, multilateral, and regional initiatives to increase energy security in Latin America, Africa, the Middle East, North Africa, and the Indo-Pacific region;(2)the United States should explore opportunities to partner with the private sector and multilateral institutions, such as the World Bank, to promote universal access to reliable clean energy and less carbon intensive transportation in developing countries;(3)the United States should establish a partnership between the Department of Energy national laboratories and the governments of appropriate countries to provide technical assistance with respect to electrical grid development and the development and deployment of new and advanced clean energy technologies including low- and zero-emission vehicles; and(4)the United States should seek to encourage and support the export of United States-based efforts for the development and deployment of new and advanced clean energy technology, including low- and zero-emissions vehicles, as a central element of the development strategy of the United States. 117.Ensuring greater transparency of financing provided by the People’s Republic of China(a)United States policy at international financial institutionsThe Secretary of the Treasury shall instruct the United States Executive Director of each international financial institution (as defined in section 1701(c)(2) of the International Financial Institutions Act (22 U.S.C. 262r(c)(2)) that it is the policy of the United States to use the voice and vote of the United States at that institution to seek to secure greater transparency with respect to the terms and conditions of financing provided by the Government of China to any country that is a member of the institution and receives financing from the institution, consistent with the rules and principles of the Paris Club.(b)Report requiredThe Chairman of the National Advisory Council on International Monetary and Financial Policies shall include in the annual report required by section 1701 of the International Financial Institutions Act (22 U.S.C. 262r)—(1)a description of progress made toward advancing the policy described in subsection (a); and(2)a discussion of financing provided by entities owned or controlled by the Government of China to countries described in subsection (a), including any efforts or recommendations by the Chairman to seek greater transparency with respect to such financing.(c)TerminationThe requirements of subsections (a) and (b) shall terminate on the earlier of—(1)the date that is 7 years after the date of the enactment of this Act; or(2)the date that is 30 days after the date on which the Secretary submits to the Committee on Financial Services of the House of Representatives and the Committee on Foreign Relations of the Senate a report stating that the Government of China is in substantial compliance with the rules and principles of the Paris Club. 118.Authorization of appropriations(a)In generalThere are authorized to be appropriated such sums as may be necessary—(1)to carry out the activities required under this subtitle; and(2)to co-finance infrastructure projects that could otherwise be included in the Belt and Road Initiative of the Government of China, if—(A)the United States can leverage existing and future projects that have entered into contracts with the Belt and Road Initiative to further promote transparency and debt sustainability; and(B)the projects promote the public good.(b)Leveraging of private sector financingThe United States shall work with countries that are allies and partners of the United States to leverage financing from the private sector for projects described in subsection (a)(2). CDigital121.Appropriate congressional committees definedIn this subtitle, the term appropriate congressional committees means—(1)the Committee on Foreign Relations, the Select Committee on Intelligence, the Committee on Banking, Housing, and Urban Affairs, the Committee on Finance, and the Committee on Appropriations of the Senate; and(2)the Committee on Foreign Affairs, the Permanent Select Committee on Intelligence, the Committee on Financial Services, the Committee on Ways and Means, and the Committee on Appropriations of the House of Representatives.122.Sense of Congress on digital technology issues(a)Statement of policy on leadership in international standards settingIt is the sense of Congress that the United States must reassert its leadership in the international standard-setting bodies that set the governance norms and rules for critical and digitally enabled technologies in order to ensure that these technologies operate within a free, secure, interoperable, and stable digital domain.(b)Negotiations for digital trade agreementIt is the sense of Congress that the United States Trade Representative should negotiate bilateral and multilateral agreements relating to digital goods with the European Union, Japan, Taiwan, and the member countries of the Five Eyes intelligence-sharing alliance.(c)Freedom of information in the digital ageIt is the sense of Congress that the United States should lead a global effort to ensure that freedom of information, including the ability to safely consume or publish information without fear of undue reprisals, is maintained as the digital domain becomes an increasingly integral mechanism for communication.(d)Efforts To ensure technological development does not threaten democratic governance or human rightsIt is the sense of Congress that the United States should convene a global effort to develop and adopt a set of common principles and standards for critical technologies to ensure that the development of new technologies cannot be abused by malign actors, whether they are governments or other entities, and does not threaten democratic governance or human rights.(e)Formation of technology trade allianceIt is the sense of Congress that the United States should examine opportunities for diplomatic negotiations regarding the formation of mutually beneficial alliances relating to digitally enabled technologies and services.123.Sense of Congress on countering the Government of China’s efforts to export its system of digital authoritarianism and other forms of malign influenceIt is the sense of Congress that the United States, along with allies and partners, should lead an international effort that utilizes all of the economic and diplomatic tools at its disposal to combat the expanding use of information and communications technology products and services to surveil, repress, and manipulate populations (also known as digital authoritarianism).124.5G Policy Coordinator(a)EstablishmentThere is established within the Executive Office of the President the position of 5G Policy Coordinator.(b)PurposeThe 5G Policy Coordinator shall oversee the coordination of United States Government efforts to ensure the development of a safe, secure, open, stable, and interoperable 5G environment globally.(c)QualificationsAn individual appointed as 5G Policy Coordinator shall have demonstrated competency in the following fields:(1)Telecommunications and other relevant technological fields.(2)Cybersecurity.(3)International diplomacy.(d)DutiesThe duties of the 5G Policy Coordinator shall include developing and leading, in coordination with the Secretary of State and the Secretary of Commerce, a strategy for engagement with like-minded allies and partners on—(1)securing a 5G environment that is free, stable, open, secure, and interoperable;(2)opportunities for mutually beneficial engagement on 5G issues;(3)efforts at countering the spread of the use of information and communications technology products and services to surveil, repress, and manipulate populations (also known as digital au­thor­i­tar­i­an­ism); and(4)promoting governance norms within international standard-setting bodies that align with values of the United States and like-minded allies and partners for a free and open internet.(e)Placement and reportingThe 5G Policy Coordinator shall report directly to the National Security Advisor to the President of the United States.(f)Rule of constructionNothing in this section shall be construed to affect the authority or jurisdiction of the Federal Communications Commission or confer upon the President, the 5G Policy Coordinator, or any other executive branch agency the power to direct the actions of the Commission, whether directly or indirectly.125.Digital Connectivity and Cybersecurity Partnership(a)Digital connectivity and cybersecurity partnershipNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall, in coordination with the Secretary of the Treasury, the Secretary of Commerce, and the Secretary of Energy, submit to Congress a whole-of-government strategy (to be known as the Digital Connectivity and Cybersecurity Partnership) and implementation plan to leverage United States expertise to help governments of foreign countries—(1)develop and secure digital infrastructure in those countries;(2)protect technological assets, including data; and(3)advance cybersecurity and interoperability to protect against cybercrime and cyberespionage.(b)ChallengesThe strategy required by subsection (a) shall address—(1)developing interoperable frameworks that allow for the free flow of data and information, without unnecessarily restrictive requirements for data localization and cross-border data flow, and that respect individual liberties, privacy, and human rights;(2)ensuring that the products and services necessary for the functioning of the digital economy are not subject to the control of an authoritarian government;(3)establishing standards to ensure equipment and software companies have transparent corporate ownership and are financed transparently for the purposes of procurement, investment, and contracting;(4)improving cybersecurity capabilities to mitigate vulnerabilities in a more complex and dynamic threat environment; and(5)developing best practices for financing and deploying telecommunications networks to ensure long-term solvency of market players.(c)ConsultationIn developing the strategy required by subsection (a), the Secretary of State shall consult with—(1)leaders of the United States industry;(2)other relevant technology experts;(3)representatives from relevant United States Government agencies; and(4)representatives from like-minded allies and partners.(d)Digital Connectivity and Cybersecurity Partnership Fund(1)Program for fund requiredThe Secretary of State shall carry out a program, to be known as the Digital Connectivity and Cybersecurity Partnership Fund, under which the Secretary awards grants to entities to carry out digital infrastructure projects in foreign countries designed to achieve the goals described in subsection (a).(2)Selection of granteesThe Secretary shall award grants under the program required by this subsection to the entities that submit proposals to the Secretary for digital infrastructure projects that the Secretary determines—(A)meet the requirements established pursuant to paragraph (3)(D); and(B)will have the greatest impact in meeting such requirements for the least cost.(3)Program administrationIn carrying out the program required by this subsection, the Secretary shall develop—(A)the policy goals of projects for which grants will be awarded under the program;(B)procedures for selecting such projects and distributing such grants;(C)a method of maximizing the number of entities competing for such grants; and(D)requirements for proposals for such projects, including—(i)minimum technical and financial requirements; and(ii)regulatory requirements.(e)Semiannual briefing requirementNot later than 180 days after the date of the enactment of this Act, and every 180 days thereafter, the Secretary of State shall provide to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives a briefing on the implementation of the strategy required by subsection (a).(f)Authorization of appropriationsThere is authorized to be appropriated such sums as may be necessary to carry out this section.126.Multilateral Telecommunications Security Fund(a)Establishment of fund(1)In generalThere is established in the Treasury of the United States a trust fund to be known as the Multilateral Telecommunications Security Fund.(2)Use of fundAmounts deposited in the Multilateral Telecommunications Security Fund shall be available to the Secretary of State to make expenditures under this subsection in such amounts as the Secretary determines appropriate.(3)Availability(A)In generalAmounts deposited in the Multilateral Telecommunications Security Fund—(i)shall remain available through the end of the tenth fiscal year beginning after the date of the enactment of this Act; and(ii)may only be allocated upon the Secretary of State reaching an agreement with foreign government partners to participate in the common funding mechanism described in subsection (b).(B)Remainder to treasuryAny amounts remaining in the Multilateral Telecommunications Security Fund after the end of the tenth fiscal year beginning after the date of enactment of this Act shall be deposited in the general fund of the Treasury.(b)Administration of fundThe Secretary of State, in consultation with the National Telecommunications and Information Administration Administrator, the Secretary of Homeland Security, the Secretary of the Treasury, and the Director of National Intelligence, shall establish a common funding mechanism, in coordination with foreign partners, that uses amounts from the Multilateral Telecommunications Security Fund to support the development and adoption of secure and trusted telecommunications technologies.(c)Annual report to CongressNot later than one year after the date of the enactment of this Act, and annually thereafter for each fiscal year during which amounts in the Multilateral Telecommunications Security Fund are available, the Secretary of State shall submit to the appropriate congressional committees a report on the status and progress of the funding mechanism established under subsection (b), including—(1)any funding commitments from foreign partners, including each specific amount committed;(2)governing criteria for use of the Multilateral Telecommunications Security Fund;(3)an account of—(A)how funds have been deployed, including to whom they have been provided;(B)amounts remaining in the Multilateral Telecommunications Security Fund; and(C)the progress of the Secretary in meeting the objective described in subsection (b); and(4)additional authorities needed to enhance the effectiveness of the Multilateral Telecommunications Security Fund in achieving the security goals of the United States.(d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $500,000,000 for the period of fiscal years 2021 through 2026.127.Report on threats to the United States semiconductor industryNot later than 90 days after the date of the enactment of this Act, the Secretary of Commerce shall submit to the appropriate congressional committees a report regarding—(1)the strengths and vulnerabilities of the semiconductor industry in the United States; and(2)the threat that the proposed Made in China 2025 initiative of the Government of China poses to the global market share of the United States with respect to the industry described in paragraph (1). DManufacturing, research, and development competitiveness130.DefinitionsIn this subtitle:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Commerce, Science, and Transportation, the Committee on Armed Services, the Committee on Health, Education, Labor, and Pensions, the Committee on Foreign Relations, the Committee on Banking, Housing, and Urban Affairs, the Committee on Energy and Natural Resources, and the Committee on Appropriations of the Senate; and(B)the Committee on Energy and Commerce, the Committee on Transportation and Infrastructure, the Committee on Armed Services, the Committee on Science, Space, and Technology, the Committee on Foreign Affairs, the Committee on Financial Services, and the Committee on Appropriations of the House of Representatives.(2)Socially and economically disadvantaged individualThe term socially and economically disadvantaged individual means any socially and economically disadvantaged individual described in the flush text following section 8(d)(3)(C) of the Small Business Act (15 U.S.C. 637(d)(3)(C)) and in any relevant subcontracting regulation issued under such section 8(d).IManufacturing, research, and technology development131.Manufacturing USA Program(a)FindingsCongress makes the following findings:(1)The Manufacturing USA Program is central to maintaining the global leadership of the United States in critical technologies.(2)When the Manufacturing USA Program was launched, it was envisioned that the program would build a national network of 45 institutes.(3)As of the date of the enactment of this Act, 15 Manufacturing USA institutes have been established with support of the Federal Government to advance new technologies and processes to strengthen the manufacturing competitiveness of the United States.(4)The success of the Manufacturing USA Program is underscored by the Government of China copying the technology foci of the first 14 Manufacturing USA institutes in the creation of their own manufacturing innovation centers as part of their Made in China 2025 effort to become a world leader in advanced manufacturing and critical technology areas.(5)The Government of China is doubling down in its effort to build a network of manufacturing innovation centers, with plans to establish 40 such centers by 2025 to leapfrog the efforts of the United States to maintain global leadership in critical technologies.(6)The Manufacturing USA Program has broad bipartisan support, having recently been reauthorized by section 1741 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92) and expanded by such section to allow for the renewal of existing Manufacturing USA institutes to establish longer term Federal commitment based on the performance of each Manufacturing USA institute.(7)Fulfilling the original goal of establishing 45 Manufacturing USA institutes by 2025 is critical to preventing Chinese dominance in critical technologies and ensuring the security and global leadership in advanced manufacturing of the United States.(b)DefinitionsIn this section:(1)Alliance Manufacturing USA InstituteThe term alliance Manufacturing USA institute means a Manufacturing USA institute described in paragraph (3) of section 34(d) of the National Institute of Standards and Technology Act (15 U.S.C. 278s(d)).(2)Manufacturing USA InstituteThe term Manufacturing USA institute means an institute described in section 34(d) of the National Institute of Standards and Technology Act (15 U.S.C. 278s(d)).(3)Manufacturing USA NetworkThe term Manufacturing USA Network means the network established under section 34(c) of the National Institute of Standards and Technology Act (15 U.S.C. 278s(c)).(4)Manufacturing USA ProgramThe term Manufacturing USA Program means the program established under section 34(b)(1) of the National Institute of Standards and Technology Act (15 U.S.C. 278s(b)(1)).(5)Minority-serving institutionThe term minority-serving institution means an eligible institution described in section 371(a) of the Higher Education Act of 1965 (20 U.S.C. 1067q(a)).(6)National Program OfficeThe term National Program Office means the National Program Office established under section 34(h)(1) of the National Institute of Standards and Technology Act (15 U.S.C. 278s(h)(1)).(7)Traditional Manufacturing USA instituteThe term traditional Manufacturing USA institute means a Manufacturing USA institute that is not an alliance Manufacturing USA institute.(c)Authorization of appropriations for expansion of Manufacturing USA Program(1)In generalThere is authorized to be appropriated $2,400,000,000 for the period of fiscal years 2021 through 2025 for the Director of the National Institute of Standards and Technology to carry out the Manufacturing USA Program and to expand such program to include at least 45 Manufacturing USA institutes.(2)Traditional Manufacturing USA institutes(A)In generalOf the amounts appropriated pursuant to the authorization of appropriations in paragraph (1), $1,500,000,000 shall be available for the period described in such paragraph to support the establishment of at least 3 traditional Manufacturing USA institutes each year during that period.(B)Financial assistanceThe Director shall support the establishment of traditional Manufacturing USA institutes under subparagraph (A) through the award of financial assistance under section 34(e) of the National Institute of Standards and Technology Act (15 U.S.C. 278s(e)).(3)Alliance Manufacturing USA institutesOf the amounts appropriated pursuant to the authorization of appropriations in paragraph (1), $375,000,000 shall be available for the period described in such paragraph to establish not fewer than 3 alliance Manufacturing USA institutes each year during that covered period as designated by the Director of the National Institute of Standards and Technology for a Federal commitment of at least 5 years.(4)Commercialization, workforce training, and supply chain investmentOf the amounts appropriated pursuant to the authorization of appropriations in paragraph (1), $100,000,000 shall be available for the period described in such paragraph to support such programming for commercialization, workforce training, and supply chain activities across the Manufacturing USA Network as the Director considers appropriate.(5)Ongoing support for existing Manufacturing USA institutesOf the amounts appropriated pursuant to the authorization of appropriations in paragraph (1), $375,000,000 shall be available for the period described in such paragraph to support Manufacturing USA institutes that were in effect on the day before the date of the enactment of this Act, and $5,000,000 shall be available to each such Manufacturing USA institute each year for such period for ongoing operation of the institutes, including operational overhead, workforce training, and supply chain activities.(6)Management of interagency solicitations and ongoing managementOf the amounts appropriated pursuant to the authorization of appropriations in paragraph (1), $10,000,000 shall be available annually for the period described in such paragraph for the National Program Office to coordinate the activities of the Manufacturing USA Network and manage interagency solicitations.(d)Coordination between Manufacturing USA Program and Hollings Manufacturing Extension PartnershipThe Secretary of Commerce shall coordinate the activities of the Manufacturing USA Program and the activities of Hollings Manufacturing Extension Partnership with each other to the degree that doing so does not diminish the effectiveness of the ongoing activities of a Manufacturing USA institute or a Center (as the term is defined in section 25(a) of the National Institute of Standards and Technology Act (15 U.S.C. 278k(a)), including Manufacturing USA institutes contracting with a Center (as so defined) to provide services relating to the mission of the Hollings Manufacturing Extension Partnership, including outreach, technical assistance, workforce development, and technology transfer and adoption assistance to small and medium-sized manufacturers.(e)Worker advisory council in Manufacturing USA Program(1)Establishment(A)In generalThe Secretary of Commerce shall, in coordination with the Secretary of Labor, the Secretary of Defense, the Secretary of Energy, and the Secretary of Education, establish an advisory council for the Manufacturing USA Program on the development and dissemination of techniques, policies, and investments for high-road labor practices, worker adaptation and success with technological change, and increased worker participation across the Manufacturing USA Network.(B)MembershipThe council established under subparagraph (A) shall be composed of not fewer than 15 members appointed by the Secretary of Commerce, of whom—(i)five shall be from labor organizations;(ii)five shall be from educational institutions; and(iii)five shall be from workforce development and nonprofit organizations, including those that focus on workforce diversity and inclusion.(C)Period of appointment; vacancies(i)In generalEach member of the council established under subparagraph (A) shall be appointed for a term of 3 years with the ability to renew the appointment for no more than 2 terms.(ii)VacanciesAny member appointed to fill a vacancy occurring before the expiration of the term for which the member’s predecessor was appointed shall be appointed only for the remainder of that term. A member may serve after the expiration of that term until a successor has been appointed.(D)Meetings(i)Initial meetingNot later than 180 days after the date of enactment of this Act, the council established under subparagraph (A) shall hold the first meeting.(ii)Additional meetingsAfter the first meeting of the council, the council shall meet upon the call of the chairperson or of the Secretary, and at least once every 180 days thereafter.(iii)QuorumA majority of the members of the council shall constitute a quorum, but a lesser number of members may hold hearings.(E)Chairperson and vice chairpersonThe members of the council established under subparagraph (A) shall elect 1 member to serve as the chairperson and 1 member to serve as the vice chairperson of the council.(2)Duties of the councilThe council established under paragraph (1)(A) shall provide advice and recommendations to the Secretary of Commerce on matters concerning investment in and support of the manufacturing workforce relating to the following:(A)Worker participation, including through labor organizations, in the planning and deployment of new technologies across an industry and within workplaces.(B)Policies to help workers adapt to technological change, including training and education priorities for the Federal Government and for employer investments in workers.(C)Assessments of impact on workers of development of new technologies and processes by the Manufacturing USA institutes.(D)Management practices that prioritize job quality, worker protection, worker participation and power in decision making, and investment in worker career success.(E)Policies and procedures to prioritize diversity and inclusion in the manufacturing and technology workforce by expanding access to job, career advancement, and management opportunities for underserved and underrepresented populations.(F)Such other matters as the Secretary considers appropriate.(3)Report(A)Appropriate committees of Congress definedIn this paragraph, the term appropriate committees of Congress means—(i)the Committee on Health, Education, Labor, and Pensions, the Committee on Commerce, Science, and Transportation, the Committee on Energy and Natural Resources, the Committee on Armed Services, and the Committee on Appropriations of the Senate; and(ii)the Committee on Education and Labor, the Committee on Science, Space, and Technology, the Committee on Energy and Commerce, the Committee on Armed Services, and the Committee on Appropriations of the House of Representatives.(B)Report requiredNot later than 180 days after the date on which the council established under paragraph (1)(A) holds its initial meeting under paragraph (1)(D)(i) and annually thereafter, the council shall submit to the appropriate committees of Congress a report containing a detailed statement of the advice and recommendations of the council pursuant to paragraph (2).(4)Compensation(A)Prohibition of compensationMembers of the Council may not receive additional pay, allowances, or benefits by reason of their service on the Council.(B)Travel expensesEach member shall receive travel expenses, including per diem in lieu of subsistence, in accordance with applicable provisions under subchapter I of chapter 57 of title 5, United States Code.(5)FACA applicability(A)In generalIn discharging its duties under this subsection, the council established under paragraph (1)(A) shall function solely in an advisory capacity, in accordance with the Federal Advisory Committee Act (5 U.S.C. App.).(B)ExceptionSection 14 of the Federal Advisory Committee Act shall not apply to the Council.(f)Participation of minority-Serving institutionsThe Secretary of Commerce shall coordinate with existing and new Manufacturing USA institutes to integrate minority-serving institutions as active members of the Manufacturing USA institutes, including through the development of preference criteria for proposals to create new Manufacturing USA institutes or renew existing Manufacturing USA institutes that include meaningful participation from minority-serving institutions.(g)Department of Commerce policies To promote domestic production of technologies developed under Manufacturing USA program(1)Definition of domesticIn this subsection, the term domestic, with respect to development or production means development or production by, or with respect to source means the source is, a person incorporated or formed in the United States—(A)that is not under foreign ownership, control, or influence (FOCI) as defined in section 847 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92);(B)whose beneficial owners, as defined in section 847 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92), are United States persons;(C)whose management are United States citizens;(D)whose principal place of business is in the United States; and(E)who is not—(i)a foreign incorporated entity that is an inverted domestic corporation or any subsidiary of such entity; or(ii)any joint venture if more than 10 percent of the joint venture (by vote or value) is held by a foreign incorporated entity that is an inverted domestic corporation or any subsidiary of such entity.(2)Policies(A)In generalThe Secretary of Commerce shall establish policies to promote the domestic production of technologies developed by the Manufacturing USA Network.(B)ElementsThe policies developed under paragraph (2) shall include the following:(i)Measures to partner domestic developers of goods, services, or technologies by Manufacturing USA Network activities with domestic manufacturers and sources of financing.(ii)Measures to develop and provide incentives to promote transfer of intellectual property and goods, services, or technologies developed by Manufacturing USA Network activities to domestic manufacturers.(iii)Measures to assist with supplier scouting and other supply chain development, including the use of the Hollings Manufacturing Extension Partnership to carry out such measures.(iv)A process to review and approve or deny any transfer of intellectual property and goods, services, or technologies developed by Manufacturing USA Network activities to outside of the United States, especially to countries of concern, including the People’s Republic of China.(v)Measures to prioritize Federal procurement of goods, services, or technologies developed by the Manufacturing USA Network activities from domestic sources, as appropriate.(vi)Requirements that all contracts, transactions, and agreements entered into as part of participation in the Manufacturing USA Network shall include conditions where developers of technologies by activities conducted by the Manufacturing USA network who manufacture such technology outside the United States agree that they shall be required to refund to the United States an appropriate amount of funding, which shall include the amount the Federal Government has contributed and the present value of the future value lost by the United States as a result of such technology being manufactured outside the United States, under reasonable conditions and procedures determined by the Secretary in the interest of protecting taxpayers.(C)Processes for waiversThe policies established under this paragraph shall include processes to permit waivers, on a case by case basis, for policies that promote domestic production based on cost, availability, severity of technical and mission requirements, emergency requirements, operational needs, other legal or international treaty obligations, or other factors deemed important to the success of the Manufacturing USA Program.(3)Prohibition(A)DefinitionsIn this paragraph, the terms beneficial owner, company, and foreign ownership, control, or influence have the meanings given such terms in section 847(a) of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92).(B)In generalA company of the People’s Republic of China may not participate in the Manufacturing USA Program or the Manufacturing USA Network. Any company that engages in joint research and development, technology licensing or transfer, or investment involving technologies that result from the activities of the Manufacturing USA Program or the Manufacturing USA Network with companies in the People’s Republic of China or otherwise under the foreign ownership, control or influence of the Government of China or whose beneficial owners are citizens of the People’s Republic of China may not participate in the Manufacturing USA Program or the Manufacturing USA Network.132.Investing in research and development of critical technologies(a)Research and development(1)AwardsThe Secretary of Energy shall, in consultation with the Director of the National Institute of Standards and Technology—(A)make awards to conduct collaborative research and development with industry, labor, academic, and other partners, which may include collaboration with a Federal agency or a Federal laboratory, in order to strengthen the United States position in critical technology areas, including artificial intelligence, nanotechnology, biotechnology, photonics and optics, flexible hybrid technologies, microelectronics, superconductors, advanced battery technologies, robotics, and advanced sensors;(B)make awards to institutions of higher education to support research, testing, demonstrations, and increased United States engagement in standards development activities; and(C)make awards to institutions of higher education, in collaboration with labor organizations and other relevant education and training organizations, to support research and assessments of the impacts of critical technology development and deployment on jobs and skills needs.(2)Interagency coordinationThe Secretary may coordinate with the Secretary of Education, the Secretary of Labor, and the heads of such other relevant agencies in the implementation of paragraph (1)(C).(3)Authorization of appropriations(A)In generalSubject to subparagraph (B), there is authorized to be appropriated to the Secretary of Energy $100,000,000 for the period of fiscal years 2021 through 2025 to carry out this subsection.(B)LimitationOf the amounts appropriated pursuant to the authorization of appropriations in subparagraph (A), not more than $50,000,000 of such amounts may be used to support laboratory research programs of the Department of Energy aligned with the critical technology areas referred to in paragraph (1)(A).(b)Other transaction authorities for Director of the National Institute of Standards and Technology for certain programsParagraph (4) of section 2(b) of the National Institute of Standards and Technology Act (15 U.S.C. 272(b)) is amended to read as follows:(4)to enter into and perform such contracts, including cooperative research and development arrangements and grants and cooperative agreements or other transactions, as may be necessary in carrying out the Hollings Manufacturing Extension Partnership under section 25 and the Manufacturing USA Program under section 34 and on such terms as the Director may deem appropriate, in furtherance of the purposes of such partnership and such program;.(c)Support for National Science Foundation university and industry research programs(1)In generalThere is authorized to be appropriated to the National Science Foundation $150,000,000 for each of fiscal years 2021 through 2025, of which—(A)$50,000,000 shall be available each year for the Industry-University Cooperative Research Centers program of the Foundation; and(B)$100,000,000 shall be available each year for the Engineering Research Centers program of the Foundation.(2)Manufacturing activitiesThe Director of the National Science Foundation may prioritize the use of amounts appropriated pursuant to the authorization of appropriations under paragraph (1) for awards to education, research, and commercialization activities that support domestic manufacturing in critical technology areas.(d)Innovation and technology transfer programs(1)Innovation corps(A)AuthorizationThere is authorized to be appropriated for the Innovation Corps established under section 601 of the American Innovation and Competitiveness Act (42 U.S.C. 1862s–8), $100,000,000 for each of fiscal years 2021 through 2025, of which at least 25 percent each year shall be used for follow-on grant awards under section 601(c)(3) of such Act.(B)Additional coordinationSection 601(c)(3) of the American Innovation and Competitiveness Act (42 U.S.C. 1862s–8(c)(3)) is amended by adding at the end the following:(C)CoordinationThe Director of the National Science Foundation shall coordinate with Federal agencies that are required to establish SBIR and STTR programs (as those terms are defined in section 9(e) of the Small Business Act (15 U.S.C. 638(e)) to facilitate further relevant Federal support for I-Corps participants..(2)Translational research grantsThere are authorized to be appropriated to the National Science Foundation $50,000,000 for each of fiscal years 2021 through 2025 for the translational research grants under section 602 of the American Innovation and Competitiveness Act (42 U.S.C. 1862s–9).(e)Consortium for advanced manufacturing(1)EstablishmentThe Director of the National Science Foundation shall establish, oversee, and support a consortium on advanced manufacturing that operates as an independent entity.(2)ElementsThe consortium established, overseen, and supported under paragraph (1) shall be led by a nonprofit organization or an institution of higher education.(3)FunctionsThe functions of the consortium established, overseen, and supported under paragraph (1) are the following:(A)To include all fields of advanced manufacturing, including emerging areas and areas overlapping with other disciplines.(B)To serve as a catalyst and enabler for, and give a voice to, the national advanced manufacturing research community in shaping the future of advanced manufacturing.(C)To consider issues, challenges, and opportunities facing United States advanced manufacturing, and source perspectives on technology priorities, including novel and unanticipated perspectives, that can inform both the broad advanced manufacturing community and Federal programs and policies.(D)To provide a resource for rapid response expert advice to help inform cross-cutting Federal research and development initiatives in advanced manufacturing, responses might be provided within several days for simple informational items or within several months for more complex issues.(E)To serve as an intermediary for the executive and legislative branches of the Federal Government in soliciting the input of the broader manufacturing community.(F)To consider innovation metrics in education and research to inform initiatives that will improve the national innovation ecosystem.(4)RequirementsIn carrying out paragraph (3), the consortium established, overseen, and supported under paragraph (1) shall—(A)enable the advanced manufacturing community to communicate to a broad audience the myriad ways in which advances in manufacturing will create a brighter future and encourage the alignment of advanced manufacturing research with pressing national priorities and national challenges;(B)facilitate the generation of visions for advanced manufacturing research and education and communicate them to a wide range of stakeholders in the United States;(C)provide flexible mechanisms that allow single or multiple Federal agencies to sponsor and participate in studies of specific agency interest;(D)respond to Federal agency requests and identify key technology challenges facing the private sector;(E)convene experts from United States industry, academia, and labor to consider issues, challenges, and opportunities in advanced manufacturing;(F)form focus teams to deep dive into particular technology areas;(G)engage experts from the private sector, including industry, academia, and labor, with the support of and participation from Federal agency leadership; and(H)provide input to the Federal Government and engage with advisory committees and groups consistent with law and regulations, as appropriate for a body that is not chartered under the Federal Advisory Committee Act (5 U.S.C. App.).(5)Independent operationsThe Director shall allow the consortium established, overseen, and supported under paragraph (1) to operate independently and shall not require any advance review by the Foundation of any findings, recommendations, or other work products of the consortium.(6)Nonapplicability of FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the consortium established, overseen, and supported under paragraph (1).(7)ReportsThe consortium shall issue at least four reports each year.(8)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection, $10,000,000 for the period of fiscal years 2021 through 2025.133.Funding for quantum computing and consortial quantum research and development(a)FindingsCongress makes the following findings:(1)United States leadership in quantum computing is vital for science, society, the economy, and national security.(2)It is in the national interest for the Federal Government to foster continued growth of the United States quantum computing innovation ecosystem.(3)Federal Government investment in the efforts of institutions of higher education and industry to research, develop, demonstrate, and produce critical technologies and to establish successful domestic companies is essential to national and economic security and to the global leadership of the United States.(b)Quantum user expansion for science and technology(1)EstablishmentNot later than 90 days after the date of the enactment of this Act, the Secretary of Energy, acting through the Director of the Office of Science of the Department of Energy and in consultation with appropriate officials from other government organizations, shall establish a competitive, merit-based program to provide researchers access to quantum computing resources via the cloud so as—(A)to enhance the United States quantum research enterprise;(B)to stimulate the United States quantum computing industry;(C)to educate the future quantum computing workforce;(D)to accelerate advancement of quantum computer capabilities; and(E)to develop requirements, applications, and algorithms to determine and exploit the utility of noisy intermediate-scale quantum computers (NISQ) and state of the art quantum computers.(2)DesignationThe program established under paragraph (1) shall be referred to as the Quantum User Expansion for Science and Technology (in this subsection referred to as the Program).(3)Administration of program(A)ConsultationThe Secretary shall administer the Program in consultation with private sector stakeholders, the user community, and interagency partners, including the National Science Foundation, the National Institute of Standards and Technology and the Department of Defense.(B)ActivitiesThe Program shall include and focus on soliciting, considering, selecting, and funding applications primarily from United States-based researchers for access to and use of cloud-based quantum computing resources.(C)ApplicationsApplications for funding under subparagraph (B) shall be assessed on the basis of the following:(i)Scientific merit.(ii)Societal, economic, or security impact.(iii)The need to access quantum computing resources.(4)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to Congress a report on the status of the Program.(5)Authorization of appropriationsThere is authorized to be appropriated to carry out the Program $100,000,000 in fiscal year 2021.(c)Quantum Economic Development Consortium(1)Authorization of appropriationsThere is authorized to be appropriated to the National Institute of Standards and Technology $100,000,000 for the period of fiscal years 2021 through 2025 for—(A)the Quantum Economic Development Consortium established under section 201 of the National Quantum Initiative Act (15 U.S.C. 8831); and(B)awards based on recommendations of the Quantum Economic Development Consortium that enable and grow a robust United States quantum industry and supply chain to maintain United States leadership in the field of quantum computing.(2)WaiverSection 201(c) of the National Quantum Initiative Act (15 U.S.C. 8831(c)) shall not apply to use of amounts appropriated pursuant to subparagraph (A).(d)Department of Defense investment in quantum computing(1)High-risk, high-payoff approachThe Secretary of Defense shall—(A)award at least 2 grants to industry-led teams, which may include academic and other research entities, with the goal of building fully error-corrected, fault-tolerant quantum computers before the date that is 5 years after the date of the enactment of this Act;(B)establish cost-sharing criteria for each such award; and(C)develop milestones and exit criteria for each such award to measure progress, including by requiring applicants to propose tangible milestones to achieving the goal of building fully error-corrected, fault-tolerant quantum computers as close to the 5-year goal timeframe as possible.(2)Sustaining the quantum computing industryTo make steady progress in the field of quantum computing, the Secretary of Defense shall provide stable funding on a competitive basis during the 10-year period beginning on the date of the enactment of this Act—(A)for the development of requirements, applications, and algorithms to determine and exploit the utility of noisy intermediate-scale quantum (NISQ) computers that are available as of the day before the date of the enactment of this Act; and(B)for access to intermediate-scale quantum computers for government, academic, and commercial researchers and developers.(3)Annual reportNot later than 2 years after the date of the enactment of this Act and not less frequently than once each year thereafter, the Secretary shall submit to the President and Congress a report on the progress of the activities required under this section and alterations of previous plans for the future.(4)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $1,500,000,000 for the period of fiscal years 2021 through 2031.134.National Artificial Intelligence Research and Development Initiative(a)Sense of CongressIt is the sense of Congress that—(1)there is a need for a National Artificial Research and Development Intelligence Initiative, including a comprehensive strategy for and coordination across agencies on research and development on artificial intelligence;(2)there are currently several interagency committees working on related tasks with respect to artificial intelligence;(3)the reporting structure of such committees could be simplified to address efficiently the goals of the Initiative; and(4)it is useful to accelerate in the United States, research on artificial intelligence that increases innovation while also promoting privacy and accountability.(b)Definitions(1)Artificial intelligenceThe term artificial intelligence includes the following:(A)An artificial system that performs tasks under varying and unpredictable circumstances without significant human oversight, or that can learn from experience and improve performance when exposed to data sets.(B)An artificial system developed in computer software, physical hardware, or other context that solves tasks requiring human-like perception, cognition, planning, learning, communication, or physical action.(C)An artificial system designed to think or act like a human, including cognitive architectures and neural networks.(D)A set of techniques, including machine learning, that is designed to approximate a cognitive task.(E)An artificial system designed to act rationally, including an intelligent software agent or embodied robot that achieves goals using perception, planning, reasoning, learning, communicating, decision making, and acting.(2)Artificial intelligence industryThe term artificial intelligence industry means entities in industries relevant to artificial intelligence. (3)Emerging research institutionThe term emerging research institution means an institution of higher education that—(A)receives less than $20,000,000 in Federal research funding annually; and(B)may grant a doctoral degree.(4)InitiativeThe term Initiative means the National Artificial Intelligence Research and Development Initiative established pursuant to subsection (c).(5)Institution of higher educationThe term institution of higher education has the meaning given that term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).(6)K–12 educationThe term K–12 education means elementary school and secondary education, as such terms are defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).(7)Machine learningThe term machine learning means a subfield of artificial intelligence that is characterized by giving computers the autonomous ability to progressively optimize performance of a specific task based on data without being explicitly programmed.(8)Minority-serving institutionThe term minority-serving institution means any of the following:(A)A Hispanic-serving institution (as defined in section 502(a) of the Higher Education Act of 1965 (20 U.S.C. 1101a(a))).(B)A Tribal College or University (as defined in section 316(b) of the Higher Education Act of 1965 (20 U.S.C. 1059c(b))).(C)An Alaska Native-serving institution (as defined in section 317(b) of the Higher Education Act of 1965 (20 U.S.C. 1059d(b))).(D)A Native Hawaiian-serving institution (as defined in section 317(b) of the Higher Education Act of 1965 (20 U.S.C. 1059d(b))).(E)A Predominantly Black Institution (as defined in section 318(b) of the Higher Education Act of 1965 (20 U.S.C. 1059e(b))).(F)A Native American-serving nontribal institution (as defined in section 319(b) of the Higher Education Act of 1965 (20 U.S.C. 1059f(b))).(G)An Asian American and Native American Pacific Islander-serving institution (as defined in section 320(b) of the Higher Education Act of 1965 (20 U.S.C. 1059g(b))).(c)National Artificial Intelligence Research and Development InitiativeThe President shall establish and implement an initiative with respect to artificial intelligence to be known as the National Artificial Intelligence Research and Development Initiative. In carrying out the Initiative, the President shall, acting through appropriate Federal entities, including the Networking and Information Technology Research and Development Program—(1)establish objectives, priorities, and metrics for strategic plans under subsection (e)(4) to accelerate development of science and technology applications for artificial intelligence in the United States;(2)invest in research, development, demonstration, application to analysis and modeling, and other activities with respect to science and technology in artificial intelligence;(3)support the development of a workforce pipeline for science and technology with respect to artificial intelligence by making strategic investments to—(A)expand the number of researchers, educators, and students with training in science and technology in artificial intelligence;(B)increase the number of skilled and trained workers from underrepresented communities who can contribute to the development of artificial intelligence and artificial intelligence technology, diversify the artificial intelligence workforce, and expand the artificial intelligence workforce pipeline;(C)promote the development and inclusion of multidisciplinary curricula and research opportunities for science and engineering with respect to artificial intelligence, including advanced technological education, during the primary, secondary, undergraduate, graduate, postdoctoral, adult learning, and career retraining stages of education; and(D)equip workers with the knowledge and skill sets required to operate effectively in occupations and workplaces that will be increasingly influenced by artificial intelligence;(4)facilitate coordination of efforts and collaboration with respect to research and development of artificial intelligence among government agencies, Federal and national laboratories, nonprofit organizations, institutions of higher education, and industry;(5)leverage existing Federal research investments, and partner with industry and institutions of higher education to leverage knowledge and resources, to advance objectives and priorities of the Initiative;(6)strengthen research, development, demonstration, and applications in science and technology with respect to artificial intelligence by—(A)addressing gaps in basic research knowledge with respect to artificial intelligence through research;(B)promoting the further development of facilities and centers available for research, testing, and education in science and technology with respect to artificial intelligence;(C)stimulating research on, and promoting more rapid development and commercialization of, artificial intelligence-based technologies;(D)promoting research into the effects of artificial intelligence and applications of artificial intelligence on society, the workforce and workplace, and individuals, including those from underrepresented communities;(E)promoting data and model sharing among the Federal government, academic researchers, the private sector, and other practitioners of artificial intelligence;(F)identifying and minimizing inappropriate bias in data sets, algorithms, and other aspects of artificial intelligence; and(G)supporting efforts to create metrics to assess safety, security, and reliability of applications of science and technology with respect to artificial intelligence; and(7)ensure that research, development, demonstration, and applications efforts with respect to artificial intelligence create measurable benefits for all individuals in the United States, including members of disadvantaged and underrepresented groups. (d)National Artificial Intelligence Coordination Office(1)In generalThe Director of the Office of Science and Technology Policy shall, in consultation with the Director of the National Science Foundation, the Secretary of Energy, and the Secretary of Commerce, the Attorney General, the Federal Trade Commission, and the Director of the Bureau of Consumer Financial Protection, establish or designate, and appoint a director of, an office to be known as the National Artificial Intelligence Coordination Office (in this subsection referred to as the Office).(2)DutiesThe Office shall—(A)serve as the point of contact on Federal artificial intelligence activities for government organizations, academia, industry, professional societies, State artificial intelligence programs, interested citizen groups, and others to exchange technical and programmatic information;(B)conduct public outreach, including dissemination of findings and recommendations of the National Artificial Intelligence Advisory Committee established under subsection (f), as appropriate; and(C)promote access to and development of early applications of the technologies, innovations, and expertise that benefit the public derived from Initiative activities to agency missions and systems across the Federal Government, and to United States industry, including startup companies. (3)FundingThe funding of the Office shall be derived from amounts available to the Office of Science and Technology Policy, the National Science Foundation, the Department of Energy, the Department of Commerce, and such other departments or agencies of the Federal Government as the President considers appropriate.(4)ReportNot later than 90 days after the date of the enactment of this Act, the Director of the Office of Science and Technology Policy shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Science, Space, and Technology of the House of Representatives a report on funding for the Office. The report shall include—(A)the amount of funding required to adequately fund the Office;(B)the adequacy of existing mechanisms to fund the Office; and(C)the actions taken to ensure stable funding for the Office.(e)Interagency Committee on Artificial Intelligence(1)In generalThe Director of the Office of Science and Technology Policy shall establish or designate an interagency committee to be known as the Interagency Committee on Artificial Intelligence (in this subsection referred to as the Interagency Committee).(2)Membership(A)CompositionThe Interagency Committee shall be composed of representatives from the following, as detailed to the Interagency Committee by the head of the agency concerned:(i)The National Institute of Standards and Technology.(ii)The National Science Foundation.(iii)The Department of Energy.(iv)The Department of Justice.(v)The Federal Trade Commission.(vi)The Bureau of Consumer Financial Protection.(vii)The National Aeronautics and Space Administration.(viii)The Department of Defense.(ix)The Office of the Director of National Intelligence.(x)The Office of Management and Budget.(xi)The Office of Science and Technology Policy.(xii)The National Institutes of Health.(xiii)Any other Federal agency the Director of the Office of Science and Technology Policy considers appropriate.(B)Co-chairsThe Interagency Committee shall be co-chaired by the following:(i)The Director of the Office of Science and Technology Policy.(ii)The Secretary of Energy.(iii)The Director of the National Institute of Standards and Technology.(iv)The Director of the National Science Foundation.(3)DutiesThe Interagency Committee shall—(A)coordinate and make recommendations for activities and programs of Federal agencies on research and education with respect to artificial intelligence and artificial intelligence technology;(B)establish objectives and priorities for the Initiative, consistent with the objectives and purposes specified in subsection (c), based on identified knowledge and workforce gaps and other national needs;(C)assess and recommend Federal infrastructure needs to support the Initiative; and(D)evaluate opportunities for international cooperation with strategic allies on research and development with respect to artificial intelligence and artificial intelligence technology.(4)Strategic plans(A)In generalNot later than 1 year after the date of the enactment of this Act, the Interagency Committee shall develop a 5-year strategic plan, and not later than 6 years after the date of the enactment of this Act, the Interagency Committee shall develop an additional 5-year strategic plan, with respect to the activities of the Initiative, including activities and mechanisms to meet Initiative goals and priorities, and to anticipate outcomes at participating agencies. (B)UpdatesThe Interagency Committee may from time to time update any strategic plan under subparagraph (A), as the Interagency Committee considers appropriate.(C)ConsiderationsIn carrying out this paragraph, the Interagency Committee shall take into account reports and recommendations of the National Artificial Intelligence Advisory Committee under subsection (f).(f)National Artificial Intelligence Advisory Committee(1)In generalThe Director of the National Science Foundation shall, in coordination with the Attorney General, the Federal Trade Commission, and the Director of the Bureau of Consumer Financial Protection, establish or designate an advisory committee to be known as the National Artificial Intelligence Advisory Committee (in this subsection referred to as the Advisory Committee).(2)Membership(A)In generalMembers of the Advisory Committees shall be appointed by the Director of the National Science Foundation, in consultation with the Director of the Office of Science and Technology Policy and after public input, from among individuals who are qualified to provide advice and information on research, development, demonstrations, education, infrastructure, technology transfer, commercial applications, and concerns of a national security, social, or economic nature with respect to artificial intelligence and artificial intelligence technology. In making such appointments, the Director of the National Science Foundation shall seek to appoint individuals who, collectively, have expertise on a wide range of defense and non-defense artificial intelligence matters.(B)LimitationNot more than half of the members of the Advisory Committee may be representatives of the artificial intelligence industry.(3)DutiesThe Advisory Committee shall advise the Director of the Office of Science and Technology Policy and the Interagency Committee on Artificial Intelligence under subsection (e) on matters relating to the Initiative. Such advice shall be based on periodic assessments by the Advisory Committee of the following:(A)Trends and developments in artificial intelligence, including current and near-future states of artificial intelligence systems and forecasting.(B)Progress made in implementing the Initiative.(C)The need to revise the Initiative.(D)Balance among the components of the Initiative, including funding levels for component areas of the Initiative.(E)Whether the component areas, priorities, and technical goals of the Initiative are helping the United States maintain leadership in artificial intelligence and artificial intelligence technology that also maintains privacy and accountability.(F)Management, coordination, implementation, and activities of the Initiative.(G)Whether societal, ethical, legal, environmental, and workforce concerns with respect to artificial intelligence and artificial intelligence technology are adequately addressed by the Initiative.(4)ReportsNot later than 4 years after the date of the most recent assessment under paragraph (3), and quadrennially thereafter, the Advisory Committee shall submit to the Director of the National Science Foundation, the Committee on Commerce, Science, and Transportation of the Senate, and the Committee on Science, Space, and Technology of the House of Representatives a report on the following:(A)The most recent assessment of the Advisory Committee under paragraph (3).(B)Any current recommendations of the Advisory Committee regarding improvements to the Initiative.(5)Travel expenses of non-Federal membersAny member of the Advisory Committee who is not an officer or employee of the Federal Government, while attending meetings of the Advisory Committee or while otherwise serving at the request of the head of the Advisory Committee away from their homes or regular places of business, may be allowed travel expenses, including per diem in lieu of subsistence, as authorized by section 5703 of title 5, United States Code, for individuals in the government serving without pay. Nothing in this paragraph shall be construed to prohibit members of the Advisory Committee who are officers or employees of the United States from being allowed travel expenses, including per diem in lieu of subsistence, in accordance with existing law.(6)TerminationThe Advisory Committee shall terminate on December 31, 2025.(g)Study on artificial intelligence workforce(1)In generalNot later than 60 days after the date of the enactment of this Act, the National Artificial Intelligence Coordination Office under subsection (d) shall seek to enter into a contract with a federally funded research and development center or nongovernment research organization for a study on the mechanisms that produce or contribute to the workforce in artificial intelligence (including researchers and specialists in artificial intelligence and users of artificial intelligence) in order to identify and develop actions to ensure an appropriate increase in the size, quality, and diversity of the workforce.(2)Collaboration in studyThe contract referred to in paragraph (1) shall require the federally funded research and development center entering into the contract to do the following:(A)Collaborate with the Secretary of Commerce, the Commissioner of Labor Statistics, and the Director of the Census in developing a comprehensive and detailed understanding of the workforce needs of and employment opportunities in the artificial intelligence field, by State and by region.(B)Collaborate in carrying out the study with educational institutions, State and local workforce development boards, nonprofit organizations, labor organizations, apprenticeship programs, industry, and other entities in the artificial intelligence field.(C)Collaborate with minority-serving institutions in order to facilitate the sharing of best practices and approaches for increasing and retaining underrepresented populations in the artificial intelligence field.(D)Facilitate the sharing of best practices and approaches for the development and sustainment of the workforce in artificial intelligence that are identified or developed through the study among—(i)entities in the artificial intelligence field, State and local workforce development boards, nonprofit organizations, labor organizations, and apprenticeship programs that provide training programs for employment in the artificial intelligence field; and(ii)educational institutions that seek to establish such training programs.(3)Department of Labor annual report on job creationEach year while the contract referred to in paragraph (1) is in force, the Secretary of Labor shall, using information derived from the study described in that paragraph and other appropriate information, issue to the public a report on job creation in the artificial intelligence field during the preceding year.(h)National Institute of Standards and Technology activities on artificial intelligence(1)In generalAs part of the Initiative, the Director of the National Institute of Standards and Technology shall—(A)support the development of measurements and standards necessary to advance commercial and governmental development of artificial intelligence applications, including by—(i)developing measurements and standards;(ii)supporting efforts to develop measurements and consensus standards by standards development organizations; and(iii)modernizing the mechanisms used for benchmarking artificial intelligence technologies;(B)establish and support collaborative ventures or consortia with public or private sector entities, including institutions of higher education, National Laboratories, and the artificial intelligence industry, for the purpose of advancing fundamental and applied research and development on artificial intelligence; and(C)modernize the mechanisms used for benchmarking artificial intelligence technologies.(2)Artificial intelligence outreach(A)In generalThe Director shall conduct outreach—(i)to receive input from stakeholders on the development of a plan to address future measurements and standards related to artificial intelligence; and(ii)to provide an opportunity for public comment on any such measurements or standards.(B)Meetings(i)In generalNot later than 1 year after the date of the enactment of this Act, and a periodic basis thereafter as the Director considers appropriate, the Director shall convene 1 or more meetings of stakeholders, including technical expert representatives from government organizations, the artificial intelligence industry, and institutions of higher education, to discuss topics described in clause (ii).(ii)TopicsMeetings under clause (i) may cover topics that the Director considers important to the development of standards and measurements with respect to artificial intelligence, including—(I)cybersecurity;(II)algorithm accountability;(III)algorithm explainability;(IV)algorithm trustworthiness;(V)a common lexicon for artificial intelligence; and(VI)resources and methods for benchmarking artificial intelligence technologies.(iii)PurposesThe purposes of meetings under this subparagraph shall be—(I)to assess contemporary research on the topics identified by the Director for purposes of clause (ii);(II)to evaluate research gaps relating to such topics;(III)to provide an opportunity for stakeholders to provide recommendations on the research to be addressed by the National Institute of Standards and Technology and the Initiative; and(IV)to coordinate engagement with international standards bodies in order to ensure United States leadership in the development of global technical standards, including with respect to artificial intelligence and cybersecurity.(3)Report to congressNot later than 2 years after the date of the enactment of this Act, the Director shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Science, Space, and Technology of the House of Representatives a report summarizing the results of outreach and meetings conducted under this subsection.(4)Authorization of appropriationsThere are authorized to be appropriated for each of fiscal years 2022 through 2026, $80,000,000 to carry out this subsection.(i)Research and education program on artificial intelligence and artificial intelligence engineering(1)In generalAs part of the Initiative, the Director of the National Science Foundation shall establish and implement a research and education program on artificial intelligence and artificial intelligence engineering.(2)Program elementsIn carrying out the program required by paragraph (1), the Director shall—(A)continue to support interdisciplinary research on, and human resources development in, all aspects of science and engineering with respect to artificial intelligence, including—(i)algorithm accountability;(ii)minimization of inappropriate bias in training data sets or algorithmic feature selection;(iii)qualitative and quantitative forecasting of future capabilities and applications; and(iv)societal and ethical implications of artificial intelligence;(B)use existing authorities and programs and collaborate with other Federal agencies—(i)to improve teaching and learning in science and engineering with respect to artificial intelligence during the primary, secondary, undergraduate, graduate, postgraduate, adult learning, and career retraining stages of education;(ii)to increase participation in artificial intelligence fields, including by individuals identified in sections 33 and 34 of the Science and Engineering Equal Opportunities Act (42 U.S.C. 1885a, 1885b);(iii)to formulate goals for education activities in engineering and research with respect to artificial intelligence to be supported by the National Science Foundation related to topics important to the Initiative, including—(I)algorithm accountability;(II)algorithm explainability;(III)algorithm trustworthiness;(IV)algorithmic forecasting; (V)consumer data privacy;(VI)assessment and minimization of inappropriate bias in training data and output; and(VII)societal and ethical implications of the use of artificial intelligence;(iv)to engage with institutions of higher education, research communities, potential users of information produced under this subsection, entities in the private sector, and non-Federal entities—(I)to leverage the collective body of knowledge from existing research and education activities with respect to artificial intelligence and artificial intelligence engineering; and(II)to support partnerships among institutions of higher education and industry that facilitate collaborative research, personnel exchanges, and workforce development with respect to artificial intelligence and artificial intelligence engineering;(v)to coordinate research efforts with respect to artificial intelligence and artificial intelligence engineering funded through existing programs across the directorates of the National Science Foundation;(vi)to ensure adequate access to research and education infrastructure with respect to artificial intelligence and artificial intelligence engineering, including through development of hardware and facilitation of the use of computing resources, including cloud-based computing services; and(vii)to increase participation rates in research and education on artificial intelligence among underrepresented communities by engaging with minority-serving institutions.(3)Graduate traineeshipsIn carrying out the program required by paragraph (1), the Director may provide traineeships to graduate students at institutions of higher education who—(A)are United States nationals or aliens lawfully admitted for permanent residence in the United States; and(B)choose to pursue masters or doctoral degrees in artificial intelligence or artificial intelligence engineering.(j)Multidisciplinary Centers for Artificial Intelligence Research and Education(1)In generalThe Director of the National Science Foundation, in consultation with the heads of other appropriate Federal agencies, shall award grants to eligible entities to establish up to 10 research and education centers (each referred to in this subsection as a Center) to conduct research and education activities in support of the Initiative. Each Center established pursuant to such a grant shall be known as a Multidisciplinary Center for Artificial Intelligence Research and Education.(2)Eligible entitiesFor purposes of this subsection, an eligible entity is any entity as follows:(A)An institution of higher education.(B)A relevant nonprofit organization.(C)A consortium of entities that consists of—(i)two or more entities specified in subparagraphs (A) through (C); or(ii)at least one entity specified in such paragraphs and a relevant private sector organization that is not a nonprofit organization.(3)Minimum number of grants for certain purposes(A)K–12 educationNot less than 1 grant under this subsection shall be for a Center with the primary purpose of conducting research on how best to integrate artificial intelligence into K–12 education.(B)Minority-serving institutionNot less than 1 grant under this subsection shall be for a Center located at a minority-serving institution.(4)ApplicationAn eligible entity seeking a grant under this subsection shall submit an application to the Director at such time, in such manner, and containing such information as the Director may require. The application shall include—(A)a plan for the proposed Center—(i)to work with other research institutions, emerging research institutions, and the artificial intelligence industry to leverage expertise in artificial intelligence, education and curricula development, and technology transfer;(ii)to promote active collaboration among researchers in multiple disciplines and across multiple institutions involved in artificial intelligence research including physics, engineering, mathematical sciences, computer and information science, biological and cognitive sciences, material science, education, and social and behavioral sciences (such as industrial-organizational psychology);(iii)to integrate into the activities of such Center consideration of the ethics of development, technology usage, and data collection, storage, and sharing (including training data sets) in connection with artificial intelligence;(iv)to support long-term and short-term workforce development in artificial intelligence, including broadening participation of underrepresented communities; and(v)to support an innovation ecosystem to work with industry to translate research of such Center into applications and products; and(B)a description of the anticipated long-term impact of such Center beyond the termination of support under this subsection.(5)Selection and duration(A)In generalA Center established using a grant under this subsection may receive funding under this subsection for a period of 5 years.(B)ExtensionSuch a Center may apply for, and the Director may grant, an extension of a grant under this subsection for an additional 5-year period.(C)TerminationThe Director may terminate for cause funding under this subsection for a Center that underperforms.(6)FundingThe amount provided during each of fiscal years 2022 through 2026 for a Center established pursuant to this subsection through a grant under this subsection shall be $40,000,000.(k)Research and development program on artificial intelligence(1)Program requiredAs a part of the Initiative, the Secretary of Energy shall carry out a research and development program on artificial intelligence.(2)ComponentsIn carrying out the program required by paragraph (1), the Secretary shall—(A)formulate objectives for research on artificial intelligence to be supported by the Department of Energy that are consistent with the Initiative;(B)leverage the collective body of knowledge from existing research on artificial intelligence;(C)coordinate research efforts on artificial intelligence that are funded through existing programs across the Department;(D)engage with other Federal agencies, research communities, and potential users of information produced under this subsection;(E)build, maintain, and, to the extent practicable, make available for use by academic, government, and private sector researchers the computing hardware and software necessary to carry out the program; and(F)establish and maintain on an internet website of the Department available to the public a resource center that—(i)provides current information and resources on training programs for employment in artificial intelligence; and(ii)otherwise serves as a resource for educational institutions, State and local workforce development boards, nonprofit organizations, and apprenticeship programs seeking to develop and implement training programs for employment in artificial intelligence.(3)Research centers(A)GrantsIn carrying out this subsection, the Secretary may award grants to eligible entities to establish and operate up to 10 artificial intelligence research centers (each referred to in this paragraph as a Center) for the purposes described in subparagraph (C).(B)Selection(i)Eligible entitiesFor purposes of this paragraph, an eligible entity is any entity as follows:(I)An institution of higher education.(II)A relevant nonprofit organization.(III)A State or local government.(IV)A National Laboratory or a federally funded research and development center.(V)A consortium of entities that consists of—(aa)two or more entities specified in subclauses (I) through (IV); or(bb)at least one entity specified in such subclauses and a relevant private sector organization that is not a nonprofit organization.(ii)Competitive awardExcept as provided in clause (iii), grants under this paragraph shall be awarded through a competitive, merit-reviewed process.(iii)National security laboratoryAt least 1 grant under this paragraph shall be awarded to a national security laboratory of the National Nuclear Security Administration.(C)PurposesThe purposes of the Centers established under this paragraph are—(i)to serve the needs of the Department and such academic, educational, and private sector entities as the Secretary considers appropriate;(ii)to advance research and education in artificial intelligence and facilitate improvement in the competitiveness of the United States;(iii)to provide access to computing resources to promote scientific progress and enable users from institutions of higher education, other educational institutions, the National Laboratories, and the artificial intelligence industry—(I)to make scientific discoveries relevant to research in artificial intelligence;(II)to conduct research to accelerate scientific breakthroughs in science and technology with respect to artificial intelligence;(III)to support research conducted under this paragraph; and(IV)to increase the distribution of research infrastructure and broaden the spectrum of students exposed to research in artificial intelligence at institutions of higher education (including emerging research institutions); and(iv)to ensure that artificial intelligence techniques and their applications serve the social and national interest, especially with regards to maintaining privacy and accountability.(D)CoordinationThe Secretary shall ensure the coordination of, and avoid unnecessary duplication of, the activities of each Center under this paragraph with the activities of—(i)other research entities of the Department, including the Nanoscale Science Research Centers, the Energy Frontier Research Centers, and the Energy Innovation Hubs; and(ii)the artificial intelligence industry.(E)Duration(i)In generalAny Center selected and established pursuant to this paragraph is authorized to carry out activities for a period of 5 years.(ii)ExtensionSuch a Center may apply for, and the Director may grant, an extension of a grant under this paragraph for an additional 5-year period.(iii)TerminationConsistent with existing authorities of the Department, the Secretary may terminate for cause a Center that underperforms during the performance period.(F)Authorization of appropriationsThere are authorized to be appropriated for each of fiscal years 2022 through 2026 for the Department of Energy, such sums as may be necessary such that $40,000,000 is available for each Center established pursuant to this paragraph during such fiscal year. 135.Rebuild manufacturing regions as new critical technology hubs(a)Manufacturing Regions Revival Program(1)In generalThe Secretary of Commerce, acting through the Assistant Secretary of Commerce for Economic Development, shall establish a program to be known as the Manufacturing Regions Revival Program (in this subsection referred to as the Program) to strengthen the capacity of the United States for manufacturing critical technologies and critical supplies through comprehensive investment in the buildout of regional industrial commons.(2)Partnership to support manufacturing critical technologiesThe Program shall include a cross-Federal Government partnership with regions to expand manufacturing of critical technologies using long-term planning, capacity building, and investments in infrastructure, including site development, collaborative research, development, demonstration, and commercialization workforce training and technical education, capital access, supply chain development, and export services.(3)Designation and support of regional consortiums(A)In generalIn carrying out the Program, the Secretary shall designate at least 50 regional consortiums through a competitive process and provide support to such consortiums to enable activities described in paragraph (2) focused on critical technologies as part of implementing inclusive, integrated, and sustainable regional economic development plans.(B)PeriodEach designation under subparagraph (A) shall be for 5 years with a process for consideration of renewal of up to 5 more years.(C)RequirementsEach consortium designated under subparagraph (A) shall—(i)coordinate with the Hollings Manufacturing Extension Partnership; and(ii)prioritize economic development activities that—(I)support the scaling of domestic production of federally funded and non-federally funded research and development of critical technologies, including support for startups, small and midsized businesses, and businesses owned by socially and economically disadvantaged, formerly incarcerated individuals, women, veterans, and other underserved populations;(II)support improvement in the security and resiliency of supply chains related to critical technologies and supplies critical to the crisis preparedness of the United States, such as medical supplies, personal protective equipment, disaster response necessities, electrical generation technology, materials essential to infrastructure repair and renovation, and other supplies, through activities including the reshoring of manufacturing operations and the adoption of technologies to improve domestic manufacturing competitiveness;(III)enhance opportunities for entrepreneurship and jobs with family-sustaining wages and benefits, including a focus on such opportunities for socially and economically disadvantaged individuals, formerly incarcerated individuals, women, veterans, and distressed communities; and(IV)support investment in dislocated and incumbent workers leading to jobs with family sustaining wages and benefits and high-road labor practices, including coordination with labor organizations on strategies and initiatives to help workers adapt to and benefit from technological change and to ensure job quality as part of any outcomes from the activities.(4)Eligible consortiaTo be eligible for designation as a regional consortium under paragraph (3)(A), a consortium—(A)shall include—(i)1 or more institutions of higher education;(ii)a local or Tribal government or other political subdivision of a State;(iii)a representative appointed by the Governor of the State or States that is representative of the consortium’s geographic coverage;(iv)an economic development organization or similar entity that is focused primarily on improving science, technology, innovation, and manufacturing; and(v)a labor organization; and(B)may include—(i)a nonprofit economic development entity with relevant expertise, including a district organization (as defined in section 300.3 of title 13, Code of Federal Regulations, or successor regulation);(ii)a venture development organization;(iii)a financial institution and investor funds;(iv)a primary or secondary educational institution, including a career or technical education school;(v)a workforce training organization, including a State workforce development board as established under section 101 of the Workforce Investment and Opportunity Act (29 U.S.C. 3111) and a community-based organization that focuses on support for underserved and underrepresented populations;(vi)an industry association;(vii)a firm in a critical technology or critical supply area;(viii)a national laboratory or a Federal laboratory;(ix)a Center (as defined in section 25(a) of the National Institute of Standards and Technology Act (15 U.S.C. 278k(a)); and(x)a Manufacturing USA institute (as described in section 34(d) of the National Institute of Standards and Technology Act (15 U.S.C. 278s(d))).(5)Coordination with Manufacturing USA institutesThe Secretary shall coordinate the activities of consortia designated under paragraph (3) and the activities of the Manufacturing USA Program and the Manufacturing USA institutes, if applicable.(6)Matching requirement(A)In generalA consortium receiving support under paragraph (3) shall provide non-Federal matching funds equal to not less than 25 percent of the amount of the support received under such paragraph.(B)In-kind supportMatching funds may include in-kind support.(7)Geographic distribution(A)In generalIn conducting the competitive process under paragraph (3), the Secretary shall ensure geographic distribution in the designation of regional consortiums—(i)aiming to designate regional consortia in as many regions of the United States as possible;(ii)focusing on regions that have clear potential and relevant assets for developing a critical technology but have not yet become leading technology centers; and(iii)developing priority scoring criteria for making awards that give extra points to consortiums that propose meaningful collaboration with distressed or deindustrialized areas within the identified region, including rural areas within the identified region.(B)Spanning StatesA regional consortium designated under paragraph (3) may include multiple States.(8)Interagency collaborationIn carrying out the Program, the Secretary—(A)shall collaborate with Federal departments and agencies whose missions contribute to the goals of consortia designated under paragraph (3);(B)may accept funds from other Federal agencies to support grants and activities under this subsection; and(C)may coordinate with other Federal departments or agencies to conduct outreach and provide technical assistance to consortia designated under paragraph (3) to consider application for other relevant financial assistance available across the Federal Government.(9)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $550,000,000 for the period of fiscal years 2021 through 2025.(b)Authorization of appropriations for Defense Manufacturing Communities Program(1)In generalIn order to strengthen the national security innovation base in critical technologies, there are authorized to be appropriated to carry out the Defense Manufacturing Community Support Program under section 846 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 10 U.S.C. 2501 note) amounts as follows:(A)$26,750,000 for fiscal year 2021.(B)$28,623,000 for fiscal year 2022.(C)$30,627,000 for fiscal year 2023.(D)$32,771,000 for fiscal year 2024.(E)$35,065,000 for fiscal year 2025.(2)Supplement, not supplantThe amounts authorized to be appropriated under paragraphs (1) shall supplement and not supplant amounts already appropriated for the purposes described in such paragraph. 136.Strengthening domestic supply chains(a)FindingsCongress makes the following findings:(1)The COVID–19 public health crisis has exposed key dependencies and reliance on foreign suppliers for critical goods and inputs in the medical supply chain.(2)The United States faces gaps in domestic supply chain resilience in critical technologies, such as microelectronics, that are a threat to national and economic security.(3)The Hollings Manufacturing Extension Partnership plays an important role in helping domestic small- and medium-sized manufacturers be more globally competitive and strengthen domestic supply chains.(4)Despite this role, the United States underinvests in the Hollings Manufacturing Extension Partnership relative to historic Federal funding levels for the program and compared to investments in similar manufacturing extension centers by competitors of the United States.(5)To respond to reliance on foreign suppliers that make the United States vulnerable in emergencies and that threatens national security, a major Federal commitment to the Hollings Manufacturing Extension Partnership and related manufacturing intermediary services is required.(b)Requirements relating to hollings manufacturing extension partnershipThe Secretary of Commerce, acting through the Director of the National Institute of Standards and Technology and the Hollings Manufacturing Extension Partnership, shall—(1)expand services to align the entire Hollings Manufacturing Extension Partnership that provides industry-wide support that assists United States manufacturers with reshoring manufacturing to strengthen the resiliency of domestic supply chains, including in critical technology areas and foundational manufacturing capabilities that are key to domestic manufacturing competitiveness and resiliency, including forming, casting, machining, joining, surface treatment, and tooling;(2)in coordination with the Industrial Technology Assistance program of the Department of Energy, assist manufacturers with energy efficiency or carbon reduction improvements;(3)assist manufacturers with improvements to cybersecurity and technology adoption, including the use of artificial intelligence, robotics, 3D printing, cloud computing, and other digital technologies to improve competitiveness;(4)support programming at the Centers under section 25 of the National Institute of Standards and Technology Act (15 U.S.C. 278k) to provide coordinating services on workforce training, including connecting manufacturers with career and technical education entities, institutions of higher education (including community colleges), labor organizations, and job training providers to develop training to upskill incumbent workers and to provide training and job placement services to new workers;(5)expand advanced manufacturing technology services to small- and medium-sized manufacturers pursuant to section 25A of the National Institute of Standards and Technology Act (15 U.S.C. 278k–1), including services for the adoption of smart manufacturing technologies and practices and technologies developed by Manufacturing USA institutes (as described in section 34(d) of the National Institute of Standards and Technology Act (15 U.S.C. 278s(d))); and(6)build capabilities across the Hollings Manufacturing Extension Partnership for reshoring supply chains in critical technologies and supplies and key manufacturing processes, including expanded capacity for researching and deploying information on supply chain risk, hidden costs of reliance on offshore suppliers, redesigning products and processes to encourage reshoring, and other relevant topics.(c)Waiver of Hollings Manufacturing Extension Partnership cost-Share requirements for StatesDuring fiscal year 2021 and 2022, subsections (e)(2) and (f)(3) of section 25 of the National Institute of Standards and Technology Act (15 U.S.C. 278k) shall not apply to a Center (as defined in subsection (a) of such section) that is operated by a State and no Federal cost-share requirements shall apply to any funds appropriated pursuant to the authorizations of appropriations in paragraphs (2) and (3) of subsection (e).(d)Authorization of appropriations(1)In generalThere is authorized to be appropriated to carry out subsection (b) $600,000,000 for fiscal year 2021 and for each fiscal year thereafter.(2)Deployment of advanced manufacturing technologiesOf the amounts appropriated pursuant to the authorization in paragraph (1), $50,000,000 shall be available in each fiscal year to carry out subsection (b)(4).(3)Supply chain research capabilitiesOf the amounts appropriated pursuant to the authorization in paragraph (1), $10,000,000 shall be available each fiscal year to carry out subsection (b)(6).137.Development of data and policy recommendations for improved domestic supply chain resiliency(a)Study requiredNot later than 30 days after the date of the enactment of this Act, the Secretary of Commerce shall seek to enter into an agreement with the National Academies of Sciences, Engineering, and Medicine (referred to in this section as the National Academies) under which the National Academies will conduct a study on—(1)tools and processes for the Federal Government to collect comprehensive data on supply chains across sectors for use in strengthening the resiliency of domestic supply chains, including recommendations for maintaining confidentiality of responses from companies, protections of proprietary information, and ways of collecting such data that would not be burdensome for respondents to ensure wide industry participation;(2)ways in which such data should be updated on a regular basis and accessible for research and evaluation purposes for the Federal Government;(3)the development of policies and procedures for the Federal Government to use data on supply chains for activities to strengthen the resiliency of domestic supply chains, including the use of data—(A)to identify and respond to shortages in materials or services caused by natural disasters and other emergencies;(B)to provide early warning of vulnerabilities in supply chains;(C)to facilitate the growth of new industries by identifying firms whose capabilities could contribute to the supply chains of these new industries;(D)to research effective ways of selecting and managing suppliers, including methods of evaluating a supplier’s total cost of ownership or total value contribution;(E)to coordinate domestic supply chains for the purposes of achieving Buy America and Buy American Federal requirements and domestic manufacturing requirements for federally funded intellectual property included in the chapter 18 of title 35, United States Code (commonly known as the Bayh-Dole Act), and Stevenson-Wydler Act of 1980 (15 U.S.C. 3701 et seq.); and(F)to reshore companies critical to domestic supply chain resiliency in critical materials and technologies;(4)recommendations on types of data useful to Federal Government policies and procedures for strengthening the resiliency of domestic supply chains; and(5)models for establishing and maintaining networks critical to resilient domestic supply chains to ensure the collection and use of data that may be made up of stakeholders that may include—(A)private firms;(B)institutions of higher education;(C)labor and community organizations;(D)trade associations;(E)lenders and investors; and(F)Federal, State, and local agencies.(b)CoordinationIn carrying out the study required by subsection (a), the National Academies shall coordinate with the heads of relevant Federal agencies, including the Secretary of Commerce, the Secretary of Defense, the Secretary of Energy, the Administrator of the Small Business Administration, the Secretary of Agriculture, the Secretary of Transportation, the Secretary of the Treasury, the Secretary of Health and Human Services, and such others as the National Academies considers necessary to carry out the study.(c)Initial reportNot later than 90 days after the date of the enactment of this Act, the Secretary of Commerce shall submit to the President and the appropriate congressional committees an initial report that includes—(1)the findings of the National Academies with respect to the study conducted under subsection (a); and(2)such recommendations as the National Academies may have for legislative or administrative action to improve the collection and use of data to strengthen the resiliency of domestic supply chains across industry sectors.(d)Final reportNot later than 180 days after the date of the enactment of this Act, the Secretary of Commerce shall submit to the President and the appropriate congressional committees a comprehensive report on the findings of the National Academies with respect to the study required by subsection (a).(e)Form of reportsThe reports submitted to the appropriate congressional committees under subsections (b) and (c) shall be submitted in unclassified form, but may include a classified annex. 138.Capital investment for domestic production(a)DefinitionsIn this section:(1)CompanyThe term company has the meaning given such term in section 847 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92). (2)DomesticThe term domestic means a company incorporated or formed in the United States—(A)that is not under foreign ownership, control, or influence (FOCI);(B)whose beneficial owners are United States persons;(C)whose management are United States citizens;(D)whose principal place of business is in the United States; and(E)who is not—(i)a foreign incorporated entity that is an inverted domestic corporation or any subsidiary of such entity; or(ii)any joint venture if more than 10 percent of the joint venture (by vote or value) is held by a foreign incorporated entity that is an inverted domestic corporation or any subsidiary of such entity.(b)Authorizations of appropriations for department of defense programs To support development and production of critical technologiesTo support the commercialization of federally funded research and development and the scaling of domestic production of critical technologies and supplies, there are authorized to be appropriated amounts as follows:(1)National Security Innovation Capital programFor the National Security Innovation Capital program under section 230 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 10 U.S.C. 2358 note), including investment to scale domestic production of research and technology development of dual-use critical technologies, the following amounts:(A)For fiscal year 2021, $15,000,000.(B)For fiscal year 2022, $16,050,000.(C)For fiscal year 2023, $17,174,000.(D)For fiscal year 2024, $18,376,000.(E)For fiscal year 2025, $19,662,000.(2)Rapid Innovation ProgramTo carry out the Rapid Innovation Program (RIP) under section 1073 of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 10 U.S.C. 2359a note), the following amounts:(A)For fiscal year 2021, $250,000,000.(B)For fiscal year 2022, $267,500,000.(C)For fiscal year 2023, $286,250,000.(D)For fiscal year 2024, $306,261,000.(E)For fiscal year 2025, $327,699,000.(3)Title III of the Defense Production ActTo carry out title III of the Defense Production Act (50 U.S.C. 4531 et seq.), the following amounts:(A)For fiscal year 2021, $100,000,000.(B)For fiscal year 2022, $100,000,000.(C)For fiscal year 2023, $200,000,000.(D)For fiscal year 2024, $300,000,000.(E)For fiscal year 2025, $300,000,000.(4)Industrial Base Analysis and SustainmentTo carry out the Industrial Base Analysis and Sustainment program under section 2508 of title 10, United States Code, the following amounts:(A)For fiscal year 2021, $111,335,000.(B)For fiscal year 2022, $119,128,000.(C)For fiscal year 2023, $127,467,000.(D)For fiscal year 2024, $136,390,000.(E)For fiscal year 2025, $145,937,000.(5)Manufacturing Technology ProgramTo carry out the Manufacturing Technology Program under subchapter IV of chapter 148 of title 10, United States Code, the following amounts:(A)For fiscal year 2021, $140,080,000.(B)For fiscal year 2022, $149,886,000.(C)For fiscal year 2023, $160,378,000.(D)For fiscal year 2024, $171,604,000.(E)For fiscal year 2025, $183,616,000.(c)Supplement, not supplantThe amounts authorized to be appropriated under paragraphs (1) through (5) of subsection (b) shall supplement and not supplant amounts already appropriated for the purposes described in such paragraphs.(d)Focus on startup, small, and mid-Sized companiesThe Secretary of Defense shall establish policies to focus funding authorized under this section to meet the needs of startup, small, and mid-sized companies in commercializing Federal research and development and scaling domestic manufacturing.139.Improved process for preference for domestic manufacturing of technologies developed at government expense(a)Title 35, United States CodeSection 204 of title 35, United States Code, is amended—(1)in the first sentence, by striking Notwithstanding any other provision of this chapter, and inserting the following:(a)In generalNotwithstanding any other provision of this chapter, and subject to subsection (b),;(2)by striking the second sentence; and(3)by adding at the end the following:(b)Waivers(1)In generalIn individual cases, and consistent with the policies and procedures developed under paragraph (2), the requirement for an agreement described in subsection (a) may be waived upon a showing by the applicable small business firm, nonprofit organization, or assignee that reasonable but unsuccessful efforts have been made to grant licenses on similar terms to potential licensees that would be likely to manufacture substantially in the United States or that under the circumstances domestic manufacture is not commercially feasible.(2)ImplementationThe Secretary of Commerce shall develop policies and procedures that, to the greatest extent practicable, promote uniformity with respect to the issuance of a waiver under paragraph (1), which shall include the following:(A)Policies and procedures to promote transparency and clarity with respect to the issuance of those waivers, including the means by which a small business firm, nonprofit organization, or assignee described in that paragraph may make the showing required under that paragraph.(B)The development of a Government-wide application process through which waivers are issued under that paragraph, which shall require—(i)the person seeking the waiver to submit to the Federal agency under whose funding agreement the applicable subject invention was made a request for the waiver; (ii)the Federal agency to which a request is submitted under clause (i) to forward that request to the Secretary; and(iii)the Secretary, during the 120-day period beginning on the date on which the Secretary receives the request under clause (ii), to— (I)consult with the Federal agency forwarding the request, and any other Federal agency the Secretary determines appropriate, regarding whether the waiver should be issued; and(II)determine whether to issue the waiver, taking into consideration the consultation required under subclause (I).(C)Policies and procedures to— (i)collect information from the person seeking the waiver on the capabilities required of the applicable licensee to manufacture in the United States; and(ii)before issuing the waiver, utilize the information collected under clause (i) to, in coordination with the Hollings Manufacturing Extension Partnership established under section 25(b) of the National Institute of Standards and Technology Act (15 U.S.C. 278k(b)) and other relevant Federal programs, identify domestic manufacturers that are capable and willing to manufacture in the United States the applicable product that embodies the subject invention (or that is produced through the use of the subject invention).(c)ReportsNot later than 1 year after the date of enactment of this subsection, and annually thereafter, the Secretary of Commerce shall submit to Congress a report regarding the issuance of waivers under subsection (b), which shall include—(1)the total number of those waivers issued during the period covered by the report, which shall include, for each such waiver, an identification of— (A)the nation in which the applicable product that embodies the subject invention (or that is produced through the use of the subject invention) will be substantially manufactured; and(B)the Federal agency under whose funding agreement the applicable subject invention was made;(2)the total number of requests submitted under subsection (b)(2)(B)(i) during the period covered by the report; and(3)during the period covered by the report, a breakdown of the number of requests that each Federal agency received under subsection (b)(2)(B)(i)..(b)Stevenson-Wydler Technology Innovation Act of 1980(1)In generalSection 12(c)(4) of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3710a(c)(4)) is amended—(A)by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively;(B)in the matter preceding clause (i), as so redesignated, by inserting (A) after (4); and(C)by adding at the end the following:(B)The Secretary shall develop policies and procedures that, to the greatest extent practicable, promote uniformity across the Federal Government with respect to the implementation of subparagraph (A)..(2)Technical and conforming amendmentSection 12(b)(1)(C)(iii) of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3710a(b)(1)(C)(iii)) is amended by striking subsection (c)(4)(B) and inserting subsection (c)(4)(A)(ii). 140.Comparative analysis of Chinese and United States investments in research and manufacturing in areas critical to the national defense strategy(a)In generalThe Secretary of Defense shall conduct a comparative assessment of the budgets and investment programs in each critical technology area supporting the National Defense Strategy of the United States and the People’s Republic of China and provide to the congressional defense committees, not later than 180 days after the date of the enactment of this Act, a report on the assessment, in both classified and unclassified form as necessary.(b)ElementsThe assessment and report required under subsection (a) shall include the following elements:(1)A comparison of investment levels in research and relevant testing and research infrastructure, manufacturing, prototyping, and procurement by government and any relevant private sector organization.(2)A comparative assessment of capabilities of national security systems likely to be in use within the next 10 years.141.Technical data rights for technologies developed at government expense that have been transferred overseas for manufacturing and productionSection 2320(a)(2)(E) of title 10, United States Code, is amended—(1)by redesignating clause (iv) as clause (v); and(2)by inserting after clause (iii) the following new clause:(iv)Enabling the Government to ensure that to the greatest extent practicable all technologies and systems under procurement by the Department of Defense that were developed with mixed funding be manufactured within the national technology and industrial base (as that term is defined in section 2500 of this title) or with other allied nations and not be provided to companies (as defined in section 847 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92)) under foreign ownership, control, or influence (as defined in such section 847), of a malign foreign actor, unless specifically authorized by the Secretary of Defense or another provision of law..142.Requirement to buy certain articles from United States and friendly nation sources(a)DefinitionsIn this section:(1)Beneficial owner; beneficial ownershipThe terms beneficial owner and beneficial ownership shall be determined in a manner that is not less stringent than the manner set forth in section 240.13d–3 of title 17, Code of Federal Regulations (as in effect on the date of the enactment of this Act).(2)CompanyThe term company means any corporation, company, limited liability company, limited partnership, business trust, business association, or other similar entity.(3)Covered contractorThe term covered contractor means—(A)a company that is not incorporated or formed in the United States;(B)a company whose management are not United States citizens;(C)a company whose principal place of business is not in the United States;(D)any foreign incorporated company that is an inverted domestic corporation or any subsidiary of such company; or(E)any joint venture if more than 10 percent of the joint venture (by vote or value) is held by a foreign incorporated company that is an inverted domestic corporation or any subsidiary of such company.(4)Foreign ownership, control, or influence; fociThe terms foreign ownership, control, or influence and FOCI have the meanings given those terms in the National Industrial Security Program Operating Manual (DOD 5220.22–M), or a successor document.(5)National technology and industrial baseThe term national technology and industrial base has the meaning given the term in section 2500 of title 10, United States Code.(b)Domestic sourcing requirementThe Secretary of Defense shall establish procurement policies to ensure that, except as provided under subsections (c) through (f), or as otherwise provided under law, funds appropriated or otherwise available to the Department of Defense may not be used for the procurement of any product, good, or service from a covered contractor, including contracts, subcontracts, and other transactions for the procurement of commercial products, notwithstanding section 1906 of title 41, United States Code.(c)Waivers To use sources in the national technology and industrial baseThe Secretary of Defense shall establish a waiver process to ensure that products, goods, or services that cannot be procured under the requirements of subsection (b) in satisfactory quality and sufficient quantity as and when needed at United States fair market prices, may be procured as needed for the specific procurement from companies—(1)that are not under foreign ownership, control, or influence (FOCI) of a malign foreign actor;(2)whose beneficial owners are known to the Secretary; and(3)that are in the national technology and industrial base.(d)Waivers To use sources in other allied or friendly nationsThe Secretary of Defense shall establish a waiver process to ensure that products, goods, or services that cannot be procured under the requirements of subsection (b) or subsection (c) in satisfactory quality and sufficient quantity as and when needed at United States fair market prices, may be procured from companies in other allied or friendly nations, as designated for the specific procurement, so long as the Secretary ensures that such company is not under FOCI of a malign foreign actor or such company is not beneficially owned by a malign foreign actor.(e)Waiver To use alternative sourcesThe Secretary of Defense shall establish a waiver process to ensure that products, goods, or services that cannot be procured under the requirements of subsection (b), (c), or (d) in satisfactory quality and sufficient quantity as and when needed at United States fair market prices, may be procured from a company, as designated for the specific procurement.(f)Exceptions for certain procurementsThe requirement under subsection (b) does not apply to procurements—(1)outside the United States in support of combat operations;(2)of any item in support of contingency operations or other emergencies;(3)for which the use of procedures other than competitive procedures has been approved on the basis of section 2304(c)(2) of title 10, United States Code, relating to unusual and compelling urgency of need;(4)for amounts not greater than the simplified acquisition threshold referred to in section 2304(g) of such title; or(5)whose sourcing is limited by other provisions of law, international agreement, or treaty obligations.(g)Requirement for activities To establish domestic sourcesIf the Secretary of Defense issues a waiver under subsections (c), (d), or (e), the Secretary shall, not later than 90 days after issuing the waiver, provide a notification to the congressional defense committees of such waiver, along with a justification for the use of the waiver and a plan to establish domestic sources for the specific product, good, or service that was the subject of the waiver, if determined appropriate.(h)Reporting on use of waiver authorityThe Secretary of Defense shall report to Congress and post on a public website each fiscal quarter usage of the waivers authorized under subsections (c), (d), and (e).143.Promoting domestic production of technologies developed under defense research and development activities(a)DefinitionsIn this section:(1)Beneficial owner; beneficial ownershipThe terms beneficial owner and beneficial ownership shall be determined in a manner that is not less stringent than the manner set forth in section 240.13d–3 of title 17, Code of Federal Regulations (as in effect on the date of the enactment of this Act).(2)CompanyThe term company means any corporation, company, limited liability company, limited partnership, business trust, business association, or other similar entity.(3)DomesticThe term domestic, with respect to development or production, means development or production by, or with respect to source means the source is, a company incorporated or formed in the United States—(A)that is not under foreign ownership, control, or influence;(B)whose beneficial owners are United States persons;(C)whose management are United States citizens;(D)whose principal place of business is in the United States; and(E)who is not—(i)a foreign incorporated entity that is an inverted domestic corporation or any subsidiary of such entity; or(ii)any joint venture if more than 10 percent of the joint venture (by vote or value) is held by a foreign incorporated entity that is an inverted domestic corporation or any subsidiary of such entity. (4)Foreign ownership, control, or influence; fociThe terms foreign ownership, control, or influence and FOCI have the meanings given those terms in the National Industrial Security Program Operating Manual (DOD 5220.22–M), or a successor document.(b)In generalThe Secretary of Defense shall establish policies to promote the domestic production and for secure supply chains of technologies developed under section 2358 of title 10, United States Code.(c)ElementsThe policies developed under subsection (b) shall include the following:(1)Measures to partner domestic developers of technologies under defense research and development activities with domestic manufacturers and sources of financing, as well as to assure secure supply chain management for any non-domestic manufacturers.(2)Measures to prioritize procurement of technologies developed under defense research and development activities from domestic sources.(3)Requirements that all contracts, transactions, and agreements entered into under section 2358(b) of title 10, United States Code, shall include conditions where developers of technologies under defense research and development activity who manufacture such technology outside the United States may be required to refund to the United States an appropriate amount of funding, which shall include the present value of the future value lost by the United States as a result of such technology being manufactured outside the United States, under reasonable conditions and procedures determined by the Secretary in the interest of protecting taxpayers.(4)Requirements that technical data developed under defense research and development activities may be transferred by the Department of Defense for the purpose of domestic manufacturing for procurement activities of the Department of Defense.144.Comparative analysis of efforts by the People’s Republic of China and the United States to recruit and retain researchers(a)Agreement(1)In generalThe Secretary of Defense shall seek to enter into an agreement with the National Academies of Sciences, Engineering, and Medicine to perform the services covered by this section.(2)TimingThe Secretary shall seek to enter into the agreement described in paragraph (1) not later than 60 days after the date of the enactment of this Act.(b)Review(1)In generalUnder an agreement between the Secretary and the National Academies of Sciences, Engineering, and Medicine under this section, the National Academies of Sciences, Engineering, and Medicine shall carry out a comparative analysis of efforts by the People’s Republic of China and the United States to recruit and retain domestic and foreign researchers and develop recommendations for the Department of Defense.(2)ElementsThe comparative analysis carried out under paragraph (1) and the recommendations developed under such paragraph shall include the following:(A)A list of the so called talent programs used by the Government of China and a list of the incentive programs used by the United States Government to recruit and retain relevant researchers.(B)The types of researchers, scientists, other technical experts, and fields targeted by each talent program listed under subparagraph (A).(C)The number of researchers in academia, the Department of Defense Science and Technology Reinvention Laboratories, and national security science and engineering programs of the National Nuclear Security Administration targeted by the talent programs listed under subparagraph (A).(D)The number of personnel currently participating in the talent programs listed under subparagraph (A) and the number of researchers currently participating in the incentive programs listed under such subparagraph.(E)The incentives offered by each of the talent programs listed under subparagraph (A) and a description of the incentives offered through incentive programs under such subparagraph to recruit and retain researchers, scientists, and other technical experts.(F)A characterization of the national security, economic, and scientific benefits the People’s Republic of China gains through the talent programs listed under subparagraph (A) and a description of similar gains accrued to the United States through incentive programs listed under such subparagraph.(G)A list of findings and recommendations relating to policies that can be implemented by the United States Government, especially the Department of Defense, to improve the relative effectiveness of United States activities to recruit and retain researchers, scientists, and other technical experts relative to the Government of China.(c)Report(1)In generalNot later than 1 year after the date of the execution of an agreement under subsection (a), the National Academies of Sciences, Engineering, and Medicine shall submit to the congressional defense committees (as that term is defined in section 101(a)(16) of title 10, United States Code) a report on the findings with respect to the review carried out under this section and the recommendations developed under this section.(2)FormThe report submitted under paragraph (1) shall be submitted in a publicly releasable and unclassified format, but may include a classified annex.145.Department of Defense Cooperative Technical Talent Protection Program(a)In generalThe Secretary of Defense, in consultation with the Secretary of State, may carry out a program with respect to foreign countries, to be known as the Department of Defense Cooperative Technical Talent Protection Program (referred to in this section as the Program), to carry out the following activities:(1)Facilitate the attraction and retention of individuals with technical talent in critical national security technologies in the United States and allied countries, while preventing such individuals from inappropriately partnering with or working for—(A)the Government of China and organizations associated with the Government of China; and(B)other governments of countries of concern and associated organizations.(2)Prevent the proliferation of advanced national security and commercial technologies, knowledge, and expertise to the People’s Republic of China and other countries of concern.(3)Prevent the proliferation of materials, equipment, and technology that could be used for the design, development, production, or use of technologies critical to the national or economic security of the People’s Republic of China and other countries of concern.(4)Subject to subsection (e), carry out military-to-military and defense contacts with allied and friendly countries to advance the mission of the Program.(5)Establish procedures and measures to ensure that any sensitive information or technology or knowledge acquired by a participant of the Program, as a result of participating in the Program, is not used against the United States Government or shared with malign foreign actors.(b)Scope of authorityThe authority under this section includes the authority to provide employment, fellowships and other educational opportunities, equipment, goods, services, and funding for, or related to, a project or activity carried out under the Program.(c)Type of programThe Program may involve assistance in planning and resolving technological problems or issues, the resolution of which is associated with promoting economic growth or supporting national security for the United States or allied countries.(d)Reimbursement of other agenciesThe Secretary of Defense may reimburse the head of any other Federal department or agency for the costs of the Federal department or agency for participation in the Program.(e)Military-to-Military and defense contactsThe Secretary of Defense shall ensure that the military-to-military and defense contacts carried out under subsection (a)(4)—(1)are focused and expanded to support specific relationship-building opportunities that may lead to the development of the Program in a new geographic area and the achievement other benefits of the Program;(2)are directly administered under the Program; and(3)include cooperation and coordination with appropriate Federal departments and agencies, private sector partners, allied countries, and international organizations.(f)Authorization of appropriationsThere is authorized to be appropriated to the Research, Development, Test and Evaluation, Defense-Wide account to carry out this section $400,000,000 for the period of fiscal years 2021 through 2025.146.Employment of experts by Department of Defense laboratories and the Defense Advanced Research Projects Agency(a)In generalAn individual may be employed as a full-time or term employee at a Science and Technology Reinvention Laboratory if the individual—(1)is a citizen or national of the United States (as defined in section 101(a) of the Immigration and Nationality Act (8 U.S.C. 1101(a)));(2)is an alien lawfully admitted for permanent residence (as the terms are defined in such section);(3)is an alien who the Secretary of Defense determines to be an expert in a technical field and determines would positively contribute to the mission of a Science and Technology Reinvention Laboratory or the Defense Advanced Research Projects Agency; or(4)meets such criteria as the Director of the Defense Advanced Research Projects Agency or Secretary of a Military Department may establish.(b)Development of hiring policies and expedited proceduresThe Secretary of Defense shall develop policies and expedited procedures for the employment of individuals described in subsection (a) that—(1)for the period during which security clearances for such employees are pending, establish job functions that do not require security clearances;(2)establish procedures for exchanging personnel with private sector research organizations (including universities, university-affiliated research centers, and federally funded research and development centers) to enable such employees to support defense missions during such period by carrying out research and technical activities that do not require security clearances;(3)provide limited access authorization for such employees, as necessary, to perform classified work;(4)assist such employees to obtain lawful permanent resident status or United States citizenship, as applicable; and(5)ensure that sensitive information or technology or knowledge acquired by such employees as a result of such employment is not used against the United States Government or shared with malign foreign actors.147.Analysis of defense industrial base and STEM fellowships, scholarships, internships, traineeships, and apprenticeships(a)Analysis of financial status of defense industrial base(1)In generalThe Secretary of Defense shall conduct an analysis of—(A)the financial status of the defense industrial base and develop predictive modeling capabilities to enable the Secretary to understand what sectors and suppliers in the defense industrial base are under stress and need financial support, including as a result of the COVID–19 pandemic; and(B)the readiness of the domestic workforce to ensure a resilient defense industrial base, including coordination with labor organizations and education and training providers to assess gaps in training and education availability to achieve such readiness.(2)Authorization of appropriationsThere is authorized to be appropriated to the Secretary such sums as may be necessary to carry out this subsection.(b)STEM fellowships, scholarships, internships, traineeships, and apprenticeships(1)In generalThe Secretary may establish such fellowships, scholarships for service, internships, traineeships, and apprenticeships in the fields of science, technology, engineering, and mathematics as the Secretary considers appropriate to support United States competition with the People’s Republic of China.(2)Diversity and inclusionFor any programs established in paragraph (1), the Secretary shall develop priorities for use of such programs to improve diversity and inclusion within the workforce in support of the defense industrial base, including expanding career pathways for socially and economically disadvantaged individuals, formerly incarcerated individuals, women, veterans, and other underrepresented populations.(3)Authorization of appropriationsThere is authorized to be appropriated to the Secretary such sums as may be necessary to carry out this subsection.148.New technology development in support of the National Defense Strategy(a)Authorization of appropriationsFor the Central Test and Evaluation Investment Program (CTEIP) for test and evaluation infrastructure to support new technology development for the National Defense Strategy, there are authorized to be appropriated amounts as follows:(1)For fiscal year 2021, $418,040,000.(2)For fiscal year 2022, $447,303,000.(3)For fiscal year 2023, $478,614,000.(4)For fiscal year 2024, $512,117,000.(5)For fiscal year 2025, $547,965,000.(b)Supplement, not supplantThe amounts authorized to be appropriated under subsection shall supplement and not supplant amounts already appropriated for the purposes described in such subsection. 149.Use of the Defense Production Act to invest in aluminum production capacity in the United States(a)DefinitionsIn this section:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)The Committee on Armed Services of the Senate and the House of Representatives; and(B)The Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate.(2)National defenseThe term national defense shall have the same meaning as such term under section 702 of the Defense Production Act of 1950 (50 U.S.C. 4552).(b)Sense of CongressIt is the sense of Congress that, consistent with any determinations made pursuant to section 101 of the Defense Production Act of 1950 (50 U.S.C. 4511), the refining of aluminum and the development of processing and manufacturing capabilities for aluminum, including a geographically diverse set of such capabilities, may have important implications for the defense industrial base and the national defense.(c)ReportNot later than September 30, 2021, the Secretary of Defense shall submit to the appropriate congressional committees a report on—(1)how authorities under the Defense Production Act of 1950 (U.S.C. 4501 et seq.) could be used to provide incentives to increase activities relating to refining aluminum and the development of processing and manufacturing capabilities for aluminum; and(2)whether a new initiative would further the development of such processing and manufacturing capabilities for aluminum.150.Domestic requirements for aluminum(a)Designation of aluminum as specialty metalSection 2533b(l) of title 10, United States Code, is amended by adding at the end of the following new paragraph:(5)Aluminum and aluminum alloys..(b)Federal Highway AdministrationSection 313(a) of title 23, United States Code, is amended by striking unless steel, iron, and manufactured products and inserting unless steel, iron, aluminum, and manufactured products.(c)Federal Transit AdministrationSection 5323(j) of title 49, United States Code, is amended—(1)in paragraph (1), by striking only if the steel, iron, and manufactured goods and inserting only if the steel, iron, aluminum, and manufactured goods;(2)in paragraph (2)(B), by striking steel, iron, and goods and inserting steel, iron, aluminum, and manufactured goods;(3)in paragraph (5), by striking or iron and inserting , iron, or aluminum;(4)in paragraph (6)(A)(i), by inserting , aluminum after iron;(5)in paragraph (10), by inserting , aluminum after iron; and(6)in paragraph (12)—(A)in the paragraph heading by striking AND IRON and inserting , IRON, AND ALUMINUM; and(B)by striking and iron and inserting , iron, and aluminum.(d)Federal Railroad AdministrationSection 22905(a) of title 49, United States Code, is amended—(1)in paragraph (1), by striking only if the steel, iron, and manufactured goods and inserting only if the steel, iron, aluminum, and manufactured products;(2)in paragraph (2)(B), by inserting , aluminum after iron; and(3)in paragraph (9), by inserting , aluminum after iron.(e)Federal Aviation AdministrationSection 50101(a) of title 49, United States Code, is amended by striking steel and manufactured goods and inserting steel, aluminum, and manufactured goods.(f)AmtrakSection 24305(f)(2) of title 49, United States Code, is amended by inserting , including aluminum, after supplies each place it appears.151.Quality wage protections for Federal investments(a)Davis-Bacon Act(1)In generalNotwithstanding any other provision of law, for fiscal year 2021 and each fiscal year thereafter, all laborers and mechanics employed by contractors or subcontractors on projects assisted in whole or in part under section 103, 114, 125, 126, 131, 132, 133, 134, 135, 136, 138, 147, 148, 149, 150, 169, 170, 171, or 172, or part II of this subtitle, without regard to the form or type of Federal assistance provided under such section or part, shall be paid wages at rates not less than those prevailing on projects of a similar character in the locality as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of title 40, United States Code (commonly known as the Davis-Bacon Act).(2)AuthorityWith respect to the labor standards specified in paragraph (1), the Secretary of Labor shall have the authority and functions set forth in Reorganization Plan Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.) and section 3145 of title 40, United States Code.(b)Service employees(1)In generalNotwithstanding any other provision of law, for fiscal year 2021 and each fiscal year thereafter, all service employees, including service employees that are routine operations workers or routine maintenance workers, who are not covered under subsection (a) and are employed by contractors or subcontractors on projects assisted in whole or in part under section 103, 114, 125, 126, 131, 132, 133, 134, 135, 136, 138, 147, 148, 149, 150, 169, 170, 171, or 172, or part II of this subtitle, without regard to the form or type of Federal assistance provided under such section or part, shall be paid a wage and fringe benefits that are not less than the minimum wage and fringe benefits established in accordance with chapter 67 of title 41, United States Code (commonly known as the Service Contract Act).(2)Definition of service employeeIn this subsection, the term service employee—(A)means an individual engaged in the performance of a project assisted in whole or in part under section 103, 114, 125, 126, 131, 132, 133, 134, 135, 136, 137, 146, 147, 148, 149, 169, 170, 171, or 172, or part II of this subtitle, without regard to the form or type of Federal assistance provided under such section or part, the principal purpose of which is to furnish services in the United States;(B)includes an individual without regard to any contractual relationship alleged to exist between the individual and a contractor or subcontractor; but(C)does not include an individual employed in a bona fide executive, administrative, or professional capacity, as those terms are defined in part 541 of title 29, Code of Federal Regulations. (3)AuthorityWith respect to paragraphs (1) and (2), the Secretary of Labor shall have the authority and functions set forth in chapter 67 of title 41, United States Code.(c)Minimum wage and overtimeNotwithstanding any other provision of law, for fiscal year 2021 and each fiscal year thereafter, all employees who are not covered under subsection (a) and are employed, including such employees employed by contractors or subcontractors, on projects assisted in whole or in part under section 103, 114, 125, 126, 131, 132, 133, 134, 135, 136, 138, 147, 148, 149, 150, 169, 170, 171, or 172, or part II of this subtitle, without regard to the form or type of Federal assistance provided under such section or part, shall be paid a wage of not less than $15 per hour and receive overtime pay of one-and-one-half times their regular rate of pay for all hours worked in excess of 40 hours per workweek if they are paid at a rate of less than $51,000 on an annual basis. 152.COVID–19 critical medical supply chain transparency(a)Oversight of current activity and needs(1)Response to immediate needsNot later than 60 days after the date of the enactment of this Act, the Administrator of the Federal Emergency Management Agency, in coordination with the Director of the Defense Logistics Agency, the Secretary of Health and Human Services, the Secretary of Veterans Affairs, and heads of other Federal agencies (as appropriate), shall submit to the appropriate congressional committees a report assessing the immediate needs described in paragraph (2) to combat the COVID–19 pandemic and the plan for meeting those immediate needs.(2)AssessmentThe report required by paragraph (1) shall include—(A)an assessment of the amount of critical supplies necessary to address the needs of the population of the United States infected by the virus SARS–CoV–2 that causes COVID–19 and to prevent further spread of COVID–19 throughout the United States;(B)based on best available scientific and epidemiological evidence and meaningful consultations with relevant stakeholders and scientific experts, an assessment of the need for personal protective equipment, durable medical equipment, and other critical supplies required by—(i)health professionals, health workers, and staff in health care settings;(ii)workers in industries and sectors described in the Advisory Memorandum on Identification of Essential Critical Infrastructure Workers during the COVID–19 Response issued by the Director of Cybersecurity and Infrastructure Security Agency of the Department of Homeland Security on April 17, 2020 (and any expansion of industries and sectors included in updates to such advisory memorandum); and(iii)other workers determined to be essential based on such consultation and review of evidence;(C)an assessment of the quantities of critical supplies in working order and the quantities of such supplies in need of repair and refurbishment in the Strategic National Stockpile (established under section 319F–2 of the Public Health Service Act (42 U.S.C. 247d–6b(a)(1))) as of the date of the report, and the projected gap between the quantities of critical supplies identified as needed in the assessments under subparagraphs (A) and (B) and the quantities of such supplies in the Strategic National Stockpile;(D)an identification of the industry sectors and manufacturers most ready to fulfill purchase orders for such supplies (including manufacturers that may be incentivized) through the exercise of authority under section 303(e) of the Defense Production Act of 1950 (50 U.S.C. 4533(e)) to modify, expand, or improve production processes to manufacture such supplies to respond immediately to a need identified in subparagraph (A) or (B);(E)an identification of Federal Government-owned and non-Federal Government-owned (including privately owned) stockpiles of critical supplies not included in the Strategic National Stockpile, and an assessment of the quantities of such supplies that are in working order and the quantities of such supplies that could be repaired or refurbished;(F)an identification of previously distributed critical supplies that can be redistributed based on current need;(G)a description of any exercise of the authorities under the Defense Production Act of 1950 (50 U.S.C. 4501 et seq.) that relate to the procurement of critical supplies; and(H)an identification of critical areas of need, by county and by areas identified by the Indian Health Service, in the United States and the metrics and criteria for identification as a critical area.(3)PlanThe report required by paragraph (1) shall include a plan for meeting the immediate needs to combat the COVID–19 pandemic, including each need and gap identified through the assessment under paragraph (2). Such plan shall include—(A)a list of each contract the Federal Government has entered into to meet such needs, including the purpose of each contract, the type and amount of equipment, supplies, or services to be provided under the contract, the entity fulfilling such contract, and the dollar amount of each contract;(B)a list of each contract that the Federal Government intends to enter into within 14 days after submission of such report, including the information described in paragraph (2) for each such contract; and(C)whether any of the contracts described in subparagraph (A) or (B) have or will have a priority rating under the Defense Production Act of 1950 (50 U.S.C. 4501 et seq.), including purchase orders pursuant to Department of Defense Directive 4400.1, part 101, subpart A of title 45, Code of Federal Regulations, or any other applicable authority.(4)Additional requirementsThe report required by paragraph (1), and each update required by paragraph (5), shall include—(A)a list of any requests for critical supplies from State or local governments and Indian Tribes, and an accompanying list of the employers and unions and other stakeholders consulted in developing these requests;(B)a detailed description and explanation of data sources and any modeling or formulas used to determine allocation of critical supplies, and any discrepancies between such supplies requested as described in subparagraph (A) and such supplies provided in all allocations;(C)the date, amount and destination of such supplies requested under subparagraph (A) delivered;(D)an explanation of why any portion of any contract, whether to replenish the Strategic National Stockpile or otherwise, will not be filled;(E)a list of products procured pursuant to a contract described in paragraph (3)(A), the percentage of such products that are used to replenish the Strategic National Stockpile, that are targeted to COVID–19 hotspots, and that are used for the commercial market;(F)metrics, formulas, and criteria used to determine COVID–19 hotspots or areas of critical need for a State, county, or an area identified by the Indian Health Service;(G)production and procurement benchmarks, where practicable; (H)a description of the range of prices for critical supplies that are subject to shortages, purchased by, transported by, or otherwise known to, the Federal Government, identifying all such prices that exceed the prevailing market prices of such supplies prior to March 1, 2020, and any actions taken by the Federal Government under section 102 of the Defense Production Act of 1950 (50 U.S.C. 4512) or other provisions of law to prevent hoarding of such supplies and charging of such increased prices between March 1, 2020, and the date of the submission of the first report required by paragraph (1), and, for all subsequent reports, within each reporting period; and (I)results of the consultation with the relevant stakeholders required by paragraph (2)(B).(5)UpdatesThe Administrator of the Federal Emergency Management Agency, in coordination with Director of the Defense Logistics Agency, the Secretary of Health and Human Services, the Secretary of Veterans Affairs, and heads of other Federal agencies (as appropriate), shall update such report every quarter.(6)Public availabilityThe Administrator of the Federal Emergency Management Agency shall make the report required by this subsection, including each update required by paragraph (5) available to the public, including on a publicly accessible website of the Federal Government.(7)SunsetThe requirements of this subsection shall terminate on the later of—(A)December 31, 2021; or(B)the end of the COVID–19 emergency period. (b)Reporting on exercise of authorities under the Defense Production Act of 1950(1)Report required(A)In generalNot later than 60 days after the date of the enactment of this Act, and every 90 days thereafter, the Administrator of the Federal Emergency Management Agency, in consultation with the Secretary of Defense, the Secretary of Health and Human Services, and the Defense Production Act Committee, shall submit to the appropriate congressional committees a report on the exercise of authorities under the Defense Production Act of 1950 (50 U.S.C. 4501 et seq.) during the period specified in subparagraph (C).(B)ElementsEach report required by subparagraph (A) shall include, with respect to each exercise of authority under the Defense Production Act of 1950 included in the report—(i)an explanation of the purpose of the applicable contract, purchase order, or other exercise of authority (including an allocation of materials, services, and facilities under section 101(a)(2) of the Defense Production Act of 1950 (50 U.S.C. 4511(a)(2));(ii)the cost of the exercise of authority; and(iii)if applicable—(I)the amount of goods that were purchased or allocated;(II)an identification of the entity awarded a contract or purchase order or that was the subject of the exercise of authority; and(III)an identification of any entity that had shipments delayed by the exercise of authority.(C)Period specifiedThe period specified in this paragraph is—(i)in the case of the first report required by subparagraph (A), the period beginning on the date of the enactment of this Act and ending on the date on which the report is required to be submitted; and(ii)in the case of each subsequent report required by subparagraph (A), the 90-day period preceding the date on which the report is required to be submitted.(D)Public availabilityThe Administrator of the Federal Emergency Management Agency shall make each report required by subparagraph (A) available to the public, including by posting the report on a publicly accessible internet website of the Federal Government.(2)Quarterly reporting on expendituresNot less frequently than every 90 days, the President shall submit to Congress, and make available to the public (including through posting on a publicly accessible internet website of the Federal Government), a report detailing all expenditures made pursuant to the Defense Production Act of 1950 (50 U.S.C. 4501 et seq.) during the 90 days preceding the date of the report.(3)SunsetThe requirements of this subsection shall terminate on the later of—(A)December 31, 2021; or(B)the end of the COVID–19 emergency period. (c)GAO report(1)In generalNot later than 270 days after the date of the enactment of this Act, and annually thereafter, the Comptroller General of the United States shall submit to the appropriate congressional committees a report on ensuring that the Federal Government has access to the medical supplies and equipment necessary to respond to future pandemics and public health emergencies, including recommendations with respect to how to ensure that the United States supply chain for diagnostic tests (including serological tests) and testing supplies, personal protective equipment, vaccines (including ancillary supplies), therapies, and other medical supplies is better equipped to respond to emergencies, including through the use of funds in the Defense Production Act Fund under section 304 of the Defense Production Act of 1950 (50 U.S.C. 4534) to address shortages in that supply chain.(2)Review of assessment and plan(A)In generalNot later than 30 days after each of the submission of the reports described in subsections (a) and (b), the Comptroller General of the United States shall submit to the appropriate congressional committees an assessment of such reports, including identifying any gaps in the content of the reports and providing any recommendations to address any identified gaps in such reports.(B)Monthly reviewNot later than a month after the submission of the assessment under subparagraph (A), and monthly thereafter, the Comptroller General shall issue a report to the appropriate congressional committees with respect to any updates to the reports described in subsections (a) and (b) that were issued during the previous 1-month period, containing an assessment of such updates, including identifying any gaps in the content of such updates and providing any recommendations to address any identified gaps in such updates.(d)DefinitionsIn this section:(1)Appropriate congressional committeesThe term appropriate congressional committees means the Committees on Appropriations, Armed Services, Energy and Commerce, Financial Services, Homeland Security, Transportation and Infrastructure, and Veterans’ Affairs of the House of Representatives and the Committees on Appropriations, Armed Services, Banking, Housing, and Urban Affairs, Health, Education, Labor, and Pensions, Homeland Security and Governmental Affairs, and Veterans’ Affairs of the Senate.(2)COVID–19 emergency periodThe term COVID–19 emergency period means the period beginning on the date of enactment of this Act and ending after the end of the incident period for the emergency declared on March 13, 2020, by the President under Section 501 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 4121 et seq.) relating to the Coronavirus Disease 2019 (COVID–19) pandemic.(3)Critical suppliesThe term critical supplies means drugs, vaccines and other biological products, and medical devices used for the diagnosis, cure, mitigation, prevention, or treatment of COVID–19, including personal protective equipment, therapeutics, ventilators, medicines required in conjunction with the use of ventilators, and diagnostic tests.(4)Relevant stakeholderThe term relevant stakeholder means—(A)a representative private sector entity;(B)a representative of the nonprofit sector; or(C)a representative of a labor organization representing workers, including a union that represents health workers, manufacturers, public sector employees, or service sector workers.(5)StateThe term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, and any territory or possession of the United States. IISemiconductor manufacturing incentives153.Semiconductor incentive grants(a)DefinitionsIn this section:(1)Appropriate committees of congressThe term appropriate committees of Congress means—(A)the Select Committee on Intelligence, the Committee on Commerce, Science, and Transportation, the Committee on Foreign Relations, the Committee on Armed Services, the Committee on Appropriations, the Committee on Energy and Natural Resources, the Committee on Banking, Housing, and Urban Affairs, and the Committee on Homeland Security and Governmental Affairs of the Senate; and(B)the Permanent Select Committee on Intelligence, the Committee on Energy and Commerce, the Committee on Foreign Affairs, the Committee on Armed Services, the Committee on Science, Space, and Technology, the Committee on Appropriations, the Committee on Financial Services, and the Committee on Homeland Security of the House of Representatives.(2)Covered entityThe term covered entity means a private entity, a consortium of private entities, or a consortium of public and private entities with a demonstrated ability to construct, expand, or modernize a facility relating to the fabrication, assembly, testing, advanced packaging, or advanced research and development of semiconductors.(3)Covered incentiveThe term covered incentive—(A)means an incentive offered by a governmental entity to a covered entity for the purposes of constructing within the jurisdiction of the governmental entity, or expanding or modernizing an existing facility within that jurisdiction, a facility described in paragraph (2); and(B)includes any tax incentive (such as an incentive or reduction with respect to employment or payroll taxes or a tax abatement with respect to personal or real property), a workforce-related incentive (including a grant agreement relating to workforce training or vocational education), any concession with respect to real property, funding for research and development with respect to semiconductors, and any other incentive determined appropriate by the Secretary, in consultation with the Secretary of State.(4)Foreign adversaryThe term foreign adversary means any foreign government or foreign nongovernment person that is engaged in a long-term pattern, or is involved in a serious instance, of conduct that is significantly adverse to—(A)the national security of the United States or an ally of the United States; or(B)the security and safety of United States persons.(5)Governmental entityThe term governmental entity means a State or local government.(6)SecretaryThe term Secretary means the Secretary of Commerce.(7)SemiconductorThe term semiconductor has the meaning given the term by the Secretary.(b)Grant program(1)In generalThe Secretary shall establish in the Department of Commerce a program that, in accordance with the requirements of this section, awards grants to covered entities.(2)Procedure(A)ApplicationA covered entity seeking a grant under paragraph (1) shall submit to the Secretary an application therefor that describes the project for which the covered entity is seeking the grant.(B)EligibilityIn order for a covered entity to qualify for a grant under paragraph (1), the covered entity shall demonstrate to the Secretary, in the application submitted by the covered entity under subparagraph (A), that—(i)the covered entity has a documented interest in constructing, expanding, or modernizing a facility described in subsection (a)(2);(ii)with respect to the project described in clause (i), the covered entity has—(I)been offered a covered incentive;(II)made commitments to worker and community investment, including through—(aa)training and education benefits paid by the covered entity; and(bb)programs to expand employment opportunity for economically disadvantaged individuals; and(III)secured commitments from regional educational and training entities and institutions of higher education to provide workforce training, including programming for training and job placement of economically disadvantaged individuals; and(iii)the covered entity demonstrates that it is responsive to the national security needs or requirements established by the intelligence community (as defined in section 3 of the National Security Act of 1947 (50 U.S.C. 3003)), an element of the intelligence community, or the Department of Defense.(C)Considerations for reviewWith respect to the review by the Secretary of an application submitted by a covered entity under subparagraph (A)—(i)the Secretary may not approve the application unless the Secretary—(I)confirms that the covered entity has satisfied the eligibility criteria under subparagraph (B); and(II)determines that the project to which the application relates is in the interest of the United States; and(ii)the Secretary may consider whether—(I)the covered entity has previously received a grant made under this subsection; and(II)the governmental entity offering the applicable covered incentive has benefitted from a grant previously made under this subsection.(3)AmountThe amount of a grant awarded by the Secretary to a covered entity under paragraph (1) shall be in an amount that is not more than $3,000,000,000.(4)Use of fundsA covered entity that receives a grant under paragraph (1) may only use the amount of the grant—(A)to finance the construction, expansion, or modernization of a state-of-the-art semiconductor facility described in subsection (a)(2), as documented in the application submitted by the covered entity under paragraph (2)(A), or for similar uses in state of practice and legacy facilities, as determined necessary by the Secretary for purposes relating to the national security and economic competitiveness of the United States;(B)to support workforce development for the facility described in subparagraph (A); or(C)to support site development for the facility described in subparagraph (A).(5)ClawbackThe Secretary shall recover the full amount of a grant provided to a covered entity under this subsection if—(A)as of the date that is 5 years after the date on which the Secretary awards the grant, the project to which the grant relates has not been completed, except that the Secretary may issue a waiver with respect to the requirement under this subparagraph if the Secretary determines that issuing such a waiver is appropriate and in the interests of the United States; or(B)during the applicable term with respect to the grant, the covered entity engages in any joint research or technology licensing effort—(i)with the Government of China, the Government of the Russian Federation, the Government of Iran, the Government of North Korea, or another foreign adversary; and(ii)that relates to a technology or product that raises national security concerns, as determined by the Secretary.(c)Consultation and coordination requiredIn carrying out the program established under subsection (b)(1), the Secretary shall consult and coordinate with the Secretary of State, the Secretary of Defense, and the Director of National Intelligence.(d)Reviews by comptroller general of the united statesThe Comptroller General of the United States shall—(1)not later than 2 years after the date of the enactment of this Act, and biennially thereafter until the date that is 10 years after that date of the enactment of this Act, conduct a review of the program established under subsection (b)(1), which shall include, at a minimum—(A)a determination of the number of instances in which grants were provided under that subsection during the period covered by the review in violation of a requirement of this section;(B)an evaluation of how—(i)the program is being carried out, including how recipients of grants are being selected under the program; and(ii)other Federal programs are leveraged for manufacturing, research, and training to complement the grants awarded under the program; and(C)a description of the outcomes of projects supported by grants made under the program, including a description of—(i)facilities described in subsection (a)(2) that were constructed, expanded, or modernized as a result of grants made under the program;(ii)research and development carried out with grants made under the program; and(iii)workforce training programs carried out with grants made under the program, including efforts to hire individuals from disadvantaged populations; and(2)submit to the appropriate committees of Congress the results of each review conducted under paragraph (1).(e)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $15,000,000,000 for fiscal year 2021, which shall remain available until September 30, 2031.154.Department of Defense investment in the microelectronics industry(a)Department of Defense efforts(1)In generalThe Secretary of Defense shall, in consultation with the Secretary of Commerce, the Secretary of Homeland Security, and the Director of National Intelligence, work with the private sector through a public-private partnership, including by incentivizing the formation of a consortium of semiconductor companies in the United States, to ensure the development and production of advanced, measurably secure microelectronics for use by the Department of Defense, the intelligence community, critical infrastructure sectors, and other national security applications. Such work may include providing incentives for the creation, expansion, or modernization of one or more commercially competitive and sustainable microelectronics manufacturing or advanced research and development facilities.(2)Risk mitigation requirementsA participant in a consortium formed with incentives under paragraph (1) shall—(A)have the potential to perform design, fabrication, assembly, package, or test functions for microelectronics deemed critical to national security as defined by the National Security Adviser and the Secretary of Defense;(B)include management processes to identify and mitigate supply chain security risks; and(C)be able to produce microelectronics consistent with applicable measurably secure supply chain and operational security standards established under section 224(b) of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92).(3)National security considerationsThe Secretary of Defense and the Director of National Intelligence shall select participants for the consortium formed with incentives under paragraph (1). In selecting such participants, the Secretary and the Director may jointly consider whether the United States companies—(A)have participated in previous programs and projects of the Department of Defense, Department of Energy, or the intelligence community, including—(i)the Trusted Integrated Circuit program of the Intelligence Advanced Research Projects Activity;(ii)trusted and assured microelectronics projects, as administered by the Department of Defense;(iii)the Electronics Resurgence Initiative (ERI) program of the Defense Advanced Research Projects Agency; or(iv)relevant semiconductor research programs of Advanced Research Projects Agency–Energy;(B)have demonstrated an ongoing commitment to performing contracts for the Department of Defense and the intelligence community;(C)are approved by the Defense Counterintelligence and Security Agency or the Office of the Director of National Intelligence as presenting an acceptable security risk, taking into account supply chain assurance vulnerabilities, counterintelligence risks, and any risks presented by companies whose owners are located outside the United States; and(D)are evaluated periodically for foreign ownership, control, or influence by foreign adversaries.(4)Nontraditional defense contractors and commercial entitiesArrangements entered into to carry out paragraph (1) shall be in such form as the Secretary of Defense determines appropriate to encourage industry participation of nontraditional defense contractors or commercial entities and may include a contract, a grant, a cooperative agreement, a commercial agreement, the use of other transaction authority under section 2371 of title 10, United States Code, or another such arrangement.(5)DischargeThe Secretary of Defense shall carry out paragraph (1) jointly through the Office of the Under Secretary of Defense for Research and Engineering and the Office of the Under Secretary of Defense for Acquisition and Sustainment, or such other component of the Department of Defense as the Secretary considers appropriate.(6)Other initiativesThe Secretary of Defense shall dedicate initiatives within the Department of Defense to advance radio frequency, mixed signal, radiation tolerant, and radiation hardened microelectronics that support national security and dual-use applications.(7)Reports(A)Report by secretary of DefenseNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall submit to Congress a report on the plans of the Secretary to carry out paragraph (1).(B)Biennial reports by comptroller general of the united statesNot later than 1 year after the date on which the Secretary submits the report required by subparagraph (A) and not less frequently than once every 2 years thereafter for a period of 10 years, the Comptroller General of the United States shall submit to Congress a report on the activities carried out under this subsection.(b)Defense Production Act of 1950 efforts(1)In generalNot later than 120 days after the date of the enactment of this Act, the President shall submit to Congress a report on a plan for use by the Department of Defense of authorities available in title III of the Defense Production Act of 1950 (50 U.S.C. 4531 et seq.) to establish and enhance a domestic production capability for microelectronics technologies and related technologies, subject to the availability of appropriations for that purpose.(2)ConsultationThe President shall develop the plan required by paragraph (1) in coordination with the Secretary of Defense, and in consultation with the Secretary of State, the Secretary of Commerce, and appropriate stakeholders in the private sector.(c)Department of Defense requirements for sourcing from domestic microelectronics design and foundry services(1)Requirements requiredNot later than 1 year after the date of the enactment of this Act, the Secretary of Defense, in coordination with the Secretary of Energy, the Secretary of Homeland Security, and the Director of National Intelligence, shall establish requirements, standards, and a timeline for enforcement of such requirements, to the extent possible, for domestic sourcing for microelectronics design and foundry services, and for commercial microelectronics products, by programs, contractors, subcontractors, and other recipients of funding from the Department of Defense, Department of Energy, Department of Homeland Security, and the Director of National Intelligence.(2)Processes for waiversThe requirements established under paragraph (1) shall include processes to permit waivers for specific contracts or transactions for domestic sourcing requirements based on cost, availability, severity of technical and mission requirements, emergency requirements and operational needs, other legal or international treaty obligations, or other factors.(3)UpdatesNot less frequently than once each year, the Secretary shall—(A)update the requirements and timelines established under paragraph (1) and the processes under paragraph (2); and(B)submit to Congress a report on the updates made under subparagraph (A).155.Department of Commerce study on status of microelectronics technologies in the United States industrial base(a)In generalCommencing not later than 120 days after the date of the enactment of this Act, the Secretary of Commerce and the Secretary of Homeland Security, in consultation with the Secretary of Defense and the heads of other appropriate Federal departments and agencies, shall undertake a review, which shall include a survey, using authorities in section 705 of the Defense Production Act (50 U.S.C. 4555), to assess the capabilities of the United States industrial base to support the national defense in light of the global nature of the supply chain and significant interdependencies between the United States industrial base and the industrial base of foreign countries with respect to the manufacture, design, and end use of microelectronics.(b)Response to surveyThe Secretary shall ensure compliance with the survey from among all relevant potential respondents, including the following:(1)Corporations, partnerships, associations, or any other organized groups domiciled and with substantial operations in the United States.(2)Corporations, partnerships, associations, or any other organized groups domiciled in the United States with operations outside the United States.(3)Foreign domiciled corporations, partnerships, associations, or any other organized groups with substantial operations or business presence in, or substantial revenues derived from, the United States.(4)Foreign domiciled corporations, partnerships, associations, or any other organized groups in defense treaty or assistance countries where the production of the entity concerned involves critical technologies.(c)Information requestedThe information sought from a responding entity pursuant to the survey required by subsection (a) shall include, at minimum, information on the following with respect to the manufacture, design, or end use of microelectronics by such entity:(1)An identification of the geographic scope of operations.(2)Information on relevant cost structures.(3)An identification of types of microelectronics development, manufacture, assembly, test, and packaging equipment in operation at such entity.(4)An identification of all relevant intellectual property, raw materials, and semi-finished goods and components sourced domestically and abroad by such entity.(5)Specifications of the microelectronics manufactured or designed by such entity, descriptions of the end-uses of such microelectronics, and a description of any technical support provided to end-users of such microelectronics by such entity.(6)Information on domestic and export market sales by such entity.(7)Information on the financial performance, including income and expenditures, of such entity.(8)A list of all foreign and domestic subsidies, and any other financial incentives, received by such entity in each market in which such entity operates.(9)A list of information requests from the Government of China to such entity, and a description of the nature of each request and the type of information provided.(10)Information on any joint ventures, technology licensing agreements, and cooperative research or production arrangements of such entity.(11)A description of efforts by such entity to evaluate and control supply chain risks it faces.(12)A list and description of any sales, licensing agreements, or partnerships between such entity and the People’s Liberation Army or People’s Armed Police, including any business relationships with entities through which such sales, licensing agreements, or partnerships may occur.(d)Report(1)In generalThe Secretary of Commerce shall, in consultation with the Secretary of Defense, the Secretary of Homeland Security, and the heads of other appropriate Federal departments and agencies, submit to Congress a report on the results of the review required by subsection (a). The report shall include the following:(A)An assessment of the results of the survey.(B)A list of critical technology areas impacted by potential disruptions in production of microelectronics, and a detailed description and assessment of the impact of such potential disruptions on such areas.(C)A description and assessment of gaps and vulnerabilities in the microelectronics supply chain and the national industrial supply base.(2)FormThe report required by paragraph (1) may be submitted in classified form.156.Multilateral microelectronics security fund(a)Multilateral microelectronics security fund(1)Establishment of fundThere is established in the Treasury of the United States a trust fund, to be known as the Multilateral Microelectronics Security Fund (in this section referred to as the Fund), consisting of amounts deposited into the Fund under paragraph (2) and any amounts that may be credited to the Fund under paragraph (3).(2)Authorization of appropriationsThere are authorized to be appropriated $750,000,000 to be deposited in the Fund.(3)Investment of amounts(A)Investment of amountsThe Secretary of the Treasury shall invest such portion of the Fund as is not required to meet current withdrawals in interest-bearing obligations of the United States or in obligations guaranteed as to both principal and interest by the United States.(B)Interest and proceedsThe interest on, and the proceeds from the sale or redemption of, any obligations held in the Fund shall be credited to and form a part of the Fund.(4)Use of fund(A)In generalSubject to subparagraph (B), amounts in the Fund shall be available, as provided in advance in an appropriations Act, to the Secretary of State—(i)to provide funding through the common funding mechanism described in subsection (b)(1) to support the development and adoption of measurably secure microelectronics and measurably secure microelectronics supply chains; and(ii)to otherwise carry out this section.(B)Availability contingent on international agreementAmounts in the Fund shall be available to the Secretary of State on and after the date on which the Secretary enters into an agreement with the governments of countries that are partners of the United States to participate in the common funding mechanism under paragraph (1) of subsection (b) and the commitments described in paragraph (2) of that subsection.(5)Availability of amounts(A)In generalAmounts in the Fund shall remain available through the end of the tenth fiscal year beginning after the date of the enactment of this Act.(B)Remainder to treasuryAny amounts remaining in the Fund after the end of the fiscal year described in subparagraph (A) shall be deposited in the general fund of the Treasury.(b)Common funding mechanism for development and adoption of measurably secure microelectronics and measurably secure microelectronics supply chains(1)In generalThe Secretary of State, in consultation with the Secretary of Commerce, the Secretary of Defense, the Secretary of Homeland Security, the Secretary of the Treasury, and the Director of National Intelligence, shall seek to establish a common funding mechanism, in coordination with the governments of countries that are partners of the United States, that uses amounts from the Fund, and amounts committed by such governments, to support the development and adoption of secure microelectronics and secure microelectronics supply chains, including for use in research and development collaborations among countries participating in the common funding mechanism.(2)Mutual commitmentsThe Secretary of State, in consultation with the United States Trade Representative, the Secretary of the Treasury, and the Secretary of Commerce, shall seek to negotiate a set of mutual commitments with the governments of countries that are partners of the United States upon which to condition any expenditure of funds pursuant to the common funding mechanism described in paragraph (1). Such commitments shall, at a minimum—(A)establish transparency requirements for any subsidies or other financial benefits (including revenue foregone) provided to microelectronics firms located in or outside such countries;(B)establish consistent policies with respect to countries that—(i)are not participating in the common funding mechanism; and(ii)do not meet transparency requirements established under subparagraph (A);(C)promote harmonized treatment of microelectronics and verification processes for items being exported to a country considered a national security risk by a country participating in the common funding mechanism;(D)establish consistent policies and common external policies to address nonmarket economies as the behavior of such countries pertains to microelectronics;(E)align policies on supply chain integrity and microelectronics security, including with respect to protection and enforcement of intellectual property rights; and(F)promote harmonized foreign direct investment screening measures with respect to microelectronics to align with national and multilateral security priorities.(c)Annual report to congressNot later than 1 year after the date of the enactment of this Act, and annually thereafter for each fiscal year during which amounts in the Fund are available under subsection (a)(5), the Secretary of State shall submit to Congress a report on the status of the implementation of this section that includes a description of—(1)any commitments made by the governments of countries that are partners of the United States to providing funding for the common funding mechanism described in subsection (b)(1) and the specific amount so committed;(2)the criteria established for expenditure of funds through the common funding mechanism;(3)how, and to whom, amounts have been expended from the Fund;(4)amounts remaining in the Fund;(5)the progress of the Secretary of State toward entering into an agreement with the governments of countries that are partners of the United States to participate in the common funding mechanism and the commitments described in subsection (b)(2); and(6)any additional authorities needed to enhance the effectiveness of the Fund in achieving the security goals of the United States.157.Advanced semiconductor research and design(a)Appropriate committees of CongressIn this section, the term appropriate committees of Congress means—(1)the Select Committee on Intelligence, the Committee on Commerce, Science, and Transportation, the Committee on Foreign Relations, the Committee on Armed Services, the Committee on Energy and Natural Resources, the Committee on Appropriations, the Committee on Banking, Housing, and Urban Affairs, the Committee on Health, Education, Labor, and Pensions, and the Committee on Homeland Security and Governmental Affairs of the Senate; and(2)the Permanent Select Committee on Intelligence, the Committee on Energy and Commerce, the Committee on Foreign Affairs, the Committee on Armed Services, the Committee on Science, Space, and Technology, the Committee on Financial Services, the Committee on Education and Labor, and the Committee on Homeland Security of the House of Representatives.(b)Sense of CongressIt is the sense of Congress that the leadership of the United States in semiconductor technology and innovation is critical to the economic growth and national security of the United States.(c)Subcommittee on semiconductor leadership(1)Establishment requiredThe President shall establish in the National Science and Technology Council a subcommittee on matters relating to leadership of the United States in semiconductor technology and innovation.(2)DutiesThe duties of the subcommittee established under paragraph (1) are as follows:(A)National strategy on semiconductor research(i)DevelopmentIn coordination with the Secretary of Defense, the Secretary of Energy, the Secretary of State, the Secretary of Commerce, the Secretary of Homeland Security, the Secretary of Labor, the Director of the National Science Foundation, and the Director of the National Institute of Standards and Technology and in consultation with the semiconductor industry and academia, develop a national strategy on semiconductor research, development, design, manufacturing, and supply chain security, including guidance for the funding of research, and strengthening of the domestic microelectronics workforce.(ii)Reporting and updatesNot less frequently than once every 5 years, to update the strategy developed under clause (i) and to submit the revised strategy to the appropriate committees of Congress.(iii)ImplementationIn coordination with the Secretary of Defense, the Secretary of Energy, the Secretary of State, the Secretary of Commerce, the Secretary of Homeland Security, the Director of the National Science Foundation, and the Director of the National Institute of Standards and Technology, on an annual basis coordinate and recommend each agency’s semiconductor related research and development programs and budgets to ensure consistency with the National Semiconductor Strategy.(B)Fostering coordination of research and developmentTo foster the coordination of semiconductor research and development.(3)SunsetThe subcommittee established under paragraph (1) shall terminate on the date that is 10 years after the date of enactment of this Act.(d)Industrial advisory committeeThe President shall establish a standing subcommittee of the President’s Council of Advisors on Science and Technology to advise the United States Government on matters relating to microelectronics policy.(e)National semiconductor technology center(1)EstablishmentThe Secretary of Commerce shall establish a national semiconductor technology center to conduct research and prototyping of advanced semiconductor technology to strengthen the economic competitiveness and security of the domestic supply chain, which will be operated as a public private-sector consortium with participation from the private sector, the Department of Defense, the Department of Energy, the Department of Homeland Security, the National Science Foundation, and the National Institute of Standards and Technology.(2)FunctionsThe functions of the center established under paragraph (1) shall be as follows:(A)To conduct advanced semiconductor manufacturing, design, and packaging research and prototyping that strengthens the entire domestic ecosystem and is aligned with the National Strategy on Semiconductor Research.(B)To establish, as part of the center established under paragraph (1) and in collaboration with Director of the National Institute of Standards and Technology, a National Advanced Packaging Manufacturing Program that operates in coordination with the center, to strengthen semiconductor advanced design, test, assembly, and packaging capability in the domestic ecosystem, and which shall coordinate with the Manufacturing USA institute established under paragraph (4).(C)To establish an investment fund, in partnership with the private sector, that will support startups and collaborations between startups, academia, and established companies with the goal of commercializing innovations that contribute to the domestic semiconductor industry.(D)To establish a Semiconductor Manufacturing Program through the Director of the National Institute of Standards and Technology to enable advances and breakthroughs in measurement science, standards, material characterization, instrumentation, testing, and manufacturing capabilities that will accelerate the underlying research and development for metrology of next generation semiconductors and ensure the competitiveness and leadership of the United States within this sector.(E)To work with the Secretary of Labor, the Director of the National Science Foundation, the Secretary of Energy, the private sector, educational institutions, and workforce training entities to develop workforce training programs and apprenticeships in advanced microelectronic research, design, fabrication, and packaging capabilities. (3)ComponentsThe fund established under paragraph (2)(C) shall cover the following:(A)Advanced metrology and characterization for manufacturing of microchips using 3-nanometer transistor processes or more advanced processes.(B)Metrology for security and supply chain verification.(4)Creation of a Manufacturing USA instituteThe fund established under paragraph (2)(C) may also cover the creation of a Manufacturing USA institute described in section 34(d) of the National Institute of Standards and Technology Act (15 U.S.C. 278s(d)) that is focused on semiconductor manufacturing. Such institute may emphasize the following:(A)Research to support the virtualization and automation of maintenance of semiconductor machinery.(B)Development of new advanced test, assembly and packaging capabilities.(C)Developing and deploying educational and skills training curricula needed to support the industry sector and ensure the United States can build and maintain a trusted and predictable talent pipeline.(f)Authorizations of appropriations(1)National semiconductor technology centerThere is authorized to be appropriated to carry out subsection (e) $9,050,000,000 for fiscal year 2021, with such amount to remain available for such purpose through fiscal year 2030—(A)of which, $3,000,000,000 shall be available to carry out subsection (e)(2)(A);(B)of which, $5,000,000,000 shall be available to carry out subsection (e)(2)(B);(C)of which, $500,000,000 shall be available to carry out subsection (e)(2)(C);(D)of which, $500,000,000 shall be available to carry out subsection (e)(2)(D)—(i)of which, $20,000,000 shall be available for each of fiscal years 2021 through 2025 to carry out subsection (e)(3)(A);(ii)of which, $20,000,000 shall be available for each of fiscal years 2021 through 2025 to carry out subsection (e)(3)(B); and(iii)of which, $50,000,000 shall be available for each of fiscal years 2021 through 2025 to carry out subsection (e)(4); and(E)of which, $50,000,000 shall be available to carry out subsection (e)(2)(E).(2)Semiconductor research at national science foundationThere is authorized to be appropriated to carry out programs at the National Science Foundation on semiconductor research in alignment with the National Strategy on Semiconductor Research $1,500,000,000 for fiscal year 2021, with such amount to remain available for such purpose through fiscal year 2025.(3)Semiconductor research at department of energyThere is authorized to be appropriated to carry out programs at the Department of Energy, including the National Laboratories, on semiconductor research, in alignment with the National Strategy on Semiconductor Research $2,000,000,000 for fiscal year 2021, with such amount to remain available for such purpose through fiscal year 2025.(4)Microelectronics research at the national institute of standards and technologyThere is authorized to be appropriated to carry out microelectronics research at the National Institute of Standards and Technology $250,000,000 for fiscal year 2021, with such amount to remain available for such purpose through fiscal year 2025.(5)Microelectronics semiconductor research at the Defense Advanced Research Projects AgencyThere is authorized to be appropriated to carry out microelectronics research, such as the Electronics Resurgence Initiative and the Microelectronics Research Commons, at the Defense Advanced Research Projects Agency, $2,000,000,000 for fiscal year 2021 to develop advanced disruptive microelectronics technology, including research and development to enable production at a volume required to sustain a robust domestic microelectronics industry and mitigate parts obsolescence, with such amount to remain available for such purpose through fiscal year 2025.(6)Supplement not supplantThe amounts authorized to be appropriated under paragraphs (1) through (4) shall supplement and not supplant amounts already appropriated to carry out the purposes described in such paragraphs.(g)Domestic production requirementsThe head of any executive agency receiving funding under this section shall develop policies to require domestic production, to the extent possible, for any intellectual property resulting from microelectronics research and development conducted as a result of these funds and domestic control requirements to protect any such intellectual property from foreign adversaries. 158.Prohibition on access to assistance by foreign adversariesNone of the funds appropriated pursuant to an authorization in this part may be provided to an entity—(1)under the foreign ownership, control, or influence of the Government of China or the Chinese Communist Party, or other foreign adversary (as defined in section 153(a)(4)); or(2)determined to have beneficial ownership from foreign individuals subject to the jurisdiction, direction, or influence of foreign adversaries (as so defined). EEducation and Countering Influence Campaigns161.Findings on Chinese information warfare and malign influence operations(a)FindingsCongress makes the following findings:(1)In the report to Congress required under section 1261(b) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232), the President laid out a broad range of malign activities conducted by the Government of China and its agents and entities, including—(A)propaganda and disinformation, in which Beijing communicates its narrative through state-run television, print, radio, and online organizations whose presence is proliferating in the United States and around the world;(B)malign political influence operations, in which front organizations and agents which target businesses, universities, think tanks, scholars, journalists, and local state and Federal officials in the United States and around the world, attempting to influence discourse; and(C)malign financial influence operations, characterized as misappropriation of technology and intellectual property, failure to appropriately disclose relationships with foreign government sponsored entities, breaches of contract and confidentiality, and manipulation of processes for fair and merit-based allocation of Federal research and development funding. (2)Chinese information warfare and malign influence operations are ongoing. In January 2019, the Director of National Intelligence, Dan Coats, stated, China will continue to use legal, political, and economic levers—such as the lure of Chinese markets—to shape the information environment. It is also capable of using cyber attacks against systems in the United States to censor or suppress viewpoints it deems politically sensitive..(3)In February 2020, the Director of the Federal Bureau of Investigation, Christopher Wray, testified to the Committee on the Judiciary of the House of Representatives that the People’s Republic of China has very active maligned foreign influence efforts in this country, with the goal of trying to shift our policy and our public opinion to be more pro-China on a variety of issues. (4)The People’s Republic of China’s information warfare and malign influence operations continue to adopt new tactics and evolve in sophistication. In May 2020, the Special Envoy and Coordinator of the Global Engagement Center (GEC), Lea Gabrielle, stated that there was a convergence of Russian and Chinese narratives surrounding COVID–19 and that the GEC had uncovered a new network of inauthentic Twitter accounts that it assessed was created with the intent to amplify Chinese propaganda and disinformation. In June 2020, Google reported that Chinese hackers attempted to access email accounts of the campaign staff of a presidential candidate.(5)Chinese information warfare and malign influence operations are a threat to the national security, democracy and the economic systems of the United States, its allies and partners. In October 2018, Vice President Mike Pence warned that Beijing is employing a whole-of-government approach, using political, economic, and military tools, as well as propaganda, to advance its influence and benefit its interests in the United States..(6)In February 2018, the Director of the Federal Bureau of Investigation, Christopher Wray, testified to the Select Committee on Intelligence of the Senate that the People’s Republic of China is taking advantage of and exploiting the open research and development environments of U.S. institutions of higher education to utilize professors, scientists and students as nontraditional collectors of information. (b)Presidential dutiesThe President shall—(1)carry out all appropriate measures to protect our democratic institutions and processes from malign influence from the People’s Republic of China and other foreign adversaries; and(2)consistent with the policy specified in paragraph (1), direct the heads of the appropriate Federal departments and agencies to implement Acts of Congress to counter and deter Chinese and other foreign information warfare and malign influence operations without delay, including—(A)section 1043 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232), which authorizes a coordinator position within the National Security Council for countering malign foreign influence operations and campaigns;(B)section 228 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92), which authorizes additional research of foreign malign influence operations on social media platforms;(C)section 847 of such Act, which requires the Secretary of Defense to modify contracting regulations regarding vetting for foreign ownership, control and influence in order to mitigate risks from malign foreign influence;(D)section 1239 of such Act, which requires an update of the comprehensive strategy to counter the threat of malign influence to include the People’s Republic of China;(E)section 5323 of such Act, which authorizes the Director of National Intelligence to facilitate the establishment of Social Media Data and Threat Analysis Center to detect and study information warfare and malign influence operations across social media platforms; and(F)section 119C of the National Security Act of 1947 (50 U.S.C. 3059), which authorizes the establishment of a Foreign Malign Influence Response Center inside the Office of the Director of National Intelligence. 162.Sense of Congress on support for higher educationIt is the sense of Congress that in order to effectively compete with the People’s Republic of China on the development and effective use of science and technology, the United States must invest and support United States institutions of higher education operating programs in, and students at such institutions of higher education studying, the fields of science, technology, engineering, and mathematics, as well as Chinese linguistic and cultural proficiency. 163.Establish limitations regarding Confucius Institutes(a)DefinitionIn this section, the term Confucius Institute means a cultural institute directly or indirectly funded, in whole or in part, by the Government of China.(b)Restrictions of confucius institutesAn institution of higher education or other postsecondary educational institution (referred to in this section as an institution) shall not be eligible to receive Federal funds from the Department of Education (except funds under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.) or other Department of Education funds that are provided directly to students) unless the institution ensures that any contract or agreement between the institution and a Confucius Institute includes clear provisions that—(1)protect academic freedom at the institution;(2)prohibit the application of any foreign law on any campus of the institution; and(3)grant full managerial authority of the Confucius Institute to the institution, including full control over what is being taught, the activities carried out, the research grants that are made, and who is employed at the Confucius Institute.164.Disclosures of foreign gifts to United States institutions of higher education(a)AmendmentsSection 117 of the Higher Education Act of 1965 (20 U.S.C. 1011f) is amended to read as follows:117.Disclosure of foreign gifts(a)Disclosure reportAn institution shall file a disclosure report with the Secretary not later than the March 31 occurring immediately after—(1)the calendar year in which a foreign source gains ownership of, or control over, the institution;(2)the calendar year in which the institution receives a gift from, or enters into a contract with, a foreign source, the value of which is $200,000 or more, considered alone or in combination with all other gifts from, or contracts with, that foreign source within the calendar year; or(3)the institution receives a gift from, or enters into a contract with, a foreign source, the value of which totals $450,000 or more, considered alone or in combination with all other gifts from, or contracts with, that foreign source over the previous 3 years.(b)Contents of reportEach report to the Secretary required under subsection (a) shall contain the following:(1)(A)For gifts received from or contracts entered into with a foreign source other than a foreign government, the aggregate dollar amount of such gifts and contracts attributable to a particular country and the legal or formal name of the foreign source. The country to which a gift is attributable is the country of citizenship, or if unknown, the principal residence for a foreign source who is a natural person, and the country of incorporation, or if unknown, the principal place of business, for a foreign source which is a legal entity.(B)Notwithstanding subparagraph (A), in the case of an anonymous gift received from a foreign source who is a natural person, the institution shall be required to report only the country of citizenship and not the formal name and principal residence of the foreign source.(2)For gifts received from or contracts entered into with a foreign government, the aggregate amount of such gifts and contracts received from each foreign government.(3)In the case of an institution which is owned or controlled by a foreign source, the identity of the foreign source, the date on which the foreign source assumed ownership or control, and any changes in program or structure resulting from the change in ownership or control.(4)An assurance that the institution will maintain true copies of gift and contract agreements subject to the disclosure requirements under this section for at least the duration of the agreement.(5)An assurance that the institution will produce true copies of gift and contract agreements subject to the disclosure requirements under this section upon request of the Secretary during a compliance audit or other institutional investigation.(c)Additional disclosures for restricted and conditional giftsNotwithstanding the provisions of subsection (b), whenever any institution receives a restricted or conditional gift or contract from a foreign source, the institution shall disclose the following:(1)For such gifts received from or contracts entered into with a foreign source other than a foreign government, the amount, the date, and a description of such conditions or restrictions. The report shall also disclose the country of citizenship, or if unknown, the principal residence for a foreign source which is a natural person, and the country of incorporation, or if unknown, the principal place of business for a foreign source which is a legal entity.(2)For gifts received from or contracts entered into with a foreign government, the amount, the date, a description of such conditions or restrictions, and the name of the foreign government.(d)Relation to other reporting requirements(1)State requirementsIf an institution described under subsection (a) is within a State which has enacted requirements for public disclosure of gifts from or contracts with a foreign source that includes all information required under this section, a copy of the disclosure report filed with the State may be filed with the Secretary in lieu of a report required under subsection (a). The State in which the institution is located shall provide to the Secretary such assurances as the Secretary may require to establish that the institution has met the requirements for public disclosure under State law if the State report is filed.(2)Use of other federal reportsIf an institution receives a gift from, or enters into a contract with, a foreign source, where any other department, agency, or bureau of the executive branch requires a report containing all the information required under this section, a copy of the report may be filed with the Secretary in lieu of a report required under subsection (a).(e)Public disclosure(1)In generalNot later than 30 days after receiving a disclosure report under this section, the Secretary shall make such report electronically available to the public for downloading on a searchable database under which institutions can be individually identified and compared.(2)ModificationsThe Secretary shall incorporate a process permitting institutions to revise and update previously filed disclosure reports under this section to ensure accuracy, compliance, and ability to cure.(f)FinesThe Secretary may impose a civil fine on an institution that knowingly fails to file a disclosure report in accordance with this section.(g)Treatment of certain payments and giftsThe following shall not be considered a gift from a foreign source under this section:(1)Any payment of tuition and fees to an institution by, or scholarship from, a foreign source who is a natural person made on behalf of a student for institutional charges related to such student’s cost of attendance that is not made under contract with such foreign source.(2)Any unrestricted gift made by a foreign source who is a natural person and an alumnus of the institution.(h)ConsultationThe Secretary shall consult with the Director of the Office of Science and Technology Policy, the Director of the National Institutes of Health, the Director of the National Science Foundation, the Secretary of Energy, the Secretary of Defense, the Administrator of the National Aeronautics and Space Administration, the Administrator of the National Oceanic and Atmospheric Administration, the Director of the National Institute of Standards and Technology, and the heads of other relevant Federal agencies or entities, regarding the reporting of gifts from and contracts with foreign sources in order to align, to the extent practicable, the methods of reporting prescribed by this section.(i)DefinitionsIn this section—(1)the term contract means any agreement for the acquisition by purchase, lease, or barter of property or services by the foreign source, for the direct benefit or use of either of the parties;(2)the term foreign source means—(A)a foreign government, including an agency of a foreign government;(B)a legal entity, governmental or otherwise, created solely under the laws of a foreign state or states;(C)an individual who is not a citizen or a national of the United States or a trust territory or protectorate thereof; and(D)an agent, including a subsidiary or affiliate of a foreign legal entity, acting on behalf of a foreign source;(3)the term gift means any gift of money, property, or human resources;(4)the term institution means any institution, public or private, or, if a multicampus institution, any single campus of such institution, in any State, that—(A)is legally authorized within such State to provide a program of education beyond secondary school;(B)provides a program for which the institution awards a bachelor’s degree (or provides not less than a 2-year program which is acceptable for full credit toward such a degree) or more advanced degrees; and(C)is accredited by a recognized accrediting agency or association and to which institution Federal financial assistance is extended (directly or indirectly through another entity or person), or which institution receives support from the extension of Federal financial assistance to any of the institution’s subunits; and(5)the term restricted or conditional gift or contract means any endowment, gift, grant, contract, award, present, or property of any kind which includes provisions regarding—(A)the employment, assignment, or termination of faculty;(B)the establishment of departments, centers, institutes, instructional programs, research or lecture programs, or new faculty positions;(C)the selection or admission of students; or(D)the award of grants, loans, scholarships, fellowships, or other forms of financial aid restricted to students of a specified country, religion, sex, ethnic origin, or political opinion..(b)Regulations(1)In generalNot later than 1 year after the date of enactment of this Act, the Secretary shall issue regulations, developed through the negotiated rulemaking process under section 492 of the Higher Education Act of 1965 (20 U.S.C. 1098a), to carry out section 117 of such Act, as amended by this section.(2)IssuesRegulations issued pursuant to paragraph (1), shall, at a minimum, address the following issues:(A)Instructions on reporting structured gifts and contracts.(B)The inclusion in institutional reports of gifts received from, and contracts entered into with, foreign sources by entities and organizations, such as research foundations, that operate substantially for the benefit or under the auspices of the institution.(c)Effective date(1)In generalThe amendments made by this section shall take effect on the earlier of—(A)the day on which the regulations issued under subsection (b) are issued; or(B)the day that is 1 year and 90 days after the date of enactment of this Act.(2)TransitionThe provisions of section 117 of the Higher Education Act of 1965 (20 U.S.C. 1011f), as in effect on the day before the date of enactment of this Act, shall continue to apply until the amendments made by this section take effect under paragraph (1). 165.Encourage the development of a non-governmental code of conduct for countering malign influence at colleges and universities(a)Sense of congressIt is the sense of Congress that—(1)institutions of higher education of the United States should develop best practices and cooperate with efforts to report on and record the influence of the Government of China at academic institutions, including appropriate actions against government entities of the People’s Republic of China responsible for harassment;(2)institutions of higher education should—(A)assess the operation of Confucius Institutes as defined in section 163(a) to ensure their agreements with the Office of Chinese Language Council International (commonly known as Hanban) allow transparency and compliance with norms of academic freedom; and(B)consider joint actions against the Government of China in response to unwarranted visa denials and prolonged delays for research in the People’s Republic of China targeting their scholars, or other obstacles to academic research;(3)all organizations on the campuses of institutions of higher education of the United States that receive substantial funding or support from Chinese diplomatic missions or other entities linked to the Chinese Communist Party or the Government of China, should—(A)report such information or register, as appropriate, as foreign agents;(B)disclose annually all sources and amounts of funding received, directly or indirectly, from the Communist Party of China, the Government of China, or enterprises owned by the People’s Republic of China, as required by law; and(C)help mentor and support students and scholars from the People’s Republic of China to ensure that the students and scholars can enjoy full academic freedom; and(4)institutions of higher education of the United States undertaking exchange programs or operating satellite campuses in the People’s Republic of China should do so with open and transparent agreements and policies to ensure the protection of academic freedom, including control over hiring and firing, freedom of scholarly research, and protection for the curriculum.(b)GAO reportNot later than 180 days after the date of enactment of this Act, the Comptroller General of the United States shall issue a report that assesses whether the Department of State and the Department of Homeland Security have the adequate resources, and are adequately able, to vet students and scholars in a timely and expeditious fashion to prevent those individuals with specific ties to the People’s Liberation Army from entering the United States.166.Authorization of appropriations for science, technology, engineering, and mathematics education and training(a)Authorization of appropriationsTo strengthen the competitiveness of the domestic workforce in critical technology industries by expanding assistance for education and training in science, technology, engineering, and mathematics, including for underserved and underrepresented populations to achieve a more diverse and inclusive workforce in these industries, there are authorized to be appropriated to the Director of the National Science Foundation the following:(1)For the Scholarships in Science, Technology, Engineering, and Mathematics program under section 414(d) of the American Competitiveness and Workforce Improvement Act of 1998 (42 U.S.C. 1869c), notwithstanding section 414(d)(4) and in addition to funds provided by section 414(d)(4)—(A)for fiscal year 2021, $157,290,000; (B)for fiscal year 2022, $168,300,000; (C)for fiscal year 2023, $180,081,000;(D)for fiscal year 2024, $192,687,000; and (E)for fiscal year 2025, $206,175,000. (2)For the National Science Foundation graduate research fellowship program—(A)for fiscal year 2021, $304,469,000;(B)for fiscal year 2022, $325,782,000;(C)for fiscal year 2023, $348,587,000;(D)for fiscal year 2024, $372,988,000; and(E)for fiscal year 2025, $399,097,000.(3)For the National Science Foundation research traineeship program—(A)for fiscal year 2021, $57,876,000;(B)for fiscal year 2022, $61,927,000;(C)for fiscal year 2023, $66,262,000;(D)for fiscal year 2024, $70,900,000; and(E)for fiscal year 2025, $75,863,000.(4)For the National Science Foundation research experience for undergraduates—(A)for fiscal year 2021, $88,864,000;(B)for fiscal year 2022, $95,084,000;(C)for fiscal year 2023, $101,740,000;(D)for fiscal year 2024, $108,862,000; and(E)for fiscal year 2025, $116,482,000.(5)For the National Science Foundation Inclusion across the Nation of Communities of Learners of Underrepresented Discoverers in Engineering and Science—(A)for fiscal year 2021, $21,614,000;(B)for fiscal year 2022, $23,127,000;(C)for fiscal year 2023, $24,746,000;(D)for fiscal year 2024, $26,478,000; and(E)for fiscal year 2025, $28,331,000.(6)For the National Science Foundation ADVANCE: organizational change for gender equity in STEM academic professions—(A)for fiscal year 2021, $19,260,000;(B)for fiscal year 2022, $20,608,000;(C)for fiscal year 2023, $22,051,000;(D)for fiscal year 2024, $23,595,000; and(E)for fiscal year 2025, $25,247,000.(7)For the National Science Foundation cyber scholarships for service—(A)for fiscal year 2021, $59,203,000;(B)for fiscal year 2022, $63,347,000;(C)for fiscal year 2023, $67,781,000;(D)for fiscal year 2024, $72,526,000; and(E)for fiscal year 2025, $77,603,000.(8)For the National Science Foundation Historically Black Colleges and Universities undergraduate program—(A)for fiscal year 2021, $37,450,000;(B)for fiscal year 2022, $40,072,000;(C)for fiscal year 2023, $42,877,000;(D)for fiscal year 2024, $45,878,000; and(E)for fiscal year 2025, $49,089,000.(9)For the National Science Foundation Tribal Colleges and Universities program—(A)for fiscal year 2021, $16,050,000;(B)for fiscal year 2022, $17,174,000;(C)for fiscal year 2023, $18,376,000;(D)for fiscal year 2024, $19,662,000; and(E)for fiscal year 2025, $21,038,000.(10)For the National Science Foundation Hispanic serving institutions program—(A)for fiscal year 2021, $48,150,000;(B)for fiscal year 2022, $51,521,000;(C)for fiscal year 2023, $55,127,000;(D)for fiscal year 2024, $58,986,000; and(E)for fiscal year 2025, $63,115,000.(b)Supplement, not supplantAmounts appropriated under subsection (a) shall supplement, and not supplant, amounts otherwise appropriated to award grants to carry out mid-scale projects (as defined in section 109(b)(4) of the American Innovation and Competitiveness Act (Public Law 114–329; 130 Stat. 2988).167.Authorization of appropriations for the Fulbright-Hays ProgramThere are authorized to be appropriated, for the 6-year period beginning on September 30, 2020, $105,500,000, which shall be expended to promote education, training, research, and foreign language skills through the Fulbright-Hays Program, in accordance with section 102(b) of the Mutual Educational and Cultural Exchange Act of 1961 (22 U.S.C. 2452(b)). 168.Authorization of appropriations for international and foreign language education programsIn order to promote international and foreign language education and global understanding at institutions of higher education in the United States, there are authorized to be appropriated, for the 6-year period beginning on September 30, 2020, $632,000,000 to carry out the international and foreign language education programs under title VI of the Higher Education Act of 1965 (20 U.S.C. 1121 et seq.).169.Support for science and engineering research infrastructure(a)DefinitionsIn this section:(1)Institution of higher educationThe term institution of higher education has the meaning given such term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).(2)Mid-scale projectsThe term mid-scale projects has the meaning given such term in section 109(b)(4) of the American Innovation and Competitiveness Act (Public Law 114–329; 130 Stat. 2988).(3)Minority-serving institutionThe term minority-serving institution means an eligible institution described in section 371(a) of the Higher Education Act of 1965 (20 U.S.C. 1067q(a)).(b)National Institute of Standards and Technology grants for facilities at institutions of higher education(1)In generalThe Director of the National Institute of Standards and Technology shall award grants on a competitive basis to institutions of higher education to construct, renovate, or expand research and development facilities and infrastructure to support research and development in critical technology areas.(2)Geographic distributionIn carrying out paragraph (1), the Director shall ensure equitable geographic distribution of funds.(3)Awards to minority-serving institutionsThe Director shall ensure that of the amounts awarded under paragraph (1), not less than 10 percent of such amounts are awarded to minority-serving institutions.(4)Authorization of appropriationsThere is authorized to be appropriated to carry out paragraph (1) $300,000,000 for the period of fiscal years 2021 through 2025.(c)National science foundation grants for mid-Scale projects(1)In generalThe Director of the National Science Foundation shall award grants on a competitive basis to eligible entities to carry out mid-scale projects.(2)Eligible entitiesFor purposes of this subsection, an eligible entity is an institution of higher education, a nonprofit organization, or a consortium of institutions of higher education or nonprofit organizations, that the Director of the National Science Foundation considers eligible to receive a grant under paragraph (1).(3)Authorization of appropriations(A)In generalThere is authorized to be appropriated to carry out paragraph (1) $300,000,000 for the period of fiscal years 2021 through 2025.(B)Supplement, not supplantAmounts appropriated under subparagraph (A) shall supplement, and not supplant, amounts otherwise appropriated to award grants to carry out mid-scale projects.(d)Authorization of appropriations for defense university research instrumentation program(1)In generalFor the Secretary of Defense to award grants under the Defense University Research Instrumentation Program in accordance with section 2358 of title 10, United States Code, and section 6304 of title 31, United States Code, there is authorized to be appropriated—(A)for fiscal year 2021, $45,017,000;(B)for fiscal year 2022, $48,169,000;(C)for fiscal year 2023, $51,541,000;(D)for fiscal year 2024, $55,149,000; and(E)for fiscal year 2025, $59,009,000.(2)Availability for awards under defense established program to stimulate competitive researchOf the amounts appropriated pursuant to paragraph (1) for the Defense University Research Instrumentation Program in a fiscal year, not less than 15 percent shall be available in that fiscal year to support awards through the Defense Established Program to Stimulate Competitive Research (DEPSCoR).(3)Awards to minority-serving institutionsOf the amounts appropriated pursuant to paragraph (1) for the Defense University Research Instrumentation Program in a fiscal year, not less than 10 percent of such amounts shall be used for awards to minority-serving institutions.(e)Supplement, not supplantThe amounts authorized to be appropriated by subsections (b) through (d) for the purposes set forth in such subsections shall supplement, not supplant, amounts otherwise authorized to be appropriated for such purposes.170.Building the innovation and manufacturing workforce of the United States(a)Department of Defense Manufacturing Engineering Education Program(1)In generalThe Secretary of Defense may, on a competitive basis, award grants to at least 20 eligible entities through the Manufacturing Engineering Education Program established under section 2196(a)(1) of title 10, United States Code, for the enhancement of existing programs under subparagraph (A) of such section or establishment of new programs under subparagraph (B) of such section to support industry-relevant, manufacturing-focused engineering training, with a focus on critical technology areas.(2)Authorization of appropriationsThere is authorized to be appropriated to carry out paragraph (1)—(A)for fiscal year 2021, $16,050,000;(B)for fiscal year 2022, $17,174,000;(C)for fiscal year 2023, $18,376,000;(D)for fiscal year 2024, $19,662,000; and(E)for fiscal year 2025, $21,038,000.(3)Supplement, not supplantAmounts appropriated under paragraph (2) shall supplement and not supplant any amounts otherwise appropriated to carry out the Manufacturing Engineering Education Program.(b)Authorization of appropriations for national science foundation advanced technological education program(1)In generalTo award grants under section 3(a) of the Scientific and Advanced-Technology Act of 1992 (42 U.S.C. 1862i(a)) for training programs and education programs in manufacturing related to the critical technology areas, there is authorized to be appropriated—(A)for fiscal year 2020, $80,250,000;(B)for fiscal year 2021, $85,868,000;(C)for fiscal year 2022, $91,879,000;(D)for fiscal year 2023, $98,311,000; and(E)for fiscal year 2024, $105,193,000.(2)Supplement, not supplantAmounts appropriated under paragraph (1) shall supplement and not supplant any amounts otherwise appropriated to award grants under section 3(a) of the Scientific and Advanced-Technology Act of 1992 (42 U.S.C. 1862i(a)).171.Apprenticeship opportunities(a)Definition of eligible entityThe term eligible entity means a consortium of entities that shall include 1 or more representatives from each of the following:(1)A local educational agency (as defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)), an area career and technical education school (as defined in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302)), an educational service agency (as defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)), or a postsecondary educational institution.(2)An industry or business, consisting of an employer, a group of employers, a trade association, a professional association, an apprenticeship program, or an entity that sponsors an apprenticeship program.(3)A State workforce development board established under section 101 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3111) or a local workforce development board established under section 107 of such Act (29 U.S.C. 3122), subject to section 107(c)(4)(B)(i) of such Act (29 U.S.C. 3122(c)(4)(B)(i)).(4)To the maximum extent practicable, as determined by the consortium, one or more of the following:(A)A labor organization associated with the industry sector or occupation related to the apprenticeship program involved.(B)A qualified intermediary.(C)A community-based organization with experience serving populations that have been historically underrepresented in apprenticeship programs.(b)In generalFrom amounts appropriated under subsection (e), the Secretary of Labor shall award grants, contracts, or cooperative agreements to eligible entities on a competitive basis to create or expand apprenticeship programs to prepare the workforce for in-demand jobs, including in sectors that enhance the competitiveness of the United States.(c)Use of fundsIn making awards under subsection (b), the Secretary of Labor shall ensure that—(1)not less than 50 percent of the funds appropriated under subsection (e) shall be awarded to States in accordance with the award information described in the Department of Labor Employment and Training Administration Training and Employment Guidance Letter No. 17–18 issued on May 3, 2019; and(2)the funds remaining under subsection (e) after the application of paragraph (1) shall be used for creating or expanding opportunities in apprenticeship programs, including opportunities in pre-apprenticeship programs and youth apprenticeship programs, and related activities, including—(A)using recruitment and retention strategies for program participants with a priority for recruiting and retaining, for apprenticeship programs, a high number or high percentage of individuals with barriers to employment (as defined in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102)) and individuals from populations traditionally underrepresented in apprenticeship programs;(B)engaging employers in the expansion, development, and execution of apprenticeship programs;(C)expanding apprenticeship opportunities in high-skill, high-wage, or in-demand industry sectors and occupations, including construction;(D)supporting national industry and equity intermediaries and local intermediaries;(E)improving alignment with secondary, postsecondary, and adult education programs and workforce development programs;(F)encouraging employer participation; and(G)developing new apprenticeship programs in industry sectors or occupations not traditionally represented in apprenticeship programs.(d)Rule of constructionIf funds awarded under this Act, including all funds awarded for the purposes of grants, contracts, or cooperative agreements, or the development, implementation, or administration of apprenticeship programs, are used to fund apprenticeship programs, those funds shall only be provided to apprenticeship programs (or opportunities in apprenticeship programs) that meet the definition of an apprenticeship under this section.(e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $750,000,000 for the period of fiscal years 2021 through 2026.172.Community college and industry partnership grants(a)DefinitionsIn this section:(1)Perkins cte definitionsThe terms career and technical education, dual or concurrent enrollment program, and work-based learning have the meanings given the terms in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302).(2)Eligible entityThe term eligible entity—(A)means an eligible institution or a consortium of such eligible institutions; and(B)may include a multistate consortium of such eligible institutions.(3)Eligible institutionThe term eligible institution means a public institution of higher education (as defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)) at which the highest degree that is predominantly awarded to students is an associate degree, including a 2-year Tribal College or University (as defined in section 316 of the Higher Education Act of 1965 (20 U.S.C. 1059c)).(4)In-demand industry sector or occupationThe term in-demand industry sector or occupation has the meaning given the term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).(b)Grant authority(1)In generalFrom amounts appropriated under subsection (h) and not reserved under subsection (f), the Secretary of Labor, in collaboration with the Secretary of Education (acting through the Office of Career, Technical, and Adult Education) shall award, on a competitive basis, grants, contracts, or cooperative agreements, in accordance with section 169(b)(5) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3224(b)(5)), to eligible entities to assist such eligible entities in—(A)establishing and scaling career training programs, including career and technical education programs, and industry and sector partnerships to inform such programs; and(B)providing necessary student supports for participation in such programs.(2)Award amountsThe total amount of funds awarded under this section to an eligible entity shall not exceed—(A)in the case of an eligible entity that is an eligible institution, $2,500,000; and(B)in the case of an eligible entity that is a consortium, $15,000,000.(3)Award periodA grant, contract, or cooperative agreement awarded under this section shall be for a period of not more than 4 years, except that the Secretary of Labor may extend such a grant, contract, or agreement for an additional 2-year period.(4)Equitable distributionIn awarding grants under this section, the Secretary of Labor shall ensure, to the extent practicable, the equitable distribution of grants, based on—(A)geography (such as urban and rural distribution); and(B)States and local areas significantly impacted by the COVID–19 national emergency.(c)PriorityIn awarding funds under this section, the Secretary of Labor shall give priority to eligible entities that will use such funds to serve individuals impacted by the COVID–19 national emergency, as demonstrated by providing an assurance in the application submitted under subsection (d) that the eligible entity will use such funds to—(1)serve such individuals who are—(A)individuals with barriers to employment;(B)veterans or spouses of members of the Armed Forces;(C)Native Americans, Alaska Natives, or Native Hawaiians; or(D)incumbent workers who are low-skilled and who need to increase their employability skills;(2)serve such individuals from each major racial and ethnic group or gender with lower-than-average educational attainment in the State or employment in the in-demand industry sector or occupation that such award will support; or(3)serve areas with high unemployment rates or high levels of poverty, including rural areas.(d)ApplicationAn eligible entity seeking an award of funds under this section shall submit to the Secretary of Labor an application containing a grant proposal at such time and in such manner, and containing such information, as required by the Secretary, including a detailed description of the following:(1)Each entity (and the roles and responsibilities of each entity) with which the eligible entity will partner to carry out activities under this section, which shall include, at a minimum—(A)an industry or sector partnership (as defined in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102)) representing a high-skill, high-wage, or in-demand industry sector or occupation;(B)a State higher education agency (as defined in section 103 of the Higher Education Act of 1965 (20 U.S.C. 1003)) or a State workforce agency; and(C)to the extent practicable, one or more of each of the following:(i)State or local workforce development systems.(ii)Economic development or other relevant State or local agencies.(iii)Community-based organizations.(iv)Institutions of higher education that primarily award 4-year degrees with which the eligible entity has developed or will develop articulation agreements for programs created or expanded using funds under this section.(v)Providers of adult education.(vi)One or more labor organizations or joint labor-management partnerships.(2)The programs that will be supported with such award, including a description of—(A)each program that will be developed or expanded, and how the program will be responsive to the high-skill, high-wage, or in-demand industry sectors or occupations in the geographic region served by the eligible entity under this section, including—(i)how the eligible entity will collaborate with employers to ensure each such program will provide the skills and competencies necessary to meet future employment demand; and(ii)the quantitative data and evidence that demonstrates the extent to which each such program will meet the needs of employers in the geographic area served by the eligible entity under this section;(B)the recognized postsecondary credentials to be awarded under each program described in subparagraph (A);(C)how each such program will facilitate cooperation between representatives of workers and employers in the local areas to ensure a fair and engaging workplace that balances the priorities and well-being of workers with the needs of businesses;(D)the extent to which each such program aligns with a statewide or regional workforce development strategy, including such strategies established under section 102(b)(1) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3112(b)(1)); and(E)how the eligible entity will ensure the quality of each such program, the career pathways within each such program, and the jobs in the industry sectors or occupations to which the program is aligned.(3)The extent to which the eligible entity can leverage additional resources, and demonstration of the future sustainability of each such program.(4)How each such program and the activities carried out with funds under this section will include evidence-based practices, including a description of such practices.(5)The student populations that will be served by the eligible entity, including—(A)an analysis of any barriers to employment or barriers to postsecondary education that such populations face, and an analysis of how the services to be provided by the eligible entity under this section will address such barriers; and(B)how the eligible entity will support such populations to establish a work history, demonstrate success in the workplace, and develop the skills and competencies that lead to entry into and retention in unsubsidized employment.(6)Assurances the eligible entity will participate in and comply with third-party evaluations described in subsection (f)(3).(e)Use of funds(1)In generalAn eligible entity receiving a grant, contract, or cooperative agreement under this section shall use funds made available under such grant, contract, or cooperative agreement to establish and scale career training programs, including career and technical education programs, and career pathways and supports for students participating in such programs.(2)Student support and emergency servicesNot less than 15 percent of funds made available to an eligible entity under this section shall be used to carry out student support services, which may include the following:(A)Supportive services, including childcare, transportation, mental health services, substance use disorder prevention and treatment, assistance in obtaining health insurance coverage, housing, and assistance in accessing the supplemental nutrition assistance program established under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.), the special supplemental nutrition program for women, infants, and children established by section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786), and other benefits, as appropriate.(B)Connecting students to State or Federal means-tested benefits programs, including the means-tested Federal benefits programs described in subparagraphs (A) through (F) of section 479(d)(2) of the Higher Education Act of 1965 (20 U.S.C. 1087ss(d)(2)).(C)The provision of direct financial assistance to help students facing financial hardships that may impact enrollment in or completion of a program assisted with such funds.(D)Navigation, coaching, mentorship, and case management services, including providing information and outreach to populations described in subsection (c) to take part in a program supported with such funds.(E)Providing access to necessary supplies, materials, or technological devices, and required equipment, and other supports necessary to participate in such programs.(3)Additional required program activitiesThe funds awarded to an eligible entity under this section that remain after carrying out paragraph (2) shall be used to—(A)create, develop, or expand articulation agreements (as defined in section 486A(a) of the Higher Education Act of 1965 (20 U.S.C. 1093a(a)), credit transfer agreements, policies to award credit for prior learning, corequisite remediation, dual or concurrent enrollment programs, career pathways, and competency-based education;(B)establish or expand industry or sector partnerships to develop or expand academic programs and curricula;(C)establish or expand work-based learning opportunities, including apprenticeship programs or paid internships;(D)establish or implement plans for programs supported with funds under this section to be included on the list of programs and eligible training providers described under section 122(d) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3152(d));(E)award academic credit or provide for academic alignment toward credit pathways for programs assisted with such funds, including through industry-recognized credentials, competency-based education, or work-based learning;(F)make available open, searchable, and comparable information on the recognized postsecondary credentials awarded under such programs, including the related skills or competencies, related employment, and earnings outcomes; or(G)acquiring equipment necessary to support activities permitted under this section.(f)Secretarial reservationsNot more than 5 percent of the funds appropriated for a fiscal year may be used by the Secretary of Labor for—(1)the administration of the program under this section, including providing technical assistance to eligible entities;(2)targeted outreach to eligible institutions serving a high number or high percentage of low-income populations, and rural-serving eligible institutions, to provide guidance and assistance in the grant application process under this section; and(3)a rigorous, third-party evaluation that uses experimental or quasi-experimental design or other research methodologies that allow for the strongest possible causal inferences to determine whether each eligible entity carrying out a program supported under this section has met the goals of such program as described in the application submitted by eligible entity, including through a national assessment of all such programs at the conclusion of each 4-year grant period.(g)Reports and dissemination(1)ReportsEach eligible entity receiving funds under this section shall prepare and submit a report to the Secretary of Labor annually that includes—(A)a description of the programs supported with such funds, including activities carried out directly by the eligible entity and activities carried out by each partner of the eligible entity described in subsection (d)(1);(B)data on the population served with the funds and labor market outcomes of populations served by the funds;(C)a description of the resources leveraged by the eligible entity to support activities under this section; and(D)the performance of each program supported with such funds with respect to the primary indicators of performance under section 116(b)(2)(A)(i) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3141(b)(2)(A)(i)).(2)DisseminationEach eligible entity receiving funds under this section shall—(A)participate in activities regarding the dissemination of related research, best practices, and technical assistance; and(B)to the extent practicable, and as determined by the Secretary of Labor, make available to the public any materials created under the grant.(h)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $2,000,000,000 for fiscal year 2020, to remain available through fiscal year 2024.173.Sense of Congress that institutions of higher education, Federal and State governments, and businesses should address the underrepresentation of students of color and women in STEM fieldsIt is the sense of Congress that institutions of higher education, Federal and State governments, and businesses should address underrepresentation of students of color and women and promote inclusivity in the fields of science, technology, engineering, and mathematics (referred to in this section as STEM fields), including by—(1)encouraging exposure of individuals from underrepresented groups to STEM fields at an early age;(2)recruiting a diverse and talented pool of applicants for STEM fields;(3)cultivating talent from underrepresented groups through mentoring programs, sponsorship initiatives, recruitment events, and other similar opportunities;(4)providing professional development opportunities, training, income assistance, and support services for individuals from underrepresented groups to enter senior-level positions;(5)offering research opportunities and grants to a diverse group of individuals;(6)collecting, analyzing, and making public demographic data, disaggregated by rank and grade or grade-equivalent (where applicable), in order to assess the demographic breakdowns of—(A)applications for positions in STEM fields;(B)individuals hired to join the workforce in a STEM field or admitted to an institution of higher education for studies in a STEM field;(C)promotion rates in STEM fields; and(D)individuals in senior-level positions in STEM fields;(7)providing regular mandatory anti-harassment and anti-discrimination training; and(8)establishing clear reporting mechanisms for harassment and discrimination that protect the reporter from reprisal.174.Prohibition on certain Federal employees accepting trademarks from the Government of China(a)DefinitionsIn this section—(1)the term covered period means the period beginning on the date on which an individual is appointed to a covered position and ending on the date that is 5 years after the date on which the individual separates from that covered position; and(2)the term covered position means—(A)a position that requires appointment by the President, by and with the advice and consent of the Senate;(B)a position of a confidential or policy-determining character under Schedule C of subpart C of part 213 of title 5, Code of Federal Regulations, or any successor regulations; or(C)a position in the Executive Office of the President, including the White House Office.(b)ProhibitionDuring a covered period with respect to an individual, the individual may not accept from the People’s Republic of China any trademark that is granted, issued, approved, awarded, or registered by that Government.175.Report on the Government of China’s efforts to influence and intimidate Chinese diaspora communities(a)StudyThe Secretary of State, working through a federally funded research and development center, shall conduct a study of efforts of the Government of China to influence and intimidate members of Chinese diaspora communities globally.(b)ElementsThe study required under subsection (a) shall include—(1)an assessment of the current strategy of, and resources used by, the Government of China to influence Chinese diaspora communities, including a review of—(A)digital, print, and other media;(B)public diplomacy efforts;(C)the use of disinformation; and(D)any other resources or tactics used by the Government of China to influence or intimidate Chinese diaspora communities globally;(2)a description of the impacts that the influence and intimidation efforts referred to in paragraph (1) have had on Chinese diaspora communities;(3)the identification of Chinese government officials involved in directing and executing the activities referred to in paragraph (1);(4)a list of the nations in which Chinese diaspora communities have been targeted;(5)a description of the tactics and resources used by the Government of China in each nation referred to in paragraph (4); and(6)a review of the efforts made by nations to counteract the influence of the Government of China on Chinese diaspora communities, including an assessment of the efficacy of such efforts.(c)Strategy and recommendationsThe federally funded research and development center selected to conduct the study under subsection (a) shall develop a strategy and recommendations to counter the influence of the Government of China on Chinese diaspora communities, which shall include—(1)any authorities or resources required to carry out the strategy; and(2)the identification of opportunities to cooperate with other nations to counteract such influence operations.(d)ReportNot later than 1 year after the date of enactment of this Act, the Secretary of State shall submit a report containing the results of the study conducted under subsection (a) and strategy and recommendations described in subsection (c) to—(1)the Committee on Foreign Relations of the Senate;(2)the Committee on Armed Services of the Senate;(3)the Select Committee on Intelligence of the Senate;(4)the Committee on Appropriations of the Senate;(5)the Committee on Foreign Affairs of the House of Representatives;(6)the Committee on Armed Services of the House of Representatives;(7)the Permanent Select Committee on Intelligence of the House of Representatives; and(8)the Committee on Appropriations of the House of Representatives.176.Creation of a civil society fund to research and document Chinese government operations(a)In generalThe Secretary of State, acting through the Assistant Secretary of State for Democracy, Human Rights, and Labor and in coordination with the Administrator of the United States Agency for International Development, shall establish a fund that will support civil society nongovernmental organizations and think tanks to document, research, publish, and run local campaigns around Chinese Communist Party and Chinese government operations outside of mainland China that pertain to—(1)international human rights;(2)democracy;(3)good governance;(4)labor;(5)the environment; and(6)anti-corruption.(b)Authorization of appropriationsThere is authorized to be appropriated, for each of fiscal years 2021 through 2025, such sums as may be necessary for this fund.177.Supporting local media(a)In generalThe Secretary of State, acting through the Assistant Secretary of State for Democracy, Human Rights, and Labor and in coordination with the Administrator of the United States Agency for International Development, shall support and train journalists on investigative techniques necessary to ensure public accountability around the Chinese government’s Belt and Road Initiative, Chinese surveillance and digital export of technology, and other Chinese influence operations abroad.(b)Authorization of appropriationsThere is authorized to be appropriated, for each of fiscal years 2021 through 2025, such sums as may be necessary for this support. IIInvesting in alliances and partnershipsAStrategic and diplomatic matters201.Appropriate congressional committees definedIn this subtitle, the term appropriate congressional committees means—(1)the Committee on Foreign Relations and the Committee on Appropriations of the Senate; and(2)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives.202.United States commitment and support for allies and partners in the Indo-Pacific(a)Sense of congressIt is the sense of Congress that—(1)the United States benefits greatly from its ties to allies and partners, without which the United States would be less secure and less prosperous;(2)any fissures in the United States alliance relationships and partnerships only benefit United States adversaries;(3)the Governments of the United States, Japan, the Republic of Korea, the Philippines, Australia, and Thailand are important allies in tackling global challenges and have pledged significant support for efforts of shared interest;(4)strengthening and deepening partnerships with the nations of Southeast Asia, including Singapore, Indonesia, Vietnam, and Malaysia, as well as with the region’s emerging ASEAN-centered architecture, is essential to further our shared interests; (5)the United States should make concrete efforts to cultivate and deepen ties with allies and partners through new and ongoing dialogue and exchanges with counterparts; and(6)the United States will work with allies to prioritize promoting human rights and labor rights throughout the region.(b)Statement of policyIt shall be the policy of the United States—(1)to deepen multilateral diplomatic, economic, and security cooperation between and among the United States, Japan, the Republic of Korea, the Philippines, Thailand, and Australia, including through diplomatic engagement, regional development, energy security, scientific and health partnerships, educational and cultural exchanges, missile defense, intelligence-sharing, space, cyber, and other diplomatic and defense-related initiatives;(2)to uphold our multilateral and bilateral treaty obligations, including—(A)defending Japan, including all areas under the administration of Japan, under article V of the Treaty of Mutual Cooperation and Security Between the United States of America and Japan;(B)defending the Republic of Korea under article III of the Mutual Defense Treaty Between the United States and the Republic of Korea;(C)defending the Philippines under article IV of the Mutual Defense Treaty Between the United States and the Republic of the Philippines;(D)defending Thailand under the 1954 Manila Pact and the Thanat-Rusk communique of 1962; and(E)defending Australia under article IV of the Australia, New Zealand, United States Security Treaty; (3)to strengthen and deepen our bilateral and regional partnerships, including with ASEAN and New Zealand;(4)to cooperate with Japan, the Republic of Korea, the Philippines, Thailand, and Australia to promote human rights bilaterally and through regional and multilateral fora and pacts; and(5)to strengthen and advance diplomatic, economic, and security cooperation with regional partners, such as Vietnam, Malaysia, Singapore, Indonesia, and India.203.Reviving United States leadership in international organizations and regional institutions(a)FindingsCongress makes the following findings:(1)The Trump Administration has abdicated historic United States leadership at the United Nations and in other international and regional organizations, creating a vacuum that the Government of China is filling.(2)The United States, through enforcement of a statutory cap on contributions to United Nations peacekeeping operations, has accrued $1,000,000,000 in arrears since fiscal year 2017, leading to funding disruptions to United Nations peacekeeping missions.(3)The Administration withdrew the United States from the United Nations Human Rights Council in 2018 and is currently withholding assessed funds for the Office of the United Nations High Commissioner for Human Rights, which has authorized and led investigations uncovering grave human rights abuses in Syria, Venezuela, Iran, and the Democratic People's Republic of Korea, among other places.(4)The United States formally submitted a notice of withdrawal from the Paris Climate Agreement in 2019, a landmark international agreement to reduce greenhouse gas emissions and address the impacts of climate change.(5)In the midst of a deadly global pandemic, President Trump announced on May 29, 2020, that the United States would terminate its relationship with the World Health Organization, and on July 6, 2020, the Administration submitted its formal notice of withdrawal from the World Health Organization. The World Health Organization is playing a key role in the global pandemic response, including by developing technical guidance, providing personal protective equipment and testing kits to low-resource countries, and supporting efforts to identify effective treatments and a vaccine.(6)The Administration has taken these decisions at the same time the Government of China is increasing its activities at the United Nations and in international and regional organizations in order to pursue its national interests and exploit the United States leadership vacuum. (7)Chinese nationals currently head four of the United Nations specialized agencies, the International Civil Aviation Organization (ICAO), the Food and Agriculture Organization (FAO), the International Telecommunication Union (ITU), and the United Nations Industrial Development Organization (UNIDO). A United States national holds the top leadership position in UNICEF and the World Bank. (8)The Government of China has sought to use its growing influence to promote a view of international human rights contrary to universal values and elevates the power of the Chinese Communist Party and the state over the rights of the individual, gives primacy to economic and social matters over civil and political rights, and seeks to mute criticism of individual countries’ human rights records, particularly its own.(9)The Government of China, at every opportunity, will fill the leadership void left by the United States if the United States continues to decrease its engagement with and in regional institutions, international organizations, and with the United Nations, by withdrawing from key United Nations bodies, unilaterally cutting funding to core United Nations programs and agencies, or abrogating its obligations under multilateral treaties or agreements.(b)Statement of policyIt shall be the policy of the United States to take the following actions:(1)Fully engage with United Nations bodies and agencies to counter efforts by Chinese diplomats to push concepts, proposals, and programs that undermine United States national and allied interests and values.(2)Pay United States peacekeeping assessments at the assessed rate negotiated by United States diplomats at the United Nations and pay back outstanding arrears.(3)Reengage with the United Nations Human Rights Council, including by running for a seat on the Council in future elections held by the United Nations General Assembly.(4)Refrain from withholding budget funds from the Office of the United Nations High Commissioner for Human Rights.(5)Rescind the United States notice of withdrawal from the Paris Climate Agreement or if this Act is enacted after November 4, 2020, rejoin as a party to the Paris Climate Agreement. (6)Rescind the United States notice of withdrawal from the World Health Organization, release assessed and voluntary funding withheld from the WHO, and engage with the WHO on efforts to combat COVID–19 and other public health threats.(7)Seek to support United States candidates for positions in United Nations bodies and to ensure that such efforts are resourced and staffed, as well as to encourage and support like-minded governments to put forth their own nominees for positions in United Nations bodies.(8)Engage with regional organizations, including NATO, the Association of Southeast Asian Nations (ASEAN), the Organization for Security and Co-operation in Europe (OSCE), the Asia-Pacific Economic Cooperation (APEC), and the Organization of American States (OAS) to counter efforts by Chinese diplomatic concepts, proposals, and programs that undermine United States national and allied interests and values. 204.Mandate to use sanctions authorities with respect to the People's Republic of China(a)FindingsCongress makes the following findings:(1)Congress has provided the President with a broad range of tough authorities to impose sanctions to address malign behavior by the Government of China and individuals and entities in the People’s Republic of China, including individuals and entities engaging in— (A)intellectual property theft; (B)cyber-related economic espionage; (C)repression of ethnic minorities; (D)the use of forced labor and other human rights abuses; (E)abuses of the international trading system; (F)illicit assistance to and trade with the Government of North Korea; and(G)drug trafficking, including trafficking in fentanyl and other opioids.(2)Congress has in many cases mandated imposition of sanctions and other measures with respect to individuals and entities identified as responsible for such behavior. (b)Mandate To use authorities(1)In generalThe President shall use the full range of authorities available to the President, including the authorities described in paragraph (2) to impose sanctions and other measures to combat malign behavior by the Government of China, entities owned or controlled by that Government, and other Chinese individuals and entities responsible for such behavior.(2)Authorities describedThe authorities described in this paragraph include the following:(A)The Global Magnitsky Human Rights Accountability Act (subtitle F of title XII of Public Law 114–328; 22 U.S.C. 2656 note).(B)Section 1637 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (50 U.S.C. 1708) (relating to addressing economic and industrial espionage in cyberspace). (C)The Fentanyl Sanctions Act (21 U.S.C. 2301 et seq.).(D)The Hong Kong Autonomy Act (Public Law 116–149; 22 U.S.C. 5701 note) (relating to the imposition of sanctions with respect to the erosion of certain obligations of the People's Republic of China with respect to Hong Kong).(E)Section 7 of the Hong Kong Human Rights and Democracy Act of 2019 (Public Law 116–76; 22 U.S.C. 5701 note) (relating to the imposition of sanctions relating to undermining fundamental freedoms and autonomy in Hong Kong).(F)Section 6 of the Uyghur Human Rights Policy Act of 2020 (Public Law 116–145; 22 U.S.C. 6901 note) (relating to the imposition of sanctions with respect to violations of human rights of minority groups in the Xinjiang Uyghur Autonomous Region).(G)The Export Control Reform Act of 2018 (50 U.S.C. 4801 et seq.) (relating to the imposition of new export controls). (H)Export control measures required to be maintained with respect to entities in the telecommunications sector of the People’s Republic of China, including under section 1260I of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92) (relating to limiting the removal of Huawei Technologies Co. Ltd. from the entity list of the Bureau of Industry and Security). (I)Section 889(a)(1)(B) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 41 U.S.C. 3901 note prec.) (relating to a prohibition on Federal Government contracts with entities that use telecommunications equipment or services produced by certain Chinese entities). 205.Negotiations with G7 countries on the People’s Republic of China(a)In generalNot later than 60 days after the date of the enactment of this Act, the President, acting through the Secretary of State, shall initiate a China-focused agenda at the G7, with respect to the following issues: (1)Trade and investment issues and enforcement.(2)Establishing and promulgating international infrastructure standards.(3)The erosion of democracy in Hong Kong.(4)Human rights concerns in Xinjiang, Tibet, and other areas in the People's Republic of China.(5)The security of 5G telecommunications.(6)Anti-competitive behavior.(7)Coercive and indentured international finance and conditional provision of foreign assistance. (8)International influence campaigns.(9)Environmental standards.(10)Coordination with like-minded regional partners, including the Republic of Korea and Australia. (b)Briefing on progress of negotiationsNot later than one year after the date of enactment of this Act, the President shall provide to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives a briefing on the progress of any negotiations described in subsection (a). 206.Enhancing the United States-Taiwan partnership(a)FindingsCongress makes the following findings:(1)April 10, 2019, marks the 40th anniversary of the Taiwan Relations Act of 1979 (Public Law 96–8).(2)Since 1949, the close relationship between the United States and Taiwan has been of enormous benefit to both parties and to the Indo-Pacific region as a whole.(3)The military balance of power across the Taiwan Strait continues to shift in favor of the People’s Republic of China, which is currently engaged in a comprehensive military modernization campaign to enhance the power-projection capabilities of the People’s Liberation Army and its ability to conduct joint operations.(4)Taiwan and its diplomatic partners continue to face sustained pressure and coercion from the Government of China to isolate Taiwan from the international community, including the World Health Organization.(5)In the Taiwan Travel Act (Public Law 115–135), which became law on March 16, 2018, Congress observed that the self-imposed restrictions that the United States maintains on relations with Taiwan have negative consequences for the United States-Taiwan relationship.(b)Sense of CongressIt is the sense of Congress that—(1)Taiwan is a vital part of the United States Indo-Pacific strategy;(2)the security of Taiwan and its democracy are key elements for the continued peace and stability of the greater Indo-Pacific region, and a vital national security interest of the United States;(3)the United States Government—(A)supports Taiwan’s efforts to seek appropriate international space and meaningful participation in appropriate international organizations; and(B)should seek to reinforce its commitments to Taiwan under the Taiwan Relations Act (Public Law 96–8) in a manner consistent with the Six Assurances and in accordance with the United States One China policy as both governments work to improve bilateral relations;(4)Taiwan’s implementation of its asymmetric defense strategy is supported by the United States Government;(5)Taiwan must increase its defense spending in order to fully resource its defense strategy; and(6)the United States should conduct regular transfers of defense articles to Taiwan in order to enhance Taiwan’s self-defense capabilities, particularly its efforts to develop and integrate asymmetric capabilities, including undersea warfare and air defense capabilities, into its military forces.(c)Statement of policyIt is the policy of the United States—(1)to advocate for Taiwan’s meaningful participation in the United Nations, the World Health Assembly, the International Civil Aviation Organization, the International Criminal Police Organization, and other international bodies as appropriate;(2)to seek meaningful cooperation between the United States, Taiwan, and other like-minded partners; and (3)that the United States should actively work with other member countries of international bodies and organizations to advocate for Taiwan’s participation.207.Global public health risk reduction program(a)Sense of CongressIt is the sense of Congress that—(1)recurring outbreaks of emerging and reemerging zoonotic diseases, including Ebola virus disease, severe acute respiratory syndrome, and avian influenza, pose an increasing threat to lives and livelihood, demonstrating the need to engage in a One Health approach, which recognizes the interconnection between people, animals, plants, and their shared environment; and(2)transparency, coordination, and collaboration with stakeholders and partners is key to containment of emerging zoonotic diseases.(b)Risk reduction strategyThe Administrator of the United States Agency for International Development and the Director of the Centers for Disease Control and Prevention shall design and implement a program, in collaboration, to the extent possible, with the People’s Republic of China, to reduce the risk of the transmission of dangerous pathogens from animals to people, including strains of coronavirus, Ebola, and influenza, and to foster transparency in reporting the emergence of such zoonotic diseases. The program should focus on—(1)the investments that reduce most effectively the risk of the transmission of viruses that pose the greatest threat to Americans and United States national security; and (2)building networks and strengthening capacity in labs, institutions of higher education, and other institutions to identify and publicly report on emerging zoonotic diseases.208.Enhancement of diplomatic and economic engagement with Pacific island countries(a)AuthorityThe Secretary of State and Secretary of Commerce are authorized to hire Locally Employed Staff in Pacific island countries for the purpose of promoting increased diplomatic engagement and increased economic and commercial engagement between the United States and Pacific island countries.(b)Availability of funds(1)In generalOf the amounts authorized to be appropriated to the Department of State and the Department of Commerce for fiscal year 2021, not more than $10,000,000, respectively, shall be available to carry out the purposes of this section.(2)TerminationThe availability of funds in paragraph (1) shall expire on December 31, 2025.(c)ReportNot later than one year after the date of the enactment of this Act, and annually thereafter, the Secretary of State and the Secretary of Commerce shall provide to the appropriate committees of Congress a report on the activities of the Department of State and Department of Commerce Locally Employed Staff in Pacific island countries, which shall include an assessment of the additional diplomatic, economic, and commercial engagement and activities in the Pacific island countries provided by Locally Employed Staff and an assessment of the impact of the activities with respect to the diplomatic, economic, and security interests of the United States.(d)Appropriate committees of congress definedIn this section, the term appropriate committees of Congress means—(1)the Committee on Foreign Relations, the Committee on Commerce, Science, and Transportation, and the Committee on Appropriations of the Senate; and(2)the Committee on Foreign Affairs, the Committee on Energy and Commerce, and the Committee on Appropriations of the House of Representatives.209.Reporting on the Belt and Road Initiative after onset of the COVID–19 pandemic(a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of State, in coordination with the Director of National Intelligence, shall submit to the Committee on Foreign Relations and the Select Committee on Intelligence of the Senate and the Committee on Foreign Affairs and the Permanent Select Committee on Intelligence of the House of Representatives a report on the Government of China’s Belt and Road Initiative.(b)ElementsThe report required by subsection (a) shall assess the following:(1)The implications of COVID–19 on the Government of China’s Belt and Road Initiative (BRI) with respect to any agreements made with BRI contracted countries on debt restructuring, debt sustainability, or debt forgiveness.(2)The failure of the BRI of the People’s Republic of China to meet international standards with respect to the following:(A)The sovereignty of the countries in which infrastructure investments are made.(B)Anti-corruption.(C)Rule of law.(D)Human rights.(E)Fiscal and debt sustainability.(F)Environmental and energy standards.(G)Labor.(H)Transparency.(I)Greenhouse gas emissions reduction and climate change.(3)The links between the BRI and the following:(A)The exportation by the Government of China of mass surveillance techniques and technologies.(B)The attempts of the Government of China to suppress information about and misrepresent reporting of its human rights abuses of Uyghurs in Xinjiang Uyghur Autonomous Region.(4)Whether any projects being carried out under the BRI present the potential for United States engagement, with the support of the Asian Development Bank, to leverage existing contracts into sustainable infrastructure investments.(5)Whether any such projects meet the international standards described in paragraph (2).(6)In the case of projects described in paragraph (4) that fail to meet the international standards described in paragraph (2), whether such failures could be mitigated through support by the United States.(c)United States Government websiteNot later than 90 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Director of National Intelligence, shall create a regularly updated website disclosing and assessing the implications of the BRI of the People’s Republic of China as described in subsection (b).(d)Classified reportNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in coordination with the Director of National Intelligence, shall submit to the Committee on Foreign Relations and the Select Committee on Intelligence of the Senate and the Committee on Foreign Affairs and the Permanent Select Committee on Intelligence of the House of Representatives a classified report on the BRI, which shall assess the following:(1)Whether the BRI is achieving the objectives of the Government of China. (2)How the BRI is managed and controlled.(3)How the BRI is evolving over time.210.United States international development and investment agendaThe Department of State, in coordination with relevant agencies and departments, shall launch a series of fora around the world showcasing the commitment of the United States and partners of the United States to high-quality development cooperation, including with respect to—(1)good governance;(2)the rule of law;(3)transparency;(4)financing; and(5)the advancement of free markets and competition. 211.Report on Department of State personnel and resources devoted to the Indo-PacificNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall—(1)conduct a rightsizing review of personnel and resources of the Department of State dedicated to the Indo-Pacific; and(2)submit to the Committee on Foreign Relations and the Committee on Appropriations of the Senate and the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives a report on—(A)the findings of the review; and(B)related analysis and recommendations. 212.United States-China climate cooperationIt is the sense of Congress that—(1)successful mitigation of global greenhouse gas emissions sufficiently to avoid the worst forecasted effects of climate change requires global cooperation and coordination of efforts;(2)as both the world’s largest emitters and largest economies, all other nations look towards the United States and the People's Republic of China for leadership by example to effectively mitigate greenhouse gas emissions, develop and deploy energy generation technologies, and integrate sustainable adaptation solutions to the effects of climate change that are inevitable;(3)the United States and the People's Republic of China should, to the extent practicable, coordinate on making and delivering ambitious pledges to reduce domestic greenhouse gas ambitions, with aspirations towards achieving net zero greenhouse gas emissions by 2050;(4)the United States, and its allies, should work together to hold the Government of China accountable to—(A)meet emissions reductions commitments under the Paris Climate Agreement;(B)work faithfully to uphold the principles, goals, and rules of the Paris Climate Agreement; and(C)avoid and prohibit efforts to undermine or devolve the Paris Climate Agreement’s rule or underlying framework, particularly within areas of accountability transparency, and shared responsibility among all parties; and(5)pursuing opportunities for the United States and the People's Republic of China to cooperate on clean energy research, development, finance, and deployment, with clear mutually agreed upon rules and policies to protect intellectual property and ensure equitable non-punitive provision of support, would provide catalytic progress towards delivering a global clean energy transformation that benefits all.213.Enhancing United States leadership and competitiveness in advancing global clean energy development(a)United states contributionsThe Secretary of the Treasury may contribute annually on behalf of the United States $225,000,000 to the Clean Technology Fund managed by the World Bank (in this section referred to as the Fund).(b)Limits on country accessThe Secretary of the Treasury shall use the voice, vote, and influence of the United States to ensure that—(1)the Fund does not provide more than approximately 15 percent of the resources of the Fund to any one country; and(2)each country that receives amounts from the Fund submit to the governing body of the Fund an investment plan that—(A)will achieve significant reductions in national-level greenhouse gas emissions; and(B)in the case of a country that is not classified by the World Bank as having a low-income economy, provides for not less than 15 percent of the total cost of the plan to be contributed from the public funds of the country.(c)Project and program requirements(1)In generalThe Secretary of the Treasury shall use the voice, vote, and influence of the United States to ensure that support from the Fund is used exclusively to support the deployment of clean energy technologies in developing countries (including, where appropriate, through the provision of technical support or support for policy or institutional reforms) in a manner that achieves substantial additional reductions in greenhouse gas emissions.(2)DefinitionsIn this subsection:(A)AdditionalThe term additional refers to the extent to which a project or program supported under this subsection results in lower greenhouse gas emissions than would have occurred in the absence of the project or program, taking into account, to the extent practicable, effects beyond the physical boundaries of the project or program that result from project or program activities.(B)Clean energy technologyThe term clean energy technology means a technology that, as compared with technologies being deployed at that time for widespread commercial use in the country involved does the following:(i)Achieves substantial reductions in greenhouse gas emissions.(ii)Does not result in significant incremental adverse effects on public health or the environment.(iii)Does one or more of the following:(I)Generates electricity or useful thermal energy from a non-fossil renewable resource.(II)Substantially increases the energy efficiency of buildings or industrial processes, or of electricity transmission, distribution, or end-use consumption.(III)Substantially increases the energy efficiency of the transportation system or increases utilization of transportation fuels that have lifecycle greenhouse gas emissions that are substantially lower than those attributable to fossil fuel-based alternatives.(d)Report to CongressNot later than 240 days after the date of the enactment of this Act, and annually thereafter, the Secretary of the Treasury shall submit to the Committee on Foreign Relations and the Committee on Finance of the Senate and the Committee on Foreign Affairs and the Committee on Financial Services of the House of Representatives a report describing— (1)the purpose of and progress on each project supported by the Fund; and(2)how each such project furthers the investment plan described in subsection (b)(2) of each country in which the project is implemented.214.Authorizing appropriations for United States contributions to the Green Climate Fund(a)United states contributionsOn behalf of the United States, the Secretary of the Treasury and the Secretary of State may contribute annually up to a total of $1,000,000,000 to the Green Climate Fund established by the United Nations (in this section referred to as the GCF).(b)Limits on country accessThe Secretary of the Treasury shall use the voice, vote, and influence of the United States to ensure that—(1)the GCF does not provide more than approximately 15 percent of the resources of the Fund to any one country;(2)each country that receives amounts from the GCF submit to the governing body of the Fund an investment plan that—(A)energy production projects will achieve significant reductions in national-level greenhouse gas emissions; and(B)adaptation projects provide long-term enhancements to national and food security; protect lives, livelihoods; or ensure lasting access to freshwater resources and public health outcomes; and(3)in the case of a country that is not classified by the World Bank as having a low-income economy, provides for not less than 15 percent of the total cost of the plan to be contributed from the public funds of the country.(c)Project and program requirementsThe Secretary of the Treasury shall use the voice, vote, and influence of the United States to ensure that support from the GCF is used exclusively to support the deployment by developing countries of clean energy technologies and development of projects that improve a countries’ resilience capacities and ability to adapt to the effects of climate change (including, where appropriate, through the provision of technical support or support for policy or institutional reforms).(d)Report to CongressNot later than 240 days after the date of the enactment of this Act, and annually thereafter, the Secretary of the Treasury shall submit to the Committee on Foreign Relations and the Committee on Finance of the Senate and the Committee on Foreign Affairs and the Committee on Financial Services of the House of Representatives a report describing— (1)the purpose of and progress on each project supported by the Fund; and(2)how each such project furthers the investment plan described in subsection (b)(2) of each country in which the project is implemented.215.Energy diplomacy and security within the Department of State(a)In generalSection 1(c) of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2651a(c)) is amended—(1)by redesignating paragraph (4) as paragraph (5); and(2)by inserting after paragraph (3) the following new paragraph:(4)Assistant secretary of state for energy resources(A)Authorization for assistant secretarySubject to the numerical limitation specified in paragraph (1), there is authorized to be established in the Department of State an Assistant Secretary of State for Energy Resources.(B)ResponsibilitiesThe Assistant Secretary authorized to be established by this paragraph shall be responsible for the execution of diplomatic activities related to, and support for the advancement of foreign policy dedicated to, energy matters within the Department of State for—(i)formulating and implementing international policies, in coordination with the Secretaries of Energy and Transportation, as appropriate, aimed at protecting and advancing United States energy security interests and promoting the responsible development of global energy resources by effectively managing United States bilateral and multilateral relations;(ii)ensuring that the Department of State’s analyses and decision-making processes related to matters involving global energy development account for the effects the developments have on—(I)United States national security;(II)quality of life and public health of people, households, and communities, particularly vulnerable and underserved populations who lack access to reliable and low emission transportation systems or are affected by, or proximate to, energy development, transmission, and distribution projects; (III)United States economic interests;(IV)emissions of greenhouse gases that contribute to global climate change; and(V)local and regional land use, air and water quality, and risks to public health of communities described under subclause (II);(iii)incorporating energy security and climate security into the policies, programs, and activities of the Department of State; (iv)facilitating the efforts of countries to implement just transitions from carbon intensive power production and carbon intensive industries to low and zero carbon emitting power sources and to lower decarbonized industrial processes;(v)coordinating energy activities within the Department of State and with relevant Federal agencies;(vi)working internationally—(I)to support socially and environmentally responsible development of energy resources that reduce carbon emissions, and the distribution of such resources for the benefit of the United States and United States allies and trading partners for their energy security, climate security, and economic development needs;(II)to promote the availability of clean energy technologies, including low and zero emission vehicles and carbon capture and storage, and a well-functioning global market for energy resources, technologies, and expertise for the benefit of the United States and United States allies and trading partners;(III)to facilitate the planning, design, engineering, development of livable communities that utilize multimodal transportation to reduce transportation sector greenhouse gas emissions, reduce congestion and improve commerce and quality of life for affected residents;(IV)to resolve international disputes regarding the exploration, development, production, or distribution of energy resources;(V)to support the economic, security, and commercial interests of United States persons operating in the energy markets of foreign countries; and(VI)to support and coordinate international efforts—(aa)to alleviate energy poverty;(bb)to protect vulnerable, exploited, and underserved populations that are affected or displaced by energy development projects;(cc)to account for and reduce greenhouse gas emission from energy development projects; and(dd)to increase access to energy for vulnerable and underserved communities;(vii)leading the United States commitment to the Extractive Industries Transparency Initiative;(viii)representing the United States at the United Nations’ Partnership for Clean Fuels and Vehicles;(ix)coordinating within the Department of State and with relevant Federal departments and agencies on developing and implementing international energy-related sanctions; and(x)coordinating energy security and climate security and other relevant functions within the Department of State undertaken as of the date of the enactment of this paragraph by—(I)the Bureau of Economic and Business Affairs of the Department of State;(II)the Bureau of Oceans and International Environmental and Scientific Affairs of the Department of State; and(III)other offices within the Department of State..(b)Conforming amendmentSection 931 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17371) is amended—(1)by striking subsections (a) and (b); and(2)by redesignating subsections (c) and (d) as subsections (a) and (b), respectively.216.Sense of Congress on the Kigali Amendment to the Montreal Protocol(a)Sense of congressIt is the sense of Congress that—(1)hydrofluorocarbons are highly potent greenhouse gases;(2)the United States must work cooperatively with the international community to significantly reduce hydrofluorocarbons in commerce;(3)the Kigali Amendment to the Montreal Protocol, adopted in October 2016 at the 28th Meeting of the Parties to the Montreal Protocol in Kigali, Rwanda, provides the legal framework for global cooperation on reducing hydrofluorocarbons in global commerce;(4)the United States is a leader in chemical and technological innovation that is at the forefront of developing safer chemical alternatives to hydrofluorocarbons and the technologies to use those new replacement chemicals;(5)industrial sectors in other countries, such as the People’s Republic of China, are working quickly to catch up to the United States in developing and marketing chemical and technological alternatives that support the phasedown of hydrofluorocarbons in global commerce in accordance with the Kigali Amendment to the Montreal Protocol; and(6)United States chemical and refrigeration industries are disadvantaged in the global marketplace because the United States has not ratified the Kigali Amendment to the Montreal Protocol.(b)Statement of policyIt should be the policy of the United States—(1)to ratify the Kigali Amendment to the Montreal Protocol; and(2)to enact legislation providing sufficient authorities for the United States to comply with the Kigali Amendment to the Montreal Protocol.(c)Definition of montreal protocolIn this section, the term Montreal Protocol means the Montreal Protocol on Substances that Deplete the Ozone Layer, done at Montreal September 16, 1987. BInternational security matters221.DefinitionsIn this subtitle:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Foreign Relations, the Committee on Armed Services, the Select Committee on Intelligence, and the Committee on Appropriations of the Senate; and(B)the Committee on Foreign Affairs, the Committee on Armed Services, the Permanent Select Committee on Intelligence, and the Committee on Appropriations of the House of Representatives.(2)CompanyThe term company means any corporation, company, limited liability company, limited partnership, business trust, business association, or other similar entity.(3)Foreign ownership, control, or influence; fociThe terms foreign ownership, control, or influence and FOCI have the meanings given those terms in the National Industrial Security Program Operating Manual (DOD 5220.22–M), or a successor document.(4)Incremental expensesThe term incremental expenses—(A)means the reasonable and proper cost of the goods and services that are consumed by a country as a direct result of the participation of that country in training under the authority of this title, including rations, fuel, training ammunition, and transportation; and(B)does not include pay, allowances, or other normal costs of the personnel of a country.(5)Other security forcesThe term other security forces—(A)includes national security forces that conduct maritime security; and(B)does not include self-described militias or paramilitary organizations.222.Statement of policyIt shall be the policy of the United States to—(1)exercise freedom of operations in the international waters and airspace in the Indo-Pacific maritime domains, which are critical to the prosperity, stability, and security of the Indo-Pacific region;(2)maintain forward-deployed forces in the Indo-Pacific region, including a rotational bomber presence, integrated missile defense capabilities, long-range precision fires, undersea warfare capabilities, and diversified and resilient basing and rotational presence (including support for pre-positioning strategies);(3)strengthen and deepen the alliances and partnerships of the United States to build capacity and capabilities, increase multilateral partnerships, modernize communications architecture, address anti-access and area denial challenges, and increase joint exercises and security cooperation efforts;(4)reaffirm the commitment and support of the United States for allies and partners in the Indo-Pacific region, including longstanding United States policy regarding—(A)Article V of the Treaty of Mutual Cooperation and Security between the United States and Japan, signed at Washington January 19, 1960;(B)Article III of the Mutual Defense Treaty between the United States and the Republic of Korea, signed at Washington October 1, 1953;(C)Article IV of the Mutual Defense Treaty between the United States and the Republic of the Philippines, signed at Washington August 30, 1951, including that, as the South China Sea is part of the Pacific, any armed attack on Philippine forces, aircraft or public vessels in the South China Sea will trigger mutual defense obligations under Article IV of our mutual defense treaty;(D)Article IV of the Australia, New Zealand, United States Security Treaty, done at San Francisco September 1, 1951; and(E)the Southeast Asia Collective Defense Treaty, done at Manila September 8, 1954, together with the Thanat-Rusk Communique of 1962; and(5)ensure the continuity of operations by the United States Armed Forces in the Indo-Pacific region, including, as appropriate, in cooperation with partners and allies, in order to reaffirm the principle of freedom of operations in international waters and airspace in accordance with established principles and practices of international law.223.Additional funding for the security of the Indo-Pacific regionThere is authorized to be appropriated, for each of fiscal years 2021 through 2025, $125,000,000 for the Department of Defense for activities in the Indo-Pacific region and to strengthen alliances and partnerships, infrastructure, platforms, and posture to ensure a credible Indo-Pacific-region-wide defense strategy in accordance with the principles set forth in sections 4, 202, and 222.224.Prohibition on use of funds to withdraw the United States Armed Forces from Japan and the Republic of Korea(a)In generalExcept as provided in subsection (b), notwithstanding any other provision of law, no Federal funds are authorized to be appropriated to take any action to—(1)withdraw or otherwise reduce the overall presence, including the rotational presence, of United States Armed Forces personnel and civilian employees of the Department of Defense in Japan and the Republic of Korea;(2)close or change the status of any base or other facility of the United States Armed Forces located in Japan or the Republic of Korea; or(3)withdraw or otherwise reduce the overall presence of United States Armed Forces assets in Japan or the Republic of Korea.(b)ExceptionsThe prohibition under subsection (a) shall not apply if—(1)the host government transmits to the United States Government a written request for such a withdrawal or other reduction; or(2)(A)the President declares the intent to take an action described in subsection (a);(B)not later than 90 days before initiating an action described in subsection (a), the President submits to the appropriate congressional committees notice of such intent that includes—(i)a justification for the action;(ii)the number of members of the United States Armed Forces or civilian employees of the Department of Defense to be withdrawn or reduced, as applicable;(iii)a description of the United States Armed Forces assets to be withdrawn or reduced, as applicable;(iv)a description of any base or facility of the United States Armed Forces in Japan or the Republic of Korea to be subject to closure or change of status, as applicable;(v)an explanation of the national security benefit of the action to the United States and regional allies and partners; and(vi)a plan to offset the reduction in United States conventional deterrence against the People's Republic of China and the Democratic People's Republic of Korea caused by the action; and(C)the Secretary of Defense certifies that rotational forces, which are globally available, are needed for a contingency in another area of responsibility. (c)Public testimonyNot later than 14 days after the submittal of the notice required by subparagraph (B), the Secretary of State and the Secretary of Defense shall testify before the appropriate committees of Congress in public session on such withdrawal or reduction.225.Additional funding for foreign military financing in the Indo-Pacific(a)Foreign military sales fundingIn addition to any amount appropriated pursuant to section 23 of the Arms Export Control Act (22 U.S.C. 2763) (relating to foreign military financing assistance), there is authorized to be appropriated $70,000,000 for each of fiscal years 2021 through fiscal year 2025 for activities in the Indo-Pacific region in accordance with this section.(b)Maritime law enforcement initiativeThere is authorized to be appropriated $7,500,000 for each of fiscal years 2021 through fiscal year 2025 for the Department of State for International Narcotics Control and Law Enforcement (INCLE) for the support of the Southeast Asia Maritime Law Enforcement Initiative.(c)Foreign military financing compact pilot program(1)Authorization of appropriationsThere is authorized to be appropriated $200,000,000 for each of fiscal years 2021 and 2022 for the creation of a pilot program for foreign military financing compacts.(2)AssistanceThe Secretary of State is authorized to create a pilot program, for a duration of two years, with an assessment for any additional or permanent programming, to provide assistance under this section for each country that enters into an FMF Challenge Compact with the United States pursuant to paragraph (7) to support policies and programs that advance the progress of the country in achieving lasting security and civilian-military governance through respect for human rights, good governance (including transparency and free and fair elections), and cooperation with United States and international counter-terrorism, anti-trafficking, and counter-crime efforts and programs.(3)Form of assistanceAssistance under this subsection may be provided in the form of grants, cooperative agreements, contracts, or no-interest loans to the government of an eligible country described in paragraph (5).(4)ApplicationThe Secretary of State, in consultation with the Secretary of Defense, shall develop and recommend procedures for considering solicited and unsolicited proposals for compacts under this pilot program.(5)Eligible countriesA country shall be a candidate country for purposes of eligibility for assistance for fiscal year 2021 and 2022 if—(A)(i)the country is eligible for assistance from the International Development Association, and the per capita income of the country is equal to or less than the historical ceiling of the International Development Association for that year, as defined by the International Bank for Reconstruction and Development; or(ii)is classified as a lower middle income country in the then most recent edition of the World Development Report for Reconstruction and Development published by the International Bank for Reconstruction and Development and has an income greater than the historical ceiling for International Development Association eligibility for the fiscal year involved; and(B)the Secretary of State determines that the country has demonstrated a commitment to just and democratic governance, including a demonstrated commitment to—(i)promote political pluralism, equality, and the rule of law;(ii)respect for human and civil rights, including the rights of people with disabilities and the rights of persons regardless of sexual orientation or religious practice or absence of same, including by pursuing effective measures against the trafficking of persons;(iii)protect private property rights;(iv)encourage transparency and accountability of government;(v)combat corruption; and(vi)institute effective civilian control, professionalization, and accountability of the armed forces, and that such forces respect human rights.(6)Identification of eligible countriesNot later than 90 days prior to the date on which the Secretary of State determines eligible countries for an FMF Challenge Compact, the Secretary—(A)shall prepare and submit to the appropriate congressional committees a report that contains a list of all eligible countries identified that have met the requirements under paragraph (5) for the fiscal year; and(B)shall consult with the appropriate congressional committees on the extent to which such countries meet the criteria described in paragraph (5).(7)FMF Challenge Compact(A)CompactThe Secretary of State may provide assistance for an eligible country only if the country enters into an agreement with the United States, to be known as an FMF Challenge Compact (in this paragraph referred to as a Compact) that establishes a multi-year plan for achieving shared security objectives in furtherance of the purposes of this title.(B)ElementsThe elements of the Compact shall be those listed in paragraph (5) for determining eligibility, and be designed to significantly advance the performance of those commitments during the period of the Compact.(C)In generalThe Compact should take into account the national strategy of the eligible country and shall include—(i)the specific objectives that the country and the United States expect to achieve during the term of the Compact;(ii)the responsibilities of the country and the United States in the achievement of such objectives;(iii)regular benchmarks to measure, where appropriate, progress toward achieving such objectives; and(iv)the strategy of the eligible country to sustain progress made toward achieving such objectives after expiration of the Compact.(8)Congressional consultation prior to compact negotiationsNot later than 15 days before commencing negotiations of a Compact with an eligible country, the Secretary of State shall consult with the appropriate congressional committees with respect to the proposed Compact negotiation and shall identify the objectives and mechanisms to be used for the negotiation of the Compact.(9)Assessment of pilot program and recommendationsNot later than 90 days after the conclusion of the pilot program, the Secretary of State shall provide a report to the appropriate congressional committees with respect to the pilot program, assess the success and utility of the pilot program established under this subsection in meeting objectives, and make a recommendation for continuing on a pilot or permanent basis with a further foreign military financing compact program.226.Additional funding for international military education and training in the Indo-PacificThere is authorized to be appropriated for each of fiscal years 2021 through fiscal year 2025 for the Department of State, out of amounts appropriated or otherwise made available for assistance under chapter 5 of part II of the Foreign Assistance Act of 1961 (22 U.S.C. 2347 et seq.) (relating to international military education and training (IMET) assistance), $45,000,000 for activities in the Indo-Pacific region in accordance with this Act.227.Prioritizing excess defense article transfers for the Indo-Pacific(a)Sense of congressIt is the sense of Congress that the United States Government should prioritize the review of excess defense article transfers to Indo-Pacific partners.(b)Statement of policyThe Secretary of the Navy shall develop a five year plan to prioritize excess defense article transfers to the Indo-Pacific.(c)Transfer authoritySection 516(c)(2) of the Foreign Assistance Act of 1961 (22 U.S.C. 2321j(c)(2)) is amended by striking and to the Philippines and inserting to the Philippines, and to other major non-NATO allies of the United States located in the Indo-Pacific region (including Japan, the Republic of Korea, Thailand, Australia and New Zealand) and other maritime Association of Southeast Asian Nations (ASEAN) member states.(d)Required coordinationThe United States Government shall coordinate and align excess defense article transfers with capacity building efforts of regional allies and partners. 228.Prioritizing excess naval vessel transfers for the Indo-Pacific(a)AuthorityThe President is authorized to transfer to a government of a country listed pursuant to the amendment made under section 227(c) one OLIVER HAZARD PERRY class guided missile frigate on a grant basis under section 516 of the Foreign Assistance Act of 1961 (22 U.S.C. 2321j).(b)Grants not counted in annual total of transferred excess defense articlesThe value of a vessel transferred to another country on a grant basis pursuant to authority provided by this section shall not be counted against the aggregate value of excess defense articles transferred in any fiscal year under section 516 of the Foreign Assistance Act of 1961 (22 U.S.C. 2321j).(c)Costs of transfersAny expense incurred by the United States in connection with a transfer authorized by this section shall be charged to the recipient notwithstanding section 516(e) of the Foreign Assistance Act of 1961 (22 U.S.C. 2321j(e)).(d)Repair and refurbishment in united states shipyardsTo the maximum extent practicable, the President shall require, as a condition of the transfer of a vessel under this subsection, that the recipient to which the vessel is transferred have such repair or refurbishment of the vessel as is needed, before the vessel joins the naval forces of that recipient, performed at a shipyard located in the United States.(e)Expiration of authorityThe authority to transfer a vessel under this section shall expire at the end of the 3-year period beginning on the date of the enactment of this Act. 229.Sense of Congress on arms exports and human rightsIt is the Sense of Congress that—(1)one of the primary purposes for controlling the export of defense articles and defense services to foreign countries is to prevent such exports from being used in violation of international humanitarian law or international human rights law, including requiring accountability for any such violations, and to ensure that the sale, export, or transfer of such articles and services serves to encourage foreign countries to fully comply with international humanitarian law and international human rights law;(2)provision of security assistance, including the provision of defense articles and defense services, pursuant to the authorities and in conformity with the principles of this Act, should only be done in accordance with and to support and promote this purpose; and(3)such security assistance, including the provision of defense articles and defense services controlled for export, should not be provided to a unit of the security forces of any country if such unit—(A)has violated international humanitarian law and has not been credibly investigated and subjected to a credible and transparent judicial process addressing such allegation; or(B)has committed a gross violation of human rights, and has not been credibly investigated and subjected to a credible and transparent judicial process addressing such allegation, including—(i)torture or rape;(ii)ethnic cleansing of civilians;(iii)recruitment or use of child soldiers;(iv)falsely imprisoning, or engaging in the targeted killing of, political opponents;(v)the operation of, or effective control or direction over, secret detention facilities; or(vi)extrajudicial killings, whether by military, security, or police forces. 230.Enhancing the United States-Taiwan defense relationship(a)Sense of CongressIt is the sense of Congress that it should be the policy of the Department of Defense, consistent with the Taiwan Relations Act (Public Law 96–8; 22 U.S.C. 3301 et seq.), to support the asymmetric defense strategy of Taiwan, including the development of the undersea warfare and air defense capabilities of Taiwan.(b)Required Department of Defense actionsThe Secretary of Defense shall make efforts to include the military forces of Taiwan in bilateral and multilateral military exercises, as appropriate, to bolster the defense capabilities of Taiwan.231.Report on United States efforts to engage the People’s Republic of China on nuclear issues and ballistic missile issues(a)Statement of policyIt shall be the policy of the United States that—(1)an arms control dialogue with the Government of China, coordinated with United States allies and shaped by a coherent Indo-Pacific strategy, is in the national security interests of the United States; and(2)the United States Government should formulate a strategy to engage the Government of China on relevant bilateral issues that lays the groundwork for bringing the People’s Republic of China into an arms control framework, including— (A)fostering bilateral dialogue on arms control leading to the convening of bilateral strategic stability talks;(B)negotiating norms for outer space;(C)developing pre-launch notification regimes aimed at reducing nuclear miscalculation; and(D)expanding lines of communication between both governments for the purposes of reducing the risks of conventional war and increasing transparency.(b)Report on the future of United States-China arms controlNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in coordination with the Secretary of Defense and the Secretary of Energy, shall submit to the appropriate committees of Congress a report, and if necessary a separate classified annex, that examines the approaches and strategic effects of engaging the Government of China on arms control, including— (1)areas of potential dialogue between the Governments of the United States and the People’s Republic of China, including on nuclear, ballistic, and cruise missiles, conventional forces, space, and cyberspace issues, as well as other new strategic domains, which could reduce the likelihood of war, limit escalation if a conflict were to occur, and constrain a destabilizing arms race in the Indo-Pacific;(2)how the United States Government can foster increased interest on the part of the Government of China in arms control;(3)identifying strategic military capabilities of the People’s Republic of China that the United States Government is most concerned about and how limiting these capabilities may benefit United States and allied security interests;(4)opportunities for multilateral arms control in the Indo-Pacific region;(5)mechanisms to avoid, manage, or control nuclear, conventional, and unconventional military escalation between the United States and the People’s Republic of China; and(6)opportunities and methods to create strategic transparency between the United States and the People’s Republic of China.(c)Report on arms control talks with the Russian Federation and the People’s Republic of ChinaNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Secretary of Defense and the Secretary of Energy, shall submit to the appropriate committees of Congress a report that describes—(1)a concrete plan for arms control talks that includes both the People’s Republic of China and the Russian Federation;(2)if a trilateral arms control dialogue does not arise, what alternative plans the Department of State envisages for ensuring United States security from Russian and Chinese nuclear weapons;(3)efforts at engaging the People’s Republic of China to join arms control talks, whether on a bilateral or multilateral basis; and(4)the interest level of the Government of China in joining arms control talks, whether on a bilateral or multilateral basis.(d)Extension of New STARTNot later than 90 days after the date of the enactment of this Act, the Secretary of State, in coordination with the Secretary of Defense, the Secretary of Energy, and the Director of National Intelligence, shall submit to the appropriate committees of Congress a report, and a separate classified annex, that includes the following elements:(1)The strategy behind the decision to extend or not extend New START.(2)If New START were allowed to expire, an assessment of whether such an expiration is in the national security interests of the United States, including the specific reasons for such conclusion.(3)An examination of the effects of the expiration of New START on—(A)strategic stability with the Russian Federation;(B)the United States nuclear budget;(C)spending on United States conventional forces as a result of increased nuclear spending; and(D)international nuclear nonproliferation efforts.(4)An assessment of how the Government of the Russian Federation will modify its nuclear forces in an unconstrained environment and how the United States Government will respond if the Government of the Russian Federation expands its arsenal.(5)An assessment of how the United States Government will need to alter intelligence capabilities and spending to regain, if possible, the knowledge of the Russian Federation’s arsenal that is currently provided by the inspection and verification mechanisms inherent to New START.232.Statement of policy on maritime freedom of operations in international waterways and airspace of the Indo-Pacific and on artificial land features in the South China Sea(a)Sense of CongressCongress—(1)condemns coercive and threatening actions or the use of force to impede freedom of operations in international airspace by military or civilian aircraft, to alter the status quo, or to destabilize the Indo-Pacific region; (2)urges the Government of China to refrain from implementing the declared East China Sea Air Defense Identification Zone (ADIZ), or an ADIZ in the South China Sea, which is contrary to freedom of overflight in international airspace, and to refrain from taking similar provocative actions elsewhere in the Indo-Pacific region;(3)reaffirms that the 2016 Arbitral Tribunal’s decision is final and legally binding on both parties and that the People’s Republic of China’s claims to offshore resources across most of the South China Sea are unlawful;(4)condemns the People’s Republic of China for failing to abide by the 2016 Arbitral Tribunal’s ruling, despite Chinese obligations as a state party to the United Nations Convention on the Law of the Sea;(5)rejects the People’s Republic of China’s unlawful maritime claim within the Philippines’ Exclusive Economic Zone (EEZ) or on its continental shelf;(6)rejects the People’s Republic of China’s claim to waters beyond a 12 nautical mile territorial sea derived from islands it claims in the Spratly Islands; and(7)rejects the People’s Republic of China’s unlawful territorial or maritime claim to the James shoal. (b)Statement of policyIt shall be the policy of the United States to—(1)reaffirm its commitment and support for allies and partners in the Indo-Pacific region, including longstanding United States policy regarding Article V of the United States-Philippines Mutual Defense Treaty and reaffirm its position that Article V of the United States-Japan Mutual Defense Treaty applies to the Japanese-administered Senkaku Islands;(2)oppose claims that impinge on the rights, freedoms, and lawful use of the sea, or the airspace above it, that belong to all nations, and oppose the militarization of new and reclaimed land features in the South China Sea;(3)urge all parties to refrain from engaging in destabilizing activities, including illegal occupation or efforts to unlawfully assert administration over disputed claims;(4)ensure that disputes are managed without intimidation, coercion, or force;(5)call on all claimants to clarify or adjust claims in accordance with international law;(6)uphold the principle that territorial and maritime claims, including territorial waters or territorial seas, must be derived from land features and otherwise comport with international law;(7)oppose the imposition of new fishing regulations covering disputed areas in the South China Sea, regulations which have raised tensions in the region;(8)support efforts by ASEAN and the People’s Republic of China to develop an effective Code of Conduct, including the early harvest of agreed-upon elements in the Code of Conduct that can be implemented immediately;(9)reaffirm that an existing body of international rules and guidelines, including the International Regulations for Preventing Collisions at Sea, done at London October 12, 1972 (COLREGs), is sufficient to ensure the safety of navigation between the United States Armed Forces and the forces of other countries, including the People’s Republic of China;(10)support the development of regional institutions and bodies, including the ASEAN Regional Forum, the ASEAN Defense Minister’s Meeting Plus, the East Asia Summit, and the expanded ASEAN Maritime Forum, to build practical cooperation in the region and reinforce the role of international law;(11)encourage the deepening of partnerships with other countries in the region for maritime domain awareness and capacity building, as well as efforts by the United States Government to explore the development of appropriate multilateral mechanisms for a common operating picture in the South China Sea that would serve to help countries avoid destabilizing behavior and deter risky and dangerous activities;(12)oppose actions by any country to prevent any other country from exercising its sovereign rights to the resources of the exclusive economic zone (EEZ) and continental shelf by making claims to those areas in the South China Sea that have no support in international law; and(13)assure the continuity of operations by the United States in the Indo-Pacific region, including, when appropriate, in cooperation with partners and allies, to reaffirm the principle of freedom of operations in international waters and airspace in accordance with established principles and practices of international law.233.Statement of policy on becoming a state party to the United Nations Convention on the Law of the SeaIt is the sense of Congress that—(1)becoming a state party to the United Nations Convention on the Law of the Sea (UNCLOS), done at Montego Bay on December 10, 1992, would help protect and advance United States national and economic security including by—(A)ensuring worldwide access to get our troops to the fight, to sustain them during the fight, and to get back home without the permission of other countries;(B)influencing the resolution of disputes between the People’s Republic of China and our allies in the South China Sea and elsewhere;(C)ensuring that the United States is able to assert an internationally accepted claim to its share of the Arctic;(D)providing United States companies with the legal certainty they need to secure rare earth minerals from the deep seabed; and(E)allowing United States companies the full protection of the treaty’s framework for laying and protecting submarine cables;(2)becoming a state party to the Convention would give the United States the voice and vote in decisions relating to deliberative matters under the Convention and thereby improve the ability of the United States to—(A)intervene as a full party to disputes relating to navigational rights, maritime security, energy development, transcontinental commerce, marine conservation, and environmental destruction; and(B)defend United States interpretations of the Convention’s provisions and United States interests, including those relating to whether coastal States have a right under UNCLOS to regulate foreign military activities in their EEZs;(3)the People’s Republic of China’s construction of artificial islands, in support of China’s expanding military presence in the Pacific theatre, in the territorial waters of its neighbors along the South China Sea are hostile acts that escalate tensions between the People’s Republic of China and its neighbors, infringe on the sovereignty of China’s neighbors’ EEZs, and have resulted in an arbitration under the UNCLOS in which the arbitral tribunal ruled against the People’s Republic of China;(4)the United States status as a nonparty to UNCLOS resulted in the United States exclusion from the Permanent Court of Arbitration’s July 12, 2016, case in the matter of the South China Sea arbitration, wherein the Permanent Court of Arbitration stated that the Tribunal forwarded to the Parties for their comment a Note Verbale from the Embassy of the United States of America, requesting to send a representative to observe the hearing and the Tribunal communicated to the Parties and the U.S. Embassy that it had decided that only interested States parties to the United Nations Convention on the Law of the Sea will be admitted as observers and thus could not accede to the U.S. request; (5)relying on customary international norms and on other countries to assert claims on behalf of the United States is insufficient to defend and uphold United States national and economic security and United States sovereign rights and interests;(6)the Senate should urgently provide advice and consent to ratification of the United Nations Convention on the Law of the Sea; and(7)the United States should urgently become a state party to the United Nations Convention on the Law of the Sea.234.Report on roles, missions, and capabilities of Indo-Pacific partnersNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense, in consultation with the Secretary of State, shall report to the appropriate congressional committees with an assessment of engagement with each major United States treaty or security partner in the Indo-Pacific region in mutual dialogue on any on-going roles, missions, and capabilities (RMC) discussions, and an enumeration of jointly agreed recommendations for acquisition, platform, infrastructure, training, posture, and other measures necessary to assure that capabilities and capacity exist to execute all identified RMC, including to address anti-access and area denial challenges in the region.235.Indo-Pacific maritime security initiative(a)Program authorized(1)In generalThe Secretary of State, in coordination with the Secretary of Defense, is authorized to provide assistance, for the purpose of increasing maritime security and domain awareness for countries in the Indo-Pacific region—(A)to provide assistance to national military or other security forces of such countries that have maritime security missions among their functional responsibilities;(B)to provide training to ministry, agency, and headquarters level organizations for such forces; and(C)to provide assistance to and training to other relevant foreign affairs, maritime, or security-related ministries, agencies, departments or offices that manage and oversee maritime activities and policy that the Secretary of State may so designate.(2)Designation of assistanceAssistance provided by the Secretary of State under this section shall be known as the Indo-Pacific Maritime Security Initiative (in this section referred to as the Initiative).(b)Authorization of appropriationsThere is authorized to be appropriated to the Department of State $25,000,000 in fiscal year 2021 and $50,000,000 in each of fiscal year 2022, fiscal year 2023, fiscal year 2024, and fiscal year 2025 to be used for purposes of training and assistance under this Initiative. (c)Eligible countriesIn selecting countries in the Indo-Pacific region to which assistance is to be provided under the Initiative, the Secretary of State shall prioritize the provision of assistance to countries that will contribute to the achievement of the following objectives:(1)Retaining unhindered access to and use of international waterways in the Indo-Pacific region that are critical to ensuring the security and free flow of commerce and achieving United States national security objectives.(2)Improving maritime domain awareness in the Indo-Pacific region.(3)Countering piracy in the Indo-Pacific region.(4)Disrupting illicit maritime trafficking activities and other forms of maritime trafficking activity in the Indo-Pacific that directly benefit organizations that have been determined to be a security threat to the United States.(5)Enhancing the maritime capabilities of a country or regional organization to respond to emerging threats to maritime security in the Indo-Pacific region.(d)Priorities for assistance(1)In generalIn carrying out the purpose of the Initiative—(A)priority shall be placed on assistance to enhance the maritime security capabilities of the military or security forces of countries in the Indo-Pacific region that have maritime missions and the government agencies responsible for such forces; and(B)assistance may be provided to a country in the Indo-Pacific region to enhance the capabilities of that country, or of a regional organization that includes that country, to conduct—(i)maritime intelligence, surveillance, and reconnaissance;(ii)littoral and port security;(iii)Coast Guard operations;(iv)command and control; and(v)management and oversight of maritime activities.(2)Types of assistance and training(A)Authorized elements of assistanceAssistance provided under subsection (a)(1)(A) may include the provision of equipment, training, and small-scale military construction.(B)Required elements of assistance and trainingAssistance and training provided under subsection (a) shall include elements that promote—(i)the observance of and respect for human rights; and(ii)respect for legitimate civilian authority within the country to which the assistance is provided.(e)Joint task forceThe Department of Defense shall establish a joint, interagency task force to assess, respond to, and coordinate with allies and partners in response to the use of grey zone tactics by state and non-state actors in the Indo-Pacific maritime domain, including—(1)conducting domain awareness operations, intelligence fusion, and multi-sensor correlation to detect, monitor, and hand off suspected grey zone activities;(2)promoting security, cooperation, and capacity building; and (3)coordinating country team and partner nation initiatives in order to counter the use of grey zone tactics by adversaries. (f)Annual reportThe Secretary of State and the Secretary of Defense shall jointly submit to the appropriate committees of Congress each year a report on the status of the provision of equipment, training, supplies, or other services provided pursuant to the Initiative during the preceding 12 months.(g)Authority for payment(1)In generalNot later than 180 days after the date of enactment of this Act, and annually thereafter, if the Secretary of State determines that the payment of incremental expenses in connection with training described in subsection (a)(1)(B) will facilitate the participation in such training of organization personnel of foreign countries under subsection (a)(1)(C), the Secretary may use amounts available under subsection (b) for assistance and training under subsection (a) for the payment of such incremental expenses.(2)Covered countriesThe foreign countries specified in this paragraph are the following:(A)Brunei.(B)Singapore.(C)Taiwan.(h)Notice to Congress on assistance and trainingNot later than 15 days before exercising the authority under subsection (a) or (g) with respect to a recipient foreign country, the Secretary of State shall submit a notification in writing to the appropriate committees of Congress.236.Reporting on countries purchasing arms from the People's Republic of China(a)In general(1)Annual reportNot later than 180 days after the date of the enactment of this Act, and annually thereafter, the Secretary of State shall submit to the appropriate committees of Congress a report identifying countries which have in the prior two years acquired defense articles and any defense goods or services provided by grant, loan, or by other means of provision from the People’s Republic of China.(2)Interim briefingNot later than 60 days after the date of the enactment of this Act, the Defense Intelligence Agency shall provide an interim briefing on the report required under paragraph (1) to the appropriate congressional committees. (b)ElementsThe report required under subsection (a) shall include—(1)a determination of countries that have purchased Chinese-origin defense articles and any defense goods or services provided by grant, loan, or by other means of provision, and whether such purchases have increased over the previous year;(2)a determination of which countries have provided Chinese-origin defense articles and any defense goods or services provided by grant, loan, or by other means of provision to non-state actors;(3)a determination of whether the use of Chinese defense articles and any defense goods or services provided by other means by purchasing countries or non-state entities have been used in conflict, and if this has resulted in civilian casualties and, if so, an assessment of whether such casualties are the result of deliberate targeting;(4)the types, quantities, purchase price or grant or leased value, and general capabilities of such defense articles, and when such articles have been or will be delivered to such country, as well as any concessions by the Government of China in terms of permitting in-country manufacturing, concessional financing, or other incentives, concessions, or cooperative measures associated with such sales; and(5)a technical assessment of such defense articles, including the strengths, weaknesses, and reliability of the defense articles compared to comparable United States defense articles.(c)FormThe report required under subsection (a) shall be submitted in unclassified form, but may include a classified annex as necessary.(d)Defense articles definedIn this section, the term defense articles means the following items:(1)Rockets, space launch vehicles, missiles, bombs (including equipment to enable precision guidance), and torpedoes.(2)Armored combat ground vehicles, including ground vehicles and trailers that are armed or are specially designed to be used as a firing or launch platform to deliver munitions or otherwise destroy or incapacitate targets, excluding any unarmed ground vehicles.(3)Aircraft, whether manned, unmanned, remotely piloted, or optionally piloted, as follows:(A)Bombers.(B)Fighters, fighter/bombers, and fixed-wing attack aircraft.(C)Turbofan or turbojet powered trainers used to train pilots for fighter, attack, or bomber aircraft.(D)Attack helicopters.(E)Unmanned aerial vehicles (UAVs).(F)Aircraft specially designed to incorporate a defense article for the purpose of performing an intelligence, surveillance, and reconnaissance function.(G)Aircraft specially designed to incorporate a defense article for the purpose of performing an electronic warfare function, airborne warning and control aircraft, or aircraft specially designed to incorporate a defense article for the purpose of performing a command, control, and communication function.(4)Naval vessels, such as warships and other combatant vessels (battleships, aircraft carriers, destroyers, frigates, cruisers, corvettes, littoral combat ships, mine sweepers, mine hunters, mine countermeasure ships, dock landing ships, amphibious assault ships), Coast Guard vessels, or vessels specially designed or easily converted to provide functions equivalent to such vessels.(5)Submarines, submersibles and semi-submersibles. CRegional strategies To counter the People's Republic of China240.Appropriate congressional committees definedIn this subtitle, the term appropriate congressional committees means—(1)the Committee on Foreign Relations, the Committee on Finance, and the Committee on Appropriations of the Senate; and(2)the Committee on Foreign Affairs, the Committee on Ways and Means, and the Committee on Appropriations of the House of Representatives.IWestern Hemisphere241.Sense of Congress regarding United States-Canada relationsIt is the sense of Congress that—(1)the United States and Canada are close allies, historically sharing values grounded in democracy, human rights, transparency, and the rules-based international order established after World War II;(2)without a common approach by the United States and Canada on climate and environmental issues, the Arctic, energy and connectivity issues, trade and commercial relations, bilateral legal matters, and support for democracy and human rights, the People's Republic of China will seek to expand its influence over economic, political, and security issues in Canada;(3)the relationship between the United States and Canada has come under significant strain due to—(A)tariff restrictions placed on Canada by the Trump Administration; and (B)personal attacks by President Trump and White House advisors against senior leaders in the Canadian Government;(4)amidst the COVID–19 pandemic, the United States and Canada should maintain joint initiatives to address border management, commercial and trade relations, a shared approach with respect to the People's Republic of China, and transnational challenges, including pandemics and climate change;(5)the United States and Canada should enhance cooperation to counter Chinese disinformation, influence operations, and propaganda efforts;(6)the People's Republic of China’s infrastructure investments, particularly in 5G telecommunications technology and port infrastructure, pose national security risks for the United States and Canada; and(7) the United States should share, as appropriate, intelligence gathered regarding—(A)Huawei’s 5G capabilities; and (B)the Chinese Government’s intentions with respect to 5G expansion.242.Sense of Congress regarding the Government of China’s arbitrary imprisonment of Canadian citizensIt is the sense of Congress that—(1)the Government of China’s detention of Canadian nationals Michael Spavor and Michael Kovrig appears to be a politically motivated act of retaliation for the Government of Canada’s detention of Meng Wanzhou, which is deeply troubling;(2)the Government of China should—(A)immediately release Michael Spavor and Michael Kovrig; and (B)guarantee due process for Canadian national Robert Schellenberg; and(3)the United States must continue to support efforts by the Government of Canada in calling for the immediate release of Canadian citizens in the People's Republic of China.243.Strategy to enhance cooperation with Canada(a)In generalNot later than 90 days after the date of the enactment of this Act, the President shall submit a strategy to the Committee on Foreign Relations and the Committee on Armed Services of the Senate and the Committee on Foreign Affairs and the Committee on Armed Services of the House of Representatives that describes how the United States will enhance cooperation with the Government of Canada in managing relations with the Government of China.(b)ElementsThe strategy required under subsection (a) shall—(1)identify key policy points of convergence and divergence between the United States and Canada in managing relations with the People’s Republic of China in the areas of technology, trade, and economic practices;(2)include the development of working groups with Canadian counterparts to enhance the cooperation between the United States and Canada with respect to—(A)managing economic relations with the People’s Republic of China;(B)democracy and human rights in the People’s Republic of China;(C)technology issues involving the People’s Republic of China; and(D)defense issues involving the People’s Republic of China; (3)detail diplomatic efforts and future plans to work with Canada to counter Chinese projection of an authoritarian governing model around the world;(4)detail diplomatic, defense, and intelligence cooperation to date and future plans to support Canadian efforts to identify cost-effective alternatives to Huawei’s 5G technology;(5)detail diplomatic and defense collaboration—(A)to advance joint United States-Canadian priorities for responsible stewardship in the Arctic Region; and (B)to counter Chinese efforts to project political, economic, and military influence into the Arctic Region; and(6)detail diplomatic efforts to work with Canada to track and counter Chinese attempts to exert influence across the multilateral system, including at the World Health Organization.(c)FormThe strategy required under this section shall be submitted in an unclassified form that can be made available to the public, but may include a classified annex, if necessary.(d)ConsultationNot later than 90 days after the date of the enactment of this Act, and not less frequently than every 180 days thereafter, the Secretary of State shall consult with the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives regarding the development and implementation of the strategy required under this section.244.Enhancing cooperation between the United States and Canada on technology issues with respect to the People's Republic of China(a)Working groupThe President shall work with the Government of Canada to establish a formal United States-Canada-European Union Working Group to develop a comprehensive strategy to respond to the technology challenges posed by Chinese efforts and influence in the communications, infrastructure, surveillance equipment and cyber sectors. (b)GoalsThe United States participants in the working group established pursuant to subsection (a) shall seek—(1)to complete a joint analysis on the perils of overreliance on Chinese telecommunications equipment; and(2)to share intelligence and screen Chinese investments in strategic technology and critical infrastructure.245.Enhancing United States-Canada-NATO cooperation on defense issues with respect to the People's Republic of ChinaIn carrying out the initiative described in section 256, the President shall work with the Government of Canada to establish the NATO Working Group described in such section to respond to the security challenges posed by the People's Republic of China.246.Strategy to strengthen economic competitiveness, governance, human rights, and the rule of law in Latin America and the Caribbean(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Secretary of the Treasury, the Secretary of Commerce, the Attorney General, the United States Trade Representative, and the Chief Executive Officer of the United States International Development Finance Corporation, shall submit a multi-year strategy for increasing United States economic competitiveness and promoting good governance, human rights, and the rule of law in Latin American and Caribbean countries, particularly in the areas of investment, equitable and sustainable development, commercial relations, anti-corruption activities, and infrastructure projects, to—(1)the Committee on Foreign Relations of the Senate;(2)the Committee on Finance of the Senate;(3)the Committee on Armed Services of the Senate;(4)the Committee on Appropriations of the Senate;(5)the Committee on Foreign Affairs of the House of Representatives;(6)the Committee on Armed Services of the House of Representatives;(7)the Committee on Ways and Means of the House of Representatives; and(8)the Committee on Appropriations of the House of Representatives. (b)Additional elementsThe strategy required under subsection (a) shall include a plan of action for—(1)assisting Latin American and Caribbean countries with the sustainable development of equitable economies;(2)promoting judicial reform and the rule of law as a means to ensure fair competition, combat corruption, end impunity, and strengthen legal structures critical to robust democratic governance; (3)identifying and mitigating obstacles to economic growth in Latin America and the Caribbean;(4)maintaining free and transparent access to the internet and digital infrastructure in the Western Hemisphere; and(5)facilitating a more open, transparent, and competitive environment for United States businesses in Latin America and the Caribbean.(c)Reporting requirementNot later than 1 year after the date of the enactment of this Act, and annually thereafter, the Secretary of State, after consultation with the Secretary of the Treasury, the Secretary of Commerce, the Attorney General, the United States Trade Representative, and the leadership of the United States International Development Finance Corporation, shall brief the congressional committees listed in subsection (a) regarding the implementation of this part, including examples of successes and challenges.247.Engagement in regional and international organizations in Latin America and the Caribbean(a)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means—(1)the Committee on Foreign Relations of the Senate;(2)the Select Committee on Intelligence of the Senate;(3)the Committee on Appropriations of the Senate;(4)the Committee on Foreign Affairs of the House of Representatives;(5)the Permanent Select Committee on Intelligence of the House of Representatives; and(6)the Committee on Appropriations of the House of Representatives. (b)Reporting requirement(1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of State, working through the Assistant Secretary of State for Intelligence and Research, and in coordination with the Director of National Intelligence and the Director of the Central Intelligence Agency, shall submit a report to the appropriate committees of Congress that assesses the nature, intent, and impact to United States strategic interests of Chinese diplomatic activity aimed at influencing the decisions, procedures, and programs of multilateral organizations in Latin America and the Caribbean, including the World Bank, International Monetary Fund, Organization of American States, and the Inter-American Development Bank. (2)FormThe report required under paragraph (1) shall be submitted in unclassified form and shall include classified annexes.(c)Diplomacy in multilateral foraNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in coordination with the United States Permanent Representative to the Organization of American States, the United States Executive Director to the Inter-American Development Bank, and the United States Executive Directors at multilateral development banks with programs in Latin America and the Caribbean, shall submit a strategy to Congress that—(1)addresses the challenges to United States national security identified in the report required under subsection (b); and (2)advances the objectives established in the strategy required under section 246(a).248.Response to the Belt and Road Initiative in Latin America and the Caribbean(a)Eligibility of Caribbean countries for financing through the United States International Development Finance CorporationSection 1412(c) of the BUILD Act of 2018 (22 U.S.C. 9612(c)) is amended by adding at the end the following:(3)Inclusion of caribbean countriesNotwithstanding paragraphs (1) and (2), Caribbean countries (excluding Cuba) shall be included among the countries receiving prioritized support under title II during the 10-year period beginning on the date of the enactment of the America LEADS Act..(b)Prioritizing engagement in the Western HemisphereSection 1412 of the BUILD Act of 2018, as amended by subsection (a), is further amended by adding at the end the following:(d)Foreign policy guidanceThe Secretary of State, in accordance with the priorities identified in subsection (c), shall provide foreign policy guidance to the Corporation to prioritize development financing to Latin American and Caribbean countries (excluding Cuba) by dedicating not less than 35 percent of development financing and equity investments to countries in Latin America and the Caribbean during the 10-year period beginning on the date of the enactment of the America LEADS Act.. 249.Technological cooperation with Latin American and Caribbean governments(a)Technical assistance on cybercrimeThe Secretary of State, working through the Office of the Coordinator for Cyber Issues of the Department of State, and in consultation with the Attorney General, the Director of the Federal Bureau of Investigation, and the Chief of the International Bureau of the Federal Communications Commission, shall offer to provide technical assistance to Latin American and Caribbean countries to strengthen their capacity to promote digital security, including—(1)defending the integrity of digital infrastructure and digital assets, including data storage systems, such as cloud computing, proprietary data, personal information, and proprietary technologies;(2)detecting, identifying, and investigating cybercrimes, including the collection of digital forensic evidence;(3)developing appropriate enforcement mechanisms for cybercrimes;(4)detecting and identifying perpetrators; and(5)prosecuting cybercrimes and holding perpetrators accountable for such crimes.(b)PrioritizationIn providing the technical assistance described in subsection (b), the Secretary of State shall prioritize working with national and regional law enforcement entities that respect the due process and privacy rights of their citizens, including—(1)police forces;(2)prosecutors;(3)attorneys general;(4)courts; and(5)other law enforcement entities, as appropriate.(c)Cyber defense assistanceThe Secretary of State, in coordination with the Commander of the United States Cyber Command and the Director of National Intelligence, shall offer technical assistance—(1)to strengthen the capacity of Latin American and Caribbean governments to protect the integrity of their telecommunications and data networks and their critical infrastructure; and(2)to provide technical assistance to Latin American and Caribbean government officials, including with respect to—(A)building and monitoring secure telecommunications and data networks;(B)identifying threats and detecting and deterring attacks;(C)investigating cybercrimes, including the collection of digital forensic evidence;(D)protecting the integrity of digital infrastructure and digital assets, including data storage systems (including cloud computing), proprietary data, personal information, and proprietary technologies;(E)planning maintenance, improvements, and modernization in a coordinated and regular fashion to ensure continuity and safety; and(F)protecting the digital systems that manage roads, bridges, ports, and transportation hubs.(d)Briefing requirementNot later than 180 days after the date of the enactment of this Act, and every 180 days thereafter, the Secretary of State shall provide a briefing regarding the technical assistance described in subsections (a) and (c) to—(1)the Committee on Foreign Relations of the Senate;(2)the Committee on the Judiciary of the Senate;(3)the Committee on Armed Services of the Senate;(4)the Committee on Appropriations of the Senate;(5)the Committee on Foreign Affairs of the House of Representatives;(6)the Committee on the Judiciary of the House of Representatives;(7)the Committee on Armed Services of the House of Representatives; and(8)the Committee on Appropriations of the House of Representatives.249A.Defense cooperation in Latin America and the Caribbean(a)In generalThe Secretary of State should dedicate at least 14 percent of the amounts appropriated to bilateral and multilateral military education programs, such as the International Military Education and Training Program, for Latin America and the Caribbean for each of fiscal years 2021 through 2026.(b)ModernizationThe Secretary of State shall take steps to modernize and strengthen the programs receiving funding under subsection (a) to ensure that such programs are vigorous, substantive, and the preeminent choice for international military education and training for Latin American and Caribbean partners.(c)Required elementsThe programs referred to in subsection (a) shall—(1)provide training and capacity-building opportunities to Latin American and Caribbean security services;(2)provide practical skills and frameworks for—(A)improving the functioning and organization of security services in Latin America and the Caribbean;(B)creating a better understanding of the United States and its values; and(C)using technology for maximum efficiency and organization; and(3)promote and ensure that security services in Latin America and the Caribbean respect civilian authority and operate in compliance with international norms, standards, and rules of engagement, including a respect for human rights.(d)LimitationSecurity assistance under this section is subject to the limitations set forth in section 620M of the Foreign Assistance Act of 1961 (22 U.S.C. 2378d).249B.Engagement with civil society in Latin America and the Caribbean regarding accountability, human rights, and the risks of pervasive surveillance technologies(a)Sense of CongressIt is the sense of Congress that—(1)the Government of China is exporting its model for internal security and state control of society through advanced technology and artificial intelligence; and(2)the adoption of surveillance systems can lead to breaches of citizens’ private information, increased censorship, violations of civil rights, and harassment of political opponents.(b)Diplomatic engagementThe Secretary of State shall conduct diplomatic engagement with governments and civil society organizations in Latin America and the Caribbean to—(1)help identify and mitigate the risks to civil liberties posed by pervasive surveillance and monitoring technologies; and(2)offer recommendations on ways to mitigate such risks. (c)Internet freedom programsThe Chief Executive Officer of the United States Agency for Global Media, working through the Open Technology Fund, and the Secretary of State, working through the Bureau of Democracy, Human Rights, and Labor’s Internet Freedom and Business and Human Rights Section, shall expand and prioritize efforts to provide anti-censorship technology and services to journalists and citizens in Latin America, in order to enhance their ability to safely access or share digital news and information without fear of repercussions or surveillance.(d)Support for civil societyThe Secretary of State, in coordination with the Assistant Secretary of State for Democracy, Human Rights, and Labor and the Administrator of the United States Agency for International Development, shall work through nongovernmental organizations to—(1)support and promote programs that support internet freedom and the free flow of information online in Latin America and the Caribbean;(2)protect open, interoperable, secure, and reliable access to internet in Latin America and the Caribbean;(3)provide integrated support to civil society for technology, digital safety, policy and advocacy, and applied research programs in Latin America and the Caribbean;(4)train journalists and civil society leaders in Latin America and the Caribbean on investigative techniques necessary to ensure public accountability and prevent government overreach in the digital sphere;(5)assist independent media outlets and journalists in Latin America and the Caribbean to build their own capacity and develop high-impact, in-depth news reports covering governance and human rights topics;(6)provide training for journalists and civil society leaders on investigative techniques necessary to improve transparency and accountability in government and the private sector;(7)provide training on investigative reporting relating to media reporting of incidents of corruption and unfair trade, business and commercial practices, including the role of the Government of China in such practices; and(8)assist nongovernmental organizations to strengthen their capacity to monitor the activities described in paragraph (7).(e)Briefing requirementNot more than 180 days after the date of the enactment of this Act, and every 180 days thereafter, the Secretary of State, the Administrator of the United States Agency for International Development, and the Chief Executive Officer of the United States Agency for Global Media shall provide a briefing regarding the efforts described in subsections (c), (d), and (e) to—(1)the Committee on Foreign Relations of the Senate;(2)the Committee on Appropriations of the Senate;(3)the Committee on Foreign Affairs of the House of Representatives; and(4)the Committee on Appropriations of the House of Representatives. IITransatlantic alliance251.Sense of Congress on the transatlantic allianceIt is the sense of Congress that—(1)the United States, the European Union, and countries of Europe are close partners, historically sharing values grounded in democracy, human rights, transparency, and the rules-based international order established after World War II;(2)without a common United States and European Union approach on connectivity, trade, transnational problems such as climate change and pandemics, and support for democracy and human rights, the People's Republic of China will continue to increase its economic, political and security leverage in Europe;(3)the People's Republic of China’s deployment of assistance to European countries following the COVID–19 outbreak showcased a coercive approach to aid, but it also highlighted Europe’s deep economic ties to China; (4)the transatlantic relationship has come under significant strain due to tariff restrictions placed by the Trump Administration and personal attacks by the President against the European Union, the North Atlantic Treaty Organization, and individual leaders across the continent;(5)as European Union member states seek to recover from the economic toll of the COVID–19 outbreak, the United States must stand in partnership with Europe to support our collective economic recovery and reinforce our collective national security and defend these shared values;(6)the United States and European Union should coordinate on joint strategies to diversify reliance on supply chains away from the People’s Republic of China, especially in the medical and pharmaceutical sectors;(7)the United States and European Union should enhance cooperation to counter Chinese disinformation, influence operations, and propaganda efforts;(8)the People’s Republic of China’s infrastructure investments, particularly in 5G telecommunications technology and port infrastructure, could threaten democracy across Europe and the national security of key countries;(9)as appropriate, the United States should share intelligence on Huawei’s 5G capabilities and the intentions of the Government of China with respect to 5G expansion in Europe; (10)the European Union’s Investment Screening Regulation, due to come into force in October 2020, is a welcome development, and member states should closely scrutinize Chinese investments in their countries through their own national investment screening measures;(11)the President should actively engage the European Union on the implementation of the Export Control Reform Act regulations and work to align the law’s regulations with European Union priorities;(12)the President should strongly advocate for the listing of more items and technologies to restrict dual use exports to the People’s Republic of China under the Wassenaar Arrangement; and(13)the United States should explore the value of establishing a body akin to the Coordinating Committee for Multilateral Export Controls (CoCom) that would specifically coordinate the export of United States and European Union sensitive technologies to the People’s Republic of China. 252.Strategy requirement(a)Strategy To enhance cooperation with EuropeNot later than 90 days after the date of the enactment of this Act, the President shall submit to the Committee on Foreign Relations and the Committee on Armed Services of the Senate and the Committee on Foreign Affairs and the Committee on Armed Services of the House of Representatives a strategy for how the United States will enhance cooperation with Europe on managing relations with the People’s Republic of China.(b)ElementsThe strategy required under subsection (a) shall do the following:(1)Designate a senior Senate-confirmed Department of State official to lead United States-European Union efforts to manage relations with the People’s Republic of China.(2)Identify key policy points of convergence and divergence between the United States and European Union in managing relations with the People’s Republic of China in the areas of technology, trade, and economic practices.(3)Develop working groups with European Union counterparts on enhancing United States-European Union cooperation on—(A)economic relations with the People’s Republic of China;(B)democracy and human rights with respect to the People’s Republic of China;(C)technology issues with respect to the People’s Republic of China; and(D)defense issues with respect to the People’s Republic of China.(4)Describe the coordination mechanisms among key regional and functional bureaus within the Department of State and Department of Defense tasked with engaging with the European Union on the People’s Republic of China. (5)Detail diplomatic efforts to date and future plans to work with European partners to counter Chinese projection of an authoritarian governing model around the world.(6)Detail the diplomatic efforts to date and future plans to support European efforts to identify cost-effective alternatives to Huawei’s 5G technology.(7)Detail how United States public diplomacy tools, including the Department of State’s Global Engagement Center, will coordinate efforts with counterpart entities within the European Union to counter Chinese propaganda.(8)Describe the current staffing and budget resources the Department of State dedicates to United States-European Union engagement on the People's Republic of China and provide an assessment of out-year resource needs to execute the strategy.(9)Detail diplomatic efforts to work with European partners to track and counter Chinese attempts to exert influence across multilateral fora, including at the World Health Organization.(c)FormThe strategy required under section (a) shall be submitted in unclassified form that can be made available to the public, but may include a classified annex if necessary.(d)ConsultationNot later than 90 days after the date of the enactment of this Act, and every 180 days thereafter, the Secretary of State shall consult with the Committee on Foreign Relations of the Senate and the Committee of Foreign Affairs of the House of Representatives regarding the development and implementation of the strategy.253.Enhancing United States-European Union cooperation on post-COVID–19 economic relations with the People's Republic of China(a)Sense of congressIt is the sense of Congress that—(1)the United States and European Union should leverage their respective economic innovation capabilities to support the global economic recovery from the COVID–19 recession and draw a contrast with the People's Republic of China’s centralized economy;(2)the United States and European Union should accelerate efforts to de-escalate their trade disputes, including negotiating a United States-European Union trade agreement that benefits workers and the broader economy in both the United States and European Union; and(3)the United States, European Union, and Japan should continue trilateral efforts to address economic challenges posed by the People's Republic of China.(b)Working groupThe President shall work with counterparts in Europe to establish a United States-European Union COVID–19 economic working group focused on the People's Republic of China. The United States participants in the proposed working group shall seek to—(1)evaluate United States and European Union overreliance on Chinese goods, including in the medical and pharmaceutical sectors, and develop joint strategies to diversify supply chains;(2)counter Chinese efforts to use COVID–19-related assistance as a coercive tool to pressure developing countries by offering United States and European Union expertise in the form of official advisors within finance ministries and COVID–19 task forces; and(3)leverage the United States and European Union private sector in the COVID–19 economic recovery.254.Response to the People's Republic of China’s Belt and Road Initiative(a)In generalThe President shall work with European counterparts to establish a formal United States-European Commission Working Group to develop a comprehensive strategy to respond to the Belt and Road Initiative (BRI) established by the Government of China. The United States participants in the proposed working group shall seek to integrate existing efforts into the strategy, including—(1)the European Union Strategy on Connecting Europe and Asia;(2)the Three Seas Initiative;(3)the Blue Dot Network among the United States, Japan, and Australia;(4)a European Union-Japan initiative that has leveraged $65,000,000,000 for infrastructure projects and emphasizes transparency standards; and(5)efforts to address the Government of China’s use of the United Nations to advance BRI, including the proliferation of memoranda of understanding between the People's Republic of China and United Nations funds and programs on BRI implementation.(b)Co-Financing of projects(1)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to co-finance infrastructure projects that could otherwise be included within China’s Belt and Road Initiative, provided that—(A)the United States can leverage existing and future projects that have entered into contracts with the Belt and Road Initiative to further promote transparency and debt sustainability; and(B)the projects promote the public good. (2)Leveraging of private sector financingThe United States shall work with the European Union to also leverage financing from the private sector for such projects. (3)StandardsThe United States and the European Union should coordinate and develop—(A)a set of transparency, environmental, and social standards for all infrastructure projects that are executed by foreign firms on United States or European soil; and(B)a strategy to enhance transatlantic cooperation with the OECD and the Paris Club on ensuring the highest possible standards for Belt and Road Initiative contracts and terms with developing countries. 255.Enhancing United States-European Union cooperation on technology issues with respect to the People's Republic of ChinaThe President shall work with European counterparts to establish a formal United States-European Union Working Group to develop a comprehensive strategy to respond to the technology challenges posed by Chinese efforts in the communications, infrastructure, surveillance equipment, and cyber sectors. The United States participants in the proposed working group shall seek to— (1)complete a joint analysis on the perils of overreliance on Chinese telecommunications equipment;(2)share intelligence and screen Chinese investments in strategic technology and critical infrastructure;(3)coordinate on blocking imports of surveillance technologies from the People's Republic of China and on working with European Union aspirant countries to develop similar import restriction regimes, making it a requirement for European Union membership and enhanced relations with the United States; and(4)urge the European Union to commit to the September 2019 principles signed by 27 countries regarding Advancing Responsible State Behavior in Cyberspace, a set of commitments introduced by the United States and signed by 19 European countries that support the rules-based international order, affirms the applicability of international law to state-on-state behavior, adherence to voluntary norms of responsible state behavior in peacetime, and the development and implementation of practical confidence building measures to help reduce the risk of conflict stemming from cyber incidents.256.Enhancing United States-European Union-NATO cooperation on defense issues with respect to the People's Republic of ChinaThe President shall work with European counterparts to establish a formal United States-European Commission-NATO Working Group to develop a comprehensive strategy to respond to security challenges posed by the People's Republic of China. The United States participants in the proposed working group shall seek to—(1)engage in a dialogue on perceptions of Chinese military strategy and capabilities, including its interest in the Arctic Region; and(2)explore the impact of Chinese investments in 5G and critical technologies, including artificial intelligence, on transatlantic security over the next decades.257.Engaging with civil society and enhancing United States-European Union cooperation on democracy and human rights with respect to the People's Republic of China(a)Sense of CongressIt is the sense of Congress that— (1)the United States and European Union share concerns with respect to repression by the Government of China across the country, and have taken measures to address specific abuses in Tibet, Hong Kong, and Xinjiang; and(2)the United States and European Union should be united in their shared values against attempts by the Government of China at the United Nations and other multilateral organizations to promote efforts that only serve to erode the Universal Declaration of Human Rights, like the community of a shared future for mankind and democratization of international relations. (b)Working groupThe President shall work with European counterparts to establish a United States-European Union democracy and human rights working group on the People's Republic of China. The United States participants in the working group shall seek—(1)to coordinate with respect to sanctions, including asset freezes and visa bans, targeting officials of the Government of China engaged in gross violations of human rights;(2)to urge the European Union to finalize its human rights sanctions regime, which is under discussion as of the date of the enactment of this Act and would be the European Union equivalent of the Global Magnitsky Human Rights Accountability Act (subtitle F of title XII of Public Law 114–328; 22 U.S.C. 2656 note);(3)to issue joint statements on human rights abuses and government repression by the Government of China; and(4)to develop plans to counter efforts by the Government of China to export its authoritarian governance model to countries around the world.(c)Civil society engagementCongress encourages the National Endowment of Democracy to work with organizations in countries in Europe, and around the world, to address efforts by the Government of China to undermine democratic institutions and values in Europe and around the world, including through international organizations. IIISouth and Central Asia260.Strategy to enhance cooperation with South and Central Asia(a)In generalNot later than 90 days after the date of the enactment of this Act, the President shall submit to the Committee on Foreign Relations and the Committee on Armed Services of the Senate and the Committee on Foreign Affairs and the Committee on Armed Services of the House of Representatives a strategy for how the United States will enhance cooperation with the countries of South and Central Asia on managing relations with the People’s Republic of China. (b)ElementsThe strategy required under subsection (a) shall include the following elements:(1)A detailed description of the security and economic challenges that the People's Republic of China poses to the countries of South and Central Asia, including border disputes with South and Central Asian countries that border China, Chinese investments in ports, transportation infrastructure, and energy projects across the region.(2)A detailed description of efforts to provide alternatives to Chinese infrastructure investment and other investment in South and Central Asia.(3)A detailed description of efforts to develop working groups through the Central Asia C5+1 construct that would work with countries in Central Asia on strategies to build resilience against Chinese efforts to interfere in their political systems and economies.(4)A detailed description of bilateral and regional efforts to work with countries in South Asia on strategies to build resilience against Chinese efforts to interfere in their political systems and economies.(5)A detailed description of United States diplomatic efforts to work with the Government of Afghanistan on addressing the challenges posed by Chinese investment in the Afghan mineral sector.(6)In close consultation with the Government of India, identification of areas where the United States Government can provide diplomatic and other support as appropriate for India’s efforts to address economic and security challenges posed by the People's Republic of China in the region.(7)A description of the coordination mechanisms among key regional and functional bureaus within the Department of State and Department of Defense tasked with engaging with the countries of South and Central Asia on the People's Republic of China. (c)FormThe strategy required under section (a) shall be submitted in unclassified form that can be made available to the public, but may include a classified annex as necessary. (d)ConsultationNot later than 90 days after the date of the enactment of this Act, and not less than every 180 days thereafter, the Secretary of State shall consult with the Committee on Foreign Relations and the Committee on Appropriations of the Senate and the Committee of Foreign Affairs and the Committee on Appropriations of the House of Representatives regarding the development and implementation of the strategy required under subsection (a). IVAssociation of Southeast Asian Nations261.Sense of Congress on cooperation with ASEANIt is the sense of Congress that the United States—(1)stands with the nations of Association of Southeast Asian Nations (ASEAN) as they respond to COVID–19 and supports greater cooperation in building capacity to prepare for and respond to pandemics and other public health challenges; (2)supports high-level United States participation in the annual ASEAN Summit held each November; (3)reaffirms the importance of United States-ASEAN economic engagement, including the elimination of barriers to cross-border commerce, and supports the ASEAN Economic Community's (AEC) goals, including strong, inclusive, and sustainable long-term economic growth and cooperation with the United States that focuses on innovation and capacity-building efforts in technology, education, disaster management, food security, human rights, and trade facilitation, particularly for ASEAN's poorest countries; (4)urges ASEAN to continue its efforts to foster greater integration and unity within the ASEAN community, as well as to foster greater integration and unity with non-ASEAN economic, political, and security partners, including Japan, the Republic of Korea, Australia, the European Union, Taiwan, and India; (5)recognizes the value of strategic economic initiatives like United States-ASEAN Connect, which demonstrates a commitment to ASEAN and the AEC and builds upon economic relationships in the region; (6)supports ASEAN nations in addressing maritime and territorial disputes in a constructive manner and in pursuing claims through peaceful, diplomatic, and, as necessary, legitimate regional and international arbitration mechanisms, consistent with international law, including through the adoption of a code of conduct in the South China Sea that represents the interests of all parties and promotes peace and stability in the region; (7)urges all parties involved in the maritime and territorial disputes in the Indo-Pacific region, including the Government of China— (A)to cease any current activities, and avoid undertaking any actions in the future, that undermine stability, or complicate or escalate disputes through the use of coercion, intimidation, or military force; (B)to demilitarize islands, reefs, shoals, and other features, and refrain from new efforts to militarize, including the construction of new garrisons and facilities and the relocation of additional military personnel, material, or equipment; (C)to oppose actions by any country that prevent other countries from exercising their sovereign rights to the resources in their exclusive economic zones and continental shelves by enforcing claims to those areas in the South China Sea that lack support in international law; and (D)to oppose unilateral declarations of administrative and military districts in contested areas in the South China Sea; (8)urges parties to refrain from unilateral actions that cause permanent physical damage to the marine environment, and supports the efforts of the National Oceanic and Atmospheric Administration and ASEAN to implement guidelines to address the illegal, unreported, and unregulated fishing in the region;(9)urges ASEAN member states to develop a common approach to reaffirm the decision of the Permanent Court of Arbitration's 2016 ruling in favor of the Republic of the Philippines in the case against the People's Republic of China's excessive maritime claims; (10)reaffirms the commitment of the United States to continue joint efforts with ASEAN to halt human smuggling and trafficking in persons, and urges ASEAN to create and strengthen regional mechanisms to provide assistance and support to refugees and migrants; (11)supports the Lower Mekong Initiative, which has led to significant progress in promoting sustainable long-term economic development in mainland Southeast Asia and fostering integrated sub-regional cooperation and capacity-building; (12)encourages the President of the United States to communicate to ASEAN leaders the importance of promoting the rule of law and open and transparent government, strengthening civil society, and protecting human rights, including releasing political prisoners, ceasing politically motivated prosecutions and arbitrary killings, and safeguarding freedom of the press, freedom of assembly, freedom of religion, and freedom of speech and expression; (13)supports efforts by organizations in ASEAN that address corruption in the public and private sectors, enhance anti-bribery compliance, enforce bribery criminalization in the private sector, and build beneficial ownership transparency through the ASEAN-USAID PROSPECT project partnered with the South East Asia Parties Against Corruption (SEA-PAC); (14)supports the Young Southeast Asian Leaders Initiative as an example of a people-to-people partnership that provides skills, networks, and leadership training to a new generation that will create and fill jobs, foster cross-border cooperation and partnerships, and rise to solve the regional and global challenges of the future; (15)supports expanding the Young Southeast Asian Leaders Initiative to include people-to-people partnerships from the broader Indo-Pacific region with an emphasis on civil society leaders and re-naming it the Obama Young Indo-Pacific Leaders Initiative; (16)applauds the ASEAN governments that have fully upheld and implemented all United Nations Security Council resolutions and international agreements with respect to the Democratic People's Republic of Korea's nuclear and ballistic missile programs, and encourages all other ASEAN governments to do the same; and(17)should work with ASEAN, through the ASEAN Defence Ministers’ Meeting, to initiate a dialogue regarding perceptions of Chinese military strategy and capabilities, including its interest in the Arctic Region. 262.ASEAN strategy requirement(a)Strategy To enhance coordination with ASEANNot later than 90 days after the date of the enactment of this Act, the President shall submit to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives a strategy for how the United States will enhance coordination with ASEAN to increase capacity building and autonomy.(b)ElementsThe strategy required under subsection (a) shall—(1)designate a senior Senate-confirmed Department of State official to lead United States-ASEAN efforts to enhance technical assistance and capacity building;(2)identify key issues and barriers to increased capacity building between the United States and ASEAN;(3)identify policy points of convergence and divergence between the United States and ASEAN in the areas of global governance, technology, and trade and economic practices;(4)describe the coordination mechanisms among key regional and functional bureaus within the Department of State, the Department of Defense, the Department of the Treasury, and the Office of the United States Trade Representative tasked with engaging with ASEAN;(5)detail the diplomatic efforts to counter Chinese projection of an authoritarian governing model in Southeast Asia;(6)detail the diplomatic efforts to date supporting ASEAN efforts to identify cost-effective alternatives to Huawei’s 5G technology;(7)detail plans on how United States public diplomacy tools, including the Department of State’s Global Engagement Center, will coordinate efforts with counterpart entities within ASEAN to counter authoritarian propaganda; and(8)describe the current staffing and budget resources the Department of State dedicates to United States-ASEAN engagement and provide an assessment of out-year resource needs to execute the strategy.(c)FormThe strategy required under subsection (a) shall be submitted in unclassified form that can be made available to the public, but may include a classified annex as necessary.(d)ConsultationNot later than 90 days after the date of the enactment of this Act, and not less than every 180 days thereafter, the Secretary of State shall consult with the Committee on Foreign Relations and the Committee on Appropriations of the Senate and the Committee of Foreign Affairs and the Committee on Appropriations of the House of Representatives regarding the development and implementation of the strategy. (e)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Administrator of the United States Agency for International Development, the Director of National Intelligence, and other relevant heads of Federal agencies, shall submit a report to the appropriate congressional committees on the political, economic, development, health, and national security implications of changing water-flows along the Mekong River and the Tibetan Plateau watershed, including—(1)a description of the effects of upriver damming of the Mekong River and the increased security and military presence of the People’s Republic of China on the Lower Mekong, on the political and economic stability of the Lower Mekong region and on the countries of the Lower Mekong region; and(2)an assessment of—(A)any impact of such efforts on United States political, diplomatic, economic, cultural, human rights, and security interests; and(B)steps being taken by the United States to address these issues.263.Enhancing United States–ASEAN cooperation on economic relations with the People's Republic of China(a)Sense of CongressIt is the sense of Congress that the United States and ASEAN—(1)should leverage their respective economic innovation capabilities to support the global economic recovery from the COVID–19 recession and draw a contrast with the People's Republic of China’s centralized economy; (2)shall accelerate efforts to de-escalate trade disputes and strengthen economic and trade ties; and(3)shall cooperate on a strategy to respond to China’s Belt and Road Initiative and to leverage existing and future projects that have entered into contracts with the Belt and Road Initiative to further promote transparency, debt sustainability, and the public good. (b)Working GroupThe Secretary of State shall establish a United States-ASEAN economic working group focused on the People's Republic of China. The working group shall—(1)evaluate United States and ASEAN overreliance on Chinese goods, including in the medical and pharmaceutical sectors, and develop joint strategies to diversify supply chains; and (2)seek to leverage the United States and ASEAN private sector in the COVID–19 economic recovery.(c)Response to China’s Belt and Road initiative(1)Working GroupThe President shall establish a formal Department of State-ASEAN working group to develop a comprehensive strategy to respond to China’s Belt and Road Initiative.(2)StandardsThe United States and ASEAN shall develop a set of transparency, environmental, and social standards for all infrastructure projects that are executed by foreign firms on United States or ASEAN soil.(3)Funding(A)Leveraging of private sector fundsThe United States shall work with ASEAN to leverage financing from the private sector.(B)Use of fundsThe President, in cooperation with ASEAN, shall identify at least 5 infrastructure projects to co-finance in order to promote transparency, debt sustainability, and the public good.264.Enhancing United States–ASEAN cooperation on democracy and human rights with respect to the People's Republic of China(a)Sense of CongressIt is the sense of Congress that the United States and ASEAN should be united against attempts by the Government of China at the United Nations and other multilateral organizations to promote efforts that erode the Universal Declaration of Human Rights, such as the community of a shared future for mankind and the democratization of international relations.(b)Working groupThe Secretary of State shall establish a United States-ASEAN democracy and human rights working group on the People’s Republic of China. The working group shall, among other tasks, coordinate on asset freezes, travel bans, and other sanctions targeting officials of the Government of China engaged in gross violations of human rights.(c)Civil society engagementThe National Endowment for Democracy shall establish a working group focused on addressing efforts by the Government of China to promote alternative forms of government in Southeast Asia.265.Sense of Congress on enhancing United States–ASEAN cooperation on technology issues with respect to the People's Republic of ChinaIt is the sense of Congress that—(1)the United States and ASEAN should complete a joint analysis on risks of overreliance on Chinese communication equipment;(2)the United States and ASEAN should share intelligence and screen Chinese investments in strategic technology and critical infrastructure;(3) the United States and ASEAN should coordinate on Chinese exports of surveillance technologies and work together on appropriate import restriction regimes;(4)the United States should urge ASEAN to adopt its March 2019 proposed sanctions regime targeting cyber attacks;(5) the United States should urge ASEAN to commit to the September 2019 principles signed by 27 countries regarding Advancing Responsible State Behavior in Cyberspace, a set of commitments that support the rules-based international order, affirms the applicability of international law to state-on-state behavior, adherence to voluntary norms of responsible state behavior in peacetime, and the development and implementation of practical confidence building measures to help reduce the risk of conflict stemming from cyber incidents; and(6)the United States and ASEAN should explore how Chinese investments in critical technology, including artificial intelligence, will impact Indo-Pacific security over the coming decades. VAfrica271.Assessment of political, economic, and security activity of the People's Republic of China in Africa(a)DefinitionIn this section, the term appropriate committees of Congress means—(1)the Committee on Foreign Relations, the Committee on Armed Services, and the Select Committee on Intelligence of the Senate; and(2)the Committee on Foreign Affairs, the Committee on Armed Services, and the Permanent Select Committee on Intelligence of the House of Representatives.(b)Intelligence assessmentNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall, in coordination with the Director of National Intelligence, submit to the appropriate committees of Congress a report that assesses the nature and impact of Chinese political, economic, and security sector activity in Africa, and its impact on United States strategic interests, including—(1)the amount and impact of direct investment, loans, development financing, oil-for-loans deals, and other preferential trading arrangements;(2)the involvement of Chinese state-owned enterprises in Africa; and(3)the amount of African debt held by the People's Republic of China.272.Increasing the competitiveness of the United States in Africa(a)DefinitionIn this section, the term appropriate committees of Congress means—(1)the Committee on Foreign Relations, the Committee on Appropriations, and the Committee on Finance of the Senate; and(2)the Committee on Foreign Affairs, the Committee on Appropriations, and the Committee on Ways and Means of the House of Representatives.(b)Strategy requirementNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall, in consultation with the Secretary of the Treasury, the Secretary of Commerce, the Attorney General, the United States Trade Representative, the Administrator of the United States Agency for International Development, and the leadership of the United States International Development Finance Corporation, submit to the appropriate committees of Congress a report setting forth a multi-year strategy for increasing United States economic competitiveness and promoting improvements in the investment climate in Africa including through support for the rule of law and for improved transparency, anti-corruption and governance.(c)ElementsThe strategy submitted pursuant to subsection (a) shall include—(1)a description and assessment of barriers to United States investment in Africa for United States businesses, including a clear identification of the different barriers facing small-sized and medium-sized businesses, and an assessment of whether existing programs effectively address such barriers;(2)a description and assessment of barriers to African diaspora investment in Africa, and recommendations to overcome such barriers; and(3)an identification of the economic sectors in the United States that have a comparative advantage in Africa markets.(d)Assessment of United States Government human resources capacityThe Comptroller General of the United States shall—(1)conduct a review of the number of Foreign Commercial Service Officers and Department of State Economic Officers at United States embassies in sub-Saharan Africa; and (2)develop an assessment of whether human resource capacity in such embassies is adequate to meet the goals of the various trade and economic programs and initiatives in Africa, including the African Growth and Opportunity Act and Prosper Africa. 273.Digital security cooperation with respect to Africa(a)DefinitionIn this section, the term appropriate committees of Congress means—(1)the Committee on Foreign Relations, the Committee on Armed Services, and the Select Committee on Intelligence of the Senate; and(2)the Committee on Foreign Affairs, the Committee on Armed Services, and the Permanent Select Committee on Intelligence of the House of Representatives.(b)Interagency Working Group To counter Chinese cyber aggression in Africa(1)In generalThe President shall establish an interagency Working Group, which shall include representatives of the Department of State, the Department of Defense, the Office of the Director of National Intelligence, and such other agencies of the United States Government as the President considers appropriate, on means to counter Chinese cyber aggression with respect to Africa. (2)DutiesThe Working Group established pursuant to this subsection shall develop a set of recommendations for—(A)bolstering the capacity of governments in Africa to ensure the integrity of their data networks and critical infrastructure where applicable;(B)providing alternatives to Huawei;(C)an action plan for United States embassies in Africa to offer to provide assistance to host-country governments with protecting their vital digital networks and infrastructure from Chinese espionage; and(D)helping civil society in Africa counter digital authoritarianism.(3)ReportNot later than 180 days after the date of the enactment of this Act, the Working Group shall submit to the appropriate committees of Congress a report setting forth the recommendations developed pursuant to this subsection. The report shall be submitted in unclassified form, but may include a classified annex. 274.Increasing personnel in United States embassies in sub-Saharan Africa focused on the People’s Republic of ChinaThe Assistant Secretary of State for African Affairs may station on a permanent basis a China Desk Officer at such United States embassies in sub-Saharan Africa as the Assistant Secretary considers appropriate.275.Support for civil society in Africa(a)Young African Leaders Initiative(1)FindingCongress finds that youth in Africa can have a positive impact on efforts to foster economic growth, improve public sector transparency and governance, and counter extremism, and should be an area of focus for United States outreach on the continent.(2)PolicyIt is the policy of the United States, in cooperation and collaboration with private sector companies, civic organizations, nongovernmental organizations, and national and regional public sector entities, to commit resources to enhancing the entrepreneurship and leadership skills of African youth with the objective of enhancing their ability to serve as leaders in the public and private sectors in order to help them spur growth and prosperity, strengthen democratic governance, and enhance peace and security in their respective countries of origin and across Africa.(3)Young African Leaders Initiative(A)In generalThere is hereby established the Young African Leaders Initiative, to be carried out by the Secretary of State.(B)FellowshipsThere are authorized to be appropriated such sums as necessary to support the participation in the Initiative established under this paragraph, in the United States, of not fewer than 700 fellows from Africa each year for such education and training in leadership and professional development through the Department of State as the Secretary of State considers appropriate. The Secretary shall establish and publish criteria for eligibility for participation as such a fellow, and for selection of fellows among eligible applicants for a fellowship. (C)Reciprocal exchangesUnder the Initiative, United States citizens may engage in such reciprocal exchanges in connection with and collaboration on projects with fellows under subparagraph (A) as the Secretary considers appropriate.(b)Regional centers and networksThe Administrator of the United States Agency for International Development shall establish each of the following:(1)Not fewer than four regional centers in Africa to provide in-person and online training throughout the year in business and entrepreneurship, civic leadership, and public management.(2)An online network that provides information and online courses on, and connections with leaders in, the private and public sectors in Africa.(c)Africa broadcasting networksNot later than 180 days after the date of the enactment of this Act, the CEO of the United States Agency for Global Media shall submit to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives a report on the resources and timeline needed to establish within the Agency an organization whose mission shall be to promote democratic values and institutions in Africa by providing objective, accurate, and relevant news and information to the people of Africa, especially in countries where a free press is banned by the government or not fully established, about the region, the world, and the United States through uncensored news, responsible discussion, and open debate. VIMiddle East and North Africa277.Strategy to counter Chinese influence in, and access to, the Middle East and North Africa(a)Sense of CongressIt is the sense of Congress that—(1)the economic influence of the People’s Republic of China through its oil and gas imports from the Middle East provides influence and leverage that runs counter to United States interests in the region; and(2)the export of certain communications infrastructure from the People’s Republic of China furthers the efforts of the Government of China to promote its digital authoritarianism through surveillance tools and policies.(b)Strategy required(1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Administrator of the United States Agency for International Development, and the heads of other appropriate Federal agencies, shall jointly develop and submit a strategy to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives for countering and limiting Chinese influence in, and access to, the Middle East and North Africa.(2)ElementsThe strategy required under paragraph (1) shall include—(A)efforts to improve regional cooperation with United States allies and partners to promote maritime security in the Arabian Gulf, the Red Sea, and the Eastern Mediterranean;(B)increased support for government-to-government engagement on critical infrastructure development projects including ports and water infrastructure;(C)efforts to encourage United States private sector and public-private partnerships in healthcare technology;(D)specific steps to counter increased Chinese investment in telecommunications infrastructure and diplomatic efforts to stress the political, economic, and social benefits of a free and open internet;(E)efforts to promote United States private sector engagement in and public-private partnerships on renewable energy development; and(F)the expansion of public-private partnership efforts on water, desalination, and irrigation projects.278.Report on Chinese energy, infrastructure, and economic development in the Middle East and North Africa(a)In generalNot later than 180 days after the date of the enactment of this Act, and annually thereafter, the Secretary of State, in consultation with the Secretary of the Treasury, the Secretary of Defense, and the Secretary of Energy, shall submit a report regarding Chinese energy, infrastructure, and economic development efforts across the Middle East and North Africa to—(1)the Committee on Foreign Relations of the Senate;(2)the Committee on Finance of the Senate;(3)the Committee on Energy and Natural Resources of the Senate;(4)the Committee on Appropriations of the Senate;(5)the Committee on Foreign Affairs of the House of Representatives;(6)the Committee on Ways and Means of the House of Representatives;(7)the Committee on Energy and Commerce of the House of Representatives; and(8)the Committee on Appropriations of the House of Representatives. (b)Additional elementsThe report required under subsection (a) shall include information regarding—(1)Chinese imports of crude oil, refined petroleum products, and natural gas;(2)Chinese investment into critical infrastructure projects, including—(A)infrastructure projects that would increase Chinese maritime access to the Arabian Gulf, the Red Sea, or the Eastern Mediterranean or would increase rail or road links between the People's Republic of China and the Middle East and North Africa, including—(i)an investment of more than $5,000,000 in critical infrastructure, especially port facilities and utilities; and (ii)joint ventures outside the Middle East and North Africa between Chinese companies and companies based in the Middle East or North Africa;(B)infrastructure projects that would benefit Iran’s ability to export crude oil, gas, or refined petrochemicals;(C)infrastructure projects that would significantly affect United States military basing, diplomatic facilities, or military and diplomatic visits to existing facilities or ports, including an assessment of the security risks posed by such projects to United States military and diplomatic personnel and facilities; and(D)Chinese investment in alternative and renewable energy projects;(3)joint nuclear technology and energy projects;(4)Chinese investment in telecommunications projects, including—(A)the use of Chinese equipment valued at more than $2,000,000 in communications infrastructure; and(B)equipment that furthers the ability of governments to exercise surveillance and control over their citizens;(5)Chinese investment in water and irrigation projects;(6)Chinese efforts to evade Iran sanctions; and(7)an assessment of which Belt and Road Initiative projects could negatively impact United States economic or security interests in the region.279.Middle East Partnership Initiative(a)FindingsCongress makes the following findings:(1)The United States and the international community have long-term interests in the stability, security, and prosperity of the people of the Middle East and North Africa.(2)Transparent governance structures and active civil society engagement help counter predatory foreign investment efforts. (b)Statement of policyIt is the policy of the United States that the United States and the international community should, through a Middle East Partnership Initiative, support modernization and reform efforts that—(1)advance education;(2)promote economic opportunity;(3)foster private sector development;(4)strengthen civil society;(5)promote transparent and democratic governance and the rule of law; and (6)increase access for women to fully participate politically and economically in society.(c)Authorization of appropriationsThere is authorized to be appropriated $40,000,000 for fiscal year 2021 for the purpose of fostering partnerships among citizens, civil society, the private sector, and government institutions in the Middle East and North Africa to generate shared solutions that promote stability, transparency, good governance, and economic development, including a scholarship program. VIIArctic Region281.Arctic Region definedIn this part, the term Arctic Region means the geographic region north of the 66.56083 parallel latitude north of the equator.282.Sense of Congress on Arctic securityIt is the sense of Congress that—(1)the rapidly changing Arctic environment—(A)creates new national and regional security challenges due to increased activity in the Arctic Region;(B)heightens the risks of potential conflicts spilling over into the Arctic Region from interventions and theaters of tension in other regions of the world;(C)threatens maritime safety due to inadequate capacity to patrol increasing vessel traffic across broader expanses of open Arctic water resulting from diminishing annual levels of sea ice;(D)impacts public safety due to increased human activity in the Arctic Region where search and rescue capacity remains very limited; and(E)threatens the health of the Arctic Region’s fragile and historically pristine environment and the unique and highly sensitive species found in the Arctic Region’s marine and terrestrial ecosystems;(2)increased maritime traffic and other economic activity from adversarial nations, such as the People’s Republic of China and the Russian Federation, threaten United States interests and the free movement of vessels in the Arctic Region;(3)increased military presence in the Arctic Region from countries such as the Russian Federation and the People’s Republic of China pose serious security threats to the United States;(4)diminished sea ice, resulting from the effects of climate change, is—(A)opening up new maritime routes;(B)increasing maritime traffic;(C)extending the times of year in which ships can transit the Arctic Region; and(D)creating greater risks to the Arctic environment, maritime safety, and naval defense patrols;(5)the United States should reduce the consequences outlined in preceding paragraphs by—(A)carefully evaluating the wide variety and extremely dynamic set of security and safety risks unfolding in the Arctic Region;(B)developing policies and making preparations for mitigating and responding to threats and risks in the Arctic Region;(C)adequately funding the National Earth System Prediction Capability Project to substantively improve weather, ocean, and ice predictions on time scales necessary for ensuring regional security and trans-Arctic shipping;(D)investing in resources, including a significantly expanded icebreaker fleet, to ensure that the United States has adequate capacity to prevent and respond to security threats in the Arctic Region; and(E)pursuing diplomatic engagements with all nations in the Arctic Region to reach an agreement for—(i)maintaining peace and stability in the Arctic Region; and(ii)fostering cooperation on stewardship and safety initiatives in the Arctic Region.283.Arctic Security Strategy(a)PurposeThe purpose of this section is to develop a strategy for protecting and advancing national security, economic, transportation, and environmental protection interests in the Arctic Region.(b)AmendmentSection 1 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2651a) is amended—(1)by redesignating subsection (g) as subsection (h); and(2)by inserting after subsection (f) the following:(g)Special Representative for the Arctic(1)DefinitionsIn this subsection:(A)Arctic nationsThe term Arctic Nations means the 8 nations (Russia, Canada, the United States, Norway, Denmark (including Greenland), Finland, Sweden, and Iceland) with territory or exclusive economic zones that extend north of the 66.56083 parallel latitude north of the equator. (B)Arctic regionThe term Arctic Region means the geographic region north of the 66.56083 parallel latitude north of the equator.(2)AppointmentNot later than 120 days after the date of the enactment of the America LEADS Act, the President, in consultation with the Secretary of State, shall appoint, by and with the advice and consent of the Senate, a Special Representative for the Arctic (referred to in this subsection as the Arctic Envoy), who—(A)shall serve within the Office of the Secretary of State; and(B)shall have the rank and status of Ambassador at Large. (3)DutiesThe Arctic Envoy shall—(A)develop and facilitate the implementation of an Arctic Region Security Policy in accordance with paragraph (4);(B)coordinate the integration of scientific data on the effects (both current and projected), of climate change on the Arctic Region and ensure that such data is applied to the development of security strategies for the Arctic Region;(C)make available the methods and approaches on the integration of climate science to other regional security planning programs in the Department of State to better ensure that broader decision-making processes may more adequately account for the effects of climate change;(D)serve as a key point of contact for other Federal agencies, including the Department of Defense, the Department of Homeland Security, and the Intelligence Community, on Arctic Region security issues;(E)use the voice, vote, and influence of the United States to encourage other countries and international multilateral organizations to support the principles of the Arctic Region Security Policy implemented pursuant to paragraph (4); and(F)perform such other duties and exercise such powers as the Secretary of State shall prescribe.(4)Arctic region security policyThe Arctic Region Security Policy shall include requirements for the Bureau of Conflict and Stabilization Operations, the Bureau of Political-Military Affairs, embassies, regional bureaus, and other offices with a role in conflict avoidance, prevention and security assistance, or humanitarian disaster response, prevention, and assistance to assess, develop, budget for, and (upon approval) implement plans, policies, and actions—(A)to enhance the resilience capacities of Arctic Nations to the effects of climate change and increased civilian and military activity from Arctic Nations and other nations that may result from increased accessibility of the Arctic Region due to decreased sea ice, warmer ambient air temperatures and other effects of climate change, as a means of reducing the risk of conflict and instability;(B)to assess specific added risks to the Arctic Region and Arctic Nations that—(i)are vulnerable to the effects of climate change; and(ii)are strategically significant to the United States;(C)to account for the impacts on human health, safety, stresses, reliability, food production, fresh water and other critical natural resources, and economic activity;(D)to coordinate the integration of climate change risk and vulnerability assessments into the decision-making process on foreign assistance awards to Arctic Nations;(E)to advance principles of good governance by encouraging and cooperating with Arctic Nations on collaborative approaches—(i)to sustainably manage natural resources in the Arctic Region;(ii)to share the burden of ensuring maritime safety in the Arctic Region;(iii)to prevent the escalation of security tensions by mitigating against the militarization of the Arctic Region;(iv)to develop mutually agreed upon multilateral policies among Arctic Nations on the management of maritime transit routes through the Arctic Region and work cooperatively on the transit policies for access to and transit in the Arctic Region by non-Arctic Nations; and(v)to facilitate the development of Arctic Region Security Action Plans to ensure stability and public safety in disaster situations in a humane and responsible fashion; and(F)to evaluate the vulnerability, security, susceptibility, and resiliency of United States interests and nondefense assets in the Arctic Region.(5)ReportThe Arctic Envoy shall regularly report to the Secretary of State regarding the activities described in paragraphs (3) and (4) to integrate Arctic Region security concerns into agendas and program budget requests..DIntelligence Matters291.DefinitionsIn this subtitle:(1)Congressional intelligence committeesThe term congressional intelligence committees has the meaning given such term in section 3 of the National Security Act of 1947 (50 U.S.C. 3003).(2)Intelligence communityThe term intelligence community has the meaning given such term in such section.292.Independent review of counterintelligence apparatus and structure of Federal Government(a)EstablishmentNot later than 30 days after the date of the enactment of this Act, the Director of National Intelligence, in coordination with the Director of the National Counterintelligence and Security Center, the Under Secretary of Defense for Intelligence and Security, the Director of the Central Intelligence Agency, and the Director of the Federal Bureau of Investigation, shall jointly establish an independent panel to review the current counterintelligence apparatus and structure in the intelligence community to enhance the counterintelligence posture, capabilities, and responsibilities of the Federal Government in response to contemporary threats.(b)CompositionThe panel established under subsection (a) shall be composed of 8 members as follows: (1)At least 1 shall be a former employee of the National Counterintelligence and Security Center who retired from Federal employment.(2)At least 1 shall be a former employee of the Central Intelligence Agency who retired from Federal employment.(3)At least 1 shall be a former employee of the Federal Bureau of Investigation who retired from Federal employment.(4)At least 1 shall be a former employee of the Department of Defense counterintelligence apparatus who retired from Federal employment.(5)At least 1 shall be a former employee of the Federal Government who has spent the predominant amount of his or her career outside of the intelligence community.(6)At least 1 of whom shall be an expert on policy relating to the People’s Republic of China. (7)At least 1 of whom shall be an expert on policy relating to Russia.(8)At least 1 of whom shall be an academic who is well known in the academic and national security fields.(9)All of whom shall be recognized in the field of counterintelligence.(c)Duties(1)Review(A)In generalThe panel established under subsection (a) shall conduct a review as described in such subsection.(B)ElementsThe review conducted under subparagraph (A) shall include the following: (i)Review of the structure and functions of the counterintelligence apparatus, capabilities of the intelligence community and counterintelligence components of the Federal Government, and funding, resourcing, and regulations as they pertain to the following aspects of counterintelligence:(I)Investigations, counterintelligence, and espionage, including potential legislative action to improve chapter 37 of title 18, United States Code, to address contemporary issues.(II)Operations.(III)Analysis.(IV)Cyber operations.(V)Policy.(VI)Strategy. (VII)Foreign influence and counter foreign influence.(ii)Analysis of the counterintelligence structure of the intelligence community and security elements of Federal departments and agencies that are not elements of the intelligence community.(iii)Evaluation of the role of the National Counterintelligence and Security Center in leading the counterintelligence apparatus and Federal counterintelligence capabilities and its relationship with the operational counterintelligence community, including the Federal Bureau of Investigation and the Department of Homeland Security.(iv)Review of potential advantages and risks associated with alternative constructs, governance models, restructuring, and reorganization for counterintelligence, including consideration of what an ideal national-level strategic counterintelligence program should look like.(v)Review of the resources required and feasibility of the constructs, governance models, restructuring, and reorganization reviewed under clause (iv) that could improve United States counterintelligence to work more strategically, including such legislative or administrative action as may be necessary to do so, such as legislative action regarding appropriations and ability to provide funding to programs that organizationally sit outside of the intelligence programs funded as part of the National Intelligence Program and may result in unfunded mandates.(2)Report(A)In generalNot later than 360 days after the date of the enactment of this Act, the panel shall submit to the congressional intelligence committees a report on the findings of the panel with respect to the review conducted under paragraph (1).(B)FormThe report submitted under subparagraph (A) shall be submitted in unclassified form, but may include a classified annex. 293.Review organizational culture of intelligence community with respect to diversity, inclusion, and equity practices(a)In generalThe Comptroller General of the United States shall carry out an independent audit of elements of the intelligence community with respect to diversity, inclusion, and equity practices in employment and community interactions.(b)ElementsThe audit carried out under subsection (a) shall, at a minimum, cover the following:(1)The hiring, retention, and promotion of women and minorities, particularly Asian Americans, including analysis of both data and business practices and the processes used.(2)Measures to address issues tagged in annual work climate surveys.(3)Top management support of diversity officers and initiatives, as well as of women and minority employee affinity groups. (4)The engagement of community advisory groups to enhance communications and to rebuild trust and cooperation with minority and immigrant communities. IIIInvesting in our values301.Appropriate congressional committees definedIn this title, the term appropriate congressional committees means—(1)the Committee on Foreign Relations, the Committee on Banking, Housing, and Urban Affairs, the Committee on Finance, the Select Committee on Intelligence, and the Committee on Appropriations of the Senate; and(2)the Committee on Foreign Affairs, the Committee on Financial Services, the Committee on Ways and Means, the Permanent Select Committee on Intelligence, and the Committee on Appropriations of the House of Representatives.302.Tibet policy and support(a)Modifications to and reauthorization of the Tibetan Policy Act of 2002(1)Tibet negotiationsSection 613 of the Tibetan Policy Act of 2002 (subtitle B of title VI of division A of Public Law 107–228; 22 U.S.C. 6901 note) is amended—(A)in subsection (a)—(i)in paragraph (1)—(I)by inserting without preconditions after a dialogue;(II)by inserting or Central Tibetan Administration representatives after his representatives; and(III)by adding at the end before the period the following: and should coordinate with other governments in multilateral efforts toward this goal;(ii)by redesignating paragraph (2) as paragraph (3); and(iii)by inserting after paragraph (1) the following new paragraph:(2)Policy communicationThe President shall direct the Secretary of State to ensure that, in accordance with this Act, United States policy on Tibet, as coordinated by the United States Special Coordinator for Tibetan Issues, is communicated to all Federal departments and agencies in contact with the Government of China.; and(B)in subsection (b)—(i)in the matter preceding paragraph (1)—(I)by striking until December 31, 2021; and(II)by inserting and direct the Department of State to make public on its website after appropriate congressional committees;(ii)in paragraph (1), by striking and at the end;(iii)in paragraph (2), by striking the period at the end and inserting a semicolon; and(iv)by adding at the end the following new paragraphs:(3)the steps taken by the United States Government to promote and protect the human rights and the distinct religious, cultural, linguistic, and national identity of the Tibetan people, including the right of the Tibetan people to choose their own religious leaders in accordance with their established religious practice and system; and(4)an analysis of United States business activities in Tibet, whether those activities employ Tibetans and how many, whether those activities are consistent with the protection of the environment and Tibetan cultural traditions, and whether those activities contribute to or support, through goods or services, the surveillance of the people of Tibet..(2)Economic development in TibetSection 616 of such Act (22 U.S.C. 6901 note) is amended—(A)in subsection (d)—(i)in paragraph (5), by inserting human rights, after respect Tibetan;(ii)in paragraph (8), by striking and at the end;(iii)in paragraph (9), by striking the period at the end and inserting ; and; and(iv)by adding at the end the following new paragraph:(10)neither provide incentive for, nor facilitate the involuntary or coerced relocation of, Tibetan nomads from their traditional pasturelands into concentrated settlements.; and(B)by adding at the end the following new subsections:(e)Private sector investmentThe Secretary of State, in coordination with the Secretary of Commerce, should—(1)encourage United States businesses and individuals that are engaged in commerce or investing in enterprises in Tibet to abide by the principles specified in subsection (d) and the United Nations Guiding Principles on Business and Human Rights; and(2)request that such businesses and individuals provide to the Department of State periodic reports on their adherence to such principles.(f)United States assistanceThe President shall provide grants to nongovernmental organizations to support sustainable economic development, cultural and historical preservation, health care, education, and environmental sustainability projects for Tibetan communities in Tibet, in accordance with the principles specified in subsection (d) and subject to the review and approval of the United States Special Coordinator for Tibetan Issues under section 621(d) or, if the Coordinator has not been appointed, the Assistant Secretary of State for Democracy, Human Rights, and Labor..(3)Diplomatic representation relating to TibetSection 618 of such Act (22 U.S.C. 6901 note) is amended to read as follows:618.Diplomatic representation relating to Tibet(a)United States consulate in Lhasa, Tibet(1)In generalThe Secretary should seek to establish a United States consulate in Lhasa, Tibet, to provide consular services to United States citizens traveling in Tibet and to monitor political, economic, and cultural developments in Tibet.(2)Consular districtsThe Secretary should organize the United States Embassy’s consular districts within the People’s Republic of China so that all areas designated as autonomous for Tibetans are contained within the same consular district.(b)Tibet section in United States Embassy in Beijing, China(1)In generalThe Secretary shall establish a Tibet section within the United States Embassy in Beijing, China, to follow political, economic, and social developments in Tibet until such time as a United States consulate in Lhasa, Tibet, is established under subsection (a).(2)DutiesThe Tibet section established under paragraph (1) shall have the primary responsibility of reporting on human rights issues and access to Tibet by United States Government officials, journalists, nongovernmental organizations, and the Tibetan diaspora, and shall work in close cooperation with the United States Special Coordinator for Tibetan Issues.(c)PolicyThe Secretary shall not authorize the establishment in the United States of any additional consulate of the People’s Republic of China until such time as a United States consulate in Lhasa, Tibet, is established under subsection (a)..(4)Religious persecution in TibetSection 620(b) of such Act (22 U.S.C. 6901 note) is amended by adding at the end before the period the following: , including with respect to the reincarnation system of Tibetan Buddhism.(5)United States special coordinator for Tibetan issuesSection 621 of such Act (22 U.S.C. 6901 note) is amended—(A)by amending subsection (c) to read as follows:(c)ObjectivesThe objectives of the Special Coordinator are to—(1)promote substantive dialogue without preconditions between the Government of China and the Dalai Lama or his representatives or Central Tibetan Administration representatives leading to a negotiated agreement on Tibet;(2)encourage the Government of China to address the aspirations of the Tibetan people regarding their cultural, religious, linguistic, and national identity;(3)promote the human rights and religious freedoms of the Tibetan people, including women’s human rights;(4)promote activities to preserve the distinct environment and water resources of the Tibetan plateau;(5)promote economic development as enumerated in section 616(e); and(6)promote access to Tibet in accordance with the Reciprocal Access to Tibet Act of 2018 (Public Law 115–330).;(B)in subsection (d)—(i)in paragraph (5), by striking and at the end;(ii)by redesignating paragraph (6) as paragraph (8); and(iii)by inserting after paragraph (5) the following new paragraphs:(6)review and approve all projects carried out pursuant to section 616(f) of this Act and section 7(b) of the Tibetan Policy and Support Act of 2019;(7)seek to establish international diplomatic coalitions to—(A)oppose any effort by the Government of China to identify or install Tibetan Buddhist religious leaders in a manner inconsistent with the established religious practice and system of Tibetan Buddhism; and(B)ensure that the identification and installation of Tibetan Buddhist religious leaders, including a future 15th Dalai Lama, is determined solely within the Tibetan Buddhist faith community, in accordance with the universally recognized right to religious freedom; and; and(C)by adding at the end the following new subsection:(e)PersonnelThe Secretary shall assign not less than three individuals to the Office of the Special Coordinator to assist in the management of the responsibilities of this section..(6)Geographic definition of tibetSuch Act (22 U.S.C. 6901 note), as so amended, is further amended by adding at the end the following new section:622.Geographic definition of TibetIn this Act and in implementing policies relating to the Tibetan people under other provisions of law, the term Tibet, unless otherwise specified, means—(1)the Tibet Autonomous Region; and(2)the Tibetan areas of Qinghai, Sichuan, Gansu, and Yunnan provinces..(b)Statement of policy regarding the succession or reincarnation of the Dalai Lama(1)FindingsCongress finds the following:(A)Tibetan Buddhism is practiced in many countries, including the People's Republic of China, Bhutan, Nepal, Mongolia, India, the Russian Federation, and the United States.(B)No single political entity encompasses the territory in which Tibetan Buddhism is practiced.(C)The Dalai Lama is widely revered by Tibetan Buddhists and those who practice Tibetan Buddhism around the world, including those in the United States, as their spiritual leader.(D)Under the Tibetan Buddhist belief system, there have been 14 persons recognized as the Dalai Lama, each a manifestation of the Bodhisattva of Compassion, selected according to the spiritual traditions and practices of Tibetan Buddhism.(E)The 14th Dalai Lama, Tenzin Gyatso, issued a statement on September 24, 2011, explaining the traditions and spiritual precepts of the selection of Dalai Lamas, setting forth his views on the considerations and process for selecting his successor, and providing a response to the claims of the Government of China that only that Government has the ultimate authority in the selection process of the Dalai Lama.(F)The 14th Dalai Lama said in his statement that if a decision to continue the institution of the Dalai Lama is made, that the responsibility shall primarily rest with the Dalai Lama’s Gaden Phodrang Trust, who will be informed by the written instructions of the 14th Dalai Lama.(G)Since 2011, the 14th Dalai Lama has reiterated publicly on numerous occasions that decisions on the succession or reincarnation of the next Dalai Lama belong to the Tibetan Buddhist faith community alone.(H)The Government of China has interfered in the process of recognizing a successor or reincarnation of Tibetan Buddhist leaders, including in 1995 by arbitrarily detaining Gedhun Choekyi Nyima, a 6-year-old boy who was identified as the 11th Panchen Lama, and purporting to install its own candidate as the Panchen Lama.(I)During his confirmation hearings to be Secretary of State, Michael Pompeo testified to the Committee on Foreign Relations of the Senate, If confirmed, I will press the Chinese government to respect the legitimacy of Tibetan Buddhists’ religious practices. This includes the decisions of Tibetan Buddhists in selecting, educating, and venerating the lamas who lead the faith, such as the Dalai Lama..(J)The Department of State’s Report on International Religious Freedom for 2017 reported on policies and efforts of the Government of China to exert control over the selection of Tibetan Buddhist religious leaders, including reincarnate lamas, and stated that U.S. officials underscored that decisions on the reincarnation of the Dalai Lama should be made solely by faith leaders.(K)In July 2015, Under Secretary of State for Civilian Security, Democracy, and Human Rights, Sarah Sewall, serving concurrently as United States Special Coordinator for Tibetan Issues, testified to Congress that the basic and universally recognized right of religious freedom demands that any decision on the next Dalai Lama be reserved to the current Dalai Lama, Tibetan Buddhist leaders, and the Tibetan people.(L)On June 8, 2015, the United States House of Representatives unanimously approved House Resolution 337 (114th Congress) which calls on the United States Government to underscore that government interference in the Tibetan reincarnation process is a violation of the internationally recognized right to religious freedom, and that matters related to reincarnations in Tibetan Buddhism are of keen interest to Tibetan Buddhist populations worldwide.(M)On April 25, 2018, the United States Senate unanimously approved Senate Resolution 429 (115th Congress), which expresses its sense that the identification and installation of Tibetan Buddhist religious leaders, including a future 15th Dalai Lama, is a matter that should be determined solely within the Tibetan Buddhist faith community, in accordance with the inalienable right to religious freedom.(2)Statement of policyIt is the policy of the United States that—(A)decisions regarding the identification and installation of Tibetan Buddhist religious leaders, including a future 15th Dalai Lama, are exclusively spiritual matters that should be made by the appropriate religious authorities within the Tibetan Buddhist tradition and in the context of the will of religious practitioners and the instructions of the 14th Dalai Lama; and(B)interference by the Government of China or any other government in the process of recognizing a successor or reincarnation of the Dalai Lama would represent a clear violation of the fundamental religious freedoms of Tibetan Buddhists and the Tibetan people.(3)Amendments to Foreign Relations Authorization Act, Fiscal Years 1990 and 1991Section 901(a) of the Foreign Relations Authorization Act, Fiscal Years 1990 and 1991 (Public Law 101–246; 104 Stat. 80) is amended—(A)by redesignating paragraphs (7), (8), and (9) as paragraphs (8), (9), and (10), respectively; and(B)by inserting after paragraph (6) the following new paragraph:(7)protecting the internationally recognized right to the freedom of religion and belief, including ensuring that the identification and installation of Tibetan Buddhist religious leaders, including a future 15th Dalai Lama, is a matter determined solely within the Tibetan Buddhist faith community, based on instructions of the 14th Dalai Lama, without interference by the Government of China;.(4)Holding Chinese officials responsible for religious freedom abuses targeting Tibetan BuddhistsIt is the policy of the United States—(A)to consider any effort by the Government of China to identify or install its own candidate as the future 15th Dalai Lama of Tibetan Buddhism to be—(i)a serious human rights abuse as such term is used in Executive Order No. 13818 (relating to blocking the property of persons involved in serious human rights abuse or corruption); and(ii)a particularly severe violation of religious freedom for purposes of applying section 212(a)(2)(G) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(2)(G); and(B)to consider any official of the Government of China determined to be complicit in identifying or installing a government-approved candidate as the future 15th Dalai Lama, contrary to the instructions provided by the 14th Dalai Lama, and one not recognized by the faith community of Tibetan Buddhists globally, to be subject to sanctions described in Executive Order No. 13818 and to inadmissibility into the United States under section 212(a)(2)(G) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(2)).(5)Department of State programming To promote religious freedom for Tibetan BuddhistsConsistent with section 401 of the Frank R. Wolf International Religious Freedom Act (Public Law 114–281; 130 Stat. 1436), using funds available to the Department of State for international religious freedom programs, the Ambassador at Large for International Religious Freedom should provide funding to vigorously protect and promote international religious freedom in the People's Republic of China and for programs to protect Tibetan Buddhism in China and elsewhere.(c)Reporting on Tibet under the International Religious Freedom Act of 1998Section 102(b)(1) of the International Religious Freedom Act of 1998 (22 U.S.C. 6412(b)(1)) is amended—(1)in subparagraph (B), by striking , including policies and inserting , including interference in the right of religious communities to choose their leaders, policies; and(2)by adding at the end the following new subparagraph:(H)ChinaBecause matters relating to religious freedom in China are complex in scope and intensity and often vary by ethnicity and geographic or administrative region, each chapter on China in the Annual Report shall include separate sections on—(i)Tibet;(ii)the Xinjiang Uyghur Autonomous Region;(iii)Hong Kong and Macau;(iv)unrecognized or independent Catholic and Protestant house churches; and(v)Falun Gong and faith-based or new religious movements..(d)Policy regarding the environment and water resources on the Tibetan Plateau(1)FindingsCongress makes the following findings:(A)Glaciers in Tibet feed 10 of the major rivers of South and East Asia, which supply fresh water to an estimated 1,800,000,000 people.(B)Chinese scientists have reported that since 1960 the Tibetan Plateau’s annual average temperature has increased at twice the global average, causing melting of the glaciers, which will result in variable water flows in the future.(C)Tibet’s rivers support wetlands that play a key role in water storage, water quality, and the regulation of water flow, and support biodiversity, foster vegetation growth, and act as carbon sinks.(D)The grasslands of Tibet play a significant role in carbon production and sequestration.(E)Changes in permafrost levels can affect the water supply, cause desertification, and destabilize infrastructure on the Tibetan Plateau and beyond.(F)The warming of the Tibetan Plateau may cause changes in the monsoon cycle in South and Southeast Asia, which could lead to droughts or floods that overwhelm infrastructure and damage crops.(G)The resettlement of nomads from Tibetan grasslands undermines the application of traditional stewardship practices developed through centuries of pastoral practices, which can be key to mitigating the negative effects of warming on the Tibetan Plateau.(H)The construction of large hydroelectric power dams in Tibet, planned to be used in part to transmit power to Chinese provinces outside of Tibet, as well as other infrastructure projects, including the Sichuan-Tibet railroad may also lead to the resettlement of thousands of Tibetans and transform the environment.(I)Cambodia, Laos, Thailand, and Vietnam are members of the Mekong River Commission, which promotes sustainable management and development of water and related resources among member nations.(J)The People’s Republic of China is not a full party to the Mekong River Commission.(K)The People’s Republic of China has approximately 20 percent of the world’s population but only around 7 percent of the world’s water supply, with India and the rest of South and Southeast Asia also relying on the rivers flowing from the Himalayas of the Tibetan Plateau.(L)The People’s Republic of China has already completed water transfer programs diverting billions of cubic meters of water yearly and there are plans to divert more waters from the Tibetan plateau in the People's Republic of China.(2)Water resources in Tibet and the Tibetan watershedThe Secretary of State, in coordination with relevant agencies of the United States Government, shall—(A)pursue efforts to monitor the environment on the Tibetan Plateau, including glacial retreat, temperature rise, and carbon levels, in order to promote a greater understanding of the effects on permafrost, river flows, grasslands and desertification, and the monsoon cycle;(B)engage with the Government of China, the Central Tibetan Administration, and nongovernmental organizations to encourage the participation of Tibetan nomads and other Tibetan stakeholders in the development and implementation of grassland management policies, in order to utilize their indigenous experience in mitigation and stewardship of the land, and to assess policies on the forced resettlement of nomads; and(C)encourage a regional framework on water security or use existing frameworks, such as the Lower Mekong Initiative, to facilitate cooperative agreements among all riparian nations that would promote transparency, sharing of information, pollution regulation, and arrangements on impounding and diversion of waters that originate on the Tibetan Plateau.(3)Tibetan water resources and national securitySection 1202(b) of the National Defense Authorization Act of 2000 (Public Law 106–65; 10 U.S.C. 113 note) is amended by adding at the end the following:(29)Tibet’s strategic importance and the strategic importance of water resources from the Tibetan Plateau in regional and territorial disputes..(e)Democracy in the Tibetan exile community(1)FindingsCongress makes the following findings:(A)The 14th Dalai Lama has overseen a process of democratization within the Tibetan policy, beginning in Tibet in the 1950s and continuing in exile from the 1960s to the present.(B)The first representative body in Tibetan history, formed on September 2, 1960, was the precursor of the Tibetan Parliament-in-Exile, the legislative branch within the Central Tibetan Administration.(C)The first direct election for the chief executive of the Central Tibetan Administration was held on July 29, 2001, with the election of Professor Samdhong Rinpoche.(D)On March 10, 2011, the 14th Dalai Lama announced that he would relinquish his political responsibilities and on August 8, 2011, he transferred full political power to the elected leadership of the Central Tibetan Administration.(E)On March 20, 2011, members of the Tibetan exile community across some 30 countries held elections, monitored by international observers and assessed to be free and fair, to select the next parliament and chief executive.(F)As a result of the codification of the transfer of political power from the Dalai Lama, the Kalon Tripa, or Chief of the Cabinet, assumed full executive authority and the Tibetan Parliament-in-Exile assumed full legislative authority within the Central Tibetan Administration.(G)As a result of the 2011 elections, the 15th Tibetan Parliament was seated and Lobsang Sangay was chosen as Kalon Tripa, a title changed to Sikyong in 2012.(H)Approximately 6,000,000 Tibetans in Tibet do not enjoy a democratic form of government or the ability to elect their political representatives.(I)Section 355 of the Foreign Relations Authorization Act, Fiscal Years 1992 and 1993 (Public Law 102–138; 105 Stat 713), expressed the sense of Congress that Tibet’s true representatives are the Dalai Lama and the Tibetan government-in-exile as recognized by the Tibetan people and that Tibet has maintained throughout its history a distinctive and sovereign national, cultural, and religious identity separate from that of China and, except during periods of illegal Chinese occupation, has maintained a separate and sovereign political and territorial identity.(J)The Middle Way Approach, the official policy of the Central Tibetan Administration, seeks genuine autonomy for the 6,000,000 Tibetans in Tibet.(2)Sense of CongressIt is the sense of Congress that—(A)Tibetan exile communities around the world should be commended for the successful adoption of a system of self-governance with democratic institutions and free elections to choose their leaders;(B)the Dalai Lama should be commended for his decision to transfer political authority to elected leaders in accordance with democratic principles;(C)the Central Tibetan Administration legitimately represents and reflects the aspirations of Tibetan people around the world, and the Sikyong is the President of the Central Tibetan Administration;(D)consistent with section 621(d)(3) of the Tibetan Policy Act of 2002 (22 U.S.C. 6901 note), the United States Special Coordinator for Tibetan Issues should continue to maintain close contact with the religious, cultural, and elected leaders of the Tibetan people; and(E)the adoption of democracy within the Tibetan exile community can serve as an example to other exiled, subnational, or nonsovereign communities around the world.(f)Sustainability in Tibetan communities seeking To preserve their culture, religion, and language(1)FindingsCongress makes the following findings:(A)Following the flight into exile of the Dalai Lama and tens of thousands of fellow Tibetans, the Government of India graciously granted land on which the Tibetan refugees could settle.(B)Under the leadership of the Dalai Lama, Tibetan refugees established settlements in Indian, Nepalese, and Bhutanese monastic, cultural, and educational institutions for the purpose of preserving their religion, culture, and language until the time that they could return to Tibet.(C)Many of the Tibetan settlements are more than 50 years old, with aging infrastructure, challenging the capacity to absorb new refugees and provide modern services and gainful employment.(D)The threats to Tibetan culture, religion, and language in the People’s Republic of China justify support for efforts by Tibetans outside China to preserve their heritage.(E)Many long-staying Tibetans in Nepal have not received documentation that would provide legal resident status and allow them fuller access to educational opportunities and sustainable participation in the economy and society of Nepal.(F)It is United States policy to promote the human rights of the Tibetan people and the preservation of the distinct Tibetan cultural, religious, and linguistic heritage.(G)The Dalai Lama has said that the Central Tibetan Administration will cease to exist once a negotiated settlement has been achieved that allows Tibetans to freely enjoy their culture, religion, and language in Tibet.(2)Development assistanceOf the amount authorized to be appropriated for development assistance for fiscal year 2020, such sums as may be necessary are authorized to be available to support the preservation of Tibetan cultural, religious, and linguistic heritage, as well as the education, skills development, and entrepreneurship of Tibetans residing in settlements in South Asia, subject to review and approval of the United States Special Coordinator for Tibetan Issues.(3)Tibetans in NepalThe Secretary of State shall urge the Government of Nepal to provide legal documentation to long-staying Tibetan residents in Nepal who fled a credible threat of persecution in Tibet, in order to allow them to more fully participate in the economy and society of Nepal.(4)Sense of CongressIt is the sense of Congress that the Office of Tibet in Washington, DC, is the representative office in the United States of the Dalai Lama and the Central Tibetan Administration.(5)SunsetThis section shall terminate on the date that is one year after the date on which the Secretary of State certifies to Congress that a negotiated settlement between the Government of China and the Dalai Lama or his representatives or Central Tibetan Administration representatives on Tibet has been concluded.(g)Authorization of appropriations(1)Office of the United States special coordinator for Tibetan issuesOf the amounts authorized to be appropriated to the Department of State for administration of foreign affairs, not less than $1,000,000 is authorized to be appropriated for fiscal year 2021 and each subsequent fiscal year for the Office of the United States Special Coordinator for Tibetan Issues.(2)Tibetan scholarship program and Ngwang Choepel Exchange ProgramsOf the amounts authorized to be appropriated for educational and cultural exchange programs for fiscal year 2021 and each subsequent fiscal year—(A)not less than $750,000 is authorized to be appropriated to carry out the Tibetan scholarship program established under section 103(b)(1) of the Human Rights, Refugee, and Other Foreign Relations Provisions Act of 1996 (Public Law 104–319; 110 Stat. 3865); and(B)not less than $650,000 is authorized to be appropriated to carry out the Ngwang Choepel Exchange Programs (formerly known as programs of educational and cultural exchange between the United States and the people of Tibet) under section 103(a) of the Human Rights, Refugee, and Other Foreign Relations Provisions Act of 1996.(3)Humanitarian assistance to Tibetan refugees in South AsiaOf the amounts authorized to be appropriated for migration and refugee assistance for fiscal year 2021 and each subsequent fiscal year, such sums as may be necessary are authorized to be appropriated for humanitarian assistance, including food, medicine, clothing, and medical and vocational training, to Tibetan refugees in South Asia who have fled facing a credible threat of persecution in the People’s Republic of China.(4)Development assistanceOf the funds appropriated under the heading Economic Support Fund for fiscal year 2021 and each subsequent fiscal year, not less than $6,000,000 is authorized for programs to promote and preserve Tibetan culture and language both in the refugee and diaspora Tibetan communities, development, and the resilience of Tibetan communities and the Central Tibetan Administration in India and Nepal, and to assist in the education and development of the next generation of Tibetan leaders from such communities.(5)Tibetan governanceOf the funds appropriated under the heading Economic Support Fund for fiscal year 2021 and each subsequent fiscal year, not less than $3,000,000 is authorized for programs to strengthen the capacity of Central Tibetan Administration institutions and strengthen democracy, governance, information and international outreach, and research.303.Authorization of appropriations for promotion of democracy in Hong Kong(a)Authorization of appropriationsThere is authorized to be appropriated $50,000,000 for fiscal year 2021 for the Bureau of Democracy, Human Rights, and Labor of the Department of State to promote democracy in Hong Kong.(b)AdministrationThe Secretary of State shall designate an office with the Department of State to administer and coordinate the provision of such funds described in subsection (a) within the Department of State and across the United States Government. 304.Hong Kong special immigrant visa access and civil society support(a)Designation of certain residents of Hong Kong as Priority 2 refugees(1)In generalThe Secretary of State, in consultation with the Secretary of Homeland Security, shall designate, as Priority 2 refugees of special humanitarian concern—(A)individuals who are residents of the Hong Kong Special Administrative Region who suffered persecution or have a well-founded fear of persecution on account of their peaceful expression of political opinions or peaceful participation in political activities or associations; (B)individuals who have been charged, detained, or convicted on account of their peaceful actions (as described in section 206(b)(2) of the United States-Hong Kong Policy Act of 1992 (22 U.S.C. 5726(b)(2)); and(C)the spouses, children, and parents (as such terms are defined in subsections (a) and (b) of section 101 of the Immigration and Nationality Act (8 U.S.C. 1101)) of individuals described in subparagraph (A) or (B). (2)Processing of Hong Kong refugeesThe processing of individuals described in paragraph (1) for classification as refugees may occur in Hong Kong or in a third country.(3)Eligibility for admission as refugeesAn alien may not be denied the opportunity to apply for admission as a refugee under this section because such alien—(A)qualifies as an immediate relative of a citizen of the United States; or(B)is eligible for admission to the United States under any other immigrant classification.(4)Facilitation of admissionsAn applicant for admission to the United States from the Hong Kong Special Administrative Region may not be denied solely on the basis of a politically motivated arrest, detention, or other adverse government action taken against such applicant as a result of the participation by such applicant in protest activities.(5)Exclusion from numerical limitationsAliens provided refugee status under this subsection shall not be counted against any numerical limitation under section 201, 202, 203, or 207 of the Immigration and Nationality Act (8 U.S.C. 1151, 1152, 1153, and 1157). (6)Reporting requirements(A)In generalNot later than 180 days after the date of the enactment of this Act, and every 90 days thereafter, the Secretary of State and the Secretary of Homeland Security shall submit a report on the matters described in subparagraph (B) to—(i)the Committee on the Judiciary of the Senate;(ii)the Committee on Foreign Relations of the Senate;(iii)the Select Committee on Intelligence of the Senate;(iv)the Committee on the Judiciary of the House of Representatives;(v)the Committee on Foreign Affairs of the House of Representatives; and(vi)the Permanent Select Committee on Intelligence of the House of Representatives.(B)Matters to be includedEach report required under subparagraph (A) shall include—(i)of the applications pending at the end of the reporting period, the number of applications in which—(I)eligibility for the Priority 2 refugee program has been confirmed;(II)a prescreening interview with a resettlement support center has been completed;(III)an interview with U.S. Citizenship and Immigration Services has been completed;(IV)the required security checks have been completed; or(V)final adjudication has been made; (ii)the average wait-times for all pending applications until—(I)eligibility for the Priority 2 refugee program is confirmed;(II)a prescreening interview with a resettlement support center is completed;(III)an interview with U.S. Citizenship and Immigration Services is completed;(IV)the required security checks are completed; and(V)final adjudication is made; (iii)the number of denials of applications for refugee status, disaggregated by the reason for each such denial; and(iv)the circuit rides—(I)completed in the prior quarter, listed by date, location, and number of interviews completed; and(II)planned for the upcoming 2 quarters, listed by anticipated date, location, and number of interviews to be completed.(C)FormEach report required under subparagraph (A) shall be submitted in unclassified form, but may include a classified annex.(D)Public reportsNot later than 7 days after the submission of each report under this paragraph, the Secretary of State shall make the report available to the public on the website of the Department of State.(7)Satisfaction of other requirementsAliens granted status under this subsection as Priority 2 refugees of special humanitarian concern under the refugee resettlement priority system shall be considered to satisfy the requirements under section 207 of the Immigration and Nationality Act (8 U.S.C. 1157) for admission to the United States.(b)Waiver of immigrant status presumption(1)In generalThe presumption under the first sentence of section 214(b) of the Immigration and Nationality Act (8 U.S.C. 1184(b)) that every alien is an immigrant until the alien establishes that the alien is entitled to nonimmigrant status shall not apply to an alien described in paragraph (2).(2)Alien describedAn alien described in this paragraph is an alien who—(A)was a resident of the Hong Kong Special Administrative Region as of June 18, 2020; (B)is seeking entry to the United States to apply for asylum under section 208 of the Immigration and Nationality Act (8 U.S.C. 1158); and(C)(i)had a leadership role in civil society organizations supportive of the protests in 2019 and 2020 relating to the Hong Kong extradition bill and the encroachment on the autonomy of Hong Kong by the People’s Republic of China;(ii)had an organizing role for such protests;(iii)acted as a first aid responder for such protests;(iv)suffered harm while covering such protests as a journalist;(v)provided paid or pro bono legal services to 1 or more individuals arrested for participating in such protests; or(vi)during the 1-year period beginning on June 9, 2019, was formally charged, detained, or convicted for his or her participation in such protests.(c)Refugee and asylum determinations under the Immigration and Nationality Act(1)Persecution on account of political opinion(A)In generalFor purposes of refugee determinations under this section in accordance with section 207 of the Immigration and Nationality Act (8 U.S.C. 1157), an individual whose citizenship, nationality, or residency is revoked for having submitted to any United States Government agency a nonfrivolous application for refugee status, asylum, or any other immigration benefit under the immigration laws (as defined in section 101(a) of such Act (8 U.S.C. 1101(a)) shall be considered to have suffered persecution on account of political opinion.(B)Nationals of the People’s Republic of ChinaFor purposes of refugee determinations under this section in accordance with section 207 of the Immigration and Nationality Act (8 U.S.C. 1157), a national of the People’s Republic of China whose residency in the Hong Kong Special Administrative region, or any other area within the jurisdiction of the People’s Republic of China, as determined by the Secretary of State, is revoked for having submitted to any United States Government agency a nonfrivolous application for refugee status, asylum, or any other immigration benefit under the immigration laws shall be considered to have suffered persecution on account of political opinion.(2)Changed circumstancesFor purposes of asylum determinations under this section in accordance with section 208 of the Immigration and Nationality Act (8 U.S.C. 1158), the revocation of the citizenship, nationality, or residency of an individual for having submitted to any United States Government agency a nonfrivolous application for refugee status, asylum, or any other immigration benefit under the immigration laws shall be considered to be a changed circumstance under subsection (a)(2)(D) of such section. (d)Statement of policy on encouraging allies and partners To make similar accommodationsIt is the policy of the United States to encourage allies and partners of the United States to make accommodations similar to the accommodations made under this section for residents of the Hong Kong Special Administrative Region who are fleeing oppression by the Government of China. (e)TerminationThis section shall cease to have effect on the date that is 5 years after the date of the enactment of this Act. 305.Uyghur special immigrant visa access and civil society support for groups in the Xinjiang Uyghur autonomous region(a)Designation of certain residents of Xinjiang as Priority 2 refugees(1)In generalThe Secretary of State, in consultation with the Secretary of Homeland Security, shall designate, as Priority 2 refugees of special humanitarian concern—(A)Uyghurs, ethnic Kazakhs, Kyrgyz, and members of other Muslim minority groups in the Xinjiang Uyghur Autonomous Region who have been arbitrarily detained in internment camps, suffered persecution, or have a well-founded fear of persecution on account of their ethnicity or religious beliefs;(B)the spouses, children, and parents (as such terms are defined in subsections (a) and (b) of section 101 of the Immigration and Nationality Act (8 U.S.C. 1101)) of individuals described in subparagraph (A).(2)Processing of Xinjiang refugeesThe processing of individuals described in paragraph (1) for classification as refugees may occur in Hong Kong or in another country.(3)Eligibility for admission as refugeesAn alien may not be denied the opportunity to apply for admission as a refugee under this section because such alien—(A)qualifies as an immediate relative of a citizen of the United States; or(B)is eligible for admission to the United States under any other immigrant classification.(4)Facilitation of admissionsAn applicant for admission to the United States from the Xinjiang Uyghur Autonomous Region may not be denied primarily on the basis of an arbitrary arrest, detention, or other adverse government action taken against such applicant as a result of his or her ethnicity or religious beliefs.(5)Exclusion from numerical limitationsAliens provided refugee status under this section shall not be counted against any numerical limitation under section 201, 202, 203, or 207 of the Immigration and Nationality Act (8 U.S.C. 1151, 1152, 1153, and 1157).(6)Reporting requirements(A)In generalNot later than 180 days after the date of the enactment of this Act, and every 90 days thereafter, the Secretary of State and the Secretary of Homeland Security shall submit a report on the matters described in subparagraph (B) to—(i)the Committee on the Judiciary of the Senate;(ii)the Committee on Foreign Relations of the Senate;(iii)the Select Committee on Intelligence of the Senate;(iv)the Committee on the Judiciary of the House of Representatives;(v)the Committee on Foreign Affairs of the House of Representatives; and(vi)the Permanent Select Committee on Intelligence of the House of Representatives. (B)Matters to be includedEach report required under subparagraph (A) shall include—(i)of the applications pending at the end of the reporting period, the number of applications in which—(I)eligibility for the Priority 2 refugee program has been confirmed;(II)a prescreening interview with a resettlement support center has been completed;(III)an interview with U.S. Citizenship and Immigration Services has been completed;(IV)the required security checks have been completed; or(V)final adjudication has been made; (ii)the average wait-times for all pending applications until—(I)eligibility for the Priority 2 refugee program is confirmed;(II)a prescreening interview with a resettlement support center is completed;(III)an interview with U.S. Citizenship and Immigration Services is completed;(IV)the required security checks are completed; and(V)final adjudication is made;(iii)the number of denials of applications for refugee status, disaggregated by the reason for each such denial; and(iv)the circuit rides—(I)completed in the prior quarter, listed by date, location, and number of interviews completed; and(II)planned for the upcoming 2 quarters, listed by anticipated date, location, and number of interviews to be completed.(C)FormEach report required under subparagraph (A) shall be submitted in unclassified form, but may include a classified annex.(D)Public reportsNot later than 7 days after the submission of each report under this paragraph, the Secretary of State shall make the report available to the public on the internet website of the Department of State.(7)Satisfaction of other requirementsAliens granted status under this subsection as Priority 2 refugees of special humanitarian concern under the refugee resettlement priority system shall be considered to satisfy the requirements under section 207 of the Immigration and Nationality Act (8 U.S.C. 1157) for admission to the United States.(b)Waiver of immigrant status presumption(1)In generalThe presumption under the first sentence of section 214(b) (8 U.S.C. 1184(b)) that every alien is an immigrant until the alien establishes that the alien is entitled to nonimmigrant status shall not apply to an alien described in paragraph (2).(2)Alien describedAn alien described in this paragraph is an alien who—(A)was a resident of the Xinjiang Uyghur Autonomous Region as of August 11, 2020;(B)is seeking entry to the United States to apply for asylum under section 208 of the Immigration and Nationality Act (8 U.S.C. 1158); and(C)(i)was arbitrarily detained or imprisoned in an internment camp in Xinjiang;(ii)suffered harm while covering the situation in Xinjiang as a journalist; or(iii)provided paid or pro bono legal services to 1 or more individuals arrested or detained in Xinjiang.(c)Refugee and asylum determinations under the Immigration and Nationality Act(1)Persecution on account of political opinion(A)In generalFor purposes of refugee determinations under this section in accordance with section 207 of the Immigration and Nationality Act (8 U.S.C. 1157), an individual whose citizenship, nationality, or residency is revoked for having submitted to any United States Government agency a nonfrivolous application for refugee status, asylum, or any other immigration benefit under the immigration laws (as defined in section 101(a) of such Act (8 U.S.C. 1101(a)) shall be considered to have suffered persecution on account of political opinion.(B)Nationals of the People’s Republic of ChinaFor purposes of refugee determinations under this section in accordance with section 207 of the Immigration and Nationality Act (8 U.S.C. 1157), a national of the People’s Republic of China whose residency in the Xinjiang Uyghur Autonomous region, or any other area within the jurisdiction of the People’s Republic of China, as determined by the Secretary of State, is revoked for having submitted to any United States Government agency a nonfrivolous application for refugee status, asylum, or any other immigration benefit under the immigration laws shall be considered to have suffered persecution on account of political opinion.(2)Changed circumstancesFor purposes of asylum determinations under this section in accordance with section 208 of the Immigration and Nationality Act (8 U.S.C. 1158), the revocation of the citizenship, nationality, or residency of an individual for having submitted to any United States Government agency a nonfrivolous application for refugee status, asylum, or any other immigration benefit under the immigration laws shall be considered to be a changed circumstance under subsection (a)(2)(D) of such section.(d)Statement of policy on encouraging allies and partners To make similar accommodationsIt is the policy of the United States to encourage allies and partners of the United States to make accommodations similar to the accommodations made under this section for residents of the Xinjiang Uyghur Autonomous Region who are fleeing oppression by the Government of China.(e)TerminationThis section shall cease to have effect on the date that is 5 years after the date of the enactment of this Act. 306.Imposition of sanctions relating to forced labor(a)FindingsCongress makes the following findings:(1)The Government of China continues to use forced labor in prisons and has established a system of extrajudicial mass internment camps arbitrarily detaining as many as 1,800,000 Uyghurs, Kazakhs, Kyrgyz, and members of other Muslim minority groups in the Xinjiang Uyghur Autonomous Region, who have been subjected to forced labor and severe human rights abuses.(2)More than 80,000 Uyghurs were transferred out of Xinjiang to work in factories across the People’s Republic of China between 2017 and 2019, and some of them were sent directly from detention camps, according to public reports.(3)Based on International Labour Organization indicators of forced labor, Uyghur workers are subject to intimidation and threats, are placed in positions of dependency and vulnerability, face severe movement restrictions, are isolated, face abusive working conditions, and work excessive hours.(b)Report required(1)In generalNot later than 180 days after the date of the enactment of this Act, and not less frequently than annually thereafter, the President shall submit to the appropriate congressional committees a report that identifies—(A)each foreign person, including any official of the Government of China, that the President determines—(i)knowingly, on or after such date of enactment, engages in, is responsible for, or facilitates forced labor in the People’s Republic of China, including by Uyghurs, Kazakhs, Kyrgyz, and members of other Muslim minority groups from the Xinjiang Uyghur Autonomous Region and other regions of the People’s Republic of China; or(ii)knowingly, on or after such date of enactment, engages in, contributes to, assists, or provides financial, material, or technological support for, the importation into the United States of goods produced with forced labor in the People’s Republic of China;(B)each Chinese entity that, on or after such date of enactment—(i)directly or indirectly uses forced labor in the People’s Republic of China, including in the Xinjiang Uyghur Autonomous Region; or(ii)acts as an agent of an entity described in clause (i) to import goods into the United States;(C)goods made wholly or in part by forced labor in the People’s Republic of China, including in the Xinjiang Uyghur Autonomous Region; and(D)each person that, on or after such date of enactment, sells such goods in the United States.(2)FormThe report required by paragraph (1) shall be submitted in unclassified form but may include a classified annex.(c)Imposition of sanctionsThe President shall impose the following sanctions with respect to each foreign person identified under subsection (b)(1):(1)Asset blockingThe President shall exercise all of the powers granted to the President under the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) to the extent necessary to block and prohibit all transactions in property and interests in property of the foreign person if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.(2)Ineligibility for visas, admission, or parole(A)Visas, admission, or paroleAn alien described in subsection (b)(1) is—(i)inadmissible to the United States;(ii)ineligible to receive a visa or other documentation to enter the United States; and(iii)otherwise ineligible to be admitted or paroled into the United States or to receive any other benefit under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.).(B)Current visas revoked(i)In generalAn alien described in subsection (b)(1) is subject to revocation of any visa or other entry documentation regardless of when the visa or other entry documentation is or was issued.(ii)Immediate effectA revocation under clause (i) shall—(I)take effect immediately; and(II)automatically cancel any other valid visa or entry documentation that is in the alien’s possession.(d)Designation of additional entities for imposition of sanctions(1)In generalNot later than 60 days after the date of the enactment of this Act, the President shall submit to the appropriate congressional committees a report that includes the following:(A)A determination with respect to whether reasonable grounds exist to issue a withhold release order pursuant to section 307 of the Tariff Act of 1930 (19 U.S.C. 1307) for each of the following:(i)Yili Zhou Wan Garment Manufacturing Company.(ii)Zhihui Haipai Internet of Things Technology Company.(iii)Urumqi Shengshi Hua’er Culture Technology Limited Company.(iv)Litai Textiles, Huafu Fashion Company.(v)Esquel Group headquartered in Hong Kong.(vi)Cofco Tunhe Company.(B)If the President determines under subparagraph (A) that reasonable grounds do not exist to issue a withhold release order with respect to an entity specified in that subparagraph, an explanation of the reasons for that determination.(2)Form of reportThe report required by paragraph (1) shall be submitted in unclassified form but may include a classified annex. (e)Implementation; penalties(1)ImplementationThe President may exercise all authorities provided under sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) to the extent necessary to carry out this section.(2)PenaltiesA person that violates, attempts to violate, conspires to violate, or causes a violation of subsection (c)(1) or any regulation, license, or order issued to carry out that subsection shall be subject to the penalties set forth in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that commits an unlawful act described in subsection (a) of that section.(f)WaiverThe President may waive the application of sanctions under this section with respect to a person if the President determines and certifies to the appropriate congressional committees that such a waiver is in the national interest of the United States.(g)Exception relating to importation of goods(1)In generalThe authorities and requirements to impose sanctions under this section shall not include the authority or a requirement to impose sanctions on the importation of goods.(2)Good definedIn this subsection, the term good means any article, natural or manmade substance, material, supply or manufactured product, including inspection and test equipment, and excluding technical data.(h)DefinitionsIn this section:(1)Chinese entityThe term Chinese entity means an entity organized under the laws of or otherwise subject to the jurisdiction of the People’s Republic of China.(2)EntityThe term entity means a partnership, association, trust, joint venture, corporation, group, subgroup, or other organization.(3)Forced laborThe term forced labor has the meaning given that term in section 307 of the Tariff Act of 1930 (19 U.S.C. 1307).(4)Foreign personThe term foreign person means any person that is not a United States person.(5)KnowinglyThe term knowingly, with respect to conduct, a circumstance, or a result, means that a person has actual knowledge, or should have known, of the conduct, the circumstance, or the result.(6)PersonThe term person means an individual or entity.(7)United states personThe term United States person means—(A)a United States citizen or an alien lawfully admitted for permanent residence to the United States; or(B)an entity organized under the laws of the United States or of any jurisdiction within the United States, including a foreign branch of such an entity.307.Investigations of allegations of goods produced with forced laborSection 307 of the Tariff Act of 1930 (19 U.S.C. 1307) is amended—(1)by striking All and inserting the following:(a)In generalAll;(2)by striking Forced labor, as herein used, and inserting the following:(c)Forced labor definedIn this section, the term forced labor; and(3)by inserting after subsection (a), as designated by paragraph (1), the following:(b)Forced labor division(1)In generalThere is established in the Office of Trade of U.S. Customs and Border Protection a Forced Labor Division, which shall—(A)receive and investigate allegations of goods, wares, articles, or merchandise mined, produced, or manufactured using forced labor; and(B)coordinate with other agencies to enforce the prohibition under subsection (a).(2)Prioritization of investigationsIn prioritizing investigations under paragraph (1)(A), the Forced Labor Division shall—(A)consult closely with the Bureau of International Labor Affairs of the Department of Labor and the Office to Monitor and Combat Trafficking in Persons of the Department of State; and(B)take into account—(i)the complicity of—(I)the government of the foreign county in which the instance of forced labor is alleged to have occurred; and(II)the government of any other country that has facilitated the use of forced labor in the country described in subclause (I);(ii)the ranking of the governments described in clause (i) in the most recent report on trafficking in persons required by section 110(b)(1) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7107(b)(1));(iii)whether the good involved in the alleged instance of forced labor is included in the most recent list of goods produced by child labor or forced labor required by section 105(b)(1)(2)(C) of the Trafficking Victims Protection Reauthorization Act of 2005 (22 U.S.C. 7112(b)(2)(C)); and(iv)the effect taking action with respect to the alleged instance of forced labor would have in eradicating forced labor from the supply chain of the United States..308.Restrictions on export, reexport, and in-country transfers of certain items that provide a critical capability to the Government of China to suppress individual privacy, freedom, and other basic human rights(a)DefinitionsIn this section:(1)Commerce control listThe term Commerce Control List means the list set forth in Supplement No. 1 to part 774 of the Export Administration Regulations under subchapter C of chapter VII of title 15, Code of Federal Regulations.(2)Export; in-country transfer; item; reexportThe terms export, in-country transfer, item, and reexport have the meaning given such terms in section 1742 of the Export Control Reform Act of 2018 (50 U.S.C. 4801). (b)List of covered items(1)In generalNot later than 120 days after the date of the enactment of this Act, and as appropriate thereafter, the President shall—(A)identify any items that provide a critical capability to the Government of China, or any person acting on behalf of such government, to suppress individual privacy, freedom of movement, and other basic human rights, specifically through—(i)surveillance, interception, and restriction of communications;(ii)monitoring of individual location or movement or restricting individual movement;(iii)monitoring or restricting access to and use of the internet;(iv)monitoring or restricting use of social media;(v)identification of individuals through facial recognition, voice recognition, or biometric indicators;(vi)detention of individuals who are exercising basic human rights; and(vii)forced labor in manufacturing; and(B)pursuant to the Export Control Reform Act of 2018 (50 U.S.C. 4801 et seq.), include items identified pursuant to subparagraph (A) on the Commerce Control List in a category separate from other items, as appropriate, on the Commerce Control List.(2)Support and cooperationUpon request, the head of a Federal agency shall provide full support and cooperation to the President in carrying out this subsection.(3)ConsultationIn carrying out this subsection, the President shall consult with the relevant technical advisory committees of the Department of Commerce to ensure that the composition of items identified under paragraph (1)(A) and included on the Commerce Control List does not unnecessarily restrict commerce between the United States and the People’s Republic of China, consistent with the purposes of this subsection.(c)Special license; other authorizations(1)In generalBeginning not later than 180 days after the date of the enactment of this Act, the President shall, pursuant to the Export Control Reform Act of 2018 (50 U.S.C. 4801 et seq.), require a license or other authorization for the export, reexport, or in-country transfer to or within the People’s Republic of China of an item identified pursuant to subsection (b)(1)(A) and included on the Commerce Control List.(2)Presumption of denialAn application for a license or other authorization described in paragraph (1) shall be subject to a presumption of denial.(3)Public notice and commentThe President shall provide for notice and an opportunity for public comment, in accordance with section 553 of title 5, United States Code, with respect to action necessary to carry out this subsection.(d)International coordination and multilateral controlsIt shall be the policy of the United States to seek to harmonize United States export control regulations with international export control regimes with respect to the items identified pursuant to subsection (b)(1)(A), including through the Wassenaar Arrangement on Export Controls for Conventional Arms and Dual-Use Goods and Technologies, done at The Hague December 1995, and other bilateral and multilateral mechanisms involving countries that export such items.(e)Termination of suspension of certain other programs and activitiesSection 902(b)(1) of the Foreign Relations Authorization Act, Fiscal Years 1990 and 1991 (Public Law 101–246; 22 U.S.C. 2151 note) is amended—(1)in the matter preceding subparagraph (A), by inserting and Xinjiang Uyghur Autonomous Region after Tibet;(2)in subparagraph (D), by striking and at the end;(3)in subparagraph (E), by striking or after the semicolon and inserting and; and(4)by adding the following:(F)the ending of mass internment of ethnic Uyghurs and other Turkic Muslims in the Xinjiang Uyghur Autonomous Region, including the intrusive system of high-tech surveillance and policing in the region; or.309.Report on use and applicability of sanctions to Chinese officials complicit in human rights violations(a)In generalNot later than one year after the date of the enactment of this Act, the Secretary of State, in consultation with the Secretary of the Treasury, shall submit to the appropriate congressional committees a report on the use and applicability of sanctions, including financial sanctions and the denial of visas to enter the United States, with respect to officials of the Government of China complicit in human rights violations, including severe religious freedom restrictions and human trafficking. (b)ElementsThe report required by subsection (a) shall include—(1)a list of all relevant authorities under statutes or Executive orders for imposing sanctions described in subsection (a); (2)an assessment of where, if at all, such authorities may conflict, overlap, or otherwise require clarification; (3)a list of all instances in which designations for the imposition of sanctions described in subsection (a) were made during the one-year period preceding submission of the report; and(4)an assessment of the effectiveness of those designations in changing desired behavior and recommendations for increasing the effectiveness of such designations.(c)Form of reportThe report required by subsection (a) shall be submitted in unclassified form but may include a classified annex. 310.Reciprocity for media organizations(a)Statement of policyIt shall be the policy of the United States to insist that the People’s Republic of China afford representatives of United States media seeking entry into the People’s Republic of China the same treatment afforded representatives of Chinese media seeking entry into the United States.(b)Annual report(1)In generalNot later than one year after the date of the enactment of this Act, and annually thereafter, the Secretary of Homeland Security shall submit to the appropriate committees of Congress a report on foreign information media visa applications submitted by nationals of the People’s Republic of China.(2)ElementsEach report required by paragraph (1) shall include the following for the preceding calendar year:(A)The number of such visa applications received.(B)The number of such applications granted, disaggregated by visa category.(C)The name and information regarding the ownership of the news organization sponsoring each such application.(3)Appropriate committees of congress definedIn this section, the term appropriate committees of Congress means—(A)the Committee on Foreign Relations and the Committee on the Judiciary of the Senate; and(B)the Committee on Foreign Affairs and the Committee on the Judiciary of the House of Representatives.311.Report on corrupt activities of senior officials of Government of China(a)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means—(1)the Committee on Foreign Relations, the Committee on Banking, Housing, and Urban Affairs, the Committee on Finance, and the Select Committee on Intelligence of the Senate; and(2)the Committee on Foreign Affairs, the Committee on Financial Services, the Committee on Ways and Means, and the Permanent Select Committee on Intelligence of the House of Representatives.(b)Annual report required(1)In generalNot later than 180 days after the date of the enactment of this Act, and annually thereafter through 2025, the Director of the Central Intelligence Agency, in consultation with the Secretary of State, shall submit to the appropriate committees of Congress a report on the corruption and corrupt activities of senior officials of the Government of China.(2)Elements(A)In generalEach report under paragraph (1) shall include the following:(i)A description of the wealth of, and corruption and corrupt activities among, senior officials of the Government of China.(ii)A description of any recent actions of the officials described in clause (i) that could be considered a violation, or potential violation, of United States law.(iii)A description and assessment of targeted financial measures, including potential targets for designation of the officials described in clause (i) for the corruption and corrupt activities described in that clause and for the actions described in clause (ii).(B)Scope of reportsThe first report under paragraph (1) shall include comprehensive information on the matters described in subparagraph (A). Any succeeding report under paragraph (1) may consist of an update or supplement to the preceding report under that subsection.(3)CoordinationIn preparing each report, update, or supplement under this subsection, the Director of the Central Intelligence Agency and the Secretary of State shall coordinate as follows:(A)In preparing the description required by clause (i) of paragraph (2)(A), the Director of the Central Intelligence Agency and the Secretary of State shall coordinate with the head of the Office of Intelligence and Analysis of the Department of Treasury and the Director of the Federal Bureau of Investigation.(B)In preparing the descriptions required by clauses (ii) and (iii) of such paragraph, the Director of the Central Intelligence Agency and the Secretary of State shall coordinate with the head of the Office of Intelligence and Analysis of the Department of the Treasury.(4)FormEach report under paragraph (1) shall include an unclassified executive summary, and may include a classified annex.(c)Sense of CongressIt is the sense of Congress that the United States should undertake every effort and pursue every opportunity to expose the corruption and illicit practices of senior officials of the Government of China, including President Xi Jinping.312.Review to increase awareness of influence operations of the Government of China in the United States and strengthening trust of law enforcement in communities(a)Updates to annual reports on influence operations and campaigns in the United States by the Government of ChinaSection 1107(b) of the National Security Act of 1947 (50 U.S.C. 3237(b)) is amended—(1)by redesignating paragraph (8) as paragraph (9); and(2)by inserting after paragraph (7) the following:(8)An identification of influence activities and operations, including the use of social media, employed by the Chinese Communist Party against the United States science and technology sectors, specifically employees of the United States Government, researchers, scientists, and students in the science and technology sector in the United States, including specific examples and data that demonstrates the scope of such activities and operations. .(b)Plan for Federal Bureau of Investigation To increase public awareness and detection of influence activities by the Government of the People's Republic of China(1)Plan requiredNot later than 90 days after the date of the enactment of this Act, the Director of the Federal Bureau of Investigation shall submit to the congressional intelligence committees a plan—(A)to increase public awareness of influence activities by the Government of the People's Republic of China; and(B)to publicize mechanisms that members of the public can use—(i)to detect such activities; and(ii)to report such activities to the Bureau.(2)ConsultationIn carrying out paragraph (1), the Director shall consult with the following:(A)The Director of the Office of Science and Technology Policy.(B)Such other stakeholders outside the intelligence community, including professional associations, institutions of higher education, and businesses, as the Director determines relevant.(c)Recommendations of the Federal Bureau of Investigation To strengthen relationships and build trust with communities of interest(1)In generalThe Director of the Federal Bureau of Investigation shall, in consultation with the Assistant Attorney General for the Civil Rights Division and the Chief Privacy and Civil Liberties Officer of the Department of Justice, develop recommendations to strengthen relationships with communities targeted by influence activities of the Government of the People's Republic of China, to protect due process, civil rights, and civil liberties, and to build trust with such communities through local and regional grassroots outreach, drawing from lessons learned in the aftermath of September 11, 2001, relating to Muslim, Arab, Sikh, and South Asian communities. (2)Submittal to CongressNot later than 1 year after the date of the enactment of this Act, the Director shall submit to Congress the recommendations developed under paragraph (1).(d)Technical correctionsThe National Security Act of 1947 (50 U.S.C. 3001 et seq.) is amended—(1)in section 1107 (50 U.S.C. 3237)—(A)in the section heading, by striking Communist Party of China and inserting Chinese Communist Party; and(B)by striking Communist Party of China both places it appears and inserting Chinese Communist Party; and(2)in the table of contents before section 2 (50 U.S.C. 3002), by striking the item relating to section 1107 and inserting the following new item:Sec. 1107. Annual reports on influence operations and campaigns in the United States by the Chinese Communist Party..313.Confronting anti-Asian racism in the United States(a)Sense of CongressIt is the sense of Congress that—(1)in the wake of the COVID–19 pandemic, the United States has seen an alarming rise in the number of incidents of hate crimes, harassment, and discrimination targeted at the Asian American community;(2)the United States should actively oppose racism and intolerance in all its forms, including within the Government of the United States, by refraining from using unofficial terms for COVID–19 that exacerbate prejudice and discrimination, such as Chinese virus and Wuhan virus; and(3)the United States is strongest when it lives up to its guiding principles, including the embrace of equality and diversity.(b)Requirements for Federal law enforcement agencies(1)DefinitionsIn this subsection:(A)Federal law enforcement agencyThe term Federal law enforcement agency means any agency of the United States authorized to engage in or supervise the prevention, detection, investigation, or prosecution of any violation of Federal criminal law.(B)Racial profiling(i)In generalThe term racial profiling means the practice of a law enforcement agent or agency relying, to any degree, on actual or perceived race, ethnicity, national origin, religion, gender, gender identity, or sexual orientation in selecting which individual to subject to routine or spontaneous investigatory activities or in deciding upon the scope and substance of law enforcement activity following the initial investigatory procedure, except when there is trustworthy information, relevant to the locality and timeframe, that links a person with a particular characteristic described in this paragraph to an identified criminal incident or scheme.(ii)ExceptionFor purposes of clause (i), a Tribal law enforcement officer exercising law enforcement authority within Indian country, as that term is defined in section 1151 of title 18, United States Code, is not considered to be racial profiling with respect to making key jurisdictional determinations that are necessarily tied to reliance on actual or perceived race, ethnicity, or tribal affiliation.(2)Requirement to establish policies to eliminate and prohibit racial profilingThe head of each Federal law enforcement agency shall—(A)maintain adequate policies and procedures designed to eliminate racial profiling; and(B)cease any practices in effect on the date of enactment of this Act that authorize racial profiling.(3)RequirementsThe policies and procedures described in paragraph (2)(A) shall include—(A)a prohibition on racial profiling;(B)training on racial profiling issues as part of Federal law enforcement training;(C)the collection of data in accordance with the regulations issued by the Attorney General;(D)procedures for receiving, investigating, and responding meaningfully to complaints alleging racial profiling by law enforcement agents; and(E)any other policies and procedures the Attorney General determines to be necessary to eliminate racial profiling by Federal law enforcement agencies. IVInvesting in our economic statecraft401.Appropriate congressional committees definedIn this title, the term appropriate congressional committees means—(1)the Committee on Foreign Relations, the Committee on Banking, Housing, and Urban Affairs, the Committee on Finance, the Committee on Health, Education, Labor, and Pensions, and the Committee on Appropriations of the Senate; and(2)the Committee on Foreign Affairs, the Committee on Financial Services, the Committee on Ways and Means, the Committee on Energy and Commerce, and the Committee on Appropriations of the House of Representatives.402.Authorization of additional appropriationsThere are authorized to be appropriated to the Committee on Foreign Investment in the United States Fund established under section 721(p) of the Defense Production Act of 1950 (50 U.S.C. 4565(p)), the United States Trade Representative, the Secretary of Commerce, the Secretary of the Treasury, the Federal Trade Commission, and the Commissioner of U.S. Customs and Border Protection such sums as may be necessary for each such entity to carry out the responsibilities of the entity under this title. ATrade enforcement411.Authority to review inbound and outbound investment(a)In generalThe Trade Act of 1974 (19 U.S.C. 2102 et seq.) is amended by adding at the end the following:XAuthority to review inbound and outbound investment1001.DefinitionsIn this title:(1)CommitteeThe term Committee means the Committee on Production Integrity in the United States established under section 1002.(2)ControlThe term control means the power, whether direct or indirect and whether or not exercised, to make decisions or cause or direct decisions to be made with respect to important matters affecting an entity, through—(A)the ownership of a majority or a dominant minority of the total outstanding voting interest in the entity;(B)representation on the board of directors of the entity;(C)proxy voting on the board of directors of the entity;(D)a special share in the entity;(E)a contractual arrangement with the entity;(F)a formal or informal arrangement to act in concert with the entity; or(G)any other means.(3)Covered businessThe term covered business means—(A)a publicly traded United States business conducting business activities in nonmarket economy countries or with state-owned enterprises through direct investments, joint ventures, partnerships, or substantial purchase or service contracts valued at more than $100,000,000 per year in the aggregate; and(B)any other United States business that produces or imports into the United States more than 5 percent of the total quantity of covered products sold in the United States in a year.(4)Covered productThe term covered product means a supply identified by the Committee under section 1003(1)(A).(5)Crisis preparednessThe term crisis preparedness means preparedness for national crises, including public health emergencies or natural disasters.(6)Nonmarket economy countryThe term nonmarket economy country has the meaning given that term in section 771(18) of the Tariff Act of 1930 (19 U.S.C. 1677(18)).(7)Publicly traded(A)In generalThe term publicly traded, with respect to an entity, means that the entity is an issuer of securities that are listed on an exchange registered under section 6 of the Securities Exchange Act of 1934 (15 U.S.C. 78f).(B)Issuer; securitiesFor purposes of subparagraph (A), the terms issuer and security have the meanings given those terms in section 3(a) of the Securities Exchange Act of 1934 (15 U.S.C. 78c).(8)State-owned enterpriseThe term state-owned enterprise means—(A)an entity that is owned by, controlled by, or under the influence of, a national, provincial, or local government in a foreign country or an agency of such a government; or(B)an individual acting under the direction or the influence of a government or agency described in subparagraph (A).(9)United States businessThe term United States business means a person engaged in interstate commerce in the United States.1002.Committee on Production Integrity in the United States(a)EstablishmentThere is established a committee, to be known as the Committee on Production Integrity in the United States.(b)MembershipThe Committee shall be composed of the following:(1)The United States Trade Representative, who shall serve as the chairperson of the Committee.(2)The Secretary of Commerce.(3)The Secretary of Defense.(4)The Secretary of the Treasury.(5)The Secretary of Homeland Security.(6)The Secretary of State.(7)The Attorney General.(8)The Secretary of Energy.(9)The Secretary of Labor.(10)The Secretary of Health and Human Services.(11)The Secretary of Agriculture.(12)The Administrator of the Federal Emergency Management Agency.(13)The Administrator of the Environmental Protection Agency.(14)The heads of such other agencies as the United States Trade Representative considers appropriate.(c)DutiesThe Committee shall—(1)conduct a review and issue a regular report on domestic manufacturing and supply chain resilience in accordance with section 1003;(2)review annual reports submitted by covered businesses under section 1004;(3)review outbound investments related to nonmarket economy countries or involving state-owned enterprises under section 1005; and(4)review inbound investments for economic effect and certain supply chain concerns under section 1006.1003.Report on domestic manufacturing and supply chain resilience for critical suppliesNot later than one year after the date of the enactment of this title, and not less frequently than every 3 years thereafter, the Committee shall submit to Congress a report—(1)identifying—(A)supplies critical to the crisis preparedness of the United States, such as medical supplies, personal protective equipment, disaster response necessities, electrical generation technology, materials essential to infrastructure repair and renovation, and other supplies identified by the Committee; and(B)industries that produce such supplies;(2)describing—(A)the current domestic manufacturing base and supply chains for those supplies, including raw materials and other goods essential to the production of those supplies; and(B)the ability of the United States to maintain readiness and to surge production of those supplies in response to an emergency;(3)identifying defense, intelligence, homeland, economic, natural, geopolitical, or other contingencies that may disrupt, strain, compromise, or eliminate the supply chain for those supplies;(4)assessing the resiliency and capacity of the domestic manufacturing base and supply chains to support the need for those supplies, including any single points of failure in those supply chains;(5)assessing flexible manufacturing capacity available in the United States in cases of emergency; and(6)making specific recommendations to improve the security and resiliency of domestic manufacturing capacity and supply chains, including the development of sector-based plans for reshoring manufacturing and for supply chain optimization designed to help manufacturers build domestic supply chains in critical supplies by—(A)developing long-term strategies;(B)increasing visibility throughout multiple supplier tiers;(C)identifying and mitigating risks;(D)identifying enterprise resource planning systems that are compatible across supply chain tiers and are affordable for small- and medium-sized enterprises;(E)understanding the total cost of ownership, total value contribution, and other best practices that encourage strategic partnerships throughout the supply chain;(F)understanding Federal procurement opportunities to fulfill requirements for buying domestically sourced goods and services and fill gaps in domestic purchasing; (G)understanding how advanced digital technology, including artificial intelligence, robotics, 3D printing, and cloud computing, can improve the security and resiliency of domestic manufacturing capacity and supply chains; and (H)identifying such other services as the Committee considers necessary.1004.Responsible investment reporting requirement(a)Requirement for reports(1)In generalA covered business shall, not less frequently than annually, submit to the Committee a report that—(A)identifies—(i)patented technology and processes and any other proprietary information of the business that was sold or disclosed, during the year preceding submission of the report, to another entity in the course of business activities in a nonmarket economy country or with a state-owned enterprise;(ii)any instances of the forced transfer of technology or related processes or information or intellectual property theft or suspected intellectual property theft, during the year preceding submission of the report, in the course of business activities in a nonmarket economy country or related to a state-owned enterprise; and(iii)corporate policies of and measures taken by the business to avoid inadvertent disclosure or theft of intellectual property or the forced transfer of technology or related processes or information;(B)identifies—(i)censorship required, directly or indirectly, by the government of a nonmarket economy country in which the business conducts business activities or by a government that owns, controls, or influences a state-owned enterprise with which the business conducts such activities, for the business to conduct business activities in that country or with that enterprise; and(ii)corporate policies on providing information about censorship activity or the activity of its customers or users to a government described in clause (i); and(C)includes a summary of human rights, worker rights, forced labor supply chain, anticorruption, and environmental policies of the business related to the business operations and supply chains of the business in nonmarket economy countries or with state-owned enterprises.(2)Treatment of business confidential informationA covered business shall submit each report required by paragraph (1) to the Committee—(A)in a form that includes business confidential information; and(B)in a form that omits business confidential information and is appropriate for disclosure to the public.(b)Review by committeeThe Committee shall review the reports submitted by covered businesses under subsection (a).1005.Review of outbound investment(a)Mandatory notificationA covered business that engages in a transaction described in subsection (b) shall submit a written notification of the transaction to the Committee.(b)Transactions describedA transaction described in this subsection is a transaction proposed or pending on or after the date of the enactment of this title that—(1)(A)is a merger with, acquisition or takeover of, joint venture with, or investment in, an entity in a nonmarket economy country; or(B)results in the establishment of a new entity in such a country; and(2)(A)in the case of a transaction involving a state-owned enterprise, is valued at $50,000,000 or more; or(B)in the case of any other transaction, is valued at $1,000,000,000 or more.(c)Review(1)In generalNot later than 60 days after receiving written notification under subsection (a) of a transaction described in subsection (b), the Committee shall—(A)review the transaction to determine if the transaction is likely to result in the relocation or concentration of production of covered products or inputs for covered products in a manner that poses a risk with respect to the national security and crisis preparedness of the United States or the supply of covered products for the United States, considering factors specified in subsection (d); and(B)if the Committee determines under subparagraph (A) that the transaction poses a risk described in that subparagraph, recommend to the President that appropriate action be taken to address or mitigate that risk, such as—(i)procurement by the Federal Government of covered products produced in the United States;(ii)use of authorities under the Defense Production Act of 1950 (50 U.S.C. 4501 et seq.) to increase the production of covered products in the United States;(iii)the use or establishment of Federal programs to provide subsidies or investments for the production of covered products in the United States;(iv)the conduct of an investigation under section 232 of the Trade Expansion Act of 1962 (19 U.S.C. 1862) with respect to covered products; or(v)such other actions as the Committee considers appropriate.(2)Unilateral initiation of reviewThe Committee may initiate a review under paragraph (1) of a transaction described in subsection (b) for which written notification is not submitted under subsection (a).(3)Initiation of review by request from CongressThe Committee shall initiate a review under paragraph (1) of a transaction described in subsection (b) (determined without regard to the value of the transaction under subparagraph (A) or (B) of subsection (b)(2)) if the chairperson and the ranking member of the Committee on Finance of the Senate or the Committee on Ways and Means of the House of Representatives request the Committee to review the transaction.(d)Factors To be consideredIn reviewing and making a determination with respect to a transaction under subsection (c)(1), the Committee shall consider any factors relating to the economy, national security, or crisis preparedness of the United States that the Committee considers relevant, including—(1)the long-term strategic economic, national security, and crisis preparedness interests of the United States;(2)the history of distortive trade practices in each country in which a foreign party to the transaction is domiciled;(3)control and beneficial ownership (as determined in accordance with section 847 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92)) of each foreign person that is a party to the transaction;(4)impact on the domestic industry and resulting resiliency, taking into consideration any pattern of foreign investment in the domestic industry; and(5)any other factors the Committee considers appropriate.(e)Report to CongressThe Committee shall, not less frequently than annually, submit to the Committee on Finance of the Senate and the Committee on Ways and Means of the House of Representatives a report—(1)describing, for the year preceding submission of the report—(A)the notifications received under subsection (a) and reviews conducted pursuant to such notifications;(B)reviews initiated under paragraph (2) or (3) of subsection (c);(C)actions recommended by the Committee under subsection (c)(1)(B) as a result of such reviews; and(D)reviews during which the Committee determined no action was required; and(2)assessing the overall impact of such reviews on the economy, national security, and crisis preparedness of the United States.1006.Review of inbound investment(a)Mandatory notification by partiesEach party to a transaction described in subsection (b) shall submit a written notification of the transaction to the Committee.(b)Transactions describedA transaction described in this subsection is any transaction, by or with any person, proposed or pending after the date of the enactment of this title that—(1)(A)is a merger with, acquisition or takeover of, or investment in, an entity; or(B)results in the establishment of a new entity; and(2)could result in foreign control of any covered business; and(3)(A)in the case of a transaction involving a state-owned enterprise, is valued at $50,000,000 or more; or(B)in the case of any other transaction, is valued at $1,000,000,000 or more.(c)Review(1)In generalUpon receiving written notification under subsection (a) of a transaction described in subsection (b), the Committee shall—(A)review the transaction to determine—(i)the economic effect of the transaction on the United States, based on the factors described in subsection (e); and(ii)whether the transaction creates a risk with respect to the crisis preparedness of the United States or the supply of covered products for the United States; and(B)based on the results of the review, take appropriate action under subsection (d) with respect to the transaction.(2)Unilateral initiation of reviewThe Committee may initiate a review under paragraph (1) of a transaction described in subsection (b) for which written notification is not submitted under subsection (a).(3)Initiation of review by request from CongressThe Committee shall initiate a review under paragraph (1) of a transaction described in subsection (b) (determined without regard to the value of the transaction under subparagraph (A) or (B) of subsection (b)(3)) if the chairperson and the ranking member of the Committee on Finance of the Senate or the Committee on Ways and Means of the House of Representatives request the Committee to review the transaction.(d)Action(1)Action after initial reviewNot later than 15 days after receiving a written notification of a transaction under subsection (a) or initiating a review of a transaction under paragraph (2) or (3) of subsection (b), as the case may be, the Committee shall—(A)approve the transaction; or(B)inform the parties to the transaction that the Committee requires additional time to conduct a more thorough review of the transaction.(2)Action after extended review(A)In generalSubject to subparagraph (B), if the Committee informs the parties to a transaction under paragraph (1)(B) that the Committee requires additional time to conduct a more thorough review, the Committee shall, not later than 45 days after receiving the written notification of the transaction under subsection (a) or initiating a review of the transaction under paragraph (2) or (3) of subsection (c), as the case may be—(i)complete that review; and(ii)approve the transaction, prohibit the transaction, or require the parties to the transaction to modify the transaction and resubmit the modified transaction to the Committee for review under this section.(B)Extension of deadlineThe Committee may extend the deadline under subparagraph (A) with respect to the review of a transaction by not more than 15 days.(3)Cases of inaccurate or inadequate informationThe Committee may prohibit a transaction under this subsection if the Committee determines that any party to the transaction provides to the Committee inaccurate or inadequate information in response to inquiries of the Committee as part of a review of the transaction under subsection (c).(4)Public availability of decisionEach decision under this subsection to approve, prohibit, or allow for modification of a transaction, and a justification for each such decision, shall be made available to the public.(e)Factors To be consideredIn taking action with respect to a transaction under subsection (d), the Committee shall consider any economic and crisis preparedness factors the Committee considers relevant, including—(1)the long-term strategic economic and crisis preparedness interests of the United States;(2)the history of distortive trade practices in each country in which a foreign party to the transaction is domiciled;(3)control and beneficial ownership (as determined in accordance with section 847 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92)) of each foreign person that is a party to the transaction;(4)impact on the domestic industry, taking into consideration any pattern of foreign investment in the domestic industry; and(5)any other factors the Committee considers appropriate.(f)Public commentsThe Committee shall—(1)make available to the public each written notification submitted under subsection (a) with respect to a transaction described in subsection (b) and notify the public if the Committee initiates a review under paragraph (2) or (3) of subsection (c) with respect to a transaction; and(2)in the case of a transaction that the Committee determines under subsection (d)(1)(B) requires additional time for review, provide a period for public comment on the transaction of not more than 10 days.(g)Coordination with Committee on Foreign Investment in the United States(1)In generalIn the case of a transaction undergoing review under this section and section 721 of the Defense Production Act of 1950 (50 U.S.C. 4565), the Committee shall coordinate with the Secretary of the Treasury with respect to those reviews.(2)Review of national security concernsReview of any threat posed by a transaction to the national security of the United States shall be conducted by the Committee on Foreign Investment in the United States under section 721 of the Defense Production Act of 1950 and not under this section.(h)Report to CongressThe Committee shall, not less frequently than annually, submit to the Committee on Finance of the Senate and the Committee on Ways and Means of the House of Representatives a report—(1)describing, for the year preceding submission of the report—(A)the notifications received under subsection (a) with respect to transactions described in subsection (b) and reviews conducted pursuant to such notifications;(B)reviews initiated under paragraph (2) or (3) of subsection (c) with respect to such transactions; and(C)whether the Committee approved, prohibited, or allowed for modification of each such transaction; and(2)assessing the overall impact of such reviews on the economy and crisis preparedness of the United States..(b)Clerical amendmentThe table of contents for the Trade Act of 1974 is amended by adding at the end the following:TITLE X—Authority to review inbound and outbound investment Sec. 1001. Definitions. Sec. 1002. Committee on Production Integrity in the United States. Sec. 1003. Report on domestic manufacturing and supply chain resilience for critical supplies. Sec. 1004. Responsible investment reporting requirement. Sec. 1005. Review of outbound investment. Sec. 1006. Review of inbound investment..412.Establishment of Special Investigations Unit in Office of the United States Trade Representative(a)Sense of CongressIt is the sense of Congress that the United States Trade Representative must proactively and independently investigate practices of countries that are trading partners of the United States in order to identify and address violations of trade agreements and other practices that have systemic, diffuse impacts on the economy and workers of the United States.(b)Establishment of Special Investigations UnitSection 141 of the Trade Act of 1974 (19 U.S.C. 2171) is amended by adding at the end the following:(i)Special investigations unit(1)In generalThere is established in the Office of the United States Trade Representative a Special Investigations Unit, which shall report to the general counsel of the Office.(2)Investigations(A)In generalThe Special Investigations Unit shall be responsible for investigating—(i)potential violations of trade agreements to which the United States is a party; and(ii)other acts, policies, or practices of a foreign government that are unjustifiable, unreasonable, or discriminatory and burden or restrict United States commerce as described in section 301.(B)PrioritizationThe Special Investigations Unit shall prioritize investigations under subparagraph (A) involving—(i)countries that are major trading partners of the United States; or(ii)violations described in clause (i) of subparagraph (A) or acts, policies, or practices described in clause (ii) of that subparagraph that have a systemic or diffuse impact on the economy of the United States across industries.(3)Authorities(A)In generalThe Special Investigations Unit shall have the power—(i)subject to subparagraph (B), to require by subpoena the production of all information, documents, reports, answers, records, accounts, papers, and other data in any medium (including electronically stored information), as well as any tangible thing and documentary evidence necessary in the performance of the functions assigned by this subsection, which subpoena, in the case of contumacy or refusal to obey, shall be enforceable by order of any appropriate United States district court; and(ii)to request such information or assistance as may be necessary for carrying out the duties and responsibilities provided by this subsection from any Federal, State, or local governmental agency or unit thereof.(B)Information from Federal agenciesThe Special Investigations Unit shall use procedures other than subpoenas to obtain documents and information from Federal agencies..413.Establishment of Inspector General of the Office of the United States Trade Representative(a)DefinitionsSection 12 of the Inspector General Act of 1978 (5 U.S.C. App.) is amended—(1)in paragraph (1), by striking or the Director of the National Reconnaissance Office and inserting the Director of the National Reconnaissance Office; or the United States Trade Representative; and(2)in paragraph (2), by striking or the National Reconnaissance Office and inserting the National Reconnaissance Office, or the Office of the United States Trade Representative,.(b)Appointment of Inspector GeneralNot later than 120 days after the date of the enactment of this Act, the President shall appoint an individual to serve as the Inspector General of the Office for the United States Trade Representative in accordance with section 3(a) of the Inspector General Act of 1978 (5 U.S.C. App.).414.Audit of process for seeking exclusions from certain duties(a)In generalNot later than 180 days after the date of the enactment of this Act, the Inspector General of the Office of the United States Trade Representative shall commence conducting an audit of the process established by the United States Trade Representative for excluding articles from duties imposed under section 301 of the Trade Act of 1974 (19 U.S.C. 2411) with respect to articles imported from the People’s Republic of China.(b)ElementsIn conducting the audit required by subsection (a), the Inspector General shall assess whether—(1)all information used to make determinations with respect to requests for or objections to exclusions described in that subsection was included in the official record; and(2)officials of the Office of the United States Trade Representative—(A)uniformly applied the criteria used to review such requests or objections to all persons that submitted such requests or objections, as the case may be;(B)changed the criteria used to review such requests or objections while such requests or objections, as the case may be, were pending;(C)met with any interested parties to discuss such requests or objections while such requests or objections, as the case may be, were pending;(D)at any time permitted the resubmission of a previously submitted request or objection after the submission deadline; and(E)uniformly allowed persons that submitted such requests or objections to submit additional information at any time while such requests or objections, as the case may be, were under review.415.Identification of and accountability with respect to government-coerced censorship(a)In generalChapter 8 of title I of the Trade Act of 1974 is amended by adding at the end the following:183.Identification of countries that disrupt digital trade(a)In generalBy not later than the date that is 30 days after the date on which the annual report is submitted to congressional committees under section 181(b), the United States Trade Representative (in this section referred to as the Trade Representative) shall identify, in accordance with subsection (b), foreign countries that are trading partners of the United States that engage in acts, policies, or practices that disrupt digital trade activities, including—(1)coerced censorship in their own markets or extraterritorially; and(2)other eCommerce and digital practices with the goal, or substantial effect, of promoting censorship or extrajudicial data access that disadvantage United States persons.(b)Requirements for identificationsIn identifying countries under subsection (a), the Trade Representative shall identify only foreign countries that—(1)disrupt digital trade in a discriminatory or trade distorting manner with the goal, or substantial effect, of promoting censorship or extrajudicial data access;(2)deny fair and equitable market access to United States digital service providers with the goal, or substantial effect, of promoting censorship or extrajudicial data access; or(3)engage in coerced censorship or extra-judicial data access so as to harm the integrity of services or products provided by United States persons in the market of that country, the United States market, or other markets.(c)Designation of priority foreign countries(1)In generalThe Trade Representative shall designate as priority foreign countries the foreign countries identified under subsection (a) that—(A)engage in the most onerous or egregious acts, policies, or practices, that have the greatest impact on the United States; and(B)are not negotiating or otherwise making progress to end those acts, policies, or practices.(2)Revocations and additional identifications(A)In generalThe Trade Representative may at any time, if information available to the Trade Representative indicates that such action is appropriate—(i)revoke the identification of any foreign country as a priority foreign country under paragraph (1); or(ii)identify any foreign country as a priority foreign country under that paragraph.(B)Report on reasons for revocationThe Trade Representative shall include in the semiannual report submitted to Congress under section 309(3) a detailed explanation of the reasons for the revocation under subparagraph (A) of the identification of any foreign country as a priority foreign country under paragraph (1).(d)Referral to Attorney General or investigationIf the Trade Representative identifies an instance in which a foreign country designated as a priority foreign country under subsection (c) has pressured online service providers to inhibit free speech in the United States, the Trade Representative shall—(1)refer the instance to the Attorney General; or(2)initiate an investigation under section 302 and, if appropriate, consider a remedy of barring such providers and similar entities of that foreign country from operating in the United States until the issue is resolved.(e)PublicationThe Trade Representative shall publish in the Federal Register a list of foreign countries identified under subsection (a) and foreign countries designated as priority foreign countries under subsection (c) and shall make such revisions to the list as may be required by reason of action under subsection (c)(2).(f)Annual reportNot later than 30 days after the date on which the Trade Representative submits the National Trade Estimate under section 181(b), the Trade Representative shall submit to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate a report on actions taken under this section during the 12 months preceding such report, and the reasons for such actions, including—(1)a list of any foreign countries identified under subsection (a); and(2)a description of progress made in decreasing disruptions to digital trade..(b)Investigations under title III of the Trade Act of 1974Section 302(b)(2) of the Trade Act of 1974 (19 U.S.C. 2412(b)(2)) is amended—(1)in subparagraph (A), in the matter preceding clause (i), by inserting or designated as a priority foreign country under section 183(c) after section 182(a)(2); and(2)in subparagraph (D), by striking by reason of subparagraph (A) and inserting with respect to a country identified under section 182(a)(2).(c)Clerical amendmentThe table of contents for the Trade Act of 1974 is amended by inserting after the item relating to section 182 the following:Sec. 183. Identification of countries that disrupt digital trade..416.Reports on agreements to resolve disputes under section 301 of the Trade Act of 1974Section 301 of the Trade Act of 1974 (19 U.S.C. 2411) is amended by adding at the end the following:(e)Reports on agreements To resolve disputes under this section(1)Reports on agreements with the People’s Republic of ChinaNot later than 90 days after the date of the enactment of this subsection, and every 90 days thereafter, the United States International Trade Commission shall submit to the Committee on Finance of the Senate, the Committee on Ways and Means of the House of Representatives, and the President a report on the compliance of the People’s Republic of China with each provision of—(A)the Economic and Trade Agreement Between the Government of the United States of America and the Government of China, dated January 15, 2020 (commonly referred to as the Phase I Trade Deal); and(B)any other agreement entered into with the People’s Republic of China to resolve a dispute relating to a matter under investigation under this title.(2)Reports on other agreements(A)In generalNot later than 180 days after the United States enters into any agreement with a foreign country to settle or resolve a trade dispute relating to a matter under investigation under this title, the United States International Trade Commission shall submit to the Committee on Finance of the Senate, the Committee on Ways and Means of the House of Representatives, and the President a report assessing—(i)whether the parties to the agreement are complying with the agreement; and(ii)whether the agreement is effective at resolving the dispute.(B)Additional reportsIf the Commission determines under subparagraph (A)(ii) that an agreement is not effective at resolving a dispute described in subparagraph (A), the Commission shall review the matter and submit to the Committee on Finance of the Senate, the Committee on Ways and Means of the House of Representatives, and the President a report on the matter every 180 days after that determination until the matter is resolved..417.Technical and legal support for addressing intellectual property rights infringement cases(a)In generalThe head of any Federal agency may provide support, as requested and appropriate, to United States persons seeking technical, legal, or other support in addressing intellectual property rights infringement cases regarding the People’s Republic of China.(b)United States person definedIn this section, the term United States person means—(1)a United States citizen or an alien lawfully admitted for permanent residence to the United States; or(2)an entity organized under the laws of the United States or of any jurisdiction within the United States, including a foreign branch of such an entity.418.Improvement of anti-counterfeiting measures(a)Report on seizures of counterfeit goodsNot later than one year after the date of the enactment of this Act, and annually thereafter, the Commissioner of U.S. Customs and Border Protection shall submit to the Committee on Finance of the Senate and the Committee on Ways and Means of the House of Representatives a report on seizures by U.S. Customs and Border Protection of counterfeit goods during the year preceding submission of the report, including the number of such seizures disaggregated by category of good, source country, and mode of transport.(b)Increased inspections of goods from certain countriesThe Commissioner shall increase inspections of imports of goods from each source country identified in the report required by subsection (a) as one of the top source countries of counterfeit goods, as determined by the Commissioner.(c)Publication of criteria for notorious markets listNot later than 2 years after the date of the enactment of this Act, and not less frequently than every 5 years thereafter, the United States Trade Representative shall publish in the Federal Register criteria for determining that a market is a notorious market for purposes of inclusion of that market in the Notorious Markets List developed by the Trade Representative pursuant to section 182 of the Trade Act of 1974 (19 U.S.C. 2242). BFinancial services431.Findings on transparency and disclosure; sense of Congress(a)FindingsCongress finds the following:(1)More than 2,000,000 corporations and limited liability companies are formed under the laws of the States each year and some of those entities are formed by persons outside of the United States, including by persons in the People’s Republic of China.(2)Most or all States do not require information about the beneficial owners of the corporations, limited liability companies, or other similar entities formed under the laws of the State.(3)Malign actors seek to conceal their ownership of corporations, limited liability companies, or other similar entities in the United States to facilitate illicit activity, including money laundering, the financing of terrorism, proliferation financing, serious tax fraud, human and drug trafficking, counterfeiting, piracy, securities fraud, financial fraud, economic espionage, theft of intellectual property, and acts of foreign corruption, which harm the national security interests of the United States and allies of the United States.(4)National security, intelligence, and law enforcement investigations have consistently been impeded by an inability to reliably and promptly obtain information identifying the persons that ultimately own corporations, limited liability companies, or other similar entities suspected of engaging in illicit activity, as documented in reports and testimony by officials from the Department of Justice, the Department of Homeland Security, the Department of the Treasury, the Government Accountability Office, and other agencies.(5)In the National Strategy for Combating Terrorist and Other Illicit Financing, issued in 2020, the Department of the Treasury found the following: Misuse of legal entities to hide a criminal beneficial owner or illegal source of funds continues to be a common, if not the dominant, feature of illicit finance schemes, especially those involving money laundering, predicate offences, tax evasion, and proliferation financing.. (6)Federal legislation providing for the collection of beneficial ownership information by the Financial Crimes Enforcement Network of the Department of the Treasury (referred to in this section as FinCEN) with respect to corporations, limited liability companies, or other similar entities formed under the laws of the States is needed to—(A)set a clear, Federal standard for incorporation practices;(B)protect vital United States national security interests;(C)protect interstate and foreign commerce;(D)better enable critical national security, intelligence, and law enforcement efforts to identify and counter money laundering, the financing of terrorism, and other illicit activity; and(E)bring the United States into compliance with international standards with respect to anti-money laundering and countering the financing of terrorism. (7)Providing beneficial ownership information to FinCEN is especially important in cases in which— (A)foreign firms, including those in the People’s Republic of China or subject to the jurisdiction of the People’s Republic of China, seek to acquire United States firms and the valuable intellectual property of those firms; and (B)the acquisitions described in subparagraph (A) pose a threat to the economic or national security of the United States. (b)Sense of CongressIt is the sense of Congress that, before the end of the 116th Congress, Congress should enact comprehensive beneficial ownership legislation that includes strong transparency and disclosure requirements ensuring that complete beneficial ownership information is provided by all domestic and foreign corporations, limited liability companies, and similar entities formed in the United States. 432.Disclosure of private business transactions with foreign personsSection 721 of the Defense Production Act of 1950 (50 U.S.C. 4565) is amended by adding at the end the following:(r)Disclosure of private business transactions with foreign persons(1)In generalNot less frequently than every 90 days, each covered officer shall disclose to the public any covered private business transaction during the preceding 90 days between—(A)(i)the covered officer;(ii)the spouse of the covered officer;(iii)a child of the covered officer; or(iv)a covered private business with respect to the covered officer; and(B)a foreign person.(2)Matters to be includedFor any covered private business transaction disclosed under paragraph (1), the covered officer shall include in the disclosure the following:(A)The name of the foreign person with which the transaction was conducted.(B)The amount of any funds received from or owed to the foreign person.(C)The date of the transaction.(D)A detailed summary of the purpose of the transaction.(E)The name of any United States entity through which the transaction was processed or funds relating to the transaction were transferred.(3)PublicationAny disclosure made under paragraph (1) shall be made available on the publicly available internet website of the Department of the Treasury.(4)DefinitionsIn this subsection:(A)Covered officerThe term covered officer means the President, the Vice President, and each member of the Committee.(B)Covered private businessThe term covered private business—(i)means—(I)a sole proprietorship or business entity in which a covered officer, the spouse of the covered officer, or a child of the covered officer holds an ownership interest; and(II)an entity in which—(aa)a covered officer holds a position required to be reported under section 102(a)(6) of the Ethics in Government Act of 1978 (5 U.S.C. App.); or(bb)the spouse or a child of the covered officer holds a position that would be required to be reported under section 102(a)(6) of the Ethics in Government Act of 1978 (5 U.S.C. App.) if it were a position held by the covered officer;(ii)includes any private entity for which— (I)the covered officer is required to report an ownership interest of the covered officer under section 102(a)(3) of the Ethics in Government Act of 1978 (5 U.S.C. App.); or(II)the spouse or a child of the covered officer would be required to report an ownership interest under section 102(a)(3) of the Ethics in Government Act of 1978 (5 U.S.C. App.) if it were an ownership interest held by the covered officer; and(iii)does not include—(I)a publicly traded entity; or(II)an entity described in clause (i)(I) or (ii) if the ownership interest is held in a qualified blind trust, as defined in section 101(f)(3) of the Ethics in Government Act of 1978 (5 U.S.C. App.).(C)Covered private business transactionThe term covered private business transaction means—(i)the exchange of anything with a value of more than $200; and(ii)incurring a liability that would be required to be reported under section 102(a)(4) of the Ethics in Government Act of 1978 (5 U.S.C. App.) if it were a liability of the covered officer..433.Cyber theft disclosure(a)DefinitionsIn this section—(1)the term Commission means the Securities and Exchange Commission;(2)the terms computer network intrusion and intellectual property have the meanings given those terms by the Commission in carrying out subsection (b); (3)the term Form 8–K means the form described in section 249.308 of title 17, Code of Federal Regulations, or any successor regulation; (4)the terms issuer and securities have the meanings given those terms in section 3(a) of the Securities Exchange Act of 1934 (15 U.S.C. 78c(a)); and(5)the term reporting company means an issuer—(A)the securities of which are registered under section 12 of the Securities Exchange Act of 1934 (15 U.S.C. 78l); or(B)that is required to file reports under section 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78o(d)).(b)RulesNot later than 360 days after the date of enactment of this Act, the Commission shall issue final rules to require a reporting company to issue a timely public disclosure, using Form 8–K, not later than 30 days after the date on which the reporting company first suspects that the intellectual property of the reporting company has been stolen through a computer network intrusion. 434.Cybersecurity expertise disclosureThe Securities Exchange Act of 1934 (15 U.S.C. 78a et seq.) is amended by inserting after section 14B (15 U.S.C. 78n–2) the following:14C.Cybersecurity transparency(a)DefinitionsIn this section—(1)the term cybersecurity means any action, step, or measure to detect, prevent, deter, mitigate, or address any cybersecurity threat or any potential cybersecurity threat;(2)the term cybersecurity threat—(A)means an action, not protected by the First Amendment to the Constitution of the United States, on or through an information system that may result in an unauthorized effort to adversely impact the security, availability, confidentiality, or integrity of an information system or information that is stored on, processed by, or transiting an information system; and(B)does not include any action that solely involves a violation of a consumer term of service or a consumer licensing agreement;(3)the term information system—(A)has the meaning given the term in section 3502 of title 44, United States Code; and(B)includes industrial control systems, such as supervisory control and data acquisition systems, distributed control systems, and programmable logic controllers;(4)the term NIST means the National Institute of Standards and Technology; and(5)the term reporting company means any company that is an issuer—(A)the securities of which are registered under section 12; or(B)that is required to file reports under section 15(d).(b)Requirement To issue rulesNot later than 360 days after the date of enactment of this section, the Commission shall issue final rules to require each reporting company, in the annual report of the reporting company submitted under section 13 or section 15(d) or in the annual proxy statement of the reporting company submitted under section 14(a)—(1)to disclose whether any member of the governing body, such as the board of directors or general partner, of the reporting company has expertise or experience in cybersecurity and in such detail as necessary to fully describe the nature of the expertise or experience; and(2)if no member of the governing body of the reporting company has expertise or experience in cybersecurity, to describe what other aspects of the reporting company’s cybersecurity were taken into account by any person, such as an official serving on a nominating committee, that is responsible for identifying and evaluating nominees for membership to the governing body.(c)Cybersecurity expertise or experienceFor purposes of subsection (b), the Commission, in consultation with NIST, shall define what constitutes expertise or experience in cybersecurity using commonly defined roles, specialties, knowledge, skills, and abilities, such as those provided in NIST Special Publication 800–181, entitled National Initiative for Cybersecurity Education (NICE) Cybersecurity Workforce Framework, or any successor thereto..435.Independence from influence of the Government of China(a)DefinitionsIn this section— (1)the term Commission means the Securities and Exchange Commission; and(2)the term registrant means an entity that is subject to section 229.101 of title 17, Code of Federal Regulations, or any successor regulation.(b)RulesNot later than 360 days after the date of enactment of this Act, the Commission shall amend section 229.101 of title 17, Code of Federal Regulations, or any successor regulation, to require a registrant to disclose the following under that section:(1)Whether the Government of China has provided any financial support, including a direct subsidy, a grant, a loan (including a below-market loan), a loan guarantee, a tax concession, benefits with respect to government procurement policy, or any other form of governmental support, to the registrant.(2)If the Government of China has provided financial support described in paragraph (1), the conditions under which that Government provided that support, including whether that Government has required the registrant to— (A)satisfy certain requirements with respect to export performance;(B)purchase items— (i)from certain producers; or (ii)that were produced using certain intellectual property; or(C)employ members of the Chinese Communist Party or other employees of that Government.(3)Whether there is any committee of the Chinese Communist Party established within the registrant, which shall include the disclosure of—(A)whether the registrant established that committee;(B)the standing of that committee within the registrant;(C)which employees of the registrant comprise that committee; and(D)the roles played by the employees described in subparagraph (C).(4)Information regarding each individual who, as of the date on which the disclosure is made, is an officer or director of the registrant (or a United States subsidiary or joint venture of the registrant in the People’s Republic of China) and holds, or previously held, a position with the Chinese Communist Party or the Government of China, including the title of that position and the geographic location in which the individual holds, or held, the position.(c)Commission discretionIn addition to the amendments required under subsection (b), the Commission may make any other amendments to the rules of the Commission that the Commission determines necessary to carry out the purposes of this section.436.Establishment of interagency task force to address Chinese market manipulation in the United States(a)In generalThe Department of Justice, the Federal Trade Commission, and, as appropriate, other Federal agencies shall establish a joint interagency task force to investigate allegations of systemic market manipulation and other potential violations of antitrust and competition laws in the United States by companies established in the People’s Republic of China, including investigations to illegally capture market share, fix prices, and control the supply of goods in critical industries of the United States, including—(1)the pharmaceutical and medical devices industry;(2)the green energy industry; and(3)the steel and aluminum industries.(b)ReportNot later than 180 days after the date of enactment of this Act, the President shall provide to the Committee on Foreign Relations, the Committee on Finance, and the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Foreign Affairs, the Committee on Ways and Means, and the Committee on Energy and Commerce of the House of Representatives—(1)a briefing on the progress of the interagency task force and its findings as described in subsection (a); and(2)recommendations to the committees on potential amendments to antitrust and competition laws in the United States that would strengthen the ability of United States antitrust enforcement agencies to bring actions against anticompetitive business practices by Chinese companies. 437.Holding foreign companies accountable(a)Disclosure requirementSection 104 of the Sarbanes-Oxley Act of 2002 (15 U.S.C. 7214) is amended by adding at the end the following:(i)Disclosure regarding foreign jurisdictions that prevent inspections(1)DefinitionsIn this subsection—(A)the term covered issuer means an issuer that is required to file reports under section 13 or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78m, 78o(d)); and(B)the term non-inspection year means, with respect to a covered issuer, a year—(i)during which the Commission identifies the covered issuer under paragraph (2)(A) with respect to every report described in subparagraph (A) filed by the covered issuer during that year; and(ii)that begins after the date of enactment of this subsection.(2)Disclosure to CommissionThe Commission shall—(A)identify each covered issuer that, with respect to the preparation of the audit report on the financial statement of the covered issuer that is included in a report described in paragraph (1)(A) filed by the covered issuer, retains a registered public accounting firm that has a branch or office that—(i)is located in a foreign jurisdiction; and(ii)the Board is unable to inspect or investigate completely because of a position taken by an authority in the foreign jurisdiction described in clause (i), as determined by the Board; and(B)require each covered issuer identified under subparagraph (A) to, in accordance with the rules issued by the Commission under paragraph (4), submit to the Commission documentation that establishes that the covered issuer is not owned or controlled by a governmental entity in the foreign jurisdiction described in subparagraph (A)(i).(3)Trading prohibition after 3 years of non-inspections(A)In generalIf the Commission determines that a covered issuer has 3 consecutive non-inspection years, the Commission shall prohibit the securities of the covered issuer from being traded— (i)on a national securities exchange; or(ii)through any other method that is within the jurisdiction of the Commission to regulate, including through the method of trading that is commonly referred to as the over-the-counter trading of securities.(B)Removal of initial prohibitionIf, after the Commission imposes a prohibition on a covered issuer under subparagraph (A), the covered issuer certifies to the Commission that the covered issuer has retained a registered public accounting firm that the Board has inspected under this section to the satisfaction of the Commission, the Commission shall end that prohibition.(C)Recurrence of non-inspection yearsIf, after the Commission ends a prohibition under subparagraph (B) or (D) with respect to a covered issuer, the Commission determines that the covered issuer has a non-inspection year, the Commission shall prohibit the securities of the covered issuer from being traded— (i)on a national securities exchange; or(ii)through any other method that is within the jurisdiction of the Commission to regulate, including through the method of trading that is commonly referred to as the over-the-counter trading of securities. (D)Removal of subsequent prohibitionIf, after the end of the 5-year period beginning on the date on which the Commission imposes a prohibition on a covered issuer under subparagraph (C), the covered issuer certifies to the Commission that the covered issuer will retain a registered public accounting firm that the Board is able to inspect under this section, the Commission shall end that prohibition.(4)RulesNot later than 90 days after the date of enactment of this subsection, the Commission shall issue rules that establish the manner and form in which a covered issuer shall make a submission required under paragraph (2)(B)..(b)Additional disclosure(1)DefinitionsIn this subsection—(A)the term audit report has the meaning given the term in section 2(a) of the Sarbanes-Oxley Act of 2002 (15 U.S.C. 7201(a));(B)the term Commission means the Securities and Exchange Commission;(C)the term covered form—(i)means—(I)the form described in section 249.310 of title 17, Code of Federal Regulations, or any successor regulation; and(II)the form described in section 249.220f of title 17, Code of Federal Regulations, or any successor regulation; and(ii)includes a form that—(I)is the equivalent of, or substantially similar to, the form described in subclause (I) or (II) of clause (i); and(II)a foreign issuer files with the Commission under the Securities Exchange Act of 1934 (15 U.S.C. 78a et seq.) or rules issued under that Act;(D)the terms covered issuer and non-inspection year have the meanings given the terms in subsection (i)(1) of section 104 of the Sarbanes-Oxley Act of 2002 (15 U.S.C. 7214), as added by subsection (a) of this section; and(E)the term foreign issuer has the meaning given the term in section 240.3b–4 of title 17, Code of Federal Regulations, or any successor regulation. (2)RequirementEach covered issuer that is a foreign issuer and for which, during a non-inspection year with respect to the covered issuer, a registered public accounting firm described in subsection (i)(2)(A) of section 104 of the Sarbanes-Oxley Act of 2002 (15 U.S.C. 7214), as added by subsection (a) of this section, has prepared an audit report shall disclose in each covered form filed by that issuer that covers such a non-inspection year—(A)that, during the period covered by the covered form, such a registered public accounting firm has prepared an audit report for the issuer; (B)the percentage of the shares of the issuer owned by governmental entities in the foreign jurisdiction in which the issuer is incorporated or otherwise organized; (C)whether governmental entities in the applicable foreign jurisdiction with respect to that registered public accounting firm have a controlling financial interest with respect to the issuer; (D)the name of each official of the Chinese Communist Party who is a member of the board of directors of— (i)the issuer; or (ii)the operating entity with respect to the issuer; and(E)whether the articles of incorporation of the issuer (or equivalent organizing document) contains any charter of the Chinese Communist Party, including the text of any such charter.CEconomic security441.Imposition of sanctions with respect to theft of trade secrets of United States persons(a)Report required(1)In generalNot later than 180 days after the date of the enactment of this Act, and not less frequently than every 180 days thereafter, the President shall submit to the appropriate congressional committees a report—(A)identifying, for the 180-day period preceding submission of the report—(i)any foreign person that has knowingly engaged in, or benefitted from, significant theft of trade secrets of United States persons, if the theft of such trade secrets is reasonably likely to result in, or has materially contributed to, a significant threat to the national security, foreign policy, or economic health or financial stability of the United States;(ii)any foreign person that has provided significant financial, material, or technological support for, or goods or services in support of or to benefit significantly from, such theft;(iii)any entity owned or controlled by, or that has acted or purported to act for or on behalf of, directly or indirectly, any foreign person identified under clause (i) or (ii); and(iv)any foreign person that is a chief executive officer or member of the board of directors of any foreign entity identified under clause (i) or (ii); and(B)describing the nature, objective, and outcome of the theft of trade secrets each foreign person described in subparagraph (A)(i) engaged in or benefitted from; and(C)assessing whether any chief executive officer or member of the board of directors described in clause (iv) of subparagraph (A) engaged in, or benefitted from, activity described in clause (i) or (ii) of that subparagraph.(2)Form of reportEach report required by paragraph (1) shall be submitted in unclassified form but may include a classified annex.(b)Authority To impose sanctions(1)Sanctions applicable to entitiesIn the case of a foreign entity identified under subparagraph (A) of subsection (a)(1) in the most recent report submitted under that subsection, the President shall impose one of the following:(A)Blocking of propertyThe President may, pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), block and prohibit all transactions in all property and interests in property of the entity if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.(B)Inclusion on entity listThe President may include the entity on the entity list maintained by the Bureau of Industry and Security of the Department of Commerce and set forth in Supplement No. 4 to part 744 of the Export Administration Regulations, for activities contrary to the national security or foreign policy interests of the United States.(2)Sanctions applicable to individualsIn the case of an individual identified under subparagraph (A) of subsection (a)(1) in the most recent report submitted under that subsection, the following shall apply:(A)Blocking of propertyThe President shall, pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), block and prohibit all transactions in all property and interests in property of the individual if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.(B)Visa ban; exclusionThe Secretary of State shall deny a visa to the individual and revoke, in accordance with section 221(i) of the Immigration and Nationality Act (8 U.S.C. 1201(i)), any visa or other documentation of the individual, and the Secretary of Homeland Security shall exclude the individual from the United States.(c)Exceptions(1)Intelligence activitiesThis section shall not apply with respect to activities subject to the reporting requirements under title V of the National Security Act of 1947 (50 U.S.C. 3091 et seq.) or any authorized intelligence activities of the United States.(2)Law enforcement activitiesSanctions under this section shall not apply with respect to any authorized law enforcement activities of the United States.(3)Exception relating to importation of goods(A)In generalThe authority to impose sanctions under this section shall not include the authority or a requirement to impose sanctions on the importation of goods.(B)Good definedIn this paragraph, the term good means any article, natural or manmade substance, material, supply, or manufactured product, including inspection and test equipment, and excluding technical data.(4)Exception to comply with international agreementsSubsection (b)(2)(B) shall not apply with respect to the admission of an individual to the United States if such admission is necessary to comply with the obligations of the United States under the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, under the Convention on Consular Relations, done at Vienna April 24, 1963, and entered into force March 19, 1967, or under other international agreements.(d)National security waiverThe President may waive the imposition of sanctions under subsection (b) with respect to a person if the President—(1)determines that such a waiver is in the national security interests of the United States; and(2)not more than 15 days after issuing such a waiver, submits to the appropriate congressional committees a notification of the waiver and the reasons for the waiver.(e)Termination of sanctionsSanctions imposed under subsection (b) with respect to a foreign person identified in a report submitted under subsection (a) shall terminate if the President certifies to the appropriate congressional committees, before the termination takes effect, that the person is no longer engaged in the activity identified in the report.(f)Implementation; penalties(1)ImplementationThe President may exercise all authorities provided under sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) to carry out this section.(2)PenaltiesA person that violates, attempts to violate, conspires to violate, or causes a violation of paragraph (1)(A) or (2)(A) of subsection (b) or any regulation, license, or order issued to carry out that paragraph shall be subject to the penalties set forth in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that commits an unlawful act described in subsection (a) of that section.(g)DefinitionsIn this section:(1)Export administration regulationsThe term Export Administration Regulations means subchapter C of chapter VII of title 15, Code of Federal Regulations.(2)Foreign entityThe term foreign entity means an entity that is not a United States person.(3)Foreign personThe term foreign person means a person that is not a United States person.(4)Trade secretThe term trade secret has the meaning given that term in section 1839 of title 18, United States Code.(5)PersonThe term person means an individual or entity.(6)United states personThe term United States person means—(A)an individual who is a United States citizen or an alien lawfully admitted for permanent residence to the United States;(B)an entity organized under the laws of the United States or any jurisdiction within the United States, including a foreign branch of such an entity; or(C)any person in the United States.442.Countering foreign corrupt practices(a)In generalThe Secretary of State, working through the Assistant Secretary of State for Economic and Business Affairs and the Assistant Secretary of State for International Narcotics and Law Enforcement Affairs, shall offer to provide technical assistance to the governments of countries that are partners of the United States to assist members of national legislatures and officials of executive branches in those countries in establishing legislative and regulatory frameworks that are similar to those set forth in—(1)section 30A of the Securities Exchange Act of 1934 (15 U.S.C. 78dd–1); and(2)section 104 of the Foreign Corrupt Practices Act of 1977 (15 U.S.C. 78dd–2).(b)PurposesIn carrying out subsection (a), the Secretary of State shall actively encourage governments described in that subsection—(1)to adopt standards that deter fraudulent business practices and increase government and private sector accountability; and(2)to strengthen the investigative and prosecutorial capacity of government institutions to combat fraudulent business practices involving public officials.(c)Strategy requirementNot later than 90 days after the date of enactment of this Act, the Secretary of State shall submit a strategy for carrying out the activities described in subsections (a) and (b) to—(1)the Committee on Foreign Relations of the Senate; and(2)the Committee on Foreign Affairs of the House of Representatives.(d)ConsultationIn formulating the strategy described in subsection (c), the Secretary of State shall consult with the Secretary of the Treasury and the Attorney General.(e)Semiannual briefing requirementNot later than 180 days after the date of enactment of this Act, and every 180 days thereafter, the Secretary of State shall provide a briefing regarding the activities described in subsections (a) and (b) and the strategy submitted under subsection (c) to—(1)the Committee on Foreign Relations of the Senate; and(2)the Committee on Foreign Affairs of the House of Representatives.443.Debt relief for countries eligible for assistance from the International Development Association(a)Policy statementIt is the policy of the United States to coordinate with the international community to provide debt relief for debt that is held by countries eligible for assistance from the International Development Association that request forbearance to respond to the COVID–19 pandemic.(b)Debt reliefThe Secretary of the Treasury, in consultation with the Secretary of State, shall—(1)engage with international financial institutions and other bilateral official creditors to advance policy discussions on restructuring, rescheduling, or canceling the sovereign debt of countries eligible for assistance from the International Development Association; and(2)instruct the United States Executive Director of the International Monetary Fund and the United States Executive Director of the World Bank to use the voice and vote of the United States to advance agreement on the efforts described in paragraph (1).(c)Reporting requirementNot later than 45 days after the date of the enactment of this Act, and every 90 days thereafter until the end of the COVID–19 pandemic, as determined by the World Health Organization, the Secretary of the Treasury, in coordination with the Secretary of State, shall submit to the committees specified in subsection (d) a report that describes—(1)actions that have been taken to advance debt relief for countries eligible for assistance from the International Development Association that request forbearance to respond to the COVID–19 pandemic in coordination with international financial institutions, the Group of 7 (G7), the Group of 20 (G20), Paris Club members, and the Institute of International Finance;(2)mechanisms that have been utilized and mechanisms that are under consideration to provide the debt relief described in paragraph (1);(3)any United States policy concerns regarding debt relief to specific countries;(4)the balance and status of repayments on all loans from the People’s Republic of China to countries eligible for assistance from the International Development Association, including—(A)loans provided as part of the Belt and Road Initiative of the People’s Republic of China; (B)loans made by the Export-Import Bank of China;(C)loans made by the China Development Bank; and(D)loans made by the Asian Infrastructure Investment Bank; (5)the transparency measures established or proposed to ensure that funds saved through the debt relief described in paragraph (1) will be used for activities—(A)that respond to the health, economic, and social consequences of the COVID–19 pandemic; and(B)that are consistent with the interests and values of the United States; and(6)policy options available to the United States Government to support and advance debt relief from the official creditors of Sudan. (d)Committees specifiedThe committees specified in this subsection are—(1)the Committee on Appropriations, the Committee on Banking, Housing, and Urban Affairs, and the Committee on Foreign Relations of the Senate; and (2)the Committee on Appropriations, the Committee on Financial Services, and the Committee on Foreign Affairs of the House of Representatives.444.Collection of information from United States entities concerning requests by the Government of China(a)In generalThe Secretary of Commerce shall collect from each United States entity that does business in the People’s Republic of China information concerning requests from the Government of China relating to censorship, surveillance, data transfers, and the establishment of cells of that government within that entity.(b)Classified report(1)In generalNot later than one year after the date of the enactment of this Act, and annually thereafter, the Secretary shall submit to Congress a classified report on the information collected under subsection (a) during the period covered by the report.(2)ElementsThe information included in each report submitted under paragraph (1)—(A)shall not identify any particular United States entity; and(B)shall be disaggregated by industry sector.445.Report on manner and extent to which the Government of China exploits Hong Kong to circumvent United States laws and protectionsTitle III of the United States-Hong Kong Policy Act of 1992 (22 U.S.C. 5731 et seq.) is amended by adding at the end the following:303.Report on manner and extent to which the Government of China exploits Hong Kong to circumvent United States laws and protections(a)In generalNot later than 180 days after the date of the enactment of this section, the Secretary of State shall submit to the appropriate congressional committees a report on the manner and extent to which the Government of China uses the status of Hong Kong to circumvent the laws and protections of the United States.(b)ElementsThe report required by subsection (a) shall include the following:(1)In consultation with the Secretary of Commerce, the Secretary of Homeland Security, and the Director of National Intelligence—(A)an assessment of how the Government of China uses Hong Kong to circumvent United States export controls; and(B)a list of all significant incidents in which the Government of China used Hong Kong to circumvent such controls during the reporting period.(2)In consultation with the Secretary of the Treasury and the Secretary of Commerce—(A)an assessment of how the Government of China uses Hong Kong to circumvent duties on merchandise exported to the United States from the People’s Republic of China; and(B)a list of all significant incidents in which the Government of China used Hong Kong to circumvent such duties during the reporting period.(3)In consultation with the Secretary of the Treasury, the Secretary of Homeland Security, and the Director of National Intelligence—(A)an assessment of how the Government of China uses Hong Kong to circumvent sanctions imposed by the United States or pursuant to multilateral regimes; and(B)a list of all significant incidents in which the Government of China used Hong Kong to circumvent such sanctions during the reporting period.(4)In consultation with the Secretary of Homeland Security and the Director of National Intelligence—(A)an assessment of how the Government of China uses formal or informal means to extradite or coercively move foreign nationals, including United States persons, from Hong Kong to the People’s Republic of China; and(B)a list of foreign nationals, including United States persons, who have been formally or informally extradited or coercively moved from Hong Kong to the People’s Republic of China.(5)In consultation with the Secretary of Defense, the Director of National Intelligence, and the Director of Homeland Security—(A)an assessment of how the intelligence, security, and law enforcement agencies of the Government of China, including the Ministry of State Security, the Ministry of Public Security, and the People’s Armed Police, use the Hong Kong Security Bureau and other security agencies in Hong Kong to conduct espionage on foreign nationals, including United States persons, conduct influence operations, or violate civil liberties guaranteed under the laws of Hong Kong; and(B)a list of all significant incidents of such espionage, influence operations, or violations of civil liberties during the reporting period.(c)Form of report; availability(1)FormThe report required by subsection (a) shall be submitted in unclassified form, but may include a classified index.(2)AvailabilityThe unclassified portion of the report required by subsection (a) shall be posted on a publicly available internet website of the Department of State.(d)DefinitionsIn this section:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Foreign Relations, the Committee on Banking, Housing, and Urban Affairs, the Committee on Finance, and the Select Committee on Intelligence of the Senate; and(B)the Committee on Foreign Affairs, the Committee on Financial Services, the Permanent Select Committee on Intelligence, and the Committee on Ways and Means of the House of Representatives.(2)Foreign nationalThe term foreign national means a person that is neither—(A)an individual who is a citizen or national of the People’s Republic of China; or(B)an entity organized under the laws of the People’s Republic of China or of a jurisdiction within the People’s Republic of China.(3)Reporting periodThe term reporting period means the 5-year period preceding submission of the report required by subsection (a).(4)United states personThe term United States person means—(A)a United States citizen or an alien lawfully admitted for permanent residence to the United States; or(B)an entity organized under the laws of the United States or of any jurisdiction within the United States, including a foreign branch of such an entity..446.Monitoring overcapacity of industries in the People’s Republic of China(a)Report on overcapacity(1)In generalNot later than one year after the date of the enactment of this Act, and annually thereafter, the Secretary of Commerce, in consultation with the United States Trade Representative, shall submit to the Committee on Finance of the Senate and the Committee on Ways and Means of the House of Representatives a report on overcapacity of industries in the People’s Republic of China.(2)ElementsThe report required by paragraph (1) shall include—(A)a determination on whether overcapacity exists in any major industry in the People’s Republic of China; and(B)a description of the effects of that overcapacity on industry in the United States.(b)Multilateral negotiations(1)In generalNot later than 180 days after a positive determination of overcapacity under subsection (a)(2)(A), the United States Trade Representative shall enter into negotiations at an appropriate multilateral institution to which the United States is a party, as determined by the Trade Representative, to reduce that overcapacity.(2)Determination of substantial reductionNot later than one year after the start of negotiations under paragraph (1), and annually thereafter for the following 2 years, the Trade Representative shall submit to the Committee on Finance of the Senate and the Committee on Ways and Means of the House of Representatives a report containing a determination of whether those negotiations are likely to lead to a substantive reduction in the overcapacity described in that paragraph.(c)Investigation into increased importsIf the Trade Representative determines that negotiations under subsection (b) are not likely to be successful with respect to overcapacity described in that subsection, the United States International Trade Commission shall initiate an investigation under section 202(b) of the Trade Act of 1974 (19 U.S.C. 2252(b)) to protect industry in the United States from increases in imports that may result from that overcapacity.447.Report on currency issues with respect to the People's Republic of ChinaNot later than 180 days after the date of enactment of this Act, and every 180 days thereafter, the Secretary of the Treasury shall submit to Congress a report analyzing the economic effects of the People’s Republic of China's movement towards a free floating currency, including the effects on United States exports and economic growth and job creation in the United States.448.Report on exposure of the United States to the financial system of the People's Republic of ChinaNot later than 1 year after the date of enactment of this Act, and annually thereafter, the Secretary of the Treasury shall submit to Congress a report on the exposure of the United States to the financial sector of the People’s Republic of China that includes—(1)an assessment of the effects of reforms to the financial sector of the People’s Republic of China on the United States and global financial systems;(2)a description of the policies the United States Government is adopting to protect the interests of the United States while the financial sector of the People’s Republic of China undergoes such reforms; and(3)recommendations for additional actions the United States Government should take to protect such interests.449.Report on the extent to which United States entities across industrial sectors source from the People's Republic of China and use Chinese-operated global distribution networksNot later than 180 days after the date of the enactment of this Act, the Secretary of Commerce shall submit to the appropriate congressional committees a report regarding the degree to which private entities in the United States across industrial sectors source from the People's Republic of China and use Chinese-operated global distribution networks.450.Report on anticompetitive behavior by the Government of ChinaNot later than 1 year after the date of enactment of this Act, and annually thereafter, the Secretary of the Treasury, in consultation with the Attorney General, the Federal Trade Commission, and such other Federal officials as the Secretary considers appropriate, shall submit to Congress a report on the economic effects of alleged anticompetitive behavior by antitrust enforcers in the People’s Republic of China.451.Report on investment reciprocity between the United States and the People’s Republic of ChinaNot later than 180 days after the date of the enactment of this Act, the Secretary of the Treasury shall submit to Congress a report on legislative or administrative action that would be necessary to permit the President to condition the provision of access by Chinese investors to the United States market on a reciprocal, sector-by-sector basis to provide an equivalent level of market access as there is for United States investors to the market of the People’s Republic of China.452.Statement of policy to encourage the development of a corporate code of conduct for countering malign influence in the private sectorIt is the policy of the United States—(1)to support business practices that are open, transparent, respect workers’ rights, and are environmentally conscious;(2)to reaffirm the commitment of the United States to economic freedom, which is the bedrock of the United States economy and enables anyone in the United States to freely conduct business and pursue the American dream;(3)to support freedom of expression for all people;(4)to promote the security of United States supply chains and United States businesses against malign foreign influence;(5)to welcome and commit to supporting business people from the People’s Republic of China who are in the United States to pursue the American dream, free from restrictions and surveillance, including freedom of inquiry and freedom of expression, that may be proscribed or restricted in the People’s Republic of China;(6)to condemn and oppose xenophobia and racial discrimination in any form, including against Chinese businesspeople, entrepreneurs, and visitors in the United States;(7)to recognize the threats posed to economic freedom and freedom of expression by the Government of China, which are seeking to influence and interfere with United States businesses and distort United States markets for the gain of the People’s Republic of China, either directly or indirectly;(8)to condemn the practice by the Government of China of direct and indirect surveillance and censorship and acts of retaliation by officials of that Government or their agents against businesspeople or entrepreneurs, as well as harassment of their family members in the People’s Republic of China, for the international business dealings of Chinese students and scholars;(9)to encourage United States businesses that conduct substantial business with or in the People’s Republic of China to collectively develop and commit to using best practices to ensure that their business in or with the People’s Republic of China is consistent with the policies of the United States; and(10)to specifically encourage United States businesses to develop and agree to a code of conduct for business with or in the People’s Republic of China, pursuant to which a United States business would commit—(A)to protect the free speech rights of its employees to, in their personal capacities, express views on global issues without fear that pressure from the Government of China would result in them being retaliated against by the business;(B)to ensure that products and services made by the business and sold in the People’s Republic of China do not enable the Government of China to undermine fundamental rights and freedoms, for example by facilitating repression and censorship;(C)to maintain robust due diligence programs to ensure that the business is not engaging in business with—(i)the military of the People’s Republic of China;(ii)Chinese entities subject to United States export controls; or(iii)other Chinese actors that engage in conduct prohibited by the law of the United States;(D)to disclose publicly any funding or support received from Chinese diplomatic missions or other entities linked to the Government of China;(E)to help mentor and support bu­si­ness­peo­ple and entrepreneurs from the People’s Republic of China to ensure that they can enjoy full economic freedom;(F)to ensure that employees of the business in the People’s Republic of China are not subject to undue influence by the Government of China at their workplace; and(G)to ensure that agreements and practices of the business in the People’s Republic of China ensure the protection of intellectual property.453.Analysis of foreign laws, policies, and practices that harm competitionSection 181(a) of the Trade Act of 1974 (19 U.S.C. 2241(a)) is amended—(1)by redesignating paragraph (4) as paragraph (5); and(2)by inserting after paragraph (3) the following:(4)Inclusion of laws, policies, and practices that harm competition(A)In generalFor calendar year 2021 and each succeeding calendar year, the Trade Representative shall include in the analyses and estimates under paragraph (1) an identification and analysis of any laws, policies, or practices of a foreign country that are market-distorting so as to potentially harm competition in the United States and violate antitrust laws of the United States.(B)Reporting requirementIn each report required by subsection (b), the Trade Representative shall include a description and estimate of the impact of each law, policy, or practice identified under subparagraph (A) on United States commerce.(C)Information sharingThe Trade Representative shall provide a list of the laws, policies, and practices identified under subparagraph (A), and any supporting information, to the Attorney General and the Federal Trade Commission to develop policy and research tools to promote competition and inform the enforcement of antitrust laws..